Exhibit 10.2

Execution Version

 

 

ABL CREDIT AGREEMENT

dated as of February 1, 2019

among

MKS INSTRUMENTS, INC.,

as Borrower,

THE OTHER BORROWERS FROM TIME TO TIME PARTY HERETO,

THE LENDERS AND L/C ISSUERS FROM TIME TO TIME PARTY HERETO,

BARCLAYS BANK PLC,

as Administrative Agent, Collateral Agent and L/C Issuer,

and

BARCLAYS BANK PLC and HSBC SECURITIES (USA) INC.

as Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I.

 

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01

  Defined Terms      1  

Section 1.02

  Other Interpretative Provisions      54  

Section 1.03

  Accounting Terms and Determinations      55  

Section 1.04

  Rounding      56  

Section 1.05

  Times of Day      56  

Section 1.06

  Letter of Credit Amounts      56  

Section 1.07

  Types of Borrowings      57  

Section 1.08

  Additional Alternative Currencies      57  

Section 1.09

  Change of Currency      57  

Section 1.10

  Joint and Several Obligations      58  

Section 1.11

  Designated Borrower      59  

Section 1.12

  Divisions      59   ARTICLE II.

 

THE CREDIT FACILITIES

 

Section 2.01

  Commitments To Lend      60  

Section 2.02

  Notice of Borrowings      60  

Section 2.03

  Notice to Lenders; Funding of Loans      61  

Section 2.04

  Evidence of Loans      62  

Section 2.05

  Letters of Credit      63  

Section 2.06

  Interest      72  

Section 2.07

  Extension and Conversion      73  

Section 2.08

  Maturity      74  

Section 2.09

  Prepayments      74  

Section 2.10

  Adjustment of Commitments      76  

Section 2.11

  Fees      76  

Section 2.12

  Pro rata Treatment      77  

Section 2.13

  Sharing of Payments by Lenders      78  

Section 2.14

  Payments Generally; Administrative Agent’s Clawback      78  

Section 2.15

  Increase in Commitments      80  

Section 2.16

  Cash Collateral      81  

Section 2.17

  Defaulting Lenders      82  

Section 2.18

  Protective Advances      84   ARTICLE III.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

Section 3.01

  Taxes      85  

Section 3.02

  Illegality      88  

Section 3.03

  Inability To Determine Rates      88  

Section 3.04

  Increased Costs and Reduced Return; Capital Adequacy      89  

Section 3.05

  Compensation for Losses      91  

 

i



--------------------------------------------------------------------------------

Section 3.06

  Base Rate Loans Substituted for Affected Eurodollar Loans      91  

Section 3.07

  Mitigation Obligations; Replacement of Lenders      91  

Section 3.08

  Survival      93   ARTICLE IV.

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

Section 4.01

  Conditions to Effectiveness and Initial Credit Extension      93  

Section 4.02

  Conditions to All Credit Extensions after the Closing Date      97   ARTICLE
V.

 

REPRESENTATIONS AND WARRANTIES

 

Section 5.01

  Existence, Qualification and Power      97  

Section 5.02

  Authorization; No Contravention      98  

Section 5.03

  Governmental Authorization; Other Consents      98  

Section 5.04

  Binding Effect      98  

Section 5.05

  Financial Condition; No Material Adverse Effect      98  

Section 5.06

  Litigation      99  

Section 5.07

  Ownership of Property, Liens      99  

Section 5.08

  Environmental Matters      99  

Section 5.09

  Insurance      99  

Section 5.10

  Taxes      99  

Section 5.11

  ERISA; Foreign Pension Plans; Employee Benefit Arrangements      100  

Section 5.12

  Subsidiaries; Equity Interests      101  

Section 5.13

  Margin Regulations; Investment Company Act      101  

Section 5.14

  Disclosure      102  

Section 5.15

  Compliance with Law      102  

Section 5.16

  Intellectual Property      102  

Section 5.17

  Use of Proceeds      102  

Section 5.18

  Solvency      102  

Section 5.19

  Collateral Documents      102  

Section 5.20

  Senior Indebtedness      103  

Section 5.21

  International Trade Laws; Sanctions      104  

Section 5.22

  Anti-Corruption Laws      104  

Section 5.23

  No Default      105  

Section 5.24

  Labor Relations      105   ARTICLE VI.

 

AFFIRMATIVE COVENANTS

 

Section 6.01

  Financial Statements and Other Information      105  

Section 6.02

  Notices of Material Events      107  

Section 6.03

  Existence; Conduct of Business      107  

Section 6.04

  Payment of Tax Obligations      107  

Section 6.05

  Maintenance of Properties; Insurance      107  

Section 6.06

  Books and Records; Inspection Rights; Appraisals; Field Examinations      108
 

Section 6.07

  Compliance with Laws      109  

 

ii



--------------------------------------------------------------------------------

Section 6.08

  Use of Proceeds      109  

Section 6.09

  Subsidiary Guarantors; Pledges; Additional Collateral; Further Assurances     
109  

Section 6.10

  Designation of Subsidiaries      110  

Section 6.11

  Cash Management      111  

Section 6.12

  Compliance with Environmental Laws      112  

Section 6.13

  Sanctions; International Trade Laws      112  

Section 6.14

  Post-Closing Obligations      112   ARTICLE VII.

 

NEGATIVE COVENANTS

 

Section 7.01

  Indebtedness      112  

Section 7.02

  Liens      115  

Section 7.03

  Fundamental Changes and Asset Sales      118  

Section 7.04

  Investments, Loans, Advances, Guarantees and Acquisitions      120  

Section 7.05

  Transactions with Affiliates      123  

Section 7.06

  Restricted Payments      123  

Section 7.07

  Restrictive Agreements      125  

Section 7.08

  Amendments to Subordinated Indebtedness Documents or Organization Documents;
Junior Debt Payments      126  

Section 7.09

  Sale/Leaseback Transactions      126  

Section 7.10

  Financial Covenant      126  

Section 7.11

  Anti-Corruption Laws; Sanctions      127   ARTICLE VIII.

 

EVENTS OF DEFAULT

 

Section 8.01

  Events of Default      127  

Section 8.02

  Acceleration; Remedies      129  

Section 8.03

  Allocation of Payments After Event of Default      130   ARTICLE IX.

 

AGENCY PROVISIONS

 

Section 9.01

  Appointment and Authority      131  

Section 9.02

  Rights as a Lender      132  

Section 9.03

  Exculpatory Provisions      132  

Section 9.04

  Reliance by Agents      133  

Section 9.05

  Delegation of Duties      133  

Section 9.06

  Indemnification of Agents      133  

Section 9.07

  Resignation of Agents      134  

Section 9.08

  Non-Reliance on Agents and Other Lenders      135  

Section 9.09

  No Other Duties, etc.      135  

Section 9.10

  Administrative Agent May File Proofs of Claim      135  

Section 9.11

  Collateral and Guaranty Matters      136  

Section 9.12

  Related Obligations      137  

Section 9.13

  Withholding Tax      138  

Section 9.14

  Certain ERISA Matters      138  

 

iii



--------------------------------------------------------------------------------

ARTICLE X.

 

MISCELLANEOUS

 

Section 10.01

  Amendments, etc.      139  

Section 10.02

  Notices      141  

Section 10.03

  No Waiver; Cumulative Remedies      145  

Section 10.04

  Expenses; Indemnity; Damage Waiver      146  

Section 10.05

  Payments Set Aside      148  

Section 10.06

  Successors and Assigns      148  

Section 10.07

  Treatment of Certain Information; Confidentiality      151  

Section 10.08

  Right of Setoff      152  

Section 10.09

  Interest Rate Limitation      152  

Section 10.10

  Counterparts; Integration; Effectiveness      153  

Section 10.11

  Survival of Agreement      153  

Section 10.12

  Severability      153  

Section 10.13

  Governing Law; Jurisdiction; Service of Process; Waiver of Jury Trial      153
 

Section 10.14

  Patriot Act      154  

Section 10.15

  No Advisory or Fiduciary Responsibility      155  

Section 10.16

  Intercreditor Agreement      155  

Section 10.17

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      156
 

Section 10.18

  Judgment Currency      156  

 

iv



--------------------------------------------------------------------------------

Schedules:

 

Schedule 2.01    -    Lenders and Commitments Schedule 5.12    -    Subsidiaries
Schedule 6.14    -    Post-Closing Obligations Schedule 7.01    -    Existing
Indebtedness Schedule 7.02    -    Existing Liens Schedule 7.04    -   
Investments Schedule 7.05    -    Affiliate Transactions Schedule 7.07    -   
Existing Restrictions Schedule 10.02    -    Administrative Agent’s Office
Exhibits:       Exhibit A-1    -    Form of Notice of Borrowing Exhibit A-2    -
   Form of Letter of Credit Request Exhibit A-3    -    Form of Notice of
Extension/Conversion Exhibit B    -    Form of Revolving Note Exhibit C    -   
Form of Assignment and Assumption Exhibit D    -    Form of Compliance
Certificate Exhibit E    -    Form of Guaranty Agreement Exhibits F-1 – F-4    -
   Forms of U.S. Tax Compliance Certificates Exhibit G    -    Form of Security
Agreement Exhibit H    -    Form of Intercompany Note Exhibit I    -    Form of
Intercompany Note Subordination Provisions Exhibit J    -    Form of Perfection
Certificate Exhibit K    -    Form of Solvency Certificate Exhibit L    -   
Form of Borrower Designation Agreement Exhibit M    -    Form of Borrowing Base
Certificate Exhibit N    -    Form of Collateral Access Agreement Exhibit O    -
   Form of Prepayment Notice

 

v



--------------------------------------------------------------------------------

ABL CREDIT AGREEMENT

This ABL Credit Agreement (as may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”), is
entered into as of February 1, 2019, by and among MKS Instruments, Inc., a
Massachusetts corporation (“MKS”), the other Borrowers (as hereinafter defined)
from time to time party hereto, the Lenders and L/C Issuers (each as hereinafter
defined) from time to time party hereto and Barclays Bank PLC, (“Barclays”) as
the Administrative Agent and the Collateral Agent.

PRELIMINARY STATEMENTS:

WHEREAS, MKS intends to acquire (the “Acquisition”) 100% of the Equity Interests
of Electro Scientific Industries, Inc., an Oregon corporation (the “Company”)
and its Subsidiaries (collectively, the “Acquired Business”), pursuant to an
Agreement and Plan of Merger, dated as of October 29, 2018 (including the
exhibits and schedules thereto and as amended, modified or supplemented from
time to time in accordance with the terms set forth herein, the “Acquisition
Agreement”), among MKS and the various parties thereto;

WHEREAS, in connection with the foregoing, MKS will obtain a senior secured
incremental term loan facility in the aggregate principal amount of $650,000,000
(the “Term Facility”; the loans thereunder, the “Term Loans”) under that certain
Term Loan Credit Agreement, dated as of April 29, 2016, among MKS, the lenders
from time to time party thereto, the Term Agent and other parties party thereto
(as amended, modified, replaced, refinanced or supplemented from time to time,
including by that certain Amendment No. 5 to Term Loan Credit Agreement, dated
as of the date hereof, the “Term Credit Agreement”);

WHEREAS, in connection with the foregoing, MKS has requested that the Lenders
and L/C Issuers provide a senior secured asset-based revolving credit facility
(the “ABL Facility) in the amount of $100,000,000 and the Lenders and L/C
Issuers have indicated their willingness to extend credit hereunder on the terms
and subject to the conditions set forth herein; and

WHEREAS, the proceeds of the initial borrowings hereunder will be used on the
Closing Date to pay in part the consideration for the Acquisition, for the
repayment of certain existing material third party Indebtedness of MKS, its
Subsidiaries and the Acquired Business, to pay transaction costs associated with
each of the foregoing, and for other general corporate purposes of MKS and its
Subsidiaries, in each case, as more further described herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings set forth below:

“ABL Facility” has the meaning set forth in the Preliminary Statements.

“Account” has the meaning set forth in the UCC, including all rights to payment
for goods sold or leased, or for services rendered.



--------------------------------------------------------------------------------

“Account Debtor” means any Person obligated on an Account.

“ACH” means automated clearing house transfers.

“Acquired Business” has the meaning set forth in the Preliminary Statements.

“Acquired Eligible Accounts” has the meaning specified in the definition of
“Borrowing Base”.

“Acquired Eligible Inventory” has the meaning specified in the definition of
“Borrowing Base”.

“Acquisition” has the meaning set forth in the Preliminary Statements.

“Acquisition Agreement” has the meaning set forth in the Preliminary Statements.

“Acquisition Consideration” means the sum of the cash purchase price for any
Permitted Acquisition payable at or prior to the closing date of such Permitted
Acquisition (and which, for the avoidance of doubt, shall not include any
purchase price adjustment, royalty, earnout, contingent payment, any other
deferred payment of a similar nature or any other agreements to make any payment
the amount of which is, or the terms of payment of which are, in any respect
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of any Person or business or any purchase price paid with Equity Interests
or Equity Equivalents (other than Disqualified Capital Stock) in MKS) plus the
aggregate principal amount of Indebtedness that is of the type described in
clauses (a), (b) and (e) and (to the extent relating to any such clause (a),
(b) or (e), but without duplication) clause (i) of the definition of
“Indebtedness” hereunder assumed by MKS or a Restricted Subsidiary of MKS in
connection with such Permitted Acquisition.

“Acquisition Date” has the meaning specified in the definition of “Borrowing
Base”.

“Additional Agreement” has the meaning specified in Section 9.11.

“Adjusted Eurodollar Rate” means, for the Interest Period for each Eurodollar
Loan comprising part of the same Group, the quotient obtained (expressed as a
decimal, carried out to five decimal places) by dividing (i) the applicable
Eurodollar Rate for such Interest Period by (ii) 1.00% minus the Eurodollar
Reserve Percentage.

“Adjustment Date” means the last day of each calendar month of March, June,
September and December.

“Administrative Agent” means Barclays, in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent. The
Administrative Agent may from time to time designate one or more of its
Affiliates or branches to perform the functions of the Administrative Agent in
connection with Loans denominated in any Alternative Currency, in which case
references herein to the “Administrative Agent” shall, in connection with Loans
denominated in any such Alternative Currency, mean any Affiliate or branch so
designated.

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth in Section 10.02(a) and, as appropriate, account as set forth on
Schedule 10.02, or such other address or account as the Administrative Agent may
from time to time notify MKS and the Lenders.

 

2



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent” means the Administrative Agent, the Collateral Agent and any successors
and assigns in such capacity, and “Agents” means any two or more of them.

“Agent Related Persons” means each Agent, together with its Related Parties.

“Aggregate Commitments” means, at any date, the Revolving Commitments of all the
Lenders.

“Agreement” has the meaning specified in the preamble.

“Agreement Currency” has the meaning specified in Section 10.18.

“AHYDO Payment” means any mandatory prepayment or redemption pursuant to the
terms of any Indebtedness that is intended or designed to cause such
Indebtedness not to be treated as an “applicable high yield discount obligation”
within the meaning of Section 163(i) of the Code.

“Alternative Currency” means each of Euro, Sterling and each other currency
(other than Dollars) that is approved in accordance with Section 1.08.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

“Alternative Currency Sublimit” has the meaning specified in Section 2.01(a).

“Anti-Corruption Laws” has the meaning specified in Section 5.22.

“Applicable Currency” means, with respect to any Loan, the currency in which
such Loan is denominated.

“Applicable Margin” means, for any day, with respect to all Loans, the
applicable rate per annum set forth below, based upon the Average Excess
Availability as of the most recent Adjustment Date; provided that until the
first Adjustment Date occurring after the delivery to the Administrative Agent
of the Borrowing Base Certificate in respect of the month ending on the last day
of the first full calendar quarter ending after the Closing Date, the
“Applicable Margin” shall be the applicable rate per annum set forth below in
Category 1:

 

3



--------------------------------------------------------------------------------

Average Excess Availability

   Eurodollar Loans     Base Rate Loans  

Category 1

     1.50 %      0.50 % 

Average Excess Availability less than or equal to 50% of the Revolving Committed
Amount

    

Category 2

     1.25 %      0.25 % 

Average Excess Availability greater than 50% of the Revolving Committed Amount

    

The Applicable Margin shall be adjusted quarterly on a prospective basis on each
Adjustment Date based upon the Average Excess Availability in accordance with
the table above; provided that (i) if an Event of Default shall have occurred
and be continuing at the time any reduction in the Applicable Margin would
otherwise be implemented, then no such reduction shall be implemented until the
date on which such Event of Default shall no longer be continuing, and (ii) if
any Borrowing Base Certificate delivered pursuant to this Agreement is at any
time restated or otherwise revised, or if the information set forth in any such
Borrowing Base Certificate otherwise proves to be false or incorrect such that
the Applicable Margin would have been higher than was otherwise in effect during
any period, without constituting a waiver of any Default or Event of Default
arising as a result thereof, interest due under this Agreement shall be
recalculated by the Administrative Agent at such higher rate for any applicable
periods and shall be due and payable within 5 Business Days of receipt of such
calculation by MKS from the Administrative Agent and shall be payable only to
the Lenders whose Commitments were outstanding during such period when the
Applicable Margin should have been higher (regardless of whether such Lenders
remain parties to this Agreement at the time such payment is made).

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Commitments represented by such Lender’s Revolving
Commitment Percentage at such time, in each case subject to adjustment as
provided in Section 2.15 or 2.17; provided that if the Revolving Commitments of
each Lender to make Loans have been terminated pursuant to Section 8.02 or if
the Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 under the caption “Revolving Commitment Percentage”
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or any L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Approved Fund” means any Fund that is administered, advised or managed by (i) a
Lender, (ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

4



--------------------------------------------------------------------------------

“Arrangers” means, collectively, Barclays Bank PLC and HSBC Securities
(USA) Inc., in their respective capacities as joint lead arrangers and joint
bookrunners, or any successor joint lead arranger.

“Asset Disposition” means any Disposition (or series of related Dispositions) of
any assets by MKS or any of its Restricted Subsidiaries in respect of which the
Net Cash Proceeds payable to MKS or any of its Restricted Subsidiaries exceeds
$5,000,000, excluding any Disposition by way of Casualty or Condemnation.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor or
by Affiliated investment advisors.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b) and/or the definition of “Eligible Assignee”), and
accepted by the Administrative Agent, substantially in the form of Exhibit C or
any other form approved by the Administrative Agent and MKS.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.05(c)(iii).

“Average Excess Availability” means, at any Adjustment Date, the average daily
Excess Availability for the calendar quarter ending on such Adjustment Date.

“Average Revolving Loan Utilization” means, as of any Adjustment Date, the
average daily Revolving Outstandings for the three-calendar month period
immediately preceding such Adjustment Date (or, if less, the period from the
Closing Date to such Adjustment Date), divided by the aggregate Revolving
Commitments in effect at such time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code, as now and hereafter
in effect, or any successor statute.

“Bankruptcy Law” means the Bankruptcy Code and all other liquidation,
receivership, moratorium, conservatorship, assignment for the benefit of
creditors, insolvency, examinership or similar federal, state or foreign law for
the relief of debtors.

“Barclays” has the meaning specified in the preamble.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (i) the Federal Funds Rate plus 1⁄2 of 1.00%, (ii) the Prime Rate in
effect on such day and (iii) the Adjusted Eurodollar Rate for a one (1) month
Interest Period beginning on such day (or, if such day is not a Business Day,
the immediately preceding Business Day) plus 1.00% (and, if any such rate is
below zero, the Base Rate shall be deemed to be zero). Any change in the Base
Rate due to a change in the Prime Rate or the Federal Funds Rate shall be
effective on the effective day of such change in the Prime Rate or the Federal
Funds Rate, respectively.

 

5



--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership of the Borrower as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Blocked Account Agreement” has the meaning assigned to such term in
Section 6.11(a).

“Blocked Accounts” has the meaning assigned to such term in Section 6.11(a).

“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the sole manager or the board of managers or managing
member of such Person, (iii) in the case of any partnership, the board of
directors of the general partner of such Person and (iv) in any other case, the
functional equivalent of the foregoing.

“Bona Fide Debt Fund” shall mean any bona fide debt fund, investment vehicle,
regulated banking entity or non-regulated lending entity that is primarily
engaged in making, purchasing, holding or otherwise investing in commercial
loans or bonds and/or similar extensions of credit in the ordinary course of
business.

“Borrower” or “Borrowers” means, individually and collectively as the context
may require, (a) MKS and (b) each other direct or indirect Wholly Owned Domestic
Subsidiary of MKS designated for borrowing privileges under this Agreement
pursuant to Section 1.11.

“Borrower Designation Agreement” means, with respect to any Subsidiary, an
agreement in the form of Exhibit L hereto signed by such Subsidiary, MKS and the
Borrowers.

“Borrower Materials” has the meaning specified in Section 10.02.

“Borrowing” means a Revolving Borrowing or Protective Advances.

“Borrowing Base” means (a) the sum of 85% of Eligible Accounts of the Loan
Parties; plus (b) subject to MKS’s written notice to the Administrative Agent
after the Closing Date and at least 45 days in advance and the Administrative
Agent’s and its third-party consultants’ and representatives’ completion of
customary field examinations and inventory appraisals, the lesser of (i) the
lesser of (A) 65% of the lower of cost or market value (on a first-in-first-out
basis) of Eligible Inventory of the Loan Parties and (B) 85% of the Net Orderly
Liquidation Value of Eligible Inventory of the Loan Parties and (ii) 30% of the
Borrowing Base; minus (c) Reserves established by the Administrative Agent in
the exercise of its Permitted Discretion; provided that until the Borrowing Base
Examination has occurred, the Borrowing Base shall be equal to the greater of
(y) $50,000,000 and (z) the Borrowing Base otherwise in effect without giving
effect to this proviso; provided further that (i) if the Borrowing Base

 

6



--------------------------------------------------------------------------------

Examination has not occurred by the 90th day (or a later date agreed by the
Administrative Agent, but in any event not to exceed the 120th day without the
prior written consent of the Required Lenders) after the Closing Date, the
Borrowing Base shall be reduced to zero on such 90th day (or such later date
agreed by the Administrative Agent, but in any event not to exceed the 120th day
without the prior written consent of the Required Lenders) and remain at zero
until the Borrowing Base Examination occurs and (ii) the Loan Parties shall
continue to comply with Section 6.01(g) during such interim period until the
Borrowing Base Examination has occurred. The foregoing to the contrary
notwithstanding, no assets of the Company or its Subsidiaries shall be included
in the Borrowing Base until the Borrowing Base Examination has occurred (it
being understood that any such Borrowing Base Examination with respect to the
Eligible Accounts or Eligible Inventory of the Company and its Subsidiaries
shall not count toward the limitations on the number of inventory appraisals and
field examinations contained in Section 6.06(b)). The Administrative Agent shall
have the right, acting within the Administrative Agent’s Permitted Discretion,
(x) to modify eligibility standards upon three (3) Business Days’ prior notice
to MKS and (y) to establish and modify Reserves against the Borrowing Base upon
three (3) Business Days’ prior notice to MKS (it being understood that on or
after the third Business Day prior to the effectiveness of such establishment or
modification, solely for purposes of incurring any new Credit Extension, the
Borrowing Base shall be calculated after giving effect to such establishment or
modification of Reserves).

In connection with any Post-Closing Acquisition, MKS may submit a Borrowing Base
Certificate reflecting a calculation of the Borrowing Base that includes
Eligible Accounts acquired in connection therewith (the “Acquired Eligible
Accounts”) and, if Eligible Inventory has been included in the Borrowing Base
pursuant to clause (b) of this definition above, Eligible Inventory acquired in
connection therewith (the “Acquired Eligible Inventory”). From and after the
Acquisition Date (as defined below), the Borrowing Base hereunder shall be
calculated giving effect thereto; provided that prior to the occurrence of a
Borrowing Base Examination with respect to such Acquired Eligible Accounts and
Acquired Eligible Inventory, from the date such Post-Closing Acquisition is
consummated (the “Acquisition Date”) until the date that is 60 days after the
Acquisition Date, the aggregate amount of Acquired Eligible Accounts and
Acquired Eligible Inventory included in the Borrowing Base prior to the
completion of a Borrowing Base Examination with respect thereto shall not
exceed 10% of the Borrowing Base (calculated after giving effect to the
inclusion of the Acquired Eligible Accounts and Acquired Eligible Inventory as
to which a Borrowing Base Examination has not occurred). From the 61st day
following the Acquisition Date (or such later day as the Administrative Agent
may agree) with respect to any applicable Acquired Eligible Accounts and
Acquired Eligible Inventory, the Borrowing Base shall be calculated without
reference to such Acquired Eligible Accounts and the Acquired Eligible Inventory
until a Borrowing Base Examination has occurred with respect to such assets; it
being understood and agreed that (x) no Default or Event of Default shall result
from any failure for a Borrowing Base Examination with respect to Acquired
Eligible Accounts or Acquired Eligible Inventory to occur on or prior to the
dates indicated above and (y) any such Borrowing Base Examination with respect
to Acquired Eligible Accounts or Acquired Eligible Inventory shall not count
toward the limitations on the number of inventory appraisals and field
examinations contained in Section 6.06(b).

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete in all material respects by a Financial Officer of MKS, in
substantially the form of Exhibit M or another form which is acceptable to the
Administrative Agent in its reasonable discretion.

“Borrowing Base Examination” means the Administrative Agent’s receipt of and
reasonable satisfaction with a field examination of the Accounts of the Loan
Parties and solely if any amount of Eligible Inventory is included in the
Borrowing Base, an appraisal and field examination of the Inventory of the Loan
Parties.

 

7



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York are authorized to close under the Laws of, or are
in fact closed in, the state where the Administrative Agent’s Office is located;
provided that:

(a) when used in Section 2.05 with respect to any action taken by or with
respect to any L/C Issuer, the term “Business Day” shall not include any day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the jurisdiction where such L/C Issuer’s Lending Office is located;

(b) when used in connection with a Eurodollar Loan denominated in Dollars, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market;

(c) when used in connection with any Eurodollar Loan denominated in Euro, the
term “Business Day” shall also exclude any day which is not a TARGET Day; and

(d) when used in connection with any Eurodollar Loan denominated in a currency
other than Dollars or Euro, the term “Business Day” shall also exclude any day
which is not a day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency.

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset that would be classified as a fixed
or capital asset on a consolidated balance sheet of MKS and its Restricted
Subsidiaries prepared in accordance with GAAP but excluding (i) expenditures
constituting consideration for any Permitted Acquisitions, (ii) expenditures
constituting interest capitalized during such period, (iii) expenditures that
are accounted for as capital expenditures of such Person and that actually are
paid for by a third party in cash.

“Capital Lease” means, with respect to any Person, any lease of (or other
arrangement conveying the right to use) property (whether real, personal or
mixed) by such Person as lessee which would, in accordance with GAAP, be
required to be accounted for as a finance lease on the balance sheet of such
Person; provided that any lease or other arrangement that, under GAAP as in
effect on the Term Loan Closing Date, would not be required to be accounted for
as a capital lease shall not constitute a “Capital Lease” hereunder.

“Capital Lease Obligations” means, with respect to any Person, the obligations
(and corresponding amounts) of such Person as lessee under Capital Leases, that,
as of any time of determination, shall be treated as a finance lease and
reflected as a liability on a balance sheet of such Person (excluding the
footnotes thereto) prepared in accordance with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of the Administrative Agent, any L/C Issuer
(as applicable) and the Lenders, as collateral for Protective Advances or L/C
Obligations or obligations of Lenders to fund participations in respect of
either thereof (as the context may require), cash, deposit account balances or,
if the Administrative Agent or the applicable L/C Issuer benefiting from such
collateral shall agree in its sole discretion, other credit support (including a
backup letter of credit), in each case pursuant to documentation (including as
to stated amount in the case of a backup letter of credit which shall not be
more than 103%) in form and substance reasonably satisfactory to (a) the
Administrative Agent, (b) the Collateral Agent and (c) in the case of L/C
Obligations, the applicable L/C Issuer (which documents are hereby consented to
by the Lenders). “Cash Collateral” and “Cash Collateralization” shall have
meanings correlative to the foregoing and shall include the proceeds of such
cash collateral and other credit support.

 

8



--------------------------------------------------------------------------------

“Cash Dominion Period” means (a) upon the occurrence of an Event of Default, the
period that such Event of Default shall be continuing or (b) the period from the
date that Excess Availability is less than the greater of (i) 10% of the Line
Cap and (ii) $8,500,000 for three (3) consecutive Business Days until the date
that Excess Availability has been at least the greater of (i) 10% of the Line
Cap and (ii) $8,500,000 for thirty (30) consecutive calendar days.

“Cash Equivalents” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;

(b) investments in commercial paper maturing within two hundred and seventy
(270) days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;

(c) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, demand deposits,
banker’s acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $500,000,000 in the case of U.S. banks and
$250,000,000 (or the Dollar equivalent as of the date of determination) in the
case of non-U.S. banks;

(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clauses (a) and (c) above and
entered into with a financial institution satisfying the criteria described in
clause (c) above;

(e) marketable short-term money market and similar liquid funds having a rating
of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any
time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency);

(f) Investments with average maturities of twelve (12) months or less from the
date of acquisition in money market funds rated AAA- (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or,
if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);

(g) investment funds investing substantially all of their assets in securities
of the types described in clauses (a) through (f) above;

(h) in the case of MKS or any Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of organization of MKS or such Subsidiary,
as the case may be, for cash management purposes; and

(i) investments consistent with the Borrower’s investment policy as in effect on
the date hereof, as provided in writing to the Administrative Agent on or prior
to the Closing Date.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
purchasing cards, electronic funds transfer and other cash management
arrangements.

 

9



--------------------------------------------------------------------------------

“Cash Management Bank” means any Person that at the request of a Loan Party is
designated a “Cash Management Bank” and that is a Lender, an Agent or an
Affiliate of a Lender or an Agent at the time it (i) entered into a Cash
Management Agreement with a Loan Party or (ii) is designated as a “Cash
Management Bank” (so long as, upon such designation, a Cash Management Agreement
exists between such Person and a Loan Party), in each case, even if such Person
for any reason ceases for any reason after the execution of such agreement or
such designation to be a Lender, an Agent or an Affiliate of a Lender or an
Agent.

“Cash Management Obligations” means all obligations under any Secured Cash
Management Agreements.

“Casualty” means any casualty, damage, destruction or other similar loss with
respect to real or personal property or improvements.

“Casualty Event” means any involuntary loss of title, any involuntary loss of,
damage to or any destruction of, or any Condemnation or other taking (including
by any Governmental Authority) of, any property of MKS or any of its
Subsidiaries. “Casualty Event” shall include but not be limited to any taking of
all or any part of any real property of any Person or any part thereof, in or by
Condemnation or other eminent domain proceedings pursuant to any requirement of
Law, or by reason of the temporary requisition of the use or occupancy of all or
any part of any real property of any Person or any part thereof by any
Governmental Authority, civil or military, or any settlement in lieu thereof.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code any shares of which are treated as owned directly or indirectly by a
United States Shareholder (within the meaning of Section 951(b) of the Code) as
measured for purposes of Section 958(a) of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any applicable law, rule,
regulation or treaty, (b) any change in any applicable law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that, notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case, pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, promulgated or issued.

“Change of Control” means (a) the acquisition of beneficial ownership (within
the meaning of the Exchange Act and the rules of the SEC thereunder as in effect
on the Closing Date) by any Person or group (within the meaning of the Exchange
Act and the rules of the SEC thereunder) of Equity Interests representing more
than 35% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of MKS or (b) the occurrence of a change of
control, as defined in the Term Credit Agreement or any agreement evidencing any
permitted refinancing thereof.

“Closing Date” means February 1, 2019.

 

10



--------------------------------------------------------------------------------

“Closing Date Material Adverse Effect” means any event, circumstance, change,
occurrence or effect that, individually or in the aggregate with all other
events, circumstances, changes, occurrences or effects, has a material adverse
effect on (A) the business, operations, financial condition or results of
operations of the Company and its Subsidiaries, taken as a whole, or (B) the
ability of the Company to perform its obligations under the Acquisition
Agreement or consummate the Merger or any of the other transactions contemplated
thereby, other than, in the case of the foregoing clause (A), any event,
circumstance, change, occurrence or effect arising after the date of the
Acquisition Agreement to the extent resulting from (1) changes in general
economic, financial market, business or geopolitical conditions, (2) general
changes or developments in any of the industries in which the Company or its
Subsidiaries operate, including the introduction or strengthening of competitors
therein, (3) natural disasters, calamities and other force majeure events in the
United States or any other country or region in the world, (4) changes in any
applicable Laws or applicable accounting regulations or principles or
interpretations thereof, (5) any change in the price or trading volume of the
Company’s stock, in and of itself (provided, that the facts or occurrences
giving rise to or contributing to such change that are not otherwise excluded
from the definition of “Closing Date Material Adverse Effect” may be taken into
account in determining the occurrence of a Closing Date Material Adverse
Effect), (6) any failure by the Company to meet any published analyst estimates
or expectations of the Company’s revenue, earnings or other financial
performance or results of operations for any period, in and of itself, or any
failure by the Company to meet its internal or published projections, budgets,
plans or forecasts of its revenues, earnings or other financial performance or
results of operations, in and of itself (provided, that the facts or occurrences
giving rise to or contributing to such failure that are not otherwise excluded
from the definition of “Closing Date Material Adverse Effect” may be taken into
account in determining the occurrence of a Closing Date Material Adverse
Effect), (7) any outbreak or escalation of armed hostilities, any acts of war or
terrorism, (8) the announcement or pendency of the Acquisition Agreement and the
transactions contemplated thereby, including (x) any resulting loss or departure
of officers or other employees of the Company or any of its Subsidiaries, or
(y) any resulting termination of, reduction in or similar negative impact on the
Company’s or any of its Subsidiaries’ relationships, contractual or otherwise,
with any customers, suppliers, distributors or business partners, (9) any
litigation brought by or on behalf of any actual or purported current or former
Company stockholder (in its capacity as such) arising from or relating to the
Acquisition Agreement or the Merger (including allegations of breaches of
fiduciary duties) or violation of securities Law related to the Proxy Statement
or any other document filed by the Company with the SEC or distributed or
otherwise disseminated to the Company’s stockholders in connection with the
Merger, (10) any action taken by the Company, or which the Company causes to be
taken by any of its Subsidiaries, in each case which is expressly required by,
or the failure to take any such action expressly prohibited by, the Acquisition
Agreement (excluding Section 5.1(a) therein), and (11) any actions taken (or
omitted to be taken) by the Company or any of its Subsidiaries with the prior
written consent or at the express written request of Parent; provided, that any
event, circumstance, change, occurrence or effect otherwise excluded by any of
the foregoing clauses (1), (2), (3), (4) or (7) shall be taken into account in
determining the occurrence of a Closing Date Material Adverse Effect to the
extent disproportionately impacting the Company and its Subsidiaries, taken as
whole, relative to other Persons operating in the industries or markets in which
the Company and its Subsidiaries operate. Capitalized terms (other than
“Acquisition Agreement” and “Closing Date Material Adverse Effect”) used in this
definition of “Closing Date Material Adverse Effect” shall have the meanings
assigned to such terms in the Acquisition Agreement.

“Closing Date Refinancing” means the repayment of certain existing material
third party indebtedness of MKS and its Subsidiaries and the Acquired Business
and in connection therewith, the termination of all related commitments,
including, without limitation, Indebtedness under (i) the Loan Agreement with
Silicon Valley Bank dated January 31, 2017, as amended (provided that certain of
the Company’s hedging, bank services and credit card obligations thereunder are
permitted under the Acquisition Agreement to remain outstanding to the extent
such obligations are cash collateralized in full), (ii) the Loan Agreement with
First Technology Federal Credit Union dated as of January 9, 2017, as amended,
and (iii) the Existing ABL Credit Agreement but in any event, excluding (x) as
to the Acquired

 

11



--------------------------------------------------------------------------------

Business, Indebtedness permitted to remain outstanding on and after the Closing
Date under the Acquisition Agreement (as in effect on October 29, 2018) and
(y) as to MKS and its other Subsidiaries, deferred purchase price obligations,
ordinary course working capital facilities for Foreign Subsidiaries and ordinary
course capital lease, purchase money and equipment financings.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all of the property, which includes Mortgaged Property and
all other property of whatever kind and nature, which is subject or is purported
to be subject to the Liens granted by any of the Collateral Documents.

“Collateral Access Agreement” means a collateral access agreement (including a
landlord lien waiver) in the form of Exhibit N hereto, or otherwise reasonably
satisfactory to the Administrative Agent.

“Collateral Agent” means Barclays, in its capacity as collateral agent for the
Finance Parties under the Collateral Documents, its successor or successors in
such capacity.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, any additional pledges, security agreements, patent, trademark or
copyright filings or mortgages or deeds of trust required to be delivered by a
Loan Party pursuant to the Loan Documents and any instruments of assignment or
other similar instruments or agreements executed pursuant to the foregoing.

“Commitment” means, (i) with respect to each Lender, its Revolving Commitment or
Incremental Commitment, as and to the extent applicable and (ii) with respect to
each L/C Issuer, its L/C Commitment, in each case as set forth on Schedule 2.01
or in the applicable Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as any such amount may be adjusted from
time to time in accordance with this Agreement.

“Commitment Fee” has the meaning specified in Section 2.11(a).

“Commitment Fee Percentage” means a rate per annum equal to 0.25%.

“Communications” has the meaning specified in Section 10.02(d).

“Company” has the meaning set forth in the Preliminary Statements.

“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer, appropriately completed and substantially in the form of Exhibit D.

“Compliance Period” means any period (a) during which an Event of Default has
occurred and is continuing or (b) beginning on the date that Excess Availability
is less than the greater of (i) 10% of the Line Cap and (ii) $8,500,000, until
the date that Excess Availability has been at least the greater of (i) 10% of
the Line Cap and (ii) $8,500,000 for thirty (30) consecutive calendar days.

“Condemnation” means any taking or expropriation by a Governmental Authority of
property or assets, or any part thereof or interest therein, for public or
quasi-public use under the power of eminent domain, by reason of any public
improvement or condemnation or in any other manner.

“Condemnation Award” means all proceeds of any Condemnation or transfer in lieu
thereof.

 

12



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income for such period plus, without duplication and to the extent deducted (and
not otherwise added back) or (in the case of clause (ix) below) not included in
determining Consolidated Net Income for such period, the sum of (i) Consolidated
Interest Expense, (ii) expense for Taxes paid or accrued (including in respect
of repatriated funds and any future taxes or other levies which replace or are
intended to be in lieu of such taxes and any penalties and interest related to
such taxes or arising from tax examinations), (iii) depreciation,
(iv) amortization (including amortization of deferred financing fees or costs),
(v) non-cash expenses or losses, (vi) non-cash expenses related to stock based
compensation, (vii) any non-recurring charges, costs, fees and expenses directly
incurred or paid directly as a result of discontinued operations (other than
such charges, costs, fees and expenses to the extent constituting losses arising
from such discontinued operations), (viii) any other extraordinary, unusual or
non-recurring cash charges or expenses; provided that the aggregate amount added
back pursuant to this clause (viii), together with the aggregate amounts added
back pursuant to clauses (ix) or (xvi), shall not exceed 20% of Consolidated
EBITDA for the four fiscal quarter period ending on any date of determination
(prior to giving effect to the addback of any such item pursuant to this
clause (viii) or clause (ix) or (xvi)), (ix) the amount of “run rate” cost
savings, operating expense reductions and synergies projected by MKS in good
faith to be realized as a result of any Investment, Disposition or internal
cost-savings initiative or the Acquisition, in each case within the six
consecutive fiscal quarters following the end of the relevant period
consummation of such Investment, Disposition or initiative or the Acquisition,
calculated as though such cost savings and synergies had been realized on the
first day of such period and net of the amount of actual benefits received
during such period from such Investment, Disposition or initiative or the
Acquisition; provided that (A) a duly completed certificate signed by a
Responsible Officer of MKS shall be delivered to the Administrative Agent
certifying that such cost savings and synergies are reasonably expected and
factually supportable in the good faith judgment of MKS, (B) no cost savings or
synergies shall be added pursuant to this clause (ix) to the extent duplicative
of any expenses or charges otherwise added to Consolidated EBITDA, whether
through a pro forma adjustment or otherwise, for such period and (C) the
aggregate amount of cost savings and synergies added back pursuant to this
clause (ix), together with the aggregate amounts added back pursuant to
clause (viii) or (xvi), shall not exceed 20% of Consolidated EBITDA for the four
quarter period ending on any date of determination (prior to giving effect to
the addback of such items pursuant to this clause (ix) or clause (viii) or
(xvi)), (x) adjustments relating to purchase price allocation accounting,
(xi) losses on asset sales, disposals or abandonments (other than asset sales,
disposals or abandonments in the ordinary course of business), (xii) any loss
relating to amounts paid in cash prior to the stated settlement date of any
hedging obligation that has been reflected in Consolidated Net Income for such
period, (xiii) any loss resulting from a change in accounting principles during
such period to the extent included in Consolidated Net Income, (xiv) any
Transaction Costs incurred during such period, (xv) any fees and expenses
(including any transaction or retention bonus or similar payment) incurred
during such period, or any amortization thereof for such period, in connection
with any acquisition (including, but not limited to, the Acquisition),
non-recurring costs to acquire equipment to the extent not capitalized in
accordance with GAAP, and any Investment, recapitalization, asset disposition,
non-competition agreement, issuance or repayment of debt, issuance of equity
securities, refinancing transaction or amendment or other modification of or
waiver or consent relating to any debt instrument (in each case, including the
Transaction Costs and any such transaction consummated prior to the Closing Date
and any such transaction undertaken but not completed) and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction, in each case whether or not successful (including, for the
avoidance of doubt, the effects of expensing all transaction-related expenses in
accordance with FASB Accounting Standards Codification 805 and gains or losses
associated with FASB Accounting Standards Codification 460), (xvi) restructuring
charges or expenses, whether or not classified as restructuring charges or
expenses under GAAP (including integration costs, restructuring costs related to
acquisitions and to closure or consolidation of facilities or locations,
facilities’ opening costs and other business optimization expenses, curtailments
or modifications to pension and post-retirement employee benefit plans,
retention or completion bonuses and

 

13



--------------------------------------------------------------------------------

any expense related to any reconstruction, de-commissioning or reconfiguration
of fixed assets for alternate use); provided that the aggregate amount added
back pursuant to this clause (xvi), together with the aggregate amounts added
back pursuant to clause (viii) or (ix), shall not exceed 20% of Consolidated
EBITDA for the four quarter period ending on any date of determination (prior to
giving effect to the add-back of any such item pursuant to this clause (xvi), or
clause (viii) or (ix)), (xvii) proceeds of business interruption insurance,
(xviii) charges, losses or expenses to the extent indemnified or insured by a
third party to the extent such Person has notified such third party of such
amount and such third party has not denied their reimbursement obligation, and
(xix) the amount of any expense or reduction of Consolidated Net Income
consisting of Restricted Subsidiary income attributable to minority interests or
non-controlling interests of third parties in any non-Wholly Owned Restricted
Subsidiary, excluding cash distributions in respect thereof, minus, without
duplication and to the extent included (and not otherwise deducted) in
determining Consolidated Net Income for such period, the sum of (l) interest
income (to the extent not netted against interest expense in the calculation of
Consolidated Interest Expense), (2) income tax credits and refunds (to the
extent not netted from Tax expense), (3) any cash payments made during such
period in respect of items described in clause (v) above subsequent to the
applicable Test Period in which the relevant non-cash expenses or losses were
incurred, (4) any non-recurring income or gains directly as a result of
discontinued operations, (5) any unrealized income or gains in respect of Swap
Agreements (to the extent not included in clause (1) above or netted against
interest expense in the calculation of Consolidated Interest Expense),
(6) extraordinary, unusual or non-recurring income or gains, (7) gains on asset
sales, disposals or abandonments (other than asset sales, disposals or
abandonments in the ordinary course of business), (8) any gain relating to
amounts paid in cash prior to the stated settlement date of any hedging
obligation that has been reflected in Consolidated Net Income for such period
and (9) any gain resulting from a change in accounting principles during such
period to the extent included in Consolidated Net Income, each as determined for
MKS and its Restricted Subsidiaries in accordance with GAAP on a consolidated
basis. For the avoidance of doubt, the foregoing additions to, and subtractions
from, Consolidated EBITDA shall not give effect to any items attributable to the
Unrestricted Subsidiaries. For the purposes of calculating Consolidated EBITDA
for any Test Period as of any date (I) if at any time during such Test Period or
after the end of such Test Period but prior to such date, MKS or any Restricted
Subsidiary shall have made any Disposition or converted any Restricted
Subsidiary into an Unrestricted Subsidiary, the Consolidated EBITDA for such
Test Period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the property that is the subject of such Disposition
or to such conversion for such Test Period or increased by an amount equal to
the Consolidated EBITDA (if negative) attributable thereto for such Test Period,
(II) if during such Test Period or after the end of such Test Period but prior
to such date, MKS or any Restricted Subsidiary shall have converted any
Unrestricted Subsidiary into a Restricted Subsidiary, Consolidated EBITDA for
such Test Period shall be calculated after giving pro forma effect thereto in
accordance with Section 1.03(c) as if such conversion occurred on the first day
of such Test Period and (III) if during such Test Period or after the end of
such Test Period but prior to such date, MKS or any Restricted Subsidiary shall
have consummated a Permitted Acquisition, Consolidated EBITDA for such Test
Period shall be calculated as if such Permitted Acquisition were consummated on
the first day of such Test Period.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of MKS
and its Restricted Subsidiaries calculated on a consolidated basis for such
period with respect to all outstanding Indebtedness of MKS and its Restricted
Subsidiaries allocable to such period in accordance with GAAP (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and banker’s acceptance financing and net
costs and benefits under interest rate Swap Agreements to the extent such net
costs and benefits are allocable to such period in accordance with GAAP). In the
event that MKS or any Restricted Subsidiary shall have completed a Disposition
or a Permitted Acquisition since the beginning of the relevant period,
Consolidated Interest Expense shall be determined for such period on a pro forma
basis as if such Disposition or Permitted Acquisition, and any related
incurrence or repayment of Indebtedness, had occurred at the beginning of such
period.

 

14



--------------------------------------------------------------------------------

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of MKS and its Restricted Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period; provided
that there shall be excluded any income (or loss) of any Person other than MKS
or a Restricted Subsidiary, but any such income so excluded may be included in
such period or any later period to the extent of any cash dividends or
distributions actually paid in the relevant period to MKS or any Wholly-Owned
Restricted Subsidiary of MKS.

“Consolidated Secured Debt” means, as of any date of determination, Consolidated
Total Indebtedness outstanding on such date that is secured by a Lien on any
assets of MKS or any of its Restricted Subsidiaries.

“Consolidated Subsidiary” means with respect to any Person at any date any
Subsidiary of such Person or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date in accordance with GAAP.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of MKS and its Restricted Subsidiaries calculated in accordance
with GAAP on a consolidated basis as of the end of the most recently completed
Test Period.

“Consolidated Total Indebtedness” means, as of the date of any determination
thereof, the sum, without duplication, of the aggregate Indebtedness of MKS and
its Restricted Subsidiaries that is of the type described in clauses (a),
(b) and (e) and, to the extent relating to any such clause (a), (b) or (e),
clause (i) of the definition of Indebtedness hereunder; provided that
Consolidated Total Indebtedness shall not include Indebtedness in respect of any
letter of credit or bank guaranty, except to the extent of unreimbursed
obligations in respect of any drawn letter of credit or bank guaranty.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Copyright Security Agreement” means the Copyright Security Agreement, dated as
of the Closing Date, substantially in the form of Exhibit IV to the Security
Agreement.

“Copyrights” means any and all rights in any works of authorship, including
(i) copyrights and moral rights, (ii) copyright registrations and recordings
thereof and all applications in connection therewith, (iii) income, license
fees, royalties, damages, and payments now and hereafter due or payable under
and with respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past, present, or future
infringements thereof, (iv) the right to sue for past, present, and future
infringements thereof and (v) all of each Borrower’s and each Loan Party’s
rights corresponding thereto throughout the world.

“Credit Extension” means a Borrowing or an L/C Credit Extension.

 

15



--------------------------------------------------------------------------------

“Current Asset Collateral” means the “ABL Priority Collateral” as defined in the
Intercreditor Agreement.

“Debt Issuance” means the incurrence, issuance or assumption by MKS or any of
its Restricted Subsidiaries of any Indebtedness.

“Default” means any condition or event that constitutes an Event of Default or
that, with the giving of notice, the passage of applicable grace periods, or
both, would be an Event of Default.

“Default Rate” means (i) in the case of overdue principal amounts, an interest
rate per annum that is equal to the rate that would otherwise be applicable
thereto plus 2.00%, (ii) in the case of Reimbursement Obligations, the rate
applicable to a Revolving Loan that is a Base Rate Loan plus 2.00% and (iii) in
the case of any overdue interest payable on any Loan or Reimbursement Obligation
or any overdue Commitment Fee or any other overdue amount payable hereunder, an
interest rate per annum equal to the rate then applicable to Base Rate Loans
plus 2.00%, in each case, with respect to foregoing clauses (i), (ii) and (iii),
from the date such amount was due until such overdue amount is paid in full
(after as well as before judgment).

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans or participations in respect
of any Protective Advance or L/C Obligation within two (2) Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and MKS in writing that such failure is the result of
such Lender’s determination that one or more conditions precedent to funding
(which conditions precedent, together with the applicable default, if any, shall
be specifically identified in such writing) has not been satisfied or (ii) pay
to the Administrative Agent, any L/C Issuer or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Protective Advances or Letters of Credit) within two (2) Business Days of the
date when due, (b) has notified MKS, the Administrative Agent or any L/C Issuer
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such notice or public statement
relates to such Lenders’ obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with the applicable default, if
any, shall be specifically identified in such notice or public statement) cannot
be satisfied), (c) has failed, within three (3) Business Days after written
request by the Administrative Agent or MKS, to confirm in writing to the
Administrative Agent and MKS that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and MKS), or (d) has, or has a direct or indirect
parent company that has, after the date of this Agreement, (i) become the
subject of a proceeding under any Bankruptcy Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-in Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.17(b)) upon delivery of written notice of such determination to MKS,
each L/C Issuer and each Lender.

 

16



--------------------------------------------------------------------------------

“Dilution Factors” means, without duplication, with respect to any period, the
aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits which are recorded to
reduce accounts receivable in a manner consistent with current and historical
accounting practices of the Loan Parties.

“Dilution Ratio” means, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the
twelve (12) most recently ended fiscal months divided by (b) total gross sales
for the twelve (12) most recently ended fiscal months.

“Dilution Reserve” means, at any date, (a) the excess of the applicable Dilution
Ratio over 5% multiplied by (b) the Eligible Accounts.

“Discharge of Senior Credit Obligations” means (i) payment in full in cash of
the principal of and interest (including interest accruing on or after the
commencement of any Insolvency or Liquidation Proceeding, whether or not a claim
for such interest is, or would be, allowed in such Insolvency or Liquidation
Proceeding) and premium, if any, on all Indebtedness outstanding under the Loan
Documents and termination of all commitments to lend or otherwise extend credit
under the Loan Documents, (ii) payment in full in cash of all other Finance
Obligations under the Loan Documents that are due and payable or otherwise
accrued and owing at or prior to the time such principal and interest are paid
(including legal fees and other expenses, costs or charges accruing on or after
the commencement of any Insolvency or Liquidation Proceeding, whether or not a
claim for such fees, expenses, costs or charges is, or would be, allowed in such
Insolvency or Liquidation Proceeding), other than Cash Management Obligations
and Swap Secured Obligations not yet due and payable and any contingent
indemnification obligations under the Loan Documents in respect of which no
claim or demand for payment has been made at such time and (iii) termination,
cancellation or Cash Collateralization of all Letters of Credit issued or deemed
issued under the Loan Documents.

“Disposition” means, with respect to any Person, a sale, transfer, lease,
exclusive license or other disposition of any asset of such Person (including
(i) any such transaction effected by way of merger or consolidation, (ii) any
issuance of any of Equity Interests in a Subsidiary of such Person, other than
to such Person or a Subsidiary of such Person and (iii) any allocation of assets
among newly divided limited liability companies in connection with any division
or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws), including but not limited to, Section 18-217 of
the Delaware Limited Liability Company Act). “Dispose” and “Disposed”, as to any
asset subject to the Disposition, shall have meanings correlative to the
foregoing.

“Disqualified Capital Stock” means any Equity Interest of any Person that is not
Qualified Capital Stock.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.

“Dollars” and “$” means, lawful money of the United States.

“Domestic Subsidiary” means, with respect to any Person, any Subsidiary that is
organized under the laws of a jurisdiction in the United States, any State
thereof or the District of Columbia.

 

17



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Accounts” means, at any time, the Accounts of the Loan Parties at such
time, other than any Account to which (or any portion of which) the
Administrative Agent determines in its Permitted Discretion (following
reasonable prior notice to, and consultation with, MKS), any one or more of the
exclusionary criteria set forth below applies. Without limiting the
Administrative Agent’s Permitted Discretion provided herein, Eligible Accounts
shall not include any Account:

(a) which is not subject to a first priority perfected security interest in
favor of the Collateral Agent;

(b) which is subject to any Lien other than (i) a Lien in favor of the
Collateral Agent, (ii) a Lien in favor of the Term Agent which is junior in
priority to the Lien in favor of the Collateral Agent and (iii) a Permitted
Encumbrance which does not have priority over the Lien in favor of the
Collateral Agent;

(c) (i) which is unpaid more than 120 days after the date of the original
invoice therefor or more than 90 days after the original due date therefor or
(ii) which has been written off the books of the Loan Parties or otherwise
designated as uncollectible (in determining the aggregate amount from the same
Account Debtor that is unpaid hereunder there shall be excluded the amount of
any net credit balances relating to Accounts due from such Account Debtor which
are unpaid more than 120 days from the date of the original invoice therefor or
more than 90 days from the original due date);

(d) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible pursuant to
clause (c) above;

(e) which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to the Loan Parties
exceeds 25% (or (i) 30% if the corporate family rating or corporate credit
rating of such Account Debtor by either Moody’s or S&P is at least Baa3 (with at
least a stable outlook) or BBB- (with at least a stable outlook), respectively,
(ii) 35% solely in the case of the aggregate amount of Accounts owing from
Applied Materials Inc., to the extent the corporate family rating or corporate
credit rating of Applied Materials Inc. by either Moody’s or S&P is at least
Baa3 (with at least a stable outlook) or BBB- (with at least a stable outlook),
respectively, and (iii) 35% solely in the case of the aggregate amount of
Accounts owing from LAM Research Corp., to the extent the corporate family
rating or corporate credit rating of LAM Research Corp. by either Moody’s or S&P
is at least Baa3 (with at least a stable outlook) or BBB- (with at least a
stable outlook), respectively) of the aggregate Eligible Accounts;

 

18



--------------------------------------------------------------------------------

(f) with respect to which any representation or warranty contained in this
Agreement or in any other Loan Document with respect to such Account is not true
in any material respect;

(g) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation satisfactory to the Administrative Agent (utilizing its Permitted
Discretion (following reasonable prior notice to, and consultation with, MKS))
which has been sent to the Account Debtor, (iii) represents a progress billing,
(iv) is contingent upon a Loan Party’s completion of any further performance
(other than routine installation of shipped products), (v) represents a sale on
a bill-and-hold, guaranteed sale, sale-and-return, sale on approval,
consignment, cash-on-delivery or any other repurchase or return basis or
(vi) relates to payments of interest;

(h) (i) for which the goods giving rise to such Account have not been shipped to
the Account Debtor or for which the services giving rise to such Account have
not been performed by a Loan Party or if such Account was invoiced more than
once or (ii) for which the goods giving rise to such Account have been shipped
to the Account Debtor by FOB destination and such goods have not yet been
received by the Account Debtor;

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j) which is owed by an Account Debtor which has (i) applied for, suffered, or
consented to the appointment of any receiver, custodian, trustee, or liquidator
of its assets, (ii) had possession of all or a material part of its property
taken by any receiver, custodian, trustee or liquidator, (iii) filed, or had
filed against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, winding-up, or
voluntary or involuntary case under any state or federal bankruptcy laws (other
than post-petition accounts payable of an Account Debtor that is a
debtor-in-possession under the Bankruptcy Code and reasonably acceptable to the
Administrative Agent), (iv) admitted in writing its inability, or is generally
unable to, pay its debts as they become due, (v) become insolvent, or
(vi) ceased operation of its business;

(k) which is owed by any Account Debtor which has sold all or a substantially
all of its assets;

(l) which is owed in any currency other than Dollars or Canadian Dollars;

(m) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the
U.S. unless such Account is backed by a letter of credit acceptable to the
Administrative Agent which is in the possession of, and is directly drawable by,
the Administrative Agent, or (ii) the government of the U.S., or any department,
agency, public corporation, or instrumentality thereof, unless the Federal
Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41
U.S.C. § 15 et seq.), and any other steps necessary to perfect the Lien of the
Administrative Agent in such Account have been complied with to the
Administrative Agent’s satisfaction;

(n) which is owed by any Affiliate of any Loan Party or any employee, officer,
director, agent or stockholder of any Loan Party or any of its Subsidiaries;

(o) which is owed by an Account Debtor to which any Loan Party is indebted, but
only to the extent of such indebtedness, or is subject to any security, deposit,
progress payment, retainage or other similar advance made by or for the benefit
of an Account Debtor, in each case to the extent thereof;

 

19



--------------------------------------------------------------------------------

(p) which is subject to any counterclaim, deduction, defense, setoff or dispute
(to the extent such dispute has been asserted as to such Account), but only to
the extent of any such counterclaim, deduction, defense, setoff or dispute;

(q) which is evidenced by any promissory note, chattel paper or instrument;

(r) which is owed by an Account Debtor which is a Sanctioned Person;

(s) to the extent that any Loan Party has made any agreement with the Account
Debtor for any reduction thereof, other than discounts and adjustments given in
the ordinary course of business, or (ii) to the extent any Account was partially
paid and the applicable Loan Party created a new receivable for the unpaid
portion of such Account;

(t) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state or local, including the
U.S. Export Administration Regulations, the International Traffic in Arms
Regulations, the Federal Consumer Credit Protection Act, the Federal Truth in
Lending Act and Regulation Z of the Board;

(u) which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than a Loan Party has or has
had an ownership interest in such goods, or which indicates any party other than
a Loan Party as payee or remittance party;

(v) which was created on cash on delivery terms; or

(w) which is a Foreign Account (other than one or more of the following (i) a
Foreign Account (x) that is owed by an Account Debtor separately disclosed in
writing by MKS to the Administrative Agent on or prior to the Closing Date as
any approved Foreign Account Debtor under this clause (w)(i), as such list may
be updated from time to time in the Administrative Agent’s Permitted Discretion
after written request for such update by MKS and (y) that, together with other
Foreign Accounts not excluded from Eligible Accounts pursuant to this clause (i)
of this parenthetical, constitute less than the lesser of $25,000,000 and 25% of
the aggregate Borrowing Base, (ii) a Specified Foreign Account that, together
with other Specified Foreign Accounts not excluded from Eligible Accounts
pursuant to this clause (ii) of this parenthetical, constitute less than the
lesser of $10,000,000 and 10% of the aggregate Borrowing Base, (iii) Foreign
Accounts that are supported by an irrevocable letter of credit reasonably
satisfactory to the Administrative Agent (as to form, substance, and issuer or
domestic confirming bank) that has been delivered to the Administrative Agent
and is directly drawable by the Administrative Agent (unless, in each case,
waived by the Administrative Agent in its sole discretion), or (iv) the Foreign
Account is covered by credit insurance in form, substance, and amount, and by an
insurer, reasonably satisfactory to the Administrative Agent; provided that the
amount of such Foreign Accounts will be calculated net of any deductible with
respect to such credit insurance).

In determining the amount of an Eligible Account, the face amount of an Account
may, in the Administrative Agent’s Permitted Discretion (following reasonable
prior notice to, and consultation with, MKS), be reduced by, without duplication
(whether of the exclusionary criteria set forth in the definition of Eligible
Accounts or of any Reserve), to the extent not reflected in such face amount,
(i) the amount of all accrued and actual discounts, claims, credits or credits
pending, promotional program allowances, price adjustments, finance charges or
other allowances (including any amount that any Loan Party may be

 

20



--------------------------------------------------------------------------------

obligated to rebate to an Account Debtor pursuant to the terms of any agreement
or understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the applicable Loan
Party to reduce the amount of such Account. Standards of eligibility may be made
more restrictive from time to time (and such increased restrictiveness may be
subsequently reversed from time to time) by the Administrative Agent in its
Permitted Discretion, following reasonable prior notice to, and consultation
with, MKS, with any such changes to be effective four days after delivery of
notice thereof to MKS and the Lenders.

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any other bank, business development company, finance
company or other financial institution that provides loans and any fund that
invests in loans in the ordinary course of its business and any other entity
(other than a natural person) that is an “accredited investor” (as defined in
Regulation D of the Securities Act) approved by, solely in the case of this
clause (iv), the Administrative Agent and the L/C Issuers and unless a payment
or bankruptcy Event of Default has occurred and is continuing, MKS (each such
approval not to be unreasonably withheld or delayed; provided that, with respect
to any MKS’s consent that is required, MKS shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after MKS has received notice
thereof). Notwithstanding the foregoing, “Eligible Assignee” shall not include
MKS or any of its Affiliates.

“Eligible Inventory” means, at any time, the Inventory of the Loan Parties other
than Inventory to which (or any portion to which) the Administrative Agent
determines in its Permitted Discretion (following reasonable prior notice to,
and consultation with, MKS) any of the exclusionary criteria set forth below
applies. Without limiting the Administrative Agent’s Permitted Discretion
provided herein, Eligible Inventory shall not include any Inventory:

(a) which is not subject to a first priority perfected Lien in favor of the
Collateral Agent;

(b) which is subject to any Lien other than (i) a Lien in favor of the
Collateral Agent, (ii) a Lien in favor of the Term Agent which is junior in
priority to the Lien in favor of the Collateral Agent and (iii) a Permitted
Encumbrance which does not have priority over the Lien in favor of the
Collateral Agent;

(c) which is, in the Administrative Agent’s Permitted Discretion (following
reasonable prior notice to, and consultation with, MKS), slow moving, obsolete,
unmerchantable, defective, used, unfit for sale or unsalable;

(d) with respect to which any representation or warranty contained in this
Agreement or in any other Loan Document is not true in all material respects;

(e) in which any Person other than a Loan Party shall (i) have any direct or
indirect ownership, interest or title to such Inventory or (ii) be indicated on
any purchase order or invoice with respect to such Inventory as having or
purporting to have an interest therein;

(f) which is not raw materials or finished goods or which constitutes
work-in-process, spare or replacement parts, subassemblies, packaging and
shipping material, manufacturing supplies, samples, prototypes, displays or
display items, bill-and-hold or ship-in-place goods, goods that are returned or
marked for return, repossessed goods, defective or damaged goods, goods held on
consignment, or goods which are not of a type held for sale in the ordinary
course of business;

 

21



--------------------------------------------------------------------------------

(g) which is not located in the U.S. or is in transit with a common carrier from
vendors and suppliers (it being understood that any such Inventory that is in
transit from any Loan Party to another Loan Party or from any Loan Party to a
warehouse owned or leased by such Loan Party or another Loan Party shall not be
excluded pursuant to this clause (g) solely because such Inventory is in
transit; provided that in the case of any such Inventory in transit to a
warehouse leased by a Loan Party, the Administrative Agent has received a
Collateral Access Agreement in respect thereof that continues to be in effect or
an appropriate Reserve has been taken in respect thereof);

(h) which is located in any location leased by a Loan Party unless (i) the
lessor has delivered to the Administrative Agent a Collateral Access Agreement
or (ii) a Rent Reserve has been established by the Administrative Agent in its
Permitted Discretion (following reasonable prior notice to, and consultation
with, MKS);

(i) which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor) and is not evidenced by a Document,
unless (i) such warehouseman or bailee has delivered to the Administrative Agent
a Collateral Access Agreement and such other documentation as the Administrative
Agent may require or (ii) an appropriate Reserve has been established by the
Administrative Agent in its Permitted Discretion (following reasonable prior
notice to, and consultation with, MKS);

(j) which is being processed offsite at a third party location or outside
processor, or is in-transit to or from such third party location or outside
processor, unless such bailee has delivered to the Administrative Agent a
Collateral Access Agreement or such other documentation as the Administrative
Agent may require;

(k) which is a discontinued product or component thereof;

(l) which is the subject of a consignment by the applicable Loan Party as
consignor;

(m) which is perishable;

(n) which contains or bears any intellectual property rights licensed to the
applicable Loan Party unless the Administrative Agent is reasonably satisfied
that it may sell or otherwise dispose of such Inventory without (i) infringing
the rights of such licensor, (ii) violating any contract with such licensor, or
(iii) incurring any liability with respect to payment of royalties other than
royalties incurred pursuant to sale of such Inventory under the current
licensing agreement;

(o) which is not reflected in a current perpetual inventory report of the Loan
Parties (unless such Inventory is reflected in a report to the Administrative
Agent as “in transit” Inventory);

(p) for which reclamation rights have been asserted by the seller; or

(q) which has been acquired from a Sanctioned Person.

Standards of eligibility may be made more restrictive from time to time (and
such restrictiveness may be subsequently reversed from time to time) by the
Administrative Agent in its Permitted Discretion, after consultation with MKS,
with any such changes to be effective four days after delivery of notice thereof
to MKS and the Lenders.

 

22



--------------------------------------------------------------------------------

“Employee Benefit Arrangements” means in any jurisdiction the material benefit
schemes or arrangements in respect of any employees or past employees operated,
maintained or contributed to by MKS or any of its Restricted Subsidiaries or in
which MKS or any of its Restricted Subsidiaries participates and which provide
benefits on ill-health, injury, death or voluntary withdrawal from or
termination of employment, including termination indemnity payments and life
assurance and post-retirement medical benefits, other than Plans or Foreign
Pension Plans.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Enforceability Limitations” has the meaning specified Section 5.04.

“Environment” means ambient air, indoor air, surface water, groundwater, land
and subsurface strata and natural resources such as wetlands, flora and fauna.

“Environmental Laws” means all Laws, Environmental Permits or governmental
restrictions relating to pollution or the protection of the Environment,
including those relating to the generation, use, transportation, distribution,
storage, treatment, disposal, presence, Release or threat of Release of any
Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise, of MKS
or any of its Restricted Subsidiaries resulting from or based on (i) violation
of any Environmental Law, (ii) the generation, use, handling, transportation,
storage or treatment of any Hazardous Material, (iii) exposure to any Hazardous
Material, (iv) the presence, Release or threatened Release of any Hazardous
Material into the Environment or (v) any contract or agreement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.

“Equity Equivalents” means with respect to any Person any rights, warrants,
options, convertible securities, exchangeable securities, indebtedness or other
rights, in each case exercisable for or convertible or exchangeable into,
directly or indirectly, Equity Interests of such Person or securities
exercisable for or convertible or exchangeable into Equity Interests of such
Person, whether at the time of issuance or upon the passage of time or the
occurrence of some future event, but excluding any Indebtedness convertible into
Equity Interests.

“Equity Interests” means all shares of capital stock, partnership interests
(whether general or limited), limited liability company membership interests,
beneficial interests in a trust and any other interest or participation that
confers on a Person the right to receive a share of profits or losses, or
distributions of assets, of an issuing Person, but excluding any Indebtedness
convertible into such Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulation promulgated thereunder.

“ERISA Affiliate” means each entity that together with MKS or any of its
Restricted Subsidiaries, is treated as a single employer under Section 414(b) or
(c) of the Code, or, solely for purposes of Section 302 of ERISA and Section 412
of the Code, is treated as a single employer under Section 414 of the Code.

“ERISA Event” means, with respect to any Plan:

 

23



--------------------------------------------------------------------------------

(i) a reportable event as defined in Section 4043 of ERISA and the regulations
issued under such Section with respect to a Plan, excluding, however, such
events as to which the PBGC by regulation has waived the requirement of
Section 4043(a) of ERISA that it be notified within thirty (30) days of the
occurrence of such event;

(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of any Plan,
and an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
Plan within the following thirty (30) days;

(iii) the failure to meet the minimum funding standard of Section 412 of the
Code with respect to any Plan (whether or not waived in accordance with
Section 412 of the Code), the application for a minimum funding waiver under
Section 302(c) of ERISA with respect to any Plan, the failure to make by its due
date a required installment under Section 430(j) of the Code with respect to any
Plan or the failure to make any required contribution to a Multiemployer Plan,
the determination that any Plan is, or is reasonably expected to be, in
“at-risk” status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4)
of the Code);

(iv) (A) the incurrence of any material liability by MKS or any of its
Restricted Subsidiaries pursuant to Title I of ERISA or to the penalty or excise
tax provisions of the Code relating to employee benefit plans (as defined in
Section 3 of ERISA), or the occurrence or existence of any event, transaction or
condition that could reasonably be expected to result in the incurrence of any
such liability by MKS or any of its Restricted Subsidiaries pursuant to Title I
of ERISA or to such penalty or excise tax provisions of the Code; or (B) the
incurrence of any material liability by MKS or any of its Restricted
Subsidiaries or an ERISA Affiliate pursuant to Title IV of ERISA (other than for
PBGC premiums due but not delinquent) or the occurrence or existence of any
event, transaction or condition that could reasonably be expected to result in
the incurrence of any such material liability or imposition of any lien on any
of the rights, properties or assets of MKS or any of its Restricted Subsidiaries
or any ERISA Affiliate pursuant to Title IV of ERISA or to Section 412 of the
Code;

(v) the provision by the administrator of any Plan of a notice pursuant to
Section 4041(a)(2) of ERISA (or the reasonable expectation of such provision of
notice) of intent to terminate such Plan in a distress termination described in
Section 4041(c) of ERISA, the institution by the PBGC of proceedings to
terminate any Plan or the occurrence of any event or condition which could
reasonably be expected to constitute grounds under ERISA for the termination of
a Plan by the PBGC, or the appointment of a trustee by the PBGC to administer
any Plan;

(vi) the withdrawal of MKS or any of its Restricted Subsidiaries or ERISA
Affiliates in a complete or partial withdrawal (within the meaning of
Section 4203 and 4205 of ERISA) from any Multiemployer Plan if it would
reasonably be expected to result in liability therefor, or the receipt by MKS or
any of its Restricted Subsidiaries or ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or is in “endangered” or “critical” status (within
the meaning of Section 432 of the Code or Section 305 of ERISA), or that it
intends to terminate or has terminated under Section 4041A or 4042 of ERISA;

(vii) the imposition of liability (or the reasonable expectation thereof) on MKS
or any of its Restricted Subsidiaries or ERISA Affiliates pursuant to
Section 4062, 4063, 4064 or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA;

 

24



--------------------------------------------------------------------------------

(viii) the assertion of a material claim (other than routine claims for
benefits) against any Plan (other than a Multiemployer Plan) or the assets
thereof, or against MKS or any of its Restricted Subsidiaries in connection with
any Plan;

(ix) the receipt by MKS or any of its Restricted Subsidiaries from the United
States Internal Revenue Service of notice of (x) the failure of any Plan (or any
Employee Benefit Arrangement intended to be qualified under Section 401(a) of
the Code) to qualify under Section 401 (a) of the Code, or (y) the failure of
any trust forming part of any Plan or Employee Benefit Arrangement to qualify
for exemption from taxation under Section 501(a) of the Code (excluding, for
purposes of this clause (ix), plan document or operational failures that are
eligible for correction under the Employee Plans Compliance Resolution System
and are corrected pursuant thereto); and

(x) the establishment or amendment by MKS or any of its Restricted Subsidiaries
of any Welfare Plan that provides post-employment welfare benefits in a manner
that would reasonably be expected to result in a Material Adverse Effect, other
than as may be required under applicable law.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“EURIBO Rate” has the meaning specified in the definition of “Eurodollar Rate”.

“Euro” and “EUR” and “€” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.

“Eurodollar Loan” means at any date a Loan which bears interest at a rate based
on the Adjusted Eurodollar Rate. All Loans denominated in an Alternative
Currency must be Eurodollar Loans.

“Eurodollar Rate” means, for any Interest Period as to any Eurodollar Loan,

(a) in the case of Eurodollar Loans denominated in Dollars or any Base Rate
Loans based upon the Base Rate determined pursuant to clause (iii) of the
definition thereof, (i) the rate per annum determined by the Administrative
Agent to be the offered rate which appears on the page of the Reuters Screen
which displays the London interbank offered rate administered by ICE Benchmark
Administration Limited (such page currently being the LIBOR01 page) (the “LIBO
Rate”) for deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period in Dollars, determined as of
approximately 11:00 a.m. (London, England time), two Business Days prior to the
commencement of such Interest Period, (ii) in the event the rate referenced in
the preceding clause (i) does not appear on such page or service or if such page
or service shall cease to be available, the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
which displays the LIBO Rate for deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 a.m. (London, England time) two Business
Days prior to the commencement of such Interest Period or (iii) if the rates
under either of the preceding clauses (i) or (ii) are not available, the
Interpolated Rate determined as of approximately 11:00 a.m. (London, England
time) prior to the commencement of such Interest Period (and, if any such rate
is below zero, the LIBO Rate shall be deemed to be zero);

(b) in the case of Eurodollar Loans denominated in Euros, (i) the rate per annum
determined by the Administrative Agent to be the offered rate which appears on
the Reuters Page EURIBOR01 (or any successor thereto), which displays the
offered rate administered by Banking Federation of the European Union (or any
other Person that takes over the administration of that rate) (the “EURIBO
Rate”) for deposits (for delivery on the first day of such Interest Period) with
a term equivalent

 

25



--------------------------------------------------------------------------------

to such Interest Period in Euros, determined as of approximately 10:00 a.m.
(Brussels time) two TARGET Days prior to the commencement of such Interest
Period or (ii) in the event the rate referenced in the preceding clause (i) does
not appear on such page or service or if such page or service shall cease to be
available, the rate determined by the Administrative Agent to be the offered
rate on such other page or other service which displays the EURIBO Rate for
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Euros, determined as of
approximately 10:00 a.m. (Brussels time) two TARGET Days prior to the
commencement of such Interest Period or (iii) if the rates under either of the
preceding clauses (i) or (ii) are not available, the Interpolated Rate
determined as of approximately 10:00 a.m. (Brussels time) two TARGET Days prior
to the commencement of such Interest Period (and, if any such rate is below
zero, the EURIBO Rate shall be deemed to be zero);

(c) in the case of Eurodollar Loans denominated in Sterling, (i) the rate per
annum determined by the Administrative Agent to be the offered rate which
appears on the page of the Reuters Screen which displays the London interbank
offered rate administered by ICE Benchmark Administration Limited (such page
currently being the LIBOR01 page) (the “Sterling LIBO Rate”) for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Sterling, determined as of approximately 11:00 a.m.
(London, England time), on the first day of such Interest Period, (ii) in the
event the rate referenced in the preceding clause (i) does not appear on such
page or service or if such page or service shall cease to be available, the rate
determined by the Administrative Agent to be the offered rate on such other page
or other service which displays the Sterling LIBO Rate for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Sterling, determined as of approximately 11:00 a.m.
(London, England time) on the first day of such Interest Period or (iii) if the
rates under either of the preceding clauses (i) or (ii) are not available, the
Interpolated Rate determined as of approximately 11:00 a.m. (London, England
time) on the first day of such Interest Period (and, if any such rate is below
zero, the Sterling LIBO Rate shall be deemed to be zero); and

(d) in the case of Eurodollar Loans denominated in any other Alternative
Currency, the rate designated with respect to such Alternative Currency at the
time such Alternative Currency is approved by the Administrative Agent and the
Lenders pursuant to Section 1.08;

provided, further, that if any such rate determined pursuant to the preceding
clauses (a) through (d) is below zero, the Eurodollar Rate will be deemed to be
zero.

“Eurodollar Reserve Percentage” means for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any other entity succeeding to the functions currently
performed thereby) for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The Adjusted Eurodollar Rate for each outstanding Eurodollar Loan shall be
adjusted automatically on and as of the effective date of any change in the
Eurodollar Reserve Percentage.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Availability” means, at any time, the Line Cap at such time, minus the
Revolving Outstandings at such time.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

26



--------------------------------------------------------------------------------

“Excluded Account” has the meaning assigned to such term in Section 6.11(d).

“Excluded Communications” has the meaning specified in Section 10.02(d).

“Excluded Property” means (i) the owned real estate located at 100 Highpower
Road, Rochester, NY 14623, (ii) any owned real estate with a book value of
$15,000,000 or less as of the Closing Date, (iii) other owned real estate if in
the reasonable judgment of the Collateral Agent and the Borrower the costs and
burdens of obtaining a Mortgage thereon outweigh the benefits to the Lenders of
the security to be afforded thereby, (iv) fee owned real property acquired after
the Closing Date, (v) any fee owned real property owned by a Subsidiary if such
Subsidiary is acquired after the Term Loan Closing Date to the extent such real
property was owned by such Subsidiary prior to such Subsidiary being acquired
and (vi) “Excluded Property” as defined in the Security Agreement.

“Excluded Subsidiary” means (a) any Unrestricted Subsidiary, (b) any Immaterial
Subsidiary, (c) any Subsidiary that is prohibited by any Law or by any
Contractual Obligation existing on the Closing Date from Guaranteeing the Senior
Credit Obligations or any Subsidiary that would require consent, approval,
license or authorization of any Governmental Authority in order to Guarantee the
Senior Credit Obligations unless such consent, approval, license or
authorization has been received, (d) any not-for-profit Subsidiary, (e) any
captive insurance company and (f) subject to the limitations on acquisitions of
non-Guarantors contained in the definition of Permitted Acquisition, any
Restricted Subsidiary acquired pursuant to a Permitted Acquisition to the extent
that (x) such Subsidiary is an obligor in respect of secured Indebtedness
permitted to be incurred or to exist pursuant to the Loan Documents and (y) such
secured Indebtedness was not incurred by such Restricted Subsidiary in
contemplation of such Permitted Acquisition to the extent the terms of such
secured Indebtedness prohibit such Restricted Subsidiary from becoming a
Guarantor.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant under a Loan Document by such Loan Party of a
security interest to secure, such Swap Obligation (or any guaranty thereof) is
or becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation thereof) by virtue of such Loan Party’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the Guarantee of such Loan Party, or grant by such Loan Party of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one Swap
Agreement, such exclusion shall apply to only the portion of such Swap
Obligations that is attributable to Swap Agreements for which such Guarantee or
security interest becomes illegal or unlawful.

“Excluded Tax Subsidiary” means (a) any direct or indirect Foreign Subsidiary,
(b) any direct or indirect Domestic Subsidiary of a CFC and (c) any Subsidiary
that is organized in the United States that holds no material assets other than
Equity Interests of one or more CFCs.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment made by or on account of any obligation of
any Loan Party under any Loan Document,

(a) Taxes imposed on (or measured by) net income (however denominated), branch
profits Taxes and franchise Taxes, in each case, (i) imposed by the United
States or by the jurisdiction under the laws of which such recipient is
organized or in which its office is located or, in the case of any Lender, in
which its Lending Office is located, or (ii) that are Other Connection Taxes;

 

27



--------------------------------------------------------------------------------

(b) any U.S. federal withholding Taxes imposed on or with respect to amounts
payable to a Lender by a law in effect on the date on which such Lender becomes
a party hereto (other than pursuant to an assignment request by the Borrower
under Section 3.07) or designates a new Lending Office, except, in each case, to
the extent that such Lender (or its assignor) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the applicable Loan Party with respect to such withholding Tax
pursuant to Section 3.01;

(c) any Taxes attributable to such recipient’s failure to comply with
Section 3.01(f); or

(d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing ABL Credit Agreement” means that certain ABL Credit Agreement, dated
as of April 29, 2016, among MKS, the other borrowers party thereto, the lenders
and L/C issuers party thereto, Deutsche Bank AG New York Branch, as
administrative agent, collateral agent and L/C issuer, and the other parties
party thereto.

“Export Approvals” has the meaning specified in Section 5.21(d)(ii).

“Facilities” means the Term Facility together with the ABL Facility.

“Failed Loan” has the meaning specified in Section 2.03(d).

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreements
entered into by the United States that implement or modify the foregoing
(together with the portions of any law implementing such intergovernmental
agreements).

“Federal Funds Rate” means, for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if such rate is below
zero, such rate shall be deemed to be 0.00%.

“Fee Letters” means (i) the ABL Arranger Fee Letter, dated as of October 29,
2018, among MKS and the Arrangers and (ii) the Agent Fee Letter, dated as of
October 29, 2018, between MKS and the Administrative Agent.

“Finance Document” means (i) each Loan Document, (ii) each Secured Swap
Agreement and (iii) each Secured Cash Management Agreement, and “Finance
Documents” means all of them, collectively.

“Finance Obligations” means, at any date, (i) all Senior Credit Obligations,
(ii) all Swap Secured Obligations and (iii) all Cash Management Obligations;
provided, however, that the “Finance Obligations” of a Loan Party shall exclude
any Excluded Swap Obligations with respect to such Loan Party.

 

28



--------------------------------------------------------------------------------

“Finance Party” means each Lender, each L/C Issuer, each Swap Creditor, each
Cash Management Bank, each Agent and each Indemnitee and their respective
successors and assigns, and “Finance Parties” means any two or more of them,
collectively.

“Financed Capital Expenditures” means, with respect to any Person and for any
period, Capital Expenditures made by such Person during such period that are
financed with the proceeds of Indebtedness (other than Revolving Loans) or Net
Cash Proceeds of any Disposition of assets, any Casualty Event, any incurrence
or issuance of Indebtedness or any issuance of Equity Interests.

“Financial Officer” means the chief financial officer, principal accounting
officer, senior vice president of finance, treasurer or controller of MKS.

“Fixed Charge Coverage Ratio” means the ratio of (a)(i) Consolidated EBITDA
minus (ii) taxes based on income, profits or capital, including federal,
foreign, state, franchise, excise and similar taxes (including in respect of
repatriated funds), net of cash refunds received, of MKS and its Restricted
Subsidiaries paid in cash during such Test Period minus (iii) Capital
Expenditures paid in cash during the applicable Test Period (other than Financed
Capital Expenditures) to (b)(i) Consolidated Interest Expense paid in cash
during such period plus (ii) the aggregate amount of scheduled principal
payments in respect of Consolidated Total Indebtedness of MKS and its Restricted
Subsidiaries made during such period plus (iii) solely for purposes of
determining whether the Payment Conditions are satisfied, the amount of payments
made pursuant to Section 7.06(k) paid in cash during the applicable Test Period.

“Flood Insurance Laws” means collectively, (a) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (b) the Flood Disaster Reform Act of
2004 as now or hereafter in effect or any successor statute thereto, and (c) the
Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in effect
or any successor statute thereto.

“Foreign Account” means an Account that is owed by an Account Debtor which
(i) does not maintain its chief executive office in the U.S. or Canada or
(ii) is not organized under applicable law of the U.S., any state of the U.S.,
Canada, or any province of Canada.

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable Law or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure to make the required
contributions or payments, under any applicable Law, on or before the due date
for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan, or alleging the insolvency of any such Foreign Pension Plan,
(d) the incurrence of any liability by the Company or any Subsidiary under
applicable Law on account of the complete or partial termination of such Foreign
Pension Plan or the complete or partial withdrawal of any participating employer
therein or (e) the occurrence of any transaction that is prohibited under any
applicable Law and that would reasonably be expected to result in the incurrence
of any liability by the Company or any of the Subsidiaries, or the imposition on
the Company or any of the Subsidiaries of any fine, excise tax or penalty
resulting from any noncompliance with any applicable Laws.

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States by MKS or any Restricted Subsidiary primarily for the benefit
of employees of MKS or any Restricted Subsidiary residing outside the United
States, which plan, fund or other similar program provides, or

 

29



--------------------------------------------------------------------------------

results in, retirement income, a deferral of income in contemplation of
retirement or payments to be made upon termination of employment, and which plan
is not subject to ERISA or the Code; provided that, for the avoidance of doubt,
any governmental plan or program requiring the mandatory payment of social
insurance taxes or similar contributions to a governmental fund with respect to
the wages of an employee will not be considered a “Foreign Pension Plan”.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, any State thereof or the District of
Columbia.

“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Applicable Percentage of the outstanding L/C Obligations
other than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities.

“GAAP” means, subject to Section 1.03(b), United States generally accepted
accounting principles as in effect as of the date of determination thereof.

“Governmental Acts” has the meaning specified in Section 2.05(l).

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Grantor Intercreditor Agreement Joinder” means that certain Grantor
Intercreditor Agreement Joinder, dated as of the Closing Date, by the Loan
Parties party thereto.

“Group” means at any time a group of Loans consisting of (i) all Loans which are
Base Rate Loans at such time or (ii) all Loans which are Eurodollar Loans having
the same Interest Period at such time.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or Disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount

 

30



--------------------------------------------------------------------------------

equal to the lesser of (i) the stated or determinable amount of the primary
payment obligation in respect of which such Guarantee is made and (ii) the
maximum amount for which the guaranteeing Person may be liable pursuant to the
terms of the instrument embodying such Guarantee, unless such primary payment
obligation and the maximum amount for which such guaranteeing Person may be
liable are not stated or determinable, in which case the amount of the Guarantee
shall be such guaranteeing Person’s maximum reasonably possible liability in
respect thereof as reasonably determined by MKS in good faith.

“Guarantor” means collectively, (A) MKS, (B) each Restricted Subsidiary of MKS
(except any Excluded Subsidiary and any Excluded Tax Subsidiary) and (C) each
Subsidiary of MKS that becomes a party to the Guaranty Agreement or other
guaranty agreement after the Closing Date required pursuant to Section 6.09, and
“Guarantors” means any two or more of them.

“Guaranty Agreement” means the Guaranty, substantially in the form of Exhibit E
hereto, dated as of the Closing Date, by MKS and the Subsidiary Guarantors in
favor of the Administrative Agent, as the same may be amended, modified or
supplemented from time to time in accordance with the terms thereof and of this
Agreement.

“Hazardous Materials” means all materials, chemicals, substances, wastes,
pollutants, contaminants, compounds, mixtures and constituents in any form,
including petroleum or petroleum products, asbestos or asbestos-containing
materials, polychlorinated biphenyls or radon gas, regulated pursuant to, or
which can give rise to liability under, any Environmental Law.

“Honor Date” has the meaning specified in Section 2.05(e)(i).

“Immaterial Subsidiary” means, as of any date of determination, any direct or
indirect Subsidiary of MKS that has been designated by MKS to the Administrative
Agent in writing (and not redesignated as a Material Subsidiary as provided
below) as an “Immaterial Subsidiary”; provided that (i) MKS shall not designate
any new Immaterial Subsidiary if such Subsidiary contributes more than 5% of the
consolidated revenues of MKS and its Restricted Subsidiaries as of the most
recently ended Test Period (determined on a Pro Forma Basis, if applicable),
(ii) MKS shall not designate any new Immaterial Subsidiary if the consolidated
revenues of all Immaterial Subsidiaries equals or exceeds, in the aggregate, 10%
of the consolidated revenues of MKS and its Restricted Subsidiaries as of the
end of the most recently ended Test Period, and (iii) if the consolidated
revenues of all Subsidiaries so designated by MKS as “Immaterial Subsidiaries”
(and not redesignated as “Material Subsidiaries”) shall, as of each date on
which financial statements under Section 6.01(a) or (b) are delivered, exceed
the limits set forth in clause (i) or (ii) above, then MKS (or in the event MKS
has failed to do so concurrently with the delivery of financial statements
required for such Test Period by Section 6.01(a) or (b), the Administrative
Agent) shall redesignate one or more Immaterial Subsidiaries as Material
Subsidiaries such that, as a result thereof, the revenues of all Subsidiaries
still designated as “Immaterial Subsidiaries” do not exceed such limits and
(iv) MKS may not be designated as an “Immaterial Subsidiary”; provided, further,
that MKS may designate and re-designate a Subsidiary as an Immaterial Subsidiary
at any time, subject to the terms set forth in this definition. Notwithstanding
the foregoing, for any determination made as of or prior to the date any Person
becomes an indirect or direct Subsidiary of MKS, such determination and
designation shall be made based on financial statements provided by or on behalf
of such Person in connection with the acquisition by MKS of such Person or such
Person’s assets.

“Impacted Loans” has the meaning set forth in Section 3.03.

“Increase Effective Date” has the meaning set forth in Section 2.15(a).

“Increase Joinder” has the meaning set forth in Section 2.15(c).

 

31



--------------------------------------------------------------------------------

“Incremental Commitments” has the meaning set forth in Section 2.15(a).

“Incremental Facilities” has the meaning set forth in Section 2.15(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding trade accounts payable and accrued
expenses arising in the ordinary course of business and licenses in the ordinary
course of business), (d) all obligations of such Person in respect of the
deferred purchase price of property or services (but excluding (i) trade
accounts, accrued expense payable incurred in the ordinary course of business
and licenses in the ordinary course of business, (ii) payroll liabilities and
deferred compensation and other payments in respect of services as employees,
and (iii) any purchase price or other post-closing balance sheet adjustment,
royalty, earnout, contingent payment or deferred payment of a similar nature
incurred in connection with an acquisition or Disposition), (e) all Capital
Lease Obligations and Synthetic Lease Obligations of such Person, (f) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and surety bonds, (g) all obligations, contingent
or otherwise, of such Person in respect of banker’s acceptances, (h) all
Indebtedness (excluding prepaid interest) of others secured by any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed; provided that, if such Person has not assumed
or otherwise become liable in respect of such Indebtedness, such obligations
shall be deemed to be in an amount equal to the lesser of (i) the unpaid amount
of such Indebtedness and (ii) fair market value of such property at the time of
determination (in MKS’s good faith estimate), (i) all Guarantees by such Person
of Indebtedness of others, (j) net obligations under any Swap Agreement and
(k) all Disqualified Capital Stock. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

“Indemnified Taxes” means any Taxes other than Excluded Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Insolvency or Liquidation Proceeding” means (i) any voluntary or involuntary
case or proceeding under the Bankruptcy Code or any other Bankruptcy Law with
respect to any Loan Party, (ii) any other voluntary or involuntary insolvency,
examinership, reorganization or bankruptcy case or proceeding, or any
receivership, liquidation, reorganization or other similar case or proceeding
with respect to any Loan Party or with respect to a material portion of their
respective assets, (iii) any liquidation, dissolution, examinership,
reorganization or winding up of any Loan Party whether voluntary or involuntary
and whether or not involving insolvency or bankruptcy or (iv) any assignment for
the benefit of creditors or any other marshaling of assets and liabilities of
any Loan Party.

“Insurance Proceeds” means all insurance proceeds (other than business
interruption insurance proceeds), damages, awards, claims and rights of action
with respect to any Casualty.

“Intellectual Property” means any and all Patents, Copyrights, Trademarks, trade
secrets, know-how, inventions (whether or not patentable), algorithms, software
programs (including source code and object code), processes, product designs,
industrial designs, blueprints, drawings, data, customer lists, URLs and domain
names, specifications, documentations, reports, catalogs, literature, and any
other forms of technology or proprietary information of any kind, including all
rights therein and all applications for registration or registrations thereof.

 

32



--------------------------------------------------------------------------------

“Intellectual Property Security Agreements” means, collectively, the Copyright
Security Agreement, the Patent Security Agreement and the Trademark Security
Agreement.

“Intercompany Note” means a promissory note (x) contemplated by Section 7.04(d),
substantially in the form of Exhibit H hereto or (y) listed on Schedule 7.04.

“Intercreditor Agreement” means that certain ABL Intercreditor Agreement, dated
as of the Term Loan Closing Date (as modified by the Lien Sharing and Priority
Confirmation and Grantor Intercreditor Agreement Joinder), among the Term Agent,
as agent for the Term Loan Secured Parties (as defined therein), the ABL Agent
(as defined therein), as agent for the ABL Secured Parties (as defined therein)
and the Loan Parties from time to time party thereto.

“Interest Payment Date” means (i) as to Base Rate Loans, the last Business Day
of each March, June, September and December (commencing March 29, 2019) and the
Revolving Termination Date and (ii) as to Eurodollar Loans, the last day of each
applicable Interest Period and the Revolving Termination Date, and in addition
where the applicable Interest Period for a Eurodollar Loan is greater than three
(3) months, then also the respective dates that fall every three (3) months
after the beginning of such Interest Period.

“Interest Period” means with respect to each Eurodollar Loan, a period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of
Extension/Conversion and ending one (1), two (2), three (3) or six (6) (or if
agreed by all relevant Lenders, twelve (12)) months thereafter, as MKS may elect
in the applicable notice; provided that:

(i) any Interest Period which would otherwise end on a day which is not a
Business Day shall, subject to clause (iv) below, be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

(ii) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;

(iii) if so provided in a written notice to MKS by the Administrative Agent at
the direction of the Required Lenders, no Interest Period in excess of one
(1) month may be selected at any time when an Event of Default is then in
existence; and

(iv) no Interest Period may be selected which would end after the Maturity Date.

“International Trade Laws” means all laws, rules, regulations and requirements
of any jurisdiction, including the United States, applicable to MKS, its
Affiliates, or any party to the Loan Documents concerning or relating to (i) the
importation of merchandise, including those administered by U.S. Customs and
Border Protection or the U.S. Department of Commerce; (ii) the exportation or
reexportation of items (including technology, services, and software), including
those administered by the U.S. Department of Commerce or the U.S. Department of
State; or (iii) Sanctions, terrorism or money laundering, including, without
limitation, (a) Executive Order No. 13224 of September 23, 2001, entitled
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or

 

33



--------------------------------------------------------------------------------

Support Terrorism; (b) the Patriot Act; (c) the U.S. International Emergency
Economic Powers Act; (d) the U.S. Trading with the Enemy Act; (e) the
U.S. United Nations Participation Act; (f) the U.S. Syria Accountability and
Lebanese Sovereignty Act; (g) the U.S. Comprehensive Iran Sanctions,
Accountability, and Divestment Act of 2010; (h) the Iran Sanctions Act,
Section 1245 of the National Defense Authorization Act of 2012; (i) the Currency
and Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951- 1959).and
(j) any similar laws, rules, regulations and requirements enacted, administered
or enforced by the U.S., the United Nations Security Council, the European
Union, or Her Majesty’s Treasury.

“Interpolated Rate” means, in relation to any Eurodollar Loan, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable
Eurodollar Rate for the longest period (for which the applicable Eurodollar Rate
is available for the applicable currency) that is shorter than the Interest
Period of that Eurodollar Loan and (b) the applicable Eurodollar Rate for the
shortest period (for which such Eurodollar Rate is available for the applicable
currency) that exceeds the Interest Period of that Eurodollar Loan, in each
case, as of (x) in the case of the Eurodollar Rate based on clause (a) or (c) of
the definition of “Eurodollar Rate”, 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period (or in the case of a Eurodollar
Loan denominated in Sterling, on the first day of such Interest Period) or
(y) in the case of the Eurodollar Rate based on clause (b) of the definition of
“Eurodollar Rate”, 11:00 a.m. (Brussels time), two TARGET Days prior to the
first day of such Interest Period.

“Inventory” has the meaning set forth in the UCC.

“Inventory Reserves” means reserves against Inventory as determined by the
Administrative Agent in its Permitted Discretion (following reasonable prior
notice to, and consultation with, MKS) to reflect one or more of: (a) a reserve
for shrink, or discrepancies that arise pertaining to inventory quantities on
hand between MKS’s perpetual accounting system, and physical counts of the
Inventory which will be based on the applicable Loan Party’s historical practice
and experience; (b) a reserve for Inventory which is designated to be returned
to vendor or which is recognized as not to customer specifications by the
applicable Loan Party; (c) a revaluation reserve whereby capitalized favorable
variances shall be deducted from Eligible Inventory and unfavorable variances
shall not be added to Eligible Inventory; and (d) a lower of the cost or market
reserve for any differences between the Loan Parties’ actual cost to produce
versus its selling price to third parties, determined on a product line basis.

“Investment” means, any transaction to (i) purchase, hold or acquire (including
pursuant to any merger or consolidation with any Person that was not a Wholly
Owned Restricted Subsidiary prior to such merger) any Equity Interest, evidences
of Indebtedness or other securities (including any option, warrant or other
right to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person or (ii) purchase or
otherwise acquire (in one transaction or a series of transactions) substantially
all the assets of any Person or any assets of any other Person constituting a
business unit, division or line of business of such Person.

“Investment Account” means MKS’s accounts identified on Schedule 8 to the
Perfection Certificate as “Investment” accounts and any other investment account
from time to time after the Closing Date identified in writing (and certified to
be an account for investment purposes in which neither MKS nor any Restricted
Subsidiary will cause direct proceeds of Accounts and Inventory to be directly
deposited or credited) by a Responsible Officer of MKS to the Administrative
Agent.

 

34



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Judgment Currency” has the meaning specified in Section 10.18.

“Junior Debt Payment” means (i) any payment to redeem, purchase, prepay, retire,
defease or otherwise acquire for value prior to scheduled maturity, scheduled
repayment or scheduled sinking fund payment any Subordinated Indebtedness, or
set aside any funds for such purpose, except any payment, purchase, prepayment,
retirement, defeasance or acquisition of such Indebtedness in connection with a
refinancing of such Indebtedness with Permitted Refinancing Indebtedness in
respect thereof, (ii) any cash interest payment in respect of Subordinated
Indebtedness (other than (x) regularly scheduled interest payments as and when
due in respect of Subordinated Indebtedness permitted under this Agreement,
(y) AHYDO Payments and (z) any conversion of such Indebtedness into Equity
Interests, if such payments are not then prohibited by the subordination
provisions thereof, which shall be permitted) and (iii) any payment in violation
of any subordination terms of the documentation governing such Subordinated
Indebtedness.

“L/C Borrowing” means a Revolving Borrowing made pursuant to Section 2.05(e)(iv)
or (v) to refinance Unreimbursed Amounts in respect of drawn Letters of Credit.

“L/C Commitment” means the commitment of each L/C Issuer to issue Letters of
Credit in an aggregate face amount at any one time outstanding (together with
the amounts of any unreimbursed drawings thereon) of up to the L/C Sublimit.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Disbursement” means a payment or disbursement made by an L/C Issuer
pursuant to a Letter of Credit.

“L/C Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any Letter of Credit Application and any agreements, instruments, Guarantee or
other documents (whether general in application or applicable only to such
Letter of Credit) governing or providing for (i) the rights and obligations of
the parties concerned or at risk or (ii) any collateral security for such
obligations.

“L/C Issuer” means (i) Barclays, in its capacity as issuer of Letters of Credit
under Section 2.05(a), and its successor or successors in such capacity,
(ii) HSBC Bank USA, National Association, in its capacity as issuer of Letters
of Credit under Section 2.05(a), and its successor or successors in such
capacity, (iii) Bank of America, N.A., in its capacity as issuer of Letters of
Credit under Section 2.05(a), and its successor or successors in such capacity
and (iv) any other Revolving Lender (or, if reasonably satisfactory to the
Administrative Agent, an Affiliate of any Revolving Lender) party to this
Agreement in such capacity or which MKS shall have designated as a “L/C Issuer”
by notice to the Administrative Agent with the consent of such other Revolving
Lender or Affiliate of a Revolving Lender, as applicable. Notwithstanding
anything herein to the contrary, neither Barclays, HSBC Bank USA, National
Association, Bank of America, N.A. nor any of their respective branches or
Affiliates shall be required to issue any letters of credit hereunder other than
standby letters of credit.

“L/C Issuer Fees” has the meaning specified in Section 2.11(b)(iii).

 

35



--------------------------------------------------------------------------------

“L/C Obligations” means at any time, the sum of (i) the maximum amount which is,
or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (ii) the aggregate amount of all
Unreimbursed Amounts not then paid by MKS as provided in Section 2.05(e)(ii),
(iii), (iv) or (v) to the applicable L/C Issuer in respect of drawings under
Letters of Credit, including any portion of any such obligation to which a
Lender has become subrogated pursuant to Section 2.05(e)(vi). For all purposes
of this Agreement and all other Loan Documents, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“L/C Sublimit” means an amount equal to $25,000,000. The L/C Sublimit is a part
of, and not in addition to, the Revolving Committed Amount.

“Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directives, licenses, authorizations and
permits of any Governmental Authority.

“Leases” means any and all leases, subleases, tenancies, options, concession
agreements, rental agreements, occupancy agreements, franchise agreements,
access agreements and any other agreements (including all amendments,
extensions, replacements, renewals, modifications and/or guarantees thereof),
whether or not of record and whether now in existence or hereafter entered into,
affecting the use or occupancy of all or any portion of any real property.

“Lender” means Revolving Lender.

“Lender Party” means any Lender or L/C Issuer.

“Lending Office” means (i) with respect to any Lender and for each Type of Loan,
the “Lending Office” of such Lender (or of an Affiliate of such Lender)
designated for such Type of Loan in such Lender’s Administrative Questionnaire
or in any applicable Assignment and Assumption pursuant to which such Lender
became a Lender hereunder or such other office of such Lender (or of an
Affiliate of such Lender) as such Lender may from time to time specify to the
Administrative Agent and MKS as the office by which its Loans of such Type are
to be made and maintained and (ii) with respect to any L/C Issuer and for each
Letter of Credit, the “Lending Office” of such L/C Issuer (or of an Affiliate of
such L/C Issuer) designated on the signature pages hereto or such other office
of such L/C Issuer (or of an Affiliate of such L/C Issuer) as such L/C Issuer
may from time to time specify to the Administrative Agent and MKS as the office
by which its Letters of Credit are to be issued and maintained.

“Letter of Credit” means any standby letter of credit issued hereunder by an L/C
Issuer on or after the Closing Date.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form and from time to time in
use by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the fifth Business Day prior to the
Revolving Termination Date then in effect.

“Letter of Credit Fee” has the meaning specified in Section 2.11(b)(i).

 

36



--------------------------------------------------------------------------------

“Letter of Credit Request” has the meaning specified in Section 2.05(c).

“LIBO Rate” has the meaning specified in the definition of “Eurodollar Rate”.

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, easement, right-of-way or other encumbrance on
title, lien (statutory or otherwise), charge or other security interest or
preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing); provided that any operating lease or license, and any
filing of a UCC financing statement or similar filing that is a protective lease
filing in respect of an operating lease and any filings with a Governmental
Authority in respect of any license do not constitute Liens.

“Lien Sharing and Priority Confirmation Joinder” means that certain Lien Sharing
and Priority Confirmation Joinder, dated as of the Closing Date, among the Term
Agent, the Administrative Agent and MKS.

“Line Cap” means, at any time, the lesser of the aggregate Commitments then in
effect and the Borrowing Base then in effect.

“Loan Documents” means this Agreement, the Revolving Notes, the Guaranty
Agreement, the Collateral Documents, the Intercreditor Agreement, any Other
Intercreditor Agreement, the Lien Sharing and Priority Confirmation Joinder, the
Grantor Intercreditor Agreement Joinder, the Fee Letters, each Increase Joinder,
each L/C Document, any agreement creating or perfecting rights in cash
collateral pursuant to the provisions of Section 2.16 of this Agreement, and any
other document or instrument designated by MKS and the Administrative Agent as a
“Loan Document,” collectively, in each case as the same may be amended, modified
or supplemented from time to time, and all other related agreements and
documents executed by a Loan Party in favor of, and delivered to, any Senior
Credit Party in connection with or pursuant to any of the foregoing, but for the
avoidance of doubt, excluding any Swap Agreements and any Cash Management
Agreements.

“Loan Parties” means the Borrowers and the Guarantors, and “Loan Party” means
any of the foregoing.

“Loans” means Revolving Loans.

“Margin Stock” means “margin stock” as such term is defined in Regulation U.

“Market Capitalization” means, with respect to any Restricted Payment made in
reliance on Section 7.06(i), an amount equal to (i) the total number of issued
and outstanding shares of common (or common equivalent) Equity Interests of MKS
on the date of declaration of the relevant Restricted Payment multiplied by
(ii) the arithmetic mean of the closing prices per share of such common (or
common equivalent) Equity Interests for the thirty (30) consecutive trading days
immediately preceding the date of declaration of such Restricted Payment.

“Master Agreement” has the meaning specified in the definition of “Swap
Agreement”.

“Material Adverse Effect” means (i) a material adverse effect on the business,
assets, results of operations, or financial condition of MKS and its
Subsidiaries, taken as a whole or (ii) a material adverse effect on the rights
and remedies available to the Lenders or the Collateral Agent under any Loan
Document.

 

37



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than the Loans) or obligations
in respect of one or more Swap Agreements, of any one or more of MKS and its
Restricted Subsidiaries in an aggregate principal amount exceeding $50,000,000.
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations of MKS or any Restricted Subsidiary in respect of any Swap Agreement
at any time shall be the termination value (giving effect to any netting
agreements) that MKS or such Restricted Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.

“Material Restricted Subsidiary” means each Restricted Subsidiary which, as of
the most recent fiscal quarter of MKS, (i) for the period of four consecutive
fiscal quarters then ended for which financial statements have been delivered
pursuant to Section 6.01, contributed greater than 5% of Consolidated EBITDA for
such period or (ii) contributed greater than 5% of Consolidated Total Assets as
of such date.

“Material Subsidiary” is defined in the definition of “Immaterial Subsidiary.”

“Maturity Date” means the earlier to occur of (i) the fifth anniversary of the
Closing Date (or if such day is not a Business Day, the next succeeding Business
Day), or (ii) the date that is 91 days prior to the Term Maturity Date if any
Tranche B-4 Term Loans remain outstanding on the date that is 180 days prior to
such Term Maturity Date.

“Maximum Rate” has the meaning specified in Section 10.09.

“Minimum Collateral Amount” means, at any time, (a) as to Cash Collateral
consisting of cash or deposit account balances, an amount equal to 103% of the
Fronting Exposure of all L/C Issuers with respect to Letters of Credit issued
and outstanding at such time and (b) otherwise, an amount determined by the
Administrative Agent and the L/C Issuers in their sole discretion.

“MKS” has the meaning specified in the preamble.

“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation, and its
successors.

“Mortgage” means each mortgage, deed of trust or other agreement that conveys or
evidences a Lien in favor of the Collateral Agent, for the benefit of the
Collateral Agent and the Finance Parties, on the Mortgaged Property, if any, in
form and substance reasonably acceptable to the Collateral Agent, including any
amendment, restatement, modification or supplement thereto.

“Mortgaged Property” means each fee interest in any real property located in the
U.S. (other than Excluded Property), if any, owned or acquired prior to the Term
Loan Closing Date by any Loan Party.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section 3(37)
or 4001(a)(3) of ERISA.

“Net Cash Proceeds” means:

(i) with respect to any Asset Disposition (other than the issuance of Equity
Interests by any Subsidiary), Casualty or Condemnation, (A) the gross amount of
all cash proceeds (including cash Insurance Proceeds and cash Condemnation
Awards in the case of any Casualty or Condemnation) actually paid to or actually
received by MKS or any of its Restricted Subsidiaries in respect of such Asset

 

38



--------------------------------------------------------------------------------

Disposition, Casualty or Condemnation (including any cash proceeds received as
proceeds of any disposition of non-cash proceeds of any Asset Disposition,
Casualty or Condemnation as and when received), less (B) the sum of (1) the
amount, if any, of all customary fees, legal fees, accounting fees, brokerage
fees, commissions, costs and other expenses that are incurred in connection with
such Asset Disposition, Casualty or Condemnation and are payable by MKS or any
of its Restricted Subsidiaries, but only to the extent not already deducted in
arriving at the amount referred to in clause (i)(A) above, (2) Taxes paid or
reasonably estimated to be payable in connection therewith (including Taxes
imposed on the distribution or repatriation of any such Net Cash Proceeds),
(3) in the case of any Disposition by, or Condemnation or Casualty affecting, a
non-Wholly Owned Restricted Subsidiary, the pro rata portion of the Net Cash
Proceeds thereof (calculated without regard to this clause (3)) attributable to
minority interests and not available for distribution to or for the account of
MKS or a Wholly Owned Restricted Subsidiary as a result thereof, (4) appropriate
amounts that must be set aside as a reserve in accordance with GAAP against any
indemnities, liabilities (contingent or otherwise) associated with such Asset
Disposition, Casualty or Condemnation, (5) if applicable, the principal amount
of any Indebtedness secured by a Permitted Lien that has been repaid or
refinanced in accordance with its terms with the proceeds of such Asset
Disposition, Casualty or Condemnation (6) any payments to be made by MKS or any
of its Restricted Subsidiaries as agreed between MKS or such Restricted
Subsidiary and the purchaser of any assets subject to an Asset Disposition,
Casualty or Condemnation in connection therewith and (7) any portion of such
proceeds deposited in an escrow account or other appropriate amounts that must
be set aside as a reserve in accordance with GAAP against any indemnities,
liabilities (contingent or otherwise) associated with such Asset Disposition,
Casualty or Condemnation; and

(ii) with respect to any Debt Issuance or issuance of Equity Interests or Equity
Equivalents, the gross amount of cash proceeds paid to or received by MKS or any
of its Restricted Subsidiaries in respect of such Debt Issuance or issuance of
Equity Interests or Equity Equivalents, less the sum of underwriting discounts
and commissions or placement fees, investment banking fees, legal fees,
consulting fees, accounting fees and other customary fees and expenses incurred
by MKS or any of its Restricted Subsidiaries in connection therewith.

“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof as determined in a manner reasonably
acceptable to the Administrative Agent by an appraiser reasonably acceptable to
the Administrative Agent, net of all costs of liquidation thereof.

“New Loan Party” has the meaning specified in Section 6.09(a).

“Non-Consenting Lender” means any Lender that does not approve any amendment,
waiver or consent that (a) requires the approval of all affected Lenders or all
the Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

“Non-Extension Notice Date” has the meaning specified in Section 2.05(c)(iii).

“Non-U.S. Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.

“Notice of Borrowing” means a request by a Borrower for a Revolving Borrowing,
substantially in the form of Exhibit A-1 hereto.

“Notice of Extension/Conversion” has the meaning specified in Section 2.07(a).

“OFAC” means the U.S. Treasury Department Office of Foreign Assets Control.

 

39



--------------------------------------------------------------------------------

“Officer’s Certificate” means a certificate executed by the chief executive
officer, the president, any vice president, secretary or one of the Financial
Officers, each in his or her official (and not individual) capacity.

“Organization Documents” means (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-United States
jurisdiction); (ii) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement (or
equivalent or comparable constitutive documents with respect to any non-United
States jurisdiction); and (iii) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
constitutive documents with respect to any non-United States jurisdiction) and
any agreement, instrument, filing or notice with respect thereto filed in
connection with its formation or organization with the applicable Governmental
Authority in the jurisdiction of its formation or organization and, if
applicable, any certificate or articles of formation or organization of such
entity.

“Other Connection Taxes” means Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction (or any political
subdivision thereof) of the Governmental Authority imposing such Tax (other than
a connection arising solely from such recipient having executed, delivered,
performed its obligations or received a payment under, received or perfected a
security interest under, having been a party to, having enforced, having sold or
assigned an interest in any Loan or Loan Document or having engaged in any other
transaction pursuant to this Agreement or any other Loan Document).

“Other Intercreditor Agreement” has the meaning specified in Section 7.02(t).

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.07).

“Outstanding Amount” means, with respect to any L/C Obligations on any date, the
amount of such L/C Obligations on such date, including any L/C Borrowings
outstanding on such date, but after giving effect to any reimbursements of
outstanding unpaid drawings under any Letters of Credit (including any
refinancing of outstanding unpaid drawings under Letters of Credit or L/C
Borrowings as a Revolving Borrowing) or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on or before such
date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, in accordance with banking industry rules on interbank compensation, and
(b) with respect to any amount denominated in an Alternative Currency, the rate
of interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of the Administrative Agent in the applicable offshore interbank
market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

 

40



--------------------------------------------------------------------------------

“Participating Member State” means each state so described in any EMU
Legislation.

“Participation Interest” means a Credit Extension by a Lender by way of a
purchase of a participation interest in Letters of Credit or L/C Obligations as
provided in Section 2.05(e) or in any Loans as provided in Section 2.13.

“Patent Security Agreement” means the Patent Security Agreement, dated as of the
Closing Date, substantially in the form of Exhibit II to the Security Agreement.

“Patents” means patents and patent applications, including (i) all
continuations, divisionals, continuations-in-part, re-examinations, reissues,
and renewals thereof and improvements thereon, (ii) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past, present, or future infringements
thereof, (iii) the right to sue for past, present, and future infringements
thereof and (iv) all of each Loan Party’s rights corresponding thereto
throughout the world.

“Patriot Act” has the meaning set forth in Section 10.14.

“Payment Accounts” has the meaning assigned to such term in Section 6.11(c).

“Payment Conditions” means with respect to any transaction to which such
conditions apply, (a) there is no Default or Event of Default existing
immediately before or after such transaction, (b) either (i) Excess Availability
on the date of the proposed transaction and for each day during
the 30-consecutive day period immediately preceding such transaction (in each
case, calculated on a pro forma basis to include the borrowing of any Loans or
issuance of any Letters of Credit in connection with the proposed transaction)
is equal to or greater than the greater of (x) 15% (or in the case of
Post-Closing Acquisitions, 12.5%) of Line Cap and (y) $15,000,000 (or in the
case of case of Post-Closing Acquisitions, $12,000,000) and the Loan Parties are
in pro forma compliance with Section 7.10 whether or not such covenant is then
in effect or (ii) Excess Availability on the date of the proposed transaction
and for each day during the 30-consecutive day period immediately preceding such
transaction (in each case, calculated on a pro forma basis to include the
borrowing of any Loans or issuance of any Letters of Credit in connection with
the proposed transaction) is equal to or greater than the greater of (x) 20% (or
in the case of case of Post-Closing Acquisitions, 17.5%) of Line Cap and (y)
$20,000,000 (or in the case of case of Post-Closing Acquisitions, $16,000,000),
and (c) the Borrowers shall have delivered a customary certificate to the
Administrative Agent certifying as to compliance with the requirements of
clauses (a) and (b) (if applicable).

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any entity succeeding to any or all of its
functions under ERISA.

“Perfection Certificate” means with respect to any Loan Party a certificate,
substantially in the form of Exhibit J to this Agreement, completed and
supplemented with the schedules and attachments contemplated thereby and duly
executed on behalf of such Loan Party by a Responsible Officer of such Loan
Party.

“Permitted Acquisition” means (1) the Acquisition and (2) the purchase or other
acquisition by MKS or any Restricted Subsidiary of Equity Interests in, or all
or substantially all the assets of (or all or substantially all the assets
constituting a business unit, division or line of business of) any Person, in a
single transaction or a series of related transactions if (a) (i) in the case of
any purchase or other acquisition of Equity Interests in a Person, such Person
(including each Subsidiary of such

 

41



--------------------------------------------------------------------------------

Person), upon the consummation of such purchase or acquisition, will be a
Restricted Subsidiary (including as a result of a merger or consolidation
between MKS or any Restricted Subsidiary and such Person, with, in the case of a
merger or consolidation involving MKS, MKS being the surviving entity) or
(ii) in the case of any purchase or other acquisition of other assets, such
assets will be owned by MKS or a Wholly Owned Restricted Subsidiary; (b) the
business of such Person, or the business conducted with such assets, as the case
may be, constitutes a business permitted by Section 7.03(b); and (c) at the time
of and immediately after giving effect (including pro forma effect) to any such
purchase or other acquisition, (i) no Event of Default shall have occurred and
be continuing and (ii) if the Acquisition Consideration with respect thereto
exceeds $60,000,000 (other than to the extent financed with the proceeds of the
issuance of paid in Equity Interests or Equity Equivalents (other than
Disqualified Capital Stock) of MKS), MKS shall have delivered to the
Administrative Agent a certificate of a Financial Officer, certifying that all
the requirements set forth in this definition have been satisfied, or will be
satisfied upon consummation of the purchase or other acquisition, with respect
to such purchase or other acquisition. Notwithstanding anything in the contrary
contained in clause (2)(a)(i) above, the aggregate amount of Acquisition
Consideration paid by MKS or any other Restricted Subsidiary for all Permitted
Acquisitions of Restricted Subsidiaries that do not become Loan Parties shall
not exceed $50,000,000.

“Permitted Discretion” shall mean a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment, provided that any reserve established or modified and any
standard of eligibility shall have a reasonable relationship to circumstances,
events or conditions which are the basis for such standard of eligibility.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 6.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
suppliers’ and other like Liens imposed by Law, arising in the ordinary course
of business and securing obligations that are not overdue by more than sixty
(60) days or are being contested in good faith by appropriate proceedings;

(c) pledges and deposits made or Liens imposed (i) in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations or employment laws or to secure other
public, statutory or regulatory obligations and (ii) in respect of letters of
credit, bank guarantees or similar instruments issued for the account of MKS or
any Subsidiary in the ordinary course of business supporting obligations of the
type set forth in clause (c)(i) above;

(d) pledges and deposits made or Liens imposed (i) to secure the performance of
bids, trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of MKS or any
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (d)(i) above;

(e) Liens in respect of judgments that do not constitute an Event of Default
under Section 8.01(j) or securing appeal or surety bonds related to such
judgments and (y) notices of lis pendens and associated rights related to
litigation being contested in good faith by appropriate proceedings and not
constituting an Event of Default under Section 8.01(j);

 

42



--------------------------------------------------------------------------------

(f) (i) Liens, encumbrances and other matters disclosed on the title policies
delivered and satisfactory to the Administrative Agent in connection with
mortgages delivered in connection with the Term Credit Agreement or Mortgages
delivered hereunder, and (ii) easements, zoning restrictions, rights-of-way,
restrictions on use and other encumbrances on real estate and defects and
irregularities in the title thereto, or any other matter of record, landlord’s
or lessor’s Liens under leases to which any Loan Party or Restricted Subsidiary
is a party, and other Liens none of which in the opinion of the respective Loan
Party or Restricted Subsidiary interferes materially with the use of real estate
of the Loan Parties taken as a whole in the ordinary conduct of business, which
encumbrances, defects and Liens do not individually or in the aggregate have a
Material Adverse Effect on (x) if such real estate is subject to a Mortgage, the
value of said real estate or (y) the business of the Loan Parties and the
Restricted Subsidiaries on a consolidated basis; and

(g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness.

“Permitted Indebtedness” means unsecured Indebtedness (including Subordinated
Indebtedness) of any Loan Party and any Permitted Refinancing Indebtedness in
respect of any such Indebtedness; provided that (i) both immediately prior to
and after giving effect thereto, no Event of Default shall exist or result
therefrom, (ii) such Indebtedness matures on or after, and does not require any
scheduled amortization or other scheduled payments of principal prior to, the
date that is 91 days after the then applicable Maturity Date (it being
understood that any provision requiring an offer or requirement to purchase or
prepay such Indebtedness as a result of a change of control or asset sale and
any cash settled or net share settled conversion obligations shall not violate
the foregoing restriction), (iii) such Indebtedness is not guaranteed by any
Restricted Subsidiary of MKS other than the Subsidiary Guarantors (which
guarantees, if such Indebtedness is subordinated, shall be expressly
subordinated to the Finance Obligations on terms not less favorable to the
Lenders than the subordination terms of such Subordinated Indebtedness) and
(iv) both immediately prior to and after giving effect to the increase of such
Indebtedness (on a Pro Forma Basis in accordance with Section 1.03(c)), the
Total Leverage Ratio as the end of the most recently completed Test Period shall
not exceed 3.75:1.00.

“Permitted Liens” has the meaning assigned to such term in Section 7.02.

“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, to “Refinance”) other Indebtedness; provided
that (a) except with respect to a Refinancing of the Term Facility which for the
avoidance of doubt is subject to the terms of Section 7.01(t), the principal
amount (or accreted value, if applicable) of such Permitted Refinancing
Indebtedness does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so refinanced (plus unpaid accrued interest and
premium (including tender, extension or prepayment premium) thereon, any
committed or undrawn amounts and underwriting and original issue discounts,
fees, commissions and expenses associated with such Permitted Refinancing
Indebtedness), (b) the final maturity date of such Permitted Refinancing
Indebtedness is no earlier than the maturity date of the Indebtedness being
Refinanced (it being understood that, in each case, any provision requiring
prepayment or an offer to purchase such Indebtedness as a result of a change of
control or asset sale shall not violate the foregoing restriction), (c) if the
Indebtedness (including any Guarantee thereof) being Refinanced is by its terms
subordinated in right of payment to the Finance Obligations, such Permitted
Refinancing Indebtedness (including any Guarantee thereof) shall be subordinated
in right of payment to the Finance Obligations on terms at least as favorable to
the Lenders as those contained in the documentation governing the Indebtedness
being Refinanced, taken as a whole (as determined in good faith by the Board of
Directors of MKS), (d) no Permitted Refinancing Indebtedness shall have obligors
or contingent obligors that were not obligors or

 

43



--------------------------------------------------------------------------------

contingent obligors (or that would not have been required to become obligors or
contingent obligors) in respect of the Indebtedness being Refinanced, (e) if the
Indebtedness being Refinanced is secured, such Permitted Refinancing
Indebtedness may be secured on terms no less favorable, taken as a whole, to the
Loan Parties than those contained in the documentation (including any
intercreditor agreement) governing the Indebtedness being Refinanced (reasonably
determined in good faith by the Board of Directors of MKS) and (f) in the case
of any Permitted Refinancing Indebtedness in respect of the Term Facility, such
Permitted Refinancing Indebtedness is (i) permitted under Section 7.01(t) and
(ii) secured only by assets pursuant to one or more security agreements
permitted by and subject to the Intercreditor Agreement.

“Permitted Restructuring Transactions” means, collectively, any transfers,
dividends (other than dividends paid directly or indirectly by the Borrower),
distributions, intercompany Dispositions or Investments and related Indebtedness
(collectively for purposes of this definition, “Transfers”) either
(1) undertaken in order to achieve synergies or tax efficiencies related to the
Acquisition and integration thereof (as reasonably determined by the Borrower)
or (2) in connection with a corporate reorganization of the Borrower’s and the
Company’s existing subsidiaries, in any case under clauses (1) and (2),
comprised of (a) the Transfer of the Foreign Subsidiaries of the Company as of
the Closing Date to become indirectly owned by the Borrower through MKS
Instruments Holdings Limited or MKS International Holdings Limited (together,
the “UK Holding Companies”) and (b) any other Transfers consisting of
(w) Transfers of Intellectual Property to a Subsidiary of the Company which is
organized under the laws of Singapore in exchange for one or more Notes, cash or
Cash Equivalents and/or other consideration, (x) Transfers of any assets of any
Foreign Subsidiary to any other Foreign Subsidiaries (direct or indirect),
(y) Transfers of the Equity Interests of any Foreign Subsidiary and any
intercompany loans held by any Loan Party with respect to which such Foreign
Subsidiary is the obligor to any other Foreign Subsidiaries (direct or indirect)
or (z) the conversion to Equity Interests or the forgiveness of Indebtedness
owed by a Foreign Subsidiary to any Loan Party; provided that for each Transfer
under clauses (a) and (b), (i) each Wholly Owned Domestic Subsidiary and Loan
Party immediately before giving effect thereto will continue to be a Wholly
Owned Domestic Subsidiary and Loan Party, respectively, after giving effect
thereto, (ii) immediately before and after giving effect thereto, no Default or
Event of Default will have occurred and be continuing and (iii) in the case of
clause (b), the synergies or tax efficiencies resulting from the Transfer are
reasonably expected to result in a material economic benefit to the Borrower and
its Restricted Subsidiaries, taken as a whole.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
maintained by or contributed to by MKS or any of its Restricted Subsidiaries or
any ERISA Affiliate, other than a Multiemployer Plan or a Foreign Pension Plan.

“Platform” has the meaning specified in Section 10.02.

“Pledged Securities” means “Pledged Securities” as defined in the Security
Agreement.

“Post-Closing Acquisitions” means the purchase or other acquisition after the
Closing Date by MKS or any Restricted Subsidiary of Equity Interests in, or all
or substantially all the assets of (or all or substantially all the assets of,
or the assets constituting a business unit, division or line of business of) any
Person.

 

44



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).

“Pro Forma Basis” has the meaning assigned to such term in Section 1.03(c).

“Protective Advance Exposure” means, at any time, the sum of the aggregate
amount of all outstanding Protective Advances at such time. The Protective
Advance Exposure of any Revolving Lender at any time shall be its Revolving
Commitment Percentage of the total Protective Advance Exposure at such time.

“Protective Advances” has the meaning assigned to such term in Section 2.18(a).

“PTE” shall mean a prohibited transaction class exemption issued by the
U.S. Department of Labor, as any such exemption may be amended from time to
time.

“Public Lender” has the meaning specified in Section 10.02.

“Qualified Capital Stock” means Equity Interests of MKS that do not include a
cumulative cash dividend (other than dividends that are solely payable as and
when declared by the Board of Directors of MKS) and are not mandatorily
redeemable by MKS or any of its Restricted Subsidiaries or redeemable at the
option of the holder of such Equity Interests, in each case prior to the 91st
day following the Maturity Date; provided, however, that an Equity Interest in
any Person that is issued to any employee or to any plan for the benefit of
employees or by any such plan to such employees shall constitute Qualified
Capital Stock notwithstanding any obligation of MKS or any Subsidiary to
repurchase such Equity Interest in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability.

“Refinance” has the meaning set forth in the definition of “Permitted
Refinancing Indebtedness”. “Refinanced” and “Refinancing” shall have meanings
correlative to the foregoing.

“Register” has the meaning specified in Section 10.06(c).

“Regulation T, U or X” means Regulation T, U or X, respectively, of the Board of
Governors of the Federal Reserve System as amended, or any successor regulation.

“Reimbursement Obligations” means the Borrowers’ obligation under
Section 2.05(e) to reimburse L/C Disbursements.

“Related Obligations” has the meaning specified in Section 9.12.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, trustees, directors, officers, employees and agents of such
Person and of such Person’s Affiliates.

“Release” means any spill, emission, leaking, dumping, injection, pouring,
deposit, disposal, discharge, dispersal, leaching or migration into or through
the Environment or within, upon, or from or into any building, structure,
facility or fixture.

 

45



--------------------------------------------------------------------------------

“Rent Reserve” means the aggregate of (a) all past due rent and other amounts
owing by a Loan Party to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other person who possesses any
Eligible Inventory or could assert a Lien on any Eligible Inventory and (b) an
amount equal to two months’ rent payable to any such person, in each case,
unless such person has executed and delivered to the Administrative Agent a
Collateral Access Agreement in form reasonably satisfactory to the
Administrative Agent.

“Reported Cash Management Obligations” means Cash Management Obligations of any
Loan Party owing to any Cash Management Bank; provided that, as of any date of
determination, such Cash Management Obligations shall constitute Reported Cash
Management Obligations solely to the extent that such Cash Management Bank or
its Affiliate shall have reported to the Administrative Agent the amount thereof
that is outstanding (a) as of the last day of the previous fiscal quarter
within 15 days after the end of such fiscal quarter, (b) as of the date of any
request therefor by the Administrative Agent within 10 days after such request
and (c) to the extent such obligations exist as of the Closing Date, as of the
Closing Date, within 15 days after the Closing Date.

“Reported Swap Secured Obligations” means Swap Secured Obligations of any Loan
Party owing to any Swap Creditor; provided that, as of any date of
determination, such Swap Secured Obligations shall constitute Reported Swap
Secured Obligations solely to the extent that such Swap Creditor or its
Affiliate shall have reported to the Administrative Agent the amount thereof
that is outstanding (a) as of the last day of the previous fiscal quarter
within 15 days after the end of such fiscal quarter, (b) as of the date of any
request therefor by the Administrative Agent within 10 days after such request
and (c) to the extent such obligations exist as of the Closing Date, as of the
Closing Date, within 15 days after the Closing Date.

“Representative” has the meaning specified in Section 10.07.

“Required Lenders” means, at any time of determination, the holders of more
than 50% of (a) until the Closing Date, the aggregate Revolving Commitments then
in effect and (b) thereafter, the aggregate Revolving Commitments then in effect
or, if the aggregate Revolving Commitments have been terminated, the Revolving
Outstandings then outstanding.

“Reserves” means, without duplication (including with respect to any items that
are otherwise addressed through eligibility criteria), (a) Dilution Reserves,
(b) any other reserves which the Administrative Agent deems necessary, in its
Permitted Discretion (following reasonable prior notice to, and consultation
with, MKS), to (i) reflect the impediments to the Administrative Agent’s or
Collateral Agent’s ability to realize upon the Collateral, (ii) reflect claims
and liabilities that the Administrative Agent or Collateral Agent reasonably
determines will need to be satisfied in connection with the realization upon the
Collateral or (iii) to reflect criteria, events, conditions, contingencies or
risks which adversely affect any component of the Borrowing Base, the Collateral
or the validity or enforceability of this Agreement or the other Loan Documents
or any material remedies of the Senior Credit Parties hereunder or thereunder,
and (c) so long as any amount of Eligible Inventory is included in the Borrowing
Base, Inventory Reserves and Rent Reserves.

“Responsible Officer” means the chief executive officer, president, senior vice
president, chief financial officer, treasurer or controller of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

46



--------------------------------------------------------------------------------

“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property), direct or indirect, on account of any class
of Equity Interests or Equity Equivalents of MKS or any Restricted Subsidiary,
now or hereafter outstanding and (ii) any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the repurchase, redemption, retirement, acquisition, cancellation, termination
or similar payment, purchase or other acquisition for value, direct or indirect,
of any class of Equity Interests or Equity Equivalents of MKS or any Restricted
Subsidiary, now or hereafter outstanding.

“Restricted Subsidiary” means any Subsidiary of MKS that is not an Unrestricted
Subsidiary.

“Revaluation Date” means, with respect to any Loan, each of the following:
(i) each date of a Revolving Borrowing of a Eurodollar Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurodollar Loan
denominated in an Alternative Currency pursuant to Section 2.07, and (iii) such
additional dates (but not less frequently than once a month) as the
Administrative Agent shall determine or the Required Lenders shall require.

“Revolving Availability Period” means the period from and including the Closing
Date to the earliest of (i) the Revolving Termination Date, (ii) the date of the
termination of the Revolving Commitments pursuant to Section 2.10 and (iii) the
date of termination of the commitment of each Lender to make Loans and of the
obligation of the L/C Issuers to make L/C Credit Extensions pursuant to
Section 8.02.

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans and
identified as such in the Notice of Borrowing with respect thereto.

“Revolving Commitment” means, with respect to any Lender, the commitment of such
Lender, in an aggregate principal amount at any time outstanding of up to such
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount,
(i) to make Revolving Loans in accordance with the provisions of
Section 2.01(a), (ii) to purchase Participation Interests in Letters of Credit
in accordance with the provisions of Section 2.05(d) and (iii) to purchase
participation interests in Protective Advance Exposure in accordance with the
provisions of Section 2.18(b).

“Revolving Commitment Percentage” means, for each Lender, the percentage of the
aggregate Revolving Commitments represented by such Lender’s Revolving
Commitment at such time and identified as its Revolving Commitment Percentage on
Schedule 2.01 hereto, as such percentage may be (i) increased pursuant to
Section 2.15 and (ii) modified in connection with any assignment made in
accordance with the provisions of Section 10.06(b).

“Revolving Committed Amount” means, at any time, an amount equal to the
aggregate Revolving Commitments at such time, as such amount may be reduced
pursuant to Section 2.10 or increased pursuant to Section 2.15. As of the
Closing Date, the Revolving Committed Amount is $100,000,000.

“Revolving Lender” means each Lender identified on Schedule 2.01 as having a
Revolving Commitment and their respective permitted successors and each Eligible
Assignee that becomes a Lender pursuant to Section 10.06(b) and their respective
permitted successors.

“Revolving Loans” means the loans made by the Lenders to any Borrower pursuant
to Section 2.01(a).

 

47



--------------------------------------------------------------------------------

“Revolving Note” means a promissory note, substantially in the form of Exhibit B
hereto, evidencing the obligation of the Borrowers to repay outstanding Loans,
as such note may be amended, modified or supplemented from time to time, and
“Revolving Notes” means all such Revolving Notes, collectively.

“Revolving Outstandings” means, at any time, the aggregate outstanding principal
amount of all Loans at such time plus the Protective Advance Exposure at such
time plus the aggregate Outstanding Amount of all L/C Obligations at such time.

“Revolving Termination Date” means the first to occur of (i) the Maturity Date
or (ii) such earlier date upon which the Commitments shall have been terminated
in their entirety in accordance with this Agreement.

“Routine Regulatory Deviation” means an occurrence, in the day-to-day operation
of a business, that results in a technical violation of International Trade
Laws, other than one involving Sanctions, a Sanctioned Country or a Sanctioned
Person, and not reasonably anticipated to result in a material penalty or other
adverse enforcement action against the business by a Government Authority.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc., a
New York corporation, and its successors.

“Sale/Leaseback Transaction” means any direct or indirect arrangement with any
Person or to which any such Person is a party providing for the leasing to MKS
or any of its Restricted Subsidiaries of any property, whether owned by MKS or
any of its Restricted Subsidiaries as of the Closing Date or later acquired,
which has been or is to be sold or transferred by MKS or any of its Restricted
Subsidiaries to such Person from whom funds have been, or are to be, advanced by
such Person on the security of such property.

“Sanction” means any international economic sanction administered or enforced by
the United States Government (including, without limitation, OFAC, the
U.S. Department of State, and the U.S. Department of Commerce), the United
Nations Security Council, the European Union or Her Majesty’s Treasury.

“Sanctioned Country” means, at any time, a country or territory which is itself,
or whose government is, the subject or target of any Sanction (at the time of
this Agreement, the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and
Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the
U.S. Department of State, the U.S. Department of Commerce, the U.S. Department
of Treasury or by the United Nations Security Council, the European Union or any
EU member state, (b) any Person operating, organized or resident in a Sanctioned
Country, (c) any Person which otherwise is the subject or target of any
Sanctions, or (d) any Person owned or controlled by any such Person or Persons
described in the foregoing clauses (a) through (c).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

 

48



--------------------------------------------------------------------------------

“Secured Leverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Secured Debt as of such date to (b) Consolidated EBITDA for the
most recently ended Test Period.

“Secured Swap Agreement” each Swap Agreement between one or more Loan Parties
and a Swap Creditor evidencing Swap Obligations.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Security Agreement” means the Security Agreement, substantially in the form of
Exhibit G hereto, dated as of the Closing Date, among the Borrowers, the
Guarantors and the Collateral Agent, as the same may be amended, modified or
supplemented from time to time.

“Senior Credit Obligations” means, with respect to each Loan Party, without
duplication:

(i) in the case of the Borrowers, all principal of and interest (including,
without limitation, any interest which accrues after the commencement of any
proceeding under any Insolvency or Liquidation Proceeding with respect to the
Borrowers, whether or not allowed or allowable as a claim in any such
proceeding) on any Loan, Protective Advance or L/C Obligation under, or any
Revolving Note issued pursuant to, this Agreement or any other Loan Document;

(ii) all fees, expenses, indemnification obligations and other amounts of
whatever nature now or hereafter payable by such Loan Party (including, without
limitation, any amounts which accrue after the commencement of any proceeding
under any Insolvency or Liquidation Proceeding with respect to such Loan Party,
whether or not allowed or allowable as a claim in any such proceeding) pursuant
to this Agreement or any other Loan Document;

(iii) all expenses of the Agents as to which one or more of the Agents have a
right to reimbursement by such Loan Party under Section 10.04(a) of this
Agreement or under any other similar provision of any other Loan Document,
including, without limitation, any and all sums advanced by the Collateral Agent
to preserve the Collateral or preserve its security interests in the Collateral
to the extent permitted under any Loan Document or applicable Law;

(iv) all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement by such Loan Party under Section 10.04(b) of this
Agreement or under any other similar provision of any other Loan Document; and

(v) in the case of the Borrowers and each Guarantor, all amounts now or
hereafter payable by the Borrowers or such Guarantor and all other obligations
or liabilities now existing or hereafter arising or incurred (including, without
limitation, any amounts which accrue after the commencement of any proceeding
under any Insolvency or Liquidation Proceeding with respect to the Borrowers or
such Guarantor, whether or not allowed or allowable as a claim in any such
proceeding) on the part of such Guarantor pursuant to this Agreement, the
Guaranty Agreement or any other Loan Document;

together, in each case of the foregoing, with all renewals, modifications,
consolidations or extensions thereof.

“Senior Credit Party” means each Lender, each L/C Issuer, the Administrative
Agent, the Collateral Agent and each Indemnitee and their respective successors
and assigns.

 

49



--------------------------------------------------------------------------------

“Solvent” means, with respect to MKS and its Subsidiaries (on a consolidated
basis) as of a particular date, that on such date (i) the fair value of the
assets of MKS and its Subsidiaries, on a consolidated basis, exceeds, on a
consolidated basis, their debts and liabilities, subordinated, contingent or
otherwise, (ii) the present fair saleable value of the property of MKS and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) MKS and its Subsidiaries,
on a consolidated basis, will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured; and (iv) MKS and its Subsidiaries, on a consolidated basis, are not
engaged in, and are not about to engage in, business for which they have
unreasonably small capital.

“Specified Acquisition Agreement Representations” means the representations and
warranties made by the Company with respect to the Company and its subsidiaries
in the Acquisition Agreement that are material to the interests of the Lenders,
but only to the extent that the Borrower or any of its Affiliates have the right
(taking into account any applicable cure periods) to terminate its obligations
under the Acquisition Agreement (or decline to consummate the transactions
thereunder) as a result of a breach of such representations and warranties in
the Acquisition Agreement.

“Specified Foreign Account” means a Foreign Account that is owed by an Account
Debtor which is organized under applicable law of Australia, Hong Kong, Japan,
New Zealand, Singapore, South Korea, England, Wales, Northern Ireland, Scotland,
any member state of the European Union or any other jurisdiction approved by the
Administrative Agent in its sole discretion.

“Specified Representations” means the representations and warranties relating to
the applicable Loan Parties set forth in Sections 5.01(i) (solely with respect
to the Loan Parties) and (ii)(B) (solely with respect to the Loan Parties),
5.02(x) and (y)(i), 5.04, 5.13(a) (solely with respect to the first two
sentences thereof) and (b), 5.18, 5.19(a), 5.21(g) (solely with respect to each
of clause (ii) thereof and the last sentence thereof) and 5.22 (solely with
respect to the last sentence thereof).

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Sterling LIBO Rate” has the meaning specified in the definition of “Eurodollar
Rate”.

“Subordinated Indebtedness” means Indebtedness of MKS or any Restricted
Subsidiary, the payment of which is subordinated in right of payment to the
Finance Obligations.

“Subsequent Transaction” shall have the meaning specified in Section 1.03(d).

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association or other business entity of which (i) if
a corporation, more than 50% of the total voting power of stock entitled (other
than stock or such other ownership interest having such power only by reason of
the happening of a contingency) to vote in the election of directors, managers
or trustees thereof is at the time owned or controlled, directly or indirectly,
by that Person or one or more of

 

50



--------------------------------------------------------------------------------

the other Subsidiaries of that Person or a combination thereof, or (ii) if a
partnership, limited liability company, association or business entity other
than a corporation, more than 50% of the partnership or other similar ownership
interests thereof (other than stock or such other ownership interest having such
power only by reason of the happening of a contingency) is at the time owned or
controlled, directly or indirectly, by that Person or one or more Subsidiaries
of that Person or a combination thereof. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of MKS.

“Subsidiary Guarantor” means each Restricted Subsidiary that is party to the
Guaranty Agreement or other guaranty agreement pursuant to which it Guarantees
the Finance Obligations.

“Supermajority Lenders” means, at any time of determination, the holders of more
than 662⁄3% of (a) until the Closing Date, the aggregate Revolving Commitments
then in effect and (b) thereafter, the aggregate Revolving Commitments then in
effect or, if the aggregate Revolving Commitments have been terminated, the
Revolving Outstandings then outstanding.

“Swap Agreement” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts or any other similar transactions
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any master agreement and (ii) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Creditor” means any Agent, Lender or any Affiliate of any Lender or Agent
from time to time party to one or more Swap Agreements (even if entered into
prior to the Closing Date) with a Loan Party and any party to a Swap Agreement
with a Loan Party that was an Agent, a Lender or an Affiliate of any Agent or
Lender at the time it entered into such agreement (even if any such Lender for
any reason ceases after the execution of such agreement to be a Lender
hereunder), and its successors and assigns, and “Swap Creditors” means any two
or more of them, collectively.

“Swap Obligations” of any Person means all obligations (including, without
limitation, any amounts which accrue after the commencement of any bankruptcy or
insolvency proceeding with respect to such Person, whether or not allowed or
allowable as a claim under any proceeding under any Insolvency or Liquidation
Proceeding) of such Person in respect of any Swap Agreement, excluding any
amounts which such Person is entitled to set-off against its obligations under
applicable Law.

“Swap Secured Obligations” means all Swap Obligations under any Secured Swap
Agreements.

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of real or personal property, or a
combination thereof, (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee is deemed to own the property so leased
for U.S. federal income tax purposes, other than any such lease under which such
Person is the lessor.

 

51



--------------------------------------------------------------------------------

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
(determined, in the case of a Synthetic Lease providing for an option to
purchase the leased property, as if such purchase were required at the end of
the term thereof) that would appear on a balance sheet of such Person prepared
in accordance with GAAP if such payment obligations were accounted for as
Capital Lease Obligations.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) reasonably determined
by the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.

“Tax” or “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Term Agent” means Barclays Bank PLC, and any successor and assign thereto, in
each case in its capacity as administrative agent and/or collateral agent under
the Term Credit Agreement.

“Term Credit Agreement” has the meaning set forth in the Preliminary Statements.

“Term Facility” has the meaning set forth in the Preliminary Statements.

“Term Loan Closing Date” means the “Closing Date” as defined in the Term Credit
Agreement.

“Term Loans” has the meaning set forth in the Preliminary Statements.

“Term Maturity Date” has the meaning set forth in clause (i) of the definition
of “Maturity Date” as defined in the Term Credit Agreement.

“Test Period” means, at any date of determination, the period of four
consecutive fiscal quarters of MKS then last ended for which financial
statements have been delivered or were required to have been delivered pursuant
to Section 6.01(a) or 6.01(b), as applicable.

“Total Leverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Total Indebtedness as of such date to (b) Consolidated EBITDA
for the most recently ended Test Period.

“Trademark Security Agreement” means the Trademark Security Agreement, dated as
of the Closing Date, substantially in the form of Exhibit III to the Security
Agreement.

“Trademarks” means any and all trademarks, trade names, registered trademarks,
trademark applications, service marks, registered service marks and service mark
applications, including (i) all renewals thereof, (ii) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements or dilutions
thereof, (iii) the right to sue for past, present and future infringements and
dilutions thereof, (iv) the goodwill of each Loan Party’s business symbolized by
the foregoing or connected therewith and (v) all of each Loan Party’s rights
corresponding thereto throughout the world.

 

52



--------------------------------------------------------------------------------

“Tranche B-4 Term Loans” means the “Tranche B-4 Term Loans” as defined in the
Term Credit Agreement.

“Transaction Costs” means all fees, costs and expenses incurred or payable by
MKS or any Subsidiary in connection with the transactions contemplated hereby,
including the Transactions.

“Transaction Documents” means the Acquisition Agreement and the Loan Documents,
collectively.

“Transactions” means (i) the consummation of the Acquisition, (ii) the
consummation of the Closing Date Refinancing, (iii) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party
and the Credit Extensions hereunder on the Closing Date, (iv) the execution,
delivery and performance by the Loan Parties of the Loan Documents (as defined
in the Term Credit Agreement) to which they are a party and the borrowing of the
initial loans thereunder on the Closing Date and (v) the payment of the
Transaction Costs.

“Transfers” has the meaning specified in the definition of “Permitted
Restructuring Transactions”.

“Type” of a Loan refers to whether such Loan is a Eurodollar Loan or a Base Rate
Loan.

“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the Laws of which are required to be applied in connection with the
perfection or priority of security interests in any collateral.

“UK Holding Companies” has the meaning specified in the definition of “Permitted
Restructuring Transactions”.

“Unfunded Liabilities” means, except as otherwise provided in
Section 5.11(a)(i)(B), (i) with respect to each Plan, the amount (if any) by
which the present value of all nonforfeitable benefits under each Plan exceeds
the current value of such Plan’s assets allocable to such benefits, all
determined in accordance with the respective most recent valuations for such
Plan using applicable PBGC plan termination actuarial assumptions (the terms
“present value” and “current value” shall have the same meanings specified in
Section 3 of ERISA) and (ii) with respect to each Foreign Pension Plan, the
amount (if any) by which the present value of all nonforfeitable benefits under
each Foreign Pension Plan exceeds the current value of such Foreign Pension
Plan’s assets allocable to such benefits, all determined in accordance with the
respective most recent valuations for such Plan using the most recent actuarial
assumptions and methods being used by the Foreign Pension Plan’s actuaries for
financial reporting under applicable accounting and reporting standards.

“United States” or “U.S.” means the United States of America, including each of
the States and the District of Columbia, but excluding its territories and
possessions.

“Unreimbursed Amount” has the meaning specified in Section 2.05(e)(iv).

“Unrestricted Subsidiary” means any Subsidiary designated by MKS as an
Unrestricted Subsidiary pursuant to Section 6.10 subsequent to the Closing Date.

“Unused Revolving Committed Amount” means, for any period, the amount by which
(i) the then applicable Revolving Committed Amount exceeds (ii) the daily
average sum for such period of (A) the aggregate principal amount of all
outstanding Revolving Loans plus (B) the Protective Advance Exposure plus
(C) the aggregate amount of all outstanding L/C Obligations.

 

53



--------------------------------------------------------------------------------

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(f)(ii)(D).

“Weekly Reporting Period” means any period (a) during which an Event of Default
has occurred and is continuing or (b) beginning on the date that Excess
Availability is less than the greater of (i) 10% of the Line Cap and (ii)
$8,500,000 for three (3) consecutive Business Days, until such time as Excess
Availability has been at least the greater of (i) 10% of the Line Cap and (ii)
$8,500,000 for at least 30 consecutive calendar days.

“Welfare Plan” means a “welfare plan” as such term is defined in Section 3(1) of
ERISA.

“Wholly Owned” means, with respect to any Subsidiary of any Person at any date,
that all of the shares of capital stock or other ownership interests of such
Subsidiary (other than director’s qualifying shares) are at the time directly or
indirectly owned by such Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02 Other Interpretative Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder” and words of similar import when used in any Loan Document shall be
construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such Law and any reference to any law or regulation shall, unless
otherwise specified, refer to such Law or regulation as amended, modified or
supplemented from time to time and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including.”

 

54



--------------------------------------------------------------------------------

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document

(d) It is understood and agreed that any specific reference to any definition,
term or provision of the Term Credit Agreement as in effect on the Closing Date
shall, at any time after the Closing Date, be deemed to include the provision of
the Term Credit Agreement that, at such time, corresponds to the relevant
specifically-referenced provision of the Term Credit Agreement as in effect on
the Closing Date.

Section 1.03 Accounting Terms and Determinations.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, except as otherwise
specifically prescribed herein, in any other Loan Document or as disclosed to
the Administrative Agent.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either (x) MKS or (y) within thirty (30) days after delivery of
any financial statements reflecting any change in GAAP (or after the Lenders
have been informed of the change in GAAP affecting such financial statements, if
later), the Administrative Agent or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and any other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Notwithstanding any change in GAAP before or after the
Closing Date that would require lease obligations that would be characterized as
operating leases as of the Term Loan Closing Date to be classified and accounted
for as capital leases, finance leases or otherwise reflected on the Loan
Parties’ consolidated balance sheet, for the purposes of determining compliance
with any covenant contained herein, such obligations shall be treated in the
same manner as operating leases are treated as of the Term Loan Closing Date and
the foregoing reconciliation shall not be required. It is understood and agreed
that, with respect to fiscal periods commencing on or after January 1, 2018, the
impact of FASB ASC 606 and FASB ASC 340-40 on revenue recognition and
amortization of associated costs and expenses shall be given effect for all
purposes under this Agreement, and the foregoing reconciliation shall not be
required.

(c) Pro Forma Calculations. All pro forma computations required to be made in
this Agreement and in any other Loan Document giving effect to any Disposition,
Permitted Acquisition, other Investment permitted hereunder, any merger and
acquisition permitted hereunder, designation of any Subsidiary as an
Unrestricted Subsidiary, redemption or repayment of Indebtedness or issuance,
incurrence or assumption of Indebtedness shall be calculated after giving pro
forma effect thereto immediately after giving effect to such acquisition,
disposition, Investment, designation, redemption or repayment of Indebtedness,
or issuance, incurrence or assumption of Indebtedness (and to any other such
transaction consummated since the first day of the period for which such pro
forma computation is being made and on or prior to the date of such computation)
as if such transaction (and any other such transactions) had occurred on the
first day of the applicable Test Period, and, to the extent applicable, the
historical earnings and cash flows associated with the assets acquired or
disposed of, any related

 

55



--------------------------------------------------------------------------------

repayment, redemption, incurrence or reduction of Indebtedness (each such
calculation, calculated on a “Pro Forma Basis”). If any Indebtedness bears a
floating rate of interest and is being given pro forma effect, the interest on
such Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Swap Agreement applicable to such Indebtedness).

(d) Foreign Currency Calculations. (i) For purposes of determining compliance
with any Dollar-denominated restriction on the incurrence of Indebtedness, the
Dollar equivalent of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred, in the case of term debt, or first committed, in
the case of revolving credit debt; provided that if such Indebtedness is
incurred to extend, replace, refund, refinance, renew or defease other
Indebtedness denominated in a foreign currency, and such extension, replacement,
refunding, refinancing, renewal or defeasance would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such extension, replacement,
refunding, refinancing, renewal or defeasance, such Dollar-denominated
restriction shall be deemed not to have been exceeded so long as the principal
amount of such refinancing Indebtedness does not exceed the principal amount of
such Indebtedness being extended, replaced, refunded, refinanced, renewed or
defeased. The principal amount of any Indebtedness incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness, if incurred in a
different currency from the Indebtedness being extended, replaced, refunded,
refinanced, renewed or defeased, shall be calculated based on the currency
exchange rate applicable to the currencies in which such respective Indebtedness
is denominated that is in effect on the date of such extension, replacement,
refunding, refinancing, renewal or defeasance.

(ii) Wherever in this Credit Agreement in connection with a Revolving Borrowing
or conversion, continuation or prepayment of a Eurodollar Loan, an amount, such
as a required minimum or multiple amount, is expressed in Dollars, but such
Revolving Borrowing or Eurodollar Loan is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent. The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of
Revolving Outstandings and Outstanding Amounts denominated in Alternative
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur.

Section 1.04 Rounding. Any financial ratios required to be maintained by MKS or
any of its Restricted Subsidiaries pursuant to this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

Section 1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.06 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any L/C
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

56



--------------------------------------------------------------------------------

Section 1.07 Types of Borrowings. Identification of a Borrowing by Type (e.g., a
“Eurodollar Borrowing”) indicates that such Borrowing is comprised of Loans of
such Type.

Section 1.08 Additional Alternative Currencies.

(a) MKS may from time to time request that Eurodollar Loans be made and/or
Letters of Credit be issued in a currency not specifically listed in the
definition of “Alternative Currency;” provided that such requested currency is a
lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars. In the case of any such request with
respect to the making of Eurodollar Loans, such request shall be subject to the
approval of the Administrative Agent and the Lenders; and in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent and the applicable
L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., twenty Business Days’ prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
applicable L/C Issuer, in its or their sole discretion). In the case of any such
request pertaining to Eurodollar Loans, the Administrative Agent shall promptly
notify each Revolving Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the applicable L/C Issuer thereof. Each Lender (in the case of any such request
pertaining to Eurodollar Loans) or the applicable L/C Issuer (in the case of a
request pertaining to Letters of Credit) shall notify the Administrative Agent,
not later than 11:00 a.m., ten Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurodollar Loans
or the issuance of Letters of Credit, as the case may be, in such requested
currency.

(c) Any failure by a Lender or the applicable L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the applicable L/C
Issuer, as the case may be, to permit Eurodollar Loans to be made or Letters of
Credit to be issued in such requested currency. If the Administrative Agent and
all the Lenders consent to making Eurodollar Loans in such requested currency,
the Administrative Agent shall so notify MKS and such currency shall thereupon
be deemed for all purposes to be an Alternative Currency hereunder for purposes
of any Revolving Borrowings of Eurodollar Loans; and if the Administrative Agent
and the applicable L/C Issuer consent to the issuance of Letters of Credit in
such requested currency, the Administrative Agent shall so notify MKS and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.08, the Administrative Agent shall
promptly so notify MKS.

Section 1.09 Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Revolving Borrowing in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Revolving Borrowing, at the end of the then current Interest Period.

 

57



--------------------------------------------------------------------------------

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

Section 1.10 Joint and Several Obligations.

(a) Each of the Borrowers acknowledges and agrees that (i) it is a co-borrower
hereunder and shall be jointly and severally, with the other Borrowers, directly
and primarily liable for the Finance Obligations regardless of which Borrower
actually receives Loans or other extensions of credit hereunder or the amount of
such Loans or other extensions of credit received or the manner in which the
Administrative Agent and/or any Lender or L/C Issuer accounts for such Loans or
other extensions of credit on its books and records, (ii) each of the Borrowers
shall have the obligations of co-maker and shall be primary obligors with
respect to all Loans, the Letters of Credit and the other Finance Obligations,
it being agreed that such extensions of credit to each Borrower inure to the
benefit of all Borrowers, and (iii) the Administrative Agent and each of the
Lenders and L/C Issuers is relying on such joint and several liability of the
Borrowers as co-makers in extending the Loans and issuing the Letters of Credit
hereunder. Each Borrower’s obligations with respect to Loans made to it or with
respect to any Letters of Credit issued for its account, and each Borrower’s
obligations arising as a result of the joint and several liability of the
Borrowers hereunder, with respect to Loans made to the other Borrower hereunder
or with respect to any Letters of Credit issued for the account of any other
Borrower hereunder, shall be separate and distinct obligations, but all such
Finance Obligations shall be primary obligations of each Borrower. Each Borrower
hereby unconditionally and irrevocably agrees that upon default in the payment
when due (whether at stated maturity, by acceleration or otherwise) of any
principal of, or interest on, any Finance Obligation payable by it to the
Lender, it will forthwith pay the same, without notice of demand.

(b) Each Borrower’s obligations arising as a result of the joint and several
liability of the Borrowers hereunder with respect to the Finance Obligations of
the other Borrowers hereunder shall, to the fullest extent permitted by law, be
unconditional irrespective of (i) the validity or enforceability, avoidance or
subordination of the Finance Obligations of the other Borrowers or other
document evidencing all or any part of the Finance Obligations of the other
Borrowers, (ii) the absence of any attempt to collect the Finance Obligations
from any other Borrower, or any other security therefor, or the absence of any
other action to enforce the same, (iii) the waiver, consent, extension,
forbearance or granting of any indulgence by any Agent or any Lender or L/C
Issuer with respect to any provision of any instrument evidencing the Finance
Obligations of any other Borrower, or any part thereof, or any other agreement
now or hereafter executed by any other Borrower and delivered to any Agent or
any Lender or L/C Issuer, (iv) the failure by any Agent or any Lender or L/C
Issuer to take any steps to perfect and maintain its security interest in, or to
preserve its rights to, any security for the Finance Obligations of any other
Borrower, (v) any borrowing or grant of a security interest by any other
Borrower, as debtors-in-possession under Section 364 of the Bankruptcy Code,
(vi) the disallowance of all or any portion of any Agent’s or any Lender’s or
L/C Issuer’s claim(s) for the repayment of the Finance Obligations of any other
Borrower under Section 502 of the Bankruptcy Code, or (vii) any other
circumstances which might constitute a legal or equitable discharge or defense
of any other Borrower.

 

58



--------------------------------------------------------------------------------

(c) With respect to each Borrower’s obligations arising as a result of the joint
and several liability of the Borrowers hereunder with respect to the Finance
Obligations of any of the other Borrowers hereunder, each Borrower waives, until
the Revolving Termination Date, any right to enforce any right of subrogation or
any remedy which any Agent or any Lender now has or may hereafter have against
such Borrower, any endorser or any guarantor of all or any part of the Finance
Obligations, and any benefit of, and any right to participate in, any security
or collateral given to any Agent or any Lender to secure payment of the Finance
Obligations.

(d) No payment or payments made by any of the Borrowers or any other Person or
received or collected by any Agent or any Lender or L/C Issuer from any of the
Borrowers or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Finance Obligations shall be deemed (except to
the extent Finance Obligations are satisfied) to modify, release or otherwise
affect the liability of any Borrower under this Agreement, which shall remain
liable for the Finance Obligations until the Revolving Termination Date.

Section 1.11 Designated Borrower.

Each Borrower may at any time, and from time to time, after the Closing Date by
delivery to the Administrative Agent of a Borrower Designation Agreement duly
executed by such Borrower and a specified Wholly-Owned Domestic Subsidiary (who
shall be a Restricted Subsidiary), in substantially the form of Exhibit L hereto
or such other form as agreed to by the Administrative Agent and MKS, designate
such Restricted Subsidiary as a “Borrower” for purposes of this Agreement. Such
designation shall become effective upon the execution and delivery to the
Administrative Agent of (i) the aforementioned executed Borrower Designation
Agreement, (ii) up-to-date certificates and Organization Documents in respect of
such Subsidiary, similar to those delivered pursuant to Section 4.01(b),
(iii) all amendments or joinders to this Agreement, any Revolving Notes issued
and any other Loan Document deemed reasonably necessary by the Administrative
Agent to accommodate the joinder of such Restricted Subsidiary as a Borrower
hereunder and (iv) if such Subsidiary is not already a Guarantor, all Collateral
Documents, guarantees, opinions and other documents and instruments as such
Subsidiary shall be required to deliver to become a Guarantor and such other
documents in form, content and scope reasonably satisfactory to the
Administrative Agent as may be reasonably required by the Administrative Agent
and all documentation and other information required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations. The Administrative Agent shall promptly notify each Lender of each
such designation by a Borrower, the identity of the respective Subsidiary and
the effective date of such joinder.

Section 1.12 Divisions.

For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws), including but not limited to the Delaware Limited
Liability Company Act: (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time.

 

59



--------------------------------------------------------------------------------

ARTICLE II.

THE CREDIT FACILITIES

Section 2.01 Commitments To Lend.

(a) Revolving Loans. Subject solely to the terms and conditions set forth
herein, each Lender severally agrees to make Loans to a Borrower in Dollars or
any Alternative Currency pursuant to this Section 2.01(a) from time to time
during the Revolving Availability Period in amounts such that its Revolving
Outstandings shall not exceed (after giving effect to all Revolving Loans repaid
and all reimbursements of L/C Disbursements made concurrently with the making of
any Revolving Loans) its Revolving Commitment; provided that (x) the Revolving
Loans drawn on the Closing Date shall (i) not exceed $10,000,000 and (ii) only
be used to pay for the Closing Date Refinancing, to provide ongoing working
requirements of MKS and its Subsidiaries and to pay Transaction Costs and
(y) immediately after giving effect to each such Loan, (i) the aggregate
Revolving Outstandings shall not exceed the Line Cap, (ii) with respect to each
Revolving Lender individually, such Lender’s outstanding Revolving Loans plus
its participation interests in Protective Advance Exposure plus its
Participation Interests in outstanding L/C Obligations shall not exceed such
Lender’s Revolving Commitment and (iii) the aggregate Revolving Outstandings
denominated in an Alternative Currency shall not exceed $20,000,000 (the
“Alternative Currency Sublimit”). Each Revolving Borrowing comprised of
Eurodollar Loans shall be in an aggregate principal amount of $1,000,000 or any
larger multiple of $100,000, and each Revolving Borrowing comprised of Base Rate
Loans shall be in an aggregate principal amount of $500,000 or any larger
multiple of $100,000 (except that any such Revolving Borrowing may be in the
aggregate amount of the unused Revolving Commitments and any L/C Borrowing may
be in the aggregate amount of any outstanding Unreimbursed Amounts owed to one
or more L/C Issuers as provided in Section 2.05(e)(iv)) and shall be made from
the several Revolving Lenders ratably in proportion to their respective
Revolving Commitments. No more than ten (10) Revolving Borrowings shall be
outstanding at any time. Within the foregoing limits, the Borrowers may borrow
under this Section 2.01(a), repay, or, to the extent permitted by Section 2.09,
prepay, and reborrow Revolving Loans under this Section 2.01(a).

Section 2.02 Notice of Borrowings.

(a) Revolving Borrowings. Except in the case of L/C Borrowings, each Borrower
shall give the Administrative Agent a Notice of Borrowing substantially in the
form of Exhibit A-1 not later than 11:00 a.m. on (i) the first Business Day
before the proposed Base Rate Borrowing and (ii) the third Business Day (and
solely in the case of the initial request for a Revolving Borrowing on the
Closing Date, one Business Day) before each proposed Eurodollar Loan (unless
such Borrower wishes to request an Interest Period for such Revolving Borrowing
other than one (1), two (2), three (3) or six (6) months in duration as provided
in the definition of “Interest Period” or such proposed Eurodollar Loan is
denominated in an Alternative Currency (other than Euro and Sterling), in which
case on the fifth Business Day before each such Eurodollar Loan), specifying:

(i) the date of such Revolving Borrowing, which shall be a Business Day;

(ii) the aggregate amount of such Revolving Borrowing;

(iii) the initial Type of the Loans comprising such Revolving Borrowing and the
currency in which such Loans are denominated;

 

60



--------------------------------------------------------------------------------

(iv) in the case of a Eurodollar Loan, the duration of the initial Interest
Period applicable thereto, subject to the provisions of the definition of
“Interest Period” and to Section 2.06(a); and

(v) the location (which must be in the United States) and number of such
Borrower’s account, to which funds are to be disbursed, which shall comply with
the requirements of Section 2.03.

If the duration of the initial Interest Period is not specified with respect to
any requested Eurodollar Loan, then the Borrowers shall be deemed to have
selected an initial Interest Period of one (1) month, subject to the provisions
of the definition of “Interest Period” and to Section 2.06(a).

(b) L/C Borrowings. Each L/C Borrowing shall be made as specified in
Section 2.05(e)(iv) without the delivery of a Notice of Borrowing.

Section 2.03 Notice to Lenders; Funding of Loans.

(a) Notice to Lenders. If a Borrower has requested an Interest Period of other
than one (1), two (2), three (3) or six (6) months in duration, the
Administrative Agent shall give prompt notice of such request to the applicable
Lenders and determine whether the requested Interest Period is acceptable to all
of them. Not later than 11:00 a.m. on the third Business Day before the
requested date of such a Eurodollar Loan, the Administrative Agent shall notify
such Borrower whether or not the requested Interest Period has been consented to
by all the Lenders. Upon receipt of a Notice of Borrowing, the Administrative
Agent shall promptly notify each Lender of such Lender’s ratable share (if any)
of the Revolving Borrowing referred to therein, and such Notice of Borrowing
shall not thereafter be revocable by any Borrower.

(b) Funding of Loans. Not later than 1:00 p.m. on the date of each Revolving
Borrowing, each Lender participating therein shall make available its share of
such Revolving Borrowing, in Federal or other immediately available funds, to
the Administrative Agent at the Administrative Agent’s Office. Unless the
Administrative Agent determines that any applicable condition specified in
Article IV has not been satisfied, the Administrative Agent shall make the funds
so received available to the applicable Borrower in like funds as received by
the Administrative Agent either by (A) crediting the account of such Borrower on
the books of the Administrative Agent with the amount of such funds or (B) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by such Borrower in the
applicable Notice of Borrowing, or, if a Revolving Borrowing shall not occur on
such date because any condition precedent herein shall not have been met,
promptly return the amounts received from the Lenders in like funds, without
interest.

Not later than 1:00 p.m. on the date of each L/C Borrowing, each Revolving
Lender shall make available its share of such Borrowing, in Federal or other
immediately available funds, to the Administrative Agent at the Administrative
Agent’s Office. The Administrative Agent shall remit the funds so received to
the L/C Issuer which has issued Letters of Credit having outstanding
Unreimbursed Amounts as contemplated by Section 2.05(e)(v).

(c) Funding by the Administrative Agent in Anticipation of Amounts Due from the
Lenders. Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Revolving Borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Revolving Borrowing, the Administrative Agent may assume that such Lender has
made such share available to the Administrative Agent on the date of such
Revolving Borrowing in accordance with clause (b) above, and the Administrative
Agent may, in reliance upon such

 

61



--------------------------------------------------------------------------------

assumption, but is not required to, make available to each applicable Borrower
on such date a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Revolving Borrowing available to the
Administrative Agent then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to any Borrower but
excluding the date of payment to the Administrative Agent at (i) in the case of
a payment to be made by such Lender, the greater of the Overnight Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
a Borrower, the interest rate applicable thereto pursuant to Section 2.06. If a
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to such Borrower the amount of such interest paid by such Borrower for such
period. If such Lender pays its share of the applicable Revolving Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Revolving Borrowing. Any payment by any Borrower shall be
without prejudice to any claim such Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent. A notice of
the Administrative Agent to a Lender or Borrower with respect to any amount
owing under this clause (c) shall be conclusive, absent manifest error.

(d) Failed Loans. If any Lender shall fail to make any Loan (a “Failed Loan”)
which such Lender is otherwise obligated hereunder to make to a Borrower on the
date of Revolving Borrowing thereof, and the Administrative Agent shall not have
received notice from such Borrower or such Lender that any condition precedent
to the making of the Failed Loan has not been satisfied, then, until such Lender
shall have made or be deemed to have made (pursuant to the last sentence of this
clause (d)) the Failed Loan in full or the Administrative Agent shall have
received notice from such Borrower or such Lender that any condition precedent
to the making of the Failed Loan was not satisfied at the time the Failed Loan
was to have been made, whenever the Administrative Agent shall receive any
amount from a Borrower for the account of such Lender, (i) the amount so
received (up to the amount of such Failed Loan) will, upon receipt by the
Administrative Agent, be deemed to have been paid to the Lender in satisfaction
of the obligation for which paid, without actual disbursement of such amount to
the Lender, (ii) the Lender will be deemed to have made the same amount
available to the Administrative Agent for disbursement as a Loan to such
Borrower (up to the amount of such Failed Loan) and (iii) the Administrative
Agent will disburse such amount (up to the amount of the Failed Loan) to such
Borrower or, if the Administrative Agent has previously made such amount
available to such Borrower on behalf of such Lender pursuant to the provisions
hereof, reimburse itself (up to the amount of the amount made available to such
Borrower); provided, however, that the Administrative Agent shall have no
obligation to disburse any such amount to any Borrower, or otherwise apply it or
deem it applied as provided herein unless the Administrative Agent shall have
determined in its sole discretion that to so disburse such amount will not
violate any Law, rule, regulation or requirement applicable to the
Administrative Agent. Upon any such disbursement by the Administrative Agent,
such Lender shall be deemed to have made a Base Rate Loan to the applicable
Borrower in satisfaction, as applicable, to the extent thereof, of such Lender’s
obligation to make the Failed Loan.

Section 2.04 Evidence of Loans.

(a) Lender and Administrative Agent Accounts; Revolving Notes. The Credit
Extensions made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the

 

62



--------------------------------------------------------------------------------

obligation of any Borrower hereunder to pay any amount owing with respect to the
Senior Credit Obligations. In the event of any conflict between the accounts and
records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a single
Revolving Note, as applicable, in each case, substantially in the form of
Exhibit B, payable to the order of such Lender for the account of its Lending
Office in an amount equal to the aggregate unpaid principal amount of such
Lender’s Revolving Loans, which shall evidence such Lender’s Loans in addition
to such accounts or records. Each Lender having one or more Revolving Notes
shall record the date, amount and Type of each Loan made by it and the date and
amount of each payment of principal made by a Borrower with respect thereto, and
may, if such Lender so elects in connection with any transfer or enforcement of
any Revolving Note, endorse on the reverse side or on the schedule, if any,
forming a part thereof appropriate notations to evidence the foregoing
information with respect to each outstanding Loan evidenced thereby; provided
that the failure of any Lender to make any such recordation or endorsement or
any error in any such recordation or endorsement shall not affect the
obligations of any Borrower hereunder or under any such Revolving Note. Each
Lender is hereby irrevocably authorized by each Borrower so to endorse each of
its Revolving Notes and to attach to and make a part of each of its Revolving
Notes a continuation of any such schedule as and when required. In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(b) Certain Participation Interests. In addition to the accounts and records
referred to in clause (a) above, each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
purchases and sales by such Lender of Participation Interests in Letters of
Credit. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

Section 2.05 Letters of Credit.

(a) Letters of Credit. Subject to the terms and conditions set forth herein,
(i) each L/C Issuer agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.05, (A) from time to time on any Business Day during
the period after the Closing Date until the Letter of Credit Expiration Date, to
issue standby Letters of Credit (which shall denominated in Dollars) for the
account, and upon the request, of any Borrower (or jointly for the account of
any Borrower and any of its Subsidiaries), and to amend or extend Letters of
Credit previously issued by it, in accordance with clause (c) below and (B) to
honor drawings under its Letters of Credit, and (ii) each Lender severally
agrees to participate in Letters of Credit issued for the account of any
Borrower or any of its Subsidiaries and any drawing thereunder in accordance
with the provisions of clause (e) below; provided that, immediately after each
Letter of Credit is issued, (i) the aggregate amount of the L/C Obligations
shall not exceed the L/C Sublimit, (ii) the Revolving Outstandings shall not
exceed the Line Cap and (iii) with respect to each individual Lender, the
aggregate outstanding principal amount of such Lender’s Revolving Loans plus its
participation interests in Protective Advance Exposure plus its Participation
Interests in outstanding L/C Obligations shall not exceed such Lender’s
Revolving Commitment. Each request by a Borrower or any of its Subsidiaries for
the issuance or increase in the stated amount of a Letter of Credit shall be
deemed to be a representation by the Borrowers that the issuance or increase in
the stated amount of such Letter of Credit complies with the conditions set
forth in the proviso to the preceding sentence. Within the foregoing limits, and
subject to the terms and conditions hereof, the Borrowers’ ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrowers may,
during the period specified in clause (i)(A) above, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.

 

63



--------------------------------------------------------------------------------

(b) Certain Limitations on Issuances of Letters of Credit. (i) No L/C Issuer
shall issue any Letter of Credit, if (A) subject to clause (c) below with
respect to Auto-Extension Letters of Credit, the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Administrative Agent and the applicable L/C Issuer
have approved such expiry date, or (B) the expiry date of such requested Letter
of Credit would occur after the Letter of Credit Expiration Date.

(ii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if: (A) any order, judgment or decree of any Governmental Authority shall by its
terms purport to enjoin or restrain such L/C Issuer from issuing such Letter of
Credit, or any Law applicable to such L/C Issuer or any request or directive
(whether or not having a force of Law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or request that such L/C
Issuer refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon such L/C Issuer with respect to
such Letter of Credit any restriction, reserve or capital or liquidity
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it; (B) the issuance
of such Letter of Credit shall violate any Laws or one or more policies of such
L/C Issuer; (C) except as otherwise agreed by the Administrative Agent and such
L/C Issuer, such Letter of Credit is in an initial stated amount less than
$100,000; or (D) a default of any Revolving Lender’s obligations to fund under
clause (e)(iv) or (vi) below exists or any Revolving Lender is at such time a
Defaulting Lender hereunder, unless such L/C Issuer has entered into
arrangements, including the delivery of Cash Collateral, satisfactory to such
L/C Issuer (in its sole discretion) with the Borrowers or such Revolving Lender
to eliminate such L/C Issuer’s actual or potential Fronting Exposure (after
giving effect to Section 2.17(a)(iv)) with respect to the Defaulting Lender
arising from either the Letter of Credit then proposed to be issued or that
Letter of Credit and all other L/C Obligations as to which such L/C Issuer has
actual or potential Fronting Exposure, as it may elect in its sole discretion.

(iii) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(iv) No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(v) Each L/C Issuer shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
each L/C Issuer shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and the L/C Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included such L/C Issuer with respect to such acts or omissions and
(B) as additionally provided herein with respect to such L/C Issuer.

(c) Procedures for Issuance and Increases in the Amounts of Letters of Credit.
(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of a Borrower delivered to the applicable L/C Issuer (with a copy to
the Administrative Agent) substantially in the form of Exhibit A-2 hereto (a
“Letter of Credit Request”), appropriately completed and signed by a

 

64



--------------------------------------------------------------------------------

Responsible Officer of such Borrower including agreed-upon draft language for
such Letter of Credit reasonably acceptable to the applicable L/C Issuer. Such
Letter of Credit Request must be received by the applicable L/C Issuer and the
Administrative Agent not later than 2:00 p.m. at least five Business Days (or
such later date and time as such L/C Issuer may agree in a particular instance
in its sole discretion) prior to the proposed issuance date or date of increase,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Request shall specify in form and detail
reasonably satisfactory to such L/C Issuer: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof, (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as such L/C Issuer may reasonably require. In the case of a
request for an increase in the stated amount of any outstanding Letter of
Credit, such Letter of Credit Request shall specify in form and detail
satisfactory to such L/C Issuer: (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
amount of the proposed increase; and (D) such other matters as such L/C Issuer
may reasonably require. If requested by the applicable L/C Issuer, the Borrower
shall also submit a Letter of Credit Application on such L/C Issuer’s standard
form in connection with any request for the issuance or increase in the stated
amount of a Letter of Credit. Additionally, the Borrower shall furnish to such
L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any L/C Documents, as such L/C Issuer or the Administrative Agent may reasonably
require.

(ii) Promptly after receipt of any Letter of Credit Request, the applicable L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Request from a Borrower and, if not, such L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless such L/C Issuer has received
written notice from any Revolving Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions thereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of such Borrower (or jointly for the
account of such Borrower or the applicable Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with such
L/C Issuer’s usual and customary business practices.

(iii) If a Borrower so requests in any applicable Letter of Credit Request, the
applicable L/C Issuer may, in its sole and absolute discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by such L/C Issuer, such Borrower shall not be required to make a
specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) such L/C Issuer to permit the
extension of such Letter of Credit at any time to a date not later than the
Letter of Credit Expiration Date; provided, however, that such L/C Issuer shall
not permit any such extension if (A) such L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (c)(i) or (ii) above or otherwise) or (B) it
has received notice (which may be by telephone or in writing) on or before the
day that is five Business Days before the Non-Extension Notice Date from the
Administrative Agent or any Loan Party that one or more of the applicable
conditions specified in Section 4.02 are not

 

65



--------------------------------------------------------------------------------

then satisfied (for the avoidance of doubt, the provision of any such notice to
such L/C Issuer pursuant to this clause (y) shall not relieve any Revolving
Lender of its obligation to fund its share of any such Letter of Credit that is
not extended, to the extent such Letter of Credit is drawn under the terms of
this Agreement), and in each such case directing such L/C Issuer not to permit
such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the applicable Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

(d) Purchase and Sale of Letter of Credit Participation. Immediately upon the
issuance by an L/C Issuer of a Letter of Credit, such L/C Issuer shall be
deemed, without further action by any party hereto, to have sold to each
Revolving Lender, and each Revolving Lender shall be deemed, without further
action by any party hereto, to have purchased from such L/C Issuer, without
recourse or warranty, an undivided Participation Interest in such Letter of
Credit and the related L/C Obligations in the proportion its Revolving
Commitment Percentage bears to the Revolving Committed Amount (although any
fronting fee payable under Section 2.11 shall be payable directly to the
Administrative Agent for the account of the applicable L/C Issuer, and the
Lenders (other than such L/C Issuer) shall have no right to receive any portion
of any such fronting fee) and any security therefor or guaranty pertaining
thereto. Upon any change in the Revolving Commitments pursuant to Section 10.06,
there shall be an automatic adjustment to the Participation Interests in all
outstanding Letters of Credit and all L/C Obligations to reflect the adjusted
Revolving Commitments of the assigning and assignee Lenders or of all Lenders
having Revolving Commitments, as the case may be.

(e) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the applicable L/C Issuer shall promptly notify the
Borrowers and the Administrative Agent thereof and shall determine in accordance
with the terms of such Letter of Credit whether such drawing should be honored.
If the applicable L/C Issuer determines that any such drawing shall be honored,
such L/C Issuer shall make available to such beneficiary in accordance with the
terms of such Letter of Credit the amount of the drawing and shall notify the
Borrowers and the Administrative Agent as to the amount to be paid as a result
of such drawing and the payment date (which date shall be one Business Day after
the date of the drawing) (each such date, an “Honor Date”).

(ii) The Borrowers shall be irrevocably and unconditionally obligated forthwith,
upon any drawing under any Letter of Credit, to reimburse each L/C Issuer or
each L/C Issuer through the Administrative Agent for any amounts paid by such
L/C Issuer together with any and all reasonable charges and expenses which such
L/C Issuer may pay or incur relative to such drawing. Such reimbursement payment
shall be due and payable on the same day as the Honor Date if notice is received
prior to 11:00 a.m., or the next Business Day after the Honor Date otherwise. In
addition, the Borrowers agree to pay to such L/C Issuer interest, payable on
demand, on any and all amounts not paid by the Borrowers to such L/C Issuer when
due under this clause (e)(ii), for each day from and including the date when
such amount becomes due to but excluding the date such amount is paid in full,
whether before or after judgment, at a rate per annum equal to the Default Rate.
Each reimbursement and other payment to be made by the Borrowers pursuant to
this clause (ii) shall be made to such L/C Issuer in Federal or other funds
immediately available to it at its address referred to in Section 10.02.

(iii) Subject to the satisfaction of all applicable conditions set forth in
Article IV, the Borrowers may, at their option, utilize the Revolving
Commitments, or make other arrangements for payment satisfactory to the
applicable L/C Issuer, for the reimbursement of all L/C Disbursements as
required by clause (ii) above.

 

66



--------------------------------------------------------------------------------

(iv) With respect to any L/C Disbursements that have not been reimbursed by the
Borrowers when due under clauses (ii) and (iii) above (an “Unreimbursed
Amount”), the Administrative Agent shall promptly notify each Revolving Lender
of the Honor Date, the amount of the Unreimbursed Amount and the amount of such
Revolving Lender’s pro rata share thereof and such Revolving Lender’s pro rata
share of such unreimbursed L/C Disbursement (determined by the proportion its
Revolving Commitment Percentage bears to the aggregate Revolving Committed
Amount). In such event, the Borrowers shall be deemed to have requested an “L/C
Borrowing” of Base Rate Loans to be disbursed on the next Business Day following
the Honor Date in an aggregate amount in Dollars equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in
Section 2.01(a), but subject to (A) the conditions that after making such L/C
Borrowing, the Revolving Outstandings do not exceed the Line Cap and (B) the
conditions set forth in Section 4.02 (other than the delivery of a Notice of
Borrowing), and each such Lender hereby agrees to make a Loan (which shall be
initially funded as a Base Rate Loan) in an amount equal to such Lender’s
Revolving Commitment Percentage of the Unreimbursed Amount outstanding on the
date notice is given. Any such notice given by the Administrative Agent given
pursuant to this clause (iv) may be given by telephone if immediately confirmed
in writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(v) Each Lender (including any Lender acting as a L/C Issuer in respect of any
Unreimbursed Amount) shall, upon any notice from the Administrative Agent
pursuant to clause (iv) above, make the amount of its Loan available to the
Administrative Agent in Federal or other immediately available funds, at the
Administrative Agent’s Office, not later than 1:00 p.m. on the Business Day
specified in such notice, whereupon, subject to clause (vi) below, each Lender
that so makes funds available shall be deemed to have made a Loan (which shall
be a Base Rate Loan) to the Borrowers in such amount. The Administrative Agent
shall remit the funds so received (and the Administrative Agent may apply Cash
Collateral provided for this purpose) to the applicable L/C Issuer.

(vi) With respect to any Unreimbursed Amount that is not fully refinanced by an
L/C Borrowing pursuant to clauses (iv) and (v) above because the conditions set
forth in Section 4.02 cannot be satisfied or for any other reason, the
Administrative Agent shall promptly notify each Revolving Lender (other than the
relevant L/C Issuer), and each such Revolving Lender shall promptly and
unconditionally pay to the Administrative Agent, for the account of such L/C
Issuer, such Revolving Lender’s pro rata share of such Unreimbursed Amount
(determined by the proportion its Revolving Commitment Percentage bears to the
aggregate Revolving Committed Amount) in Dollars in Federal or other immediately
available funds. Such payment from the Revolving Lenders shall be due (i) at or
before 1:00 p.m. on the date the Administrative Agent so notifies a Revolving
Lender, if such notice is given at or before 10:00 a.m. on such date or (ii) at
or before 10:00 a.m. on the next succeeding Business Day, together with interest
on such amount for each day from and including the date of such drawing to but
excluding the day such payment is due from such Revolving Lender at the Federal
Funds Rate for such day (which funds the Administrative Agent shall promptly
remit to the applicable L/C Issuer). Each payment by a Revolving Lender to the
Administrative Agent for the account of an L/C Issuer in respect of an
Unreimbursed Amount shall constitute a payment in respect of its Participation
Interest in the related Letter of Credit purchased pursuant to clause (d) above.
The failure of any Revolving Lender to make available to the Administrative
Agent for the account of an L/C Issuer its pro rata share of any Unreimbursed
Amount shall not relieve any other Revolving Lender of its obligation hereunder
to make available to the Administrative Agent for the account of such L/C Issuer
its pro rata share of any payment made under any Letter of Credit on the date
required, as specified above, but no such Lender shall be responsible for the
failure of any other Lender to make available to the Administrative Agent for
the account of such L/C Issuer such other Lender’s pro rata share of any such
payment. Upon payment in full of all amounts payable by a Lender under this
clause (vi), such Lender shall be subrogated to the rights of such L/C Issuer
against the Borrowers to the extent of such Lender’s pro rata share of the
related L/C Obligation so paid (including interest accrued thereon).

 

67



--------------------------------------------------------------------------------

(vii) Each Revolving Lender’s obligation to make Revolving Loans pursuant to
clause (iv) above and to make payments in respect of its Participation Interests
in Unreimbursed Amounts pursuant to clause (vi) above shall be absolute and
unconditional and shall not be affected by any circumstance, including: (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the applicable L/C Issuer, any Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Lender’s obligation to make
Revolving Loans as a part of an L/C Borrowing pursuant to clause (iv) above is
subject to the conditions set forth in Section 4.02 (other than delivery by a
Borrower of a Notice of Borrowing). No such making by a Revolving Lender of a
Revolving Loan or a payment by a Revolving Lender of an amount in respect of its
Participation Interest in Unreimbursed Amounts shall relieve or otherwise impair
the obligation of any Borrower to reimburse such L/C Issuer for the amount of
any payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(viii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of an L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this clause (e) by the
time specified therefor, then, without limiting the other provisions of this
Agreement, the applicable L/C Issuer shall be entitled to recover from such
Revolving Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
applicable L/C Issuer at a rate per annum equal to the Federal Funds Rate for
such day. Any payment made by any Lender after 3:00 p.m. on any Business Day
shall be deemed for purposes of the preceding sentence to have been made on the
next succeeding Business Day. A certificate of the applicable L/C Issuer
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (viii) shall be conclusive absent
manifest error.

(f) Repayment of Funded Participations in Respect of Drawn Letters of Credit.
(i) Whenever the Administrative Agent receives a payment of an L/C Obligation as
to which the Administrative Agent has received for the account of an L/C Issuer
any payments from the Revolving Lenders pursuant to clause (e) above (whether
directly from a Borrower or otherwise, including proceeds of cash collateral
applied thereto by the Administrative Agent), the Administrative Agent shall
promptly pay to each Revolving Lender which has paid its pro rata share thereof
an amount equal to such Lender’s pro rata share of the amount thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which the payments from the Revolving Lenders were received) in
the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to clause (i) above is required to be returned under any of
the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its pro rata share thereof (determined by the proportion its Revolving
Commitment Percentage bears to the aggregate Revolving Committed Amount) on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Revolving Lender, at a rate
per annum equal to the Federal Funds Rate for such day.

 

68



--------------------------------------------------------------------------------

(g) Obligations Absolute. The obligations of each Borrower under
Sections 2.05(e)(i) and 2.05(e)(ii) above shall be absolute (subject to the
right to bring claims subject to the limitations set forth in
Section 2.05(l)(v)) and unconditional and shall be performed strictly in
accordance with the terms of this Agreement, ISP and Uniform Customs and
Practice for Documentary Credits, as applicable, under all circumstances
whatsoever, including, without limitation, the following circumstances:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

(ii) the use which may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);

(iii) the existence of any claim, counterclaim, setoff, defense or other rights
that any Borrower or any Subsidiary may have at any time against a beneficiary
or any transferee of a Letter of Credit (or any Person for whom the beneficiary
or transferee may be acting), any L/C Issuer or any other Person, whether in
connection with this Agreement or any Letter of Credit or any document related
hereto or thereto or any unrelated transaction;

(iv) any draft, demand, certificate, statement or any other document presented
under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect whatsoever, or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

(v) any payment by any L/C Issuer under a Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;

(vi) any payment made by any L/C Issuer under such Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, examiner, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Insolvency or Liquidation Proceeding; or

(vii) any other act or omission to act or delay of any kind by any L/C Issuer or
any other Person or any other event or circumstance whatsoever that might, but
for the provisions of this clause (ix), constitute a legal or equitable
discharge of any Borrower’s obligations hereunder;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrowers to the extent of any direct damages (as opposed to punitive or
consequential damages or lost profits, claims in respect of which are waived by
a Borrower to the extent permitted by applicable Law) suffered by the Borrowers
that are caused by acts or omissions by such L/C Issuer constituting gross
negligence or willful misconduct on the part of such L/C Issuer (as determined
by a court of competent jurisdiction in a final non-appealable judgment).

Each Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with any Borrower’s instructions or other irregularity, each
Borrower will promptly notify the applicable L/C Issuer. Each Borrower shall be
conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.

 

69



--------------------------------------------------------------------------------

(h) Role of L/C Issuers; Reliance. Each Revolving Lender and each Borrower agree
that the relevant L/C Issuer shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the L/C Issuers, the Agents or their
Related Parties or any of the respective correspondents, participants or
assignees of the L/C Issuers shall be liable to any Lender for: (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct as determined
by a court of competent jurisdiction in a final and non-appealable judgment; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Letter of Credit
Request. Each Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude any Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
L/C Issuers, the Agents or any of their Related Parties, or any of the
respective correspondents, participants or assignees of the L/C Issuers, shall
be liable or responsible for any of the matters described in clauses (i) through
(viii) of clause (g) of this Section 2.05; provided, however, that anything in
such clauses to the contrary notwithstanding, each applicable Borrower may have
a claim against the applicable L/C Issuer, and such L/C Issuer may be liable to
such Borrower, to the extent, but only to the extent, of any direct, as opposed
to consequential or exemplary, damages suffered by such Borrower which are
determined by a court of competent jurisdiction in a final and non-appealable
judgment to have been caused by such L/C Issuer’s willful misconduct or gross
negligence or such L/C Issuer’s willful or grossly negligent failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit. In furtherance and not in limitation of the foregoing,
the L/C Issuers may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(i) Applicability of ISP. Unless otherwise expressly agreed by the applicable
L/C Issuer and the applicable Borrower when a Letter of Credit is issued, the
rules of the ISP shall apply to such Letter of Credit.

(j) Conflict with L/C Documents. In the event of any conflict between this
Agreement and any L/C Document, this Agreement shall govern.

(k) Letters of Credit Issued for a Borrower or Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of any Subsidiary of a Borrower, the
Borrowers shall be obligated to reimburse the applicable L/C Issuer hereunder
for any and all drawings under such Letter of Credit. The Borrowers hereby
acknowledge that the issuance of Letters of Credit for the account of the
Subsidiaries inures to the benefit of each Borrower, and that each Borrower’s
business derives benefits from the businesses of such Subsidiaries.

(l) Indemnification of L/C Issuers. (i) In addition to its other obligations
under this Agreement, each Borrower hereby agrees to protect, indemnify, pay and
save each L/C Issuer harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
out-of-pocket fees, charges and disbursements of counsel) that such L/C Issuer
may incur or be subject to as a consequence, direct or indirect, of (A) the
issuance of any Letter of Credit or (B) the failure of such L/C Issuer to honor
a drawing under a Letter of Credit as a result of any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto government or
Governmental Authority (all such acts or omissions herein called “Government
Acts”).

 

70



--------------------------------------------------------------------------------

(ii) As between the Borrowers and each L/C Issuer, the Borrowers shall assume
all risks of the acts or omissions of or the misuse of any Letter of Credit by
the beneficiary thereof. No L/C Issuer shall be responsible for: (A) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (B) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (C) failure of the beneficiary of a
Letter of Credit to comply fully with conditions required in order to draw upon
a Letter of Credit; (D) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (E) errors in interpretation of
technical terms; (F) any loss or delay in the transmission or otherwise of any
documents required in order to make a drawing under a Letter of Credit or of the
proceeds thereof; and (G) any consequences arising from causes beyond the
control of the applicable L/C Issuer, including, without limitation, any
Government Acts. None of the above shall affect, impair, or prevent the vesting
of any L/C Issuer’s rights or powers hereunder.

(iii) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by an L/C Issuer,
under or in connection with any Letter of Credit or the related certificates, if
taken or omitted in good faith, shall not put such L/C Issuer under any
resulting liability to any Borrower or any other Loan Party. It is the intention
of the parties that this Agreement shall be construed and applied to protect and
indemnify each L/C Issuer against any and all risks involved in the issuance of
any Letter of Credit, all of which risks are hereby assumed by the Loan Parties,
including, without limitation, any and all risks, whether rightful or wrongful,
of any present or future Government Acts. No L/C Issuer shall in any way be
liable for any failure by such L/C Issuer or anyone else to pay any drawing
under any Letter of Credit as a result of any Government Acts or any other cause
beyond the control of such L/C Issuer.

(iv) Nothing in this clause (l) is intended to limit the Reimbursement
Obligation of any Borrower contained in this Section 2.05. The obligations of
each Borrower under this clause (l) shall survive the termination of this
Agreement. No act or omission of any current or prior beneficiary of a Letter of
Credit shall in any way affect or impair the rights of any L/C Issuer to enforce
any right, power or benefit under this Agreement.

(v) Notwithstanding anything to the contrary contained in this clause (l), the
Borrowers shall have no obligation to indemnify any L/C Issuer in respect of any
liability incurred by such L/C Issuer arising solely out of the gross negligence
or willful misconduct of such L/C Issuer, as determined by a court of competent
jurisdiction in a final and non-appealable judgment. Nothing in this Agreement
shall relieve any L/C Issuer of any liability to any Borrower in respect of any
action taken by such L/C Issuer which action constitutes gross negligence or
willful misconduct of such L/C Issuer, as determined by a court of competent
jurisdiction in a final and non-appealable judgment.

(m) Resignation of an L/C Issuer. An L/C Issuer may resign at any time by
giving 30 days’ notice to the Administrative Agent, the Revolving Lenders and
MKS; provided, however, that any such resignation shall not affect the rights or
obligations of such L/C Issuer with respect to Letters of Credit issued by it
prior to such resignation. Upon any such resignation, MKS shall (within 60 days
after such notice of resignation) either appoint a successor or terminate the
unutilized L/C Commitment of such L/C Issuer; provided, however, that, if MKS
elects to terminate such unutilized L/C Commitment, MKS may at any time
thereafter that the Revolving Commitments are in effect reinstate such L/C
Commitment in connection with the appointment of another L/C Issuer. Upon the
acceptance of any appointment as an L/C Issuer hereunder by a successor L/C
Issuer, such successor shall succeed to

 

71



--------------------------------------------------------------------------------

and become vested with all the interests, rights and obligations of the retiring
L/C Issuer and the retiring L/C Issuer shall be discharged from its obligations
to issue Letters of Credit hereunder. The acceptance of any appointment as L/C
Issuer hereunder by a successor L/C Issuer shall be evidenced by an agreement
entered into by such successor, in a form reasonably satisfactory to MKS and the
Administrative Agent, and, from and after the effective date of such agreement,
(i) such successor shall be a party hereto and have all the rights and
obligations of an L/C Issuer under this Agreement and the other Loan Documents
and (ii) references herein and in the other Loan Documents to such L/C Issuer
shall be deemed to refer to such successor or to any previous L/C Issuer, or to
such successor and all previous L/C Issuers, as the context shall require. After
the resignation of an L/C Issuer hereunder, the retiring L/C Issuer shall remain
a party hereto and shall continue to have all the rights and obligations of an
L/C Issuer under this Agreement and the other Loan Documents with respect to
Letters of Credit issued by it prior to such resignation, but shall not be
required to issue additional Letters of Credit.

(n) Reporting. Each L/C Issuer (other than the Administrative Agent) will report
in writing to the Administrative Agent (i) on the first Business Day of each
month, the aggregate face amount of Letters of Credit issued by it and
outstanding as of the last Business Day of the preceding month, (ii) on or prior
to each Business Day on which such L/C Issuer expects to issue, amend, renew or
extend any Letter of Credit, the date of such issuance or amendment, and the
aggregate face amount of Letters of Credit to be issued, amended, renewed or
extended by it and outstanding after giving effect to such issuance, amendment,
renewal or extension (and such L/C Issuer shall advise the Administrative Agent
on such Business Day whether such issuance, amendment, renewal or extension
occurred and whether the amount thereof changed), (iii) on each Business Day on
which such L/C Issuer makes any L/C Disbursement, the date and amount of such
L/C Disbursement and (iv) on any Business Day on which the Borrower fail to
reimburse an L/C Disbursement required to be reimbursed to such L/C Issuer on
such day, the date and amount of such failure.

Section 2.06 Interest.

(a) Rate Options Applicable to Loans. Each Revolving Borrowing shall be
comprised of Base Rate Loans or Eurodollar Loans, as the applicable Borrower may
request pursuant to Section 2.02. Revolving Borrowings of more than one Type may
be outstanding at the same time; provided, however, that no Borrower may request
any Revolving Borrowing that, if made, would result in an aggregate of more than
ten separate Groups of Eurodollar Loans being outstanding hereunder at any one
time. For this purpose, Loans having different Interest Periods, regardless of
whether commencing on the same date, shall be considered separate Groups.
Interest hereunder shall be due and payable in accordance with the terms hereof
before and after judgment and before and after the commencement of any
proceeding under any Insolvency or Liquidation Proceeding.

(b) Rates Applicable to Loans. Subject to the provisions of clause (c) below,
(i) each Eurodollar Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period applicable thereto at a rate per annum equal to
the sum of the Adjusted Eurodollar Rate for such Interest Period plus the then
Applicable Margin for Eurodollar Loans and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof for each day from the date
such Loan is made as, or converted into, a Base Rate Loan until it becomes due
or is converted into a Loan of any other Type, at a rate per annum equal to the
Base Rate for such day plus the then Applicable Margin for Base Rate Loans.

(c) Additional Interest. If any Loan or interest thereon or any fee described in
Section 2.11 or any other amount is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such overdue amount shall thereafter bear interest at the Default
Rate to the full extent permitted by applicable Laws.

 

72



--------------------------------------------------------------------------------

(d) Interest Payments. Interest on each Loan shall be due and payable in arrears
on each Interest Payment Date applicable thereto and at such other times as may
be specified herein. Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Insolvency or Liquidation Proceeding.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

(e) Determination and Notice of Interest Rates. The Administrative Agent shall
promptly notify the applicable Borrower and the Lenders of the interest rate
applicable to any Interest Period for Eurodollar Loans upon determination of
such interest rate. At any time when Base Rate Loans are outstanding, the
Administrative Agent shall notify the applicable Borrower and the Lenders of any
change in the Prime Rate used in determining the Base Rate promptly following
the public announcement of such change. Any notice with respect to Eurodollar
Loans shall, without the necessity of the Administrative Agent so stating in
such notice, be subject to the provisions of the definition of “Applicable
Margin” providing for adjustments in the Applicable Margin applicable to such
Loans after the beginning of the Interest Period applicable thereto.

Section 2.07 Extension and Conversion.

(a) Continuation and Conversion Options. The Loans included in each Revolving
Borrowing shall bear interest initially at the type of rate allowed by
Section 2.06 and as specified by the applicable Borrower in the applicable
Notice of Borrowing. Thereafter, the applicable Borrower shall have the option,
on any Business Day, to elect to change or continue the type of interest rate
borne by each Group of Loans (subject in each case to the provisions of
Article III and Section 2.07(d)), as follows:

(i) if such Loans are Base Rate Loans, such Borrower may elect to convert such
Loans to Eurodollar Loans as of any Business Day; and

(ii) if such Loans are Eurodollar Loans, such Borrower may elect to continue
such Loans as Eurodollar Loans for an additional Interest Period or in the case
of Eurodollar Loans denominated in Dollars, elect to convert such Loans to Base
Rate Loans, in each case subject to Section 3.05 if any such continuation or
conversion is effective on any day other than the last day of the then current
Interest Period applicable to such Loans.

Each such election shall be made by delivering a notice, substantially in the
form of Exhibit A-3 hereto (a “Notice of Extension/Conversion”), which notice
shall not thereafter be revocable by any Borrower, to the Administrative Agent
not later than 12:00 p.m. on the third Business Day (or the fourth Business Day
in the case of Eurodollar Loans denominated in an Alternative Currency) before
the conversion or continuation selected in such notice is to be effective. A
Notice of Extension/Conversion may, if it so specifies, apply to only a portion
of the aggregate principal amount of the relevant Group of Loans; provided that
(i) such portion is allocated ratably among the Loans comprising such Group and
(ii) the portion to which such Notice of Borrowing applies, and the remaining
portion to which it does not apply, are each $1,000,000 or any larger multiple
of $1,000,000.

(b) Contents of Notice of Extension/Conversion. Each Notice of Extension/
Conversion shall specify:

(i) the Group of Loans (or portion thereof) to which such notice applies;

(ii) the date on which the conversion or continuation selected in such notice is
to be effective, which shall comply with the applicable clause of
Section 2.07(a) above;

 

73



--------------------------------------------------------------------------------

(iii) if the Loans comprising such Group are to be converted, the new Type of
Loans and, if the Loans being converted are to be Eurodollar Loans, the duration
of the next succeeding Interest Period applicable thereto; and

(iv) if such Loans are to be continued as Eurodollar Loans for an additional
Interest Period, the duration of such additional Interest Period.

Each Interest Period specified in a Notice of Extension/Conversion shall comply
with the provisions of the definition of the term “Interest Period.” If no
Notice of Extension/Conversion is timely received prior to the end of an
Interest Period for any Group of Eurodollar Loans, the Borrowers shall be deemed
to have elected that such Group be converted to Base Rate Loans as of the last
day of such Interest Period.

(c) Notification to Lenders. Upon receipt of a Notice of Extension/Conversion
from a Borrower pursuant to Section 2.07(a), the Administrative Agent shall
promptly notify each Lender of the contents thereof.

(d) Limitation on Conversion/Continuation Options. No Borrower shall be entitled
to elect to convert any Loans to, or continue any Loans for an additional
Interest Period as, Eurodollar Loans if the aggregate principal amount of any
Group of Eurodollar Loans created or continued as a result of such election
would be less than $1,000,000. If an Event of Default shall have occurred and be
continuing when a Borrower delivers notice of such election to the
Administrative Agent, such Borrower shall not be entitled to elect to convert
any Eurodollar Loans to, or continue any Eurodollar Loans for an Interest Period
as, Eurodollar Loans having an Interest Period in excess of one (1) month.

Section 2.08 Maturity. The Revolving Loans shall mature on the Revolving
Termination Date, and any Revolving Loans, Protective Advances and L/C
Obligations then outstanding (together with accrued interest thereon and fees in
respect thereof) shall be due and payable on such date.

Section 2.09 Prepayments.

(a) Voluntary Prepayment of Loans. The Borrowers shall have the right to
voluntarily prepay Loans in whole or in part from time to time, subject to
Section 3.05 but otherwise without premium or penalty; provided that each
partial prepayment of Loans shall be in a minimum principal amount of $1,000,000
or a whole multiple of $100,000 in excess thereof. Each payment pursuant to this
Section shall be applied as directed by the Borrower.

(b) Mandatory Prepayments.

(i) Line Cap. If on any date (x) the aggregate Revolving Outstandings exceed the
Revolving Committed Amount or (y) the aggregate Revolving Outstandings
(excluding Protective Advances) exceed the Line Cap, the Borrowers shall repay,
and there shall become due and payable (together with accrued interest thereon),
on the second Business Day immediately following such date an aggregate
principal amount of Loans and (if applicable) Protective Advances in such
amounts as are necessary to eliminate such shortfall. If the outstanding Loans
and Protective Advances have been repaid in full, the Borrowers shall Cash
Collateralize L/C Obligations to eliminate such shortfall. In determining the
aggregate Revolving Outstandings for purposes of this Agreement, L/C Obligations
shall be reduced to the extent that they are Cash Collateralized as contemplated
by this clause (i). Each prepayment of Loans required pursuant to this
clause (i) shall be applied ratably among outstanding Loans based on the
respective amounts of principal then outstanding. Each Cash Collateralization of
L/C Obligations required by this clause (i) shall be applied ratably among L/C
Obligations based on the respective amounts thereof then outstanding.

 

74



--------------------------------------------------------------------------------

(ii) Alternative Currency Sublimit. If on any date the aggregate Revolving
Outstandings denominated in an Alternative Currency exceed 105% of the
Alternative Currency Sublimit, the Borrowers shall repay, and there shall become
due and payable (together with accrued interest thereon), on the second Business
Day immediately following such date an aggregate principal amount of Loans
denominated in an Alternative Currency in such amounts as are necessary to
eliminate such shortfall. Each prepayment of Loans denominated in any
Alternative Currency required pursuant to this clause (ii) shall be applied
ratably among outstanding Loans denominated in such Alternative Currency based
on the respective amounts of principal then outstanding.

(iii) [RESERVED]

(iv) Cash Dominion Period. At all times after the commencement and during the
continuance of a Cash Dominion Period, and notification thereof by the
Administrative Agent to MKS (subject to the provisions of Section 6.11(b)), on
each Business Day the Administrative Agent shall apply all immediately available
funds credited on behalf of the Borrowers to a Payment Account or such other
account directed by the Administrative Agent pursuant to Section 6.11(b) in
accordance with first, clauses FIRST through SIXTH of Section 8.03(a) (but
disregarding Reported Cash Management Obligations and Reported Swap Secured
Obligations), second, if an Event of Default exists, clause SEVENTH of
Section 8.03(a) and third, in accordance with clauses NINTH and TENTH of
Section 8.03(a).

(v) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.09(b) (other than Section 2.09(b)(iv)) shall be
applied first to the Protective Advances, second, to the Revolving Loans and
third, to Cash Collateralize L/C Obligations (if there are any).

(vi) Payments Cumulative. Except as otherwise expressly provided in this
Section 2.09, payments required under any subsection or clause of this
Section 2.09 are in addition to payments made or required under any other
subsection or clause of this Section 2.09.

(c) Notice of Mandatory Prepayment Events. The Borrowers shall use commercially
reasonable efforts to give to the Administrative Agent at least one (1) Business
Day’s prior written or telecopy notice of each and every prepayment required
under Section 2.09(b)(iii), including the estimated amount of Net Cash Proceeds
expected to be received therefrom.

(d) Notices of Prepayments. The Borrowers shall notify the Administrative Agent,
by 11:00 a.m., at least three (3) Business Days (or four (4) Business Days in
the case of Eurodollar Loans denominated in an Alternative Currency) prior to
the date of voluntary prepayment in the case of Eurodollar Loans and at least
one (1) Business Day prior to the date of voluntary prepayment in the case of
Base Rate Loans. Each notice of prepayment shall be substantially in the form of
Exhibit O (but such notice may be conditional on the occurrence of an event to
the extent specified in such notice) and shall specify the prepayment date, the
principal amount to be prepaid, whether the Loan to be prepaid is a Eurodollar
Loan or a Base Rate Loan and, in the case of a Eurodollar Loan, the Interest
Period of such Loan. The Administrative Agent will promptly notify each Lender
of its receipt of each such notice, and of the amount of such Lender’s pro rata
share, if any, thereof. Once such notice is given by any Borrower, the Borrowers
shall make such prepayment and the payment amount specified in such notice shall
be due and payable as specified therein. All prepayments of Loans and Protective
Advances under this Section 2.09 (other than Section 2.09(b)(iv)) shall be
accompanied by accrued interest on the principal amount being prepaid to the
date of payment, together with any additional amounts required pursuant to
Section 3.05.

 

75



--------------------------------------------------------------------------------

Section 2.10 Adjustment of Commitments.

(a) Optional Termination or Reduction of Commitments (Pro rata). MKS may from
time to time permanently reduce or terminate the Revolving Committed Amount in
whole or in part (in minimum aggregate amounts of $1,000,000 or any whole
multiple of $500,000 in excess thereof (or, if less, the full remaining amount
of the then applicable Revolving Committed Amount)) upon three Business Days’
prior written or telecopy notice to the Administrative Agent (which notice may
be conditional on the occurrence of an event to the extent specified in such
notice); provided, however, that no such termination or reduction shall be made
which would cause the Revolving Outstandings to exceed the Revolving Committed
Amount as so reduced, unless, concurrently with such termination or reduction,
the Revolving Loans are repaid (and, after the Revolving Loans have been paid in
full, the L/C Obligations are Cash Collateralized) to the extent necessary to
eliminate such excess. The Administrative Agent shall promptly notify each
affected Lender of the receipt by the Administrative Agent of any notice from
MKS pursuant to this Section 2.10(a). Any partial reduction of the Revolving
Committed Amount pursuant to this Section 2.10(a) shall be applied to the
Revolving Commitments of the Lenders pro rata based upon their respective
Revolving Commitment Percentages. The Borrowers shall pay to the Administrative
Agent for the account of the Lenders in accordance with the terms of
Section 2.11, on the date of each termination or reduction of the Revolving
Committed Amount, any fees accrued through the date of such termination or
reduction on the amount of the Revolving Committed Amount so terminated or
reduced.

(b) Termination. The Revolving Commitments and the related L/C Commitments of
the relevant L/C Issuers shall terminate automatically on the Revolving
Termination Date.

(c) General. The Borrowers shall pay to the Administrative Agent for the account
of the Lenders in accordance with the terms of this Section 2.10, on the date of
each termination or reduction of the Revolving Committed Amount, the Commitment
Fee accrued through the date of such termination or reduction on the amount of
the Revolving Committed Amount so terminated or reduced.

Section 2.11 Fees.

(a) Commitment Fee. The Borrowers shall pay to the Administrative Agent for the
account of each Revolving Lender (other than a Defaulting Lender) a fee (the
“Commitment Fee”) on such Lender’s Revolving Commitment Percentage of the daily
Unused Revolving Committed Amount, computed at a per annum rate equal to the
Commitment Fee Percentage. The Commitment Fee shall commence to accrue on the
Closing Date and shall be due and payable in arrears on the last Business Day of
each March, June, September and December (and on any date that the Revolving
Committed Amount is reduced as provided in Section 2.10(a) (solely with respect
to the amount of the Revolving Committed Amount so reduced) and on the Revolving
Termination Date) for the period ending on each such date; provided that the
first such payment shall be due on March 29, 2019.

(b) Letter of Credit Fees.

(i) Letter of Credit Fee. The Borrowers shall pay to the Administrative Agent
for the account of each Revolving Lender that is not a Defaulting Lender a fee
(the “Letter of Credit Fee”) on such Lender’s Revolving Commitment Percentage of
the average daily maximum amount available to be drawn under each Letter of
Credit (whether or not such maximum amount is then in effect under such Letter
of Credit) computed at a per annum rate for each day from the date of issuance
to the date of expiration equal to the Applicable Margin for Eurodollar Loans in
effect from time to time; provided, however, that any Letter of Credit Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash

 

76



--------------------------------------------------------------------------------

Collateral pursuant to Section 2.05 shall instead be payable, to the maximum
extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Applicable Percentages allocable to such
Letter of Credit pursuant to Section 2.17(a)(iv), with the balance of such fee,
if any, payable to the L/C Issuers for their own respective accounts. The Letter
of Credit Fee will be computed on a quarterly basis in arrears and shall be due
and payable on the last Business Day of each March, June, September and
December, commencing with the first of such dates to occur after the date of
issuance of such Letter of Credit, and on the Letter of Credit Expiration Date
and thereafter on demand.

(ii) Fronting Fee and Documentary and Processing Charges Payable to the L/C
Issuers. The Borrowers shall pay directly to each L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit issued by such L/C Issuer,
at a rate of 0.125% per annum, computed on the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears. Such fronting
fee shall be due and payable on the last Business Day of each March, June,
September and December, commencing with the first such date after the issuance
of such Letter of Credit, and on the Letter of Credit Expiration Date and
thereafter on demand.

(iii) L/C Issuer Fees. In addition to the Letter of Credit Fee payable pursuant
to clause (i) above, the Borrowers promise to pay to each L/C Issuer for its own
account without sharing by the other Lenders the letter of credit fronting and
negotiation fees agreed to by the Borrowers and such L/C Issuer from time to
time and the customary charges from time to time agreed to by the Borrowers and
such L/C Issuer with respect to the issuance, amendment, transfer,
administration, cancellation and conversion of, and drawings under, such Letters
of Credit (collectively, the “L/C Issuer Fees”). L/C Issuer Fees are due when
earned and payable on demand and are nonrefundable.

(c) Other Fees. The Borrowers shall pay to the Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the applicable Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever
except as otherwise agreed.

Section 2.12 Pro rata Treatment. Except to the extent otherwise provided herein,

(a) Loans. Each Revolving Borrowing, each payment or prepayment of principal of
or interest on any Loan, each payment of fees (other than the L/C Issuer Fees
retained by an L/C Issuer for its own account, and the administrative fees
retained by the Agents for their own account), each reduction of the Revolving
Committed Amount and each conversion or continuation of any Loan, shall be
allocated pro rata among the relevant Lenders in accordance with the respective
Revolving Commitment Percentages of such Lenders (or, if the Commitments of such
Lenders have expired or been terminated, in accordance with the respective
principal amounts of the outstanding Loans, participation interests in
Protective Advance Exposure of such Lenders and Participation Interests of such
Lenders); provided that, in the event any amount paid to any Lender pursuant to
the foregoing is rescinded or must otherwise be returned by the Administrative
Agent, each Lender shall, upon the request of the Administrative Agent, repay to
the Administrative Agent the amount so paid to such Lender, with interest for
the period commencing on the date such payment is returned by the Administrative
Agent until the date the Administrative Agent receives such repayment at a rate
per annum equal to the greater of the Overnight Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

77



--------------------------------------------------------------------------------

(b) Letters of Credit. Each payment of L/C Obligations shall be allocated to
each Revolving Lender pro rata in accordance with its Revolving Commitment
Percentage; provided that, if any Revolving Lender shall have failed to pay its
applicable pro rata share of any L/C Disbursement as required under
Section 2.05(e)(v) or (vi), then any amount to which such Revolving Lender would
otherwise be entitled pursuant to this clause (b) shall instead be payable to
the L/C Issuers.

Section 2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it or of its
participation interests in Protective Advance Exposure or of its Participation
Interests in L/C Obligations held by it resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of such Loans or such
participation interests or such Participation Interests greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (i) notify the Administrative Agent of such fact and
(ii) purchase (for cash at face value) participation in the Loans of the other
Lenders, subparticipations in the participation interests in the Protective
Advance Exposure of the other Lenders and subparticipations in the Participation
Interests in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing thereon; provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of any Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.05 or 2.16, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in its participation interests in the
Protective Advance Exposure or subparticipations in its Participation Interests
in L/C Obligations to any assignee or participant.

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

Section 2.14 Payments Generally; Administrative Agent’s Clawback.

(a) Payments by the Borrowers. All payments to be made by any Borrower shall be
made without condition or deduction for any counterclaim, defense, recoupment or
setoff. Each payment of principal of and interest on Loans, L/C Obligations and
fees hereunder shall be paid not later than 1:00 p.m. Eastern time (or, in the
case of an Alternative Currency, the Applicable Time) on the date when due, in
Dollars and in Federal or other funds immediately available to the
Administrative Agent at the account designated by it by notice to the applicable
Borrower. Payments received after 1:00 p.m. Eastern time (or, in the case of an
Alternative Currency, the Applicable Time) shall be deemed to have been received
on the next Business Day, and any applicable interest or fee shall continue to
accrue. The Administrative Agent may, in its sole discretion, distribute such
payments to the applicable Lenders on the date of receipt thereof, if such
payment is received prior to 1:00 p.m. Eastern time (or, in the case of an
Alternative Currency, the Applicable Time); otherwise the Administrative Agent
may, in its sole discretion, distribute such payment to the applicable Lenders
on the date of receipt thereof or on the immediately succeeding Business Day.
Whenever any payment hereunder shall be due on a day which is not a Business
Day, the

 

78



--------------------------------------------------------------------------------

date for payment thereof shall be extended to the next succeeding Business Day
(and such extension of time shall be reflected in computing interest or fees, as
the case may be), unless (in the case of Eurodollar Loans) such Business Day
falls in another calendar month, in which case the date for payment thereof
shall be the next preceding Business Day. If the date for any payment of
principal is extended by operation of Law or otherwise, interest thereon shall
be payable for such extended time. If, for any reason, any Borrower is
prohibited by any Law from making any required payment hereunder in an
Alternative Currency, such Borrower shall make such payment in Dollars in the
Dollar Equivalent of the Alternative Currency payment amount) and without setoff
or counterclaim.

(b) Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from the applicable Borrower prior to the date on
which any payment is due to the applicable Lenders or any L/C Issuer hereunder
that such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith, and may, in reliance upon such assumption, distribute to the
applicable Lenders or the applicable L/C Issuers, as the case may be, the amount
due. In such event, if such Borrower has not in fact made such payment, then
each of the applicable Lenders or the applicable L/C Issuers, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or L/C Issuer, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to but excluding the date of payment to the Administrative
Agent at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. A notice of the Administrative Agent to any Lender with respect to
any amount owing under this clause (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to a Borrower by the Administrative Agent because the conditions
to the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds promptly (in like funds as received from such Lender) to such
Lender without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to purchase participation interests in the Protective Advance
Exposure and to purchase Participation Interests in the Letters of Credit are
several and not joint. The failure of any Lender to make a Loan required to be
made by it as part of any Borrowing hereunder or to fund a participation
interest in the Protective Advance Exposure or to fund a Participation Interest
shall not relieve any other Lender of its obligation, if any, hereunder to make
any Loan on the date of such Borrowing or fund any such participation interest
in the Protective Advance Exposure or fund any such Participation Interest, but
no Lender shall be responsible for the failure of any other Lender to make the
Loan to be made by such other Lender on such date of Borrowing or fund such
other Lender’s participation interest in the Protective Advance Exposure or fund
such other Lender’s Participation Interest.

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Computations. All computations of interest for Base Rate Loans when the Base
Rate is determined by the Prime Rate shall be made on the basis of a year of 365
or 366 days, as the case may be, and actual days elapsed. All computations of
Commitment Fees and other computations of fees and interest shall be made on the
basis of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year). Interest shall

 

79



--------------------------------------------------------------------------------

accrue on each Loan for the day on which Loan is made (or converted or
continued), and shall not accrue on a Loan, or any portion thereof, for the day
on which the Loan or such portion is paid; provided that any Loan that is repaid
on the same day on which it is made (or continued or converted) shall, subject
to clause (a) above, bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

Section 2.15 Increase in Commitments.

(a) Increase in Commitments. MKS may by written notice to the Administrative
Agent elect to increase the Revolving Commitments (each increase, an
“Incremental Facility”; the commitments thereunder are referred to as
“Incremental Commitments”); provided that the total aggregate amount for all
such Incremental Facilities shall not (as of any date of incurrence thereof)
exceed $50,000,000. Each Incremental Facility incurred under this Section 2.15
shall be in an aggregate principal amount that is not less than $10,000,000.
Each such notice shall specify (x) the date (each, an “Increase Effective Date”)
on which MKS proposes that the Incremental Facility shall be effective, which
shall be a date not less than five (5) Business Days after the date on which
such notice is delivered to the Administrative Agent and (y) the identity of
each Eligible Assignee to whom MKS proposes any portion of such Incremental
Facility be allocated and the amounts of such allocations; provided that any
existing Lender approached to provide all or a portion of the Incremental
Facility may elect or decline, in its sole discretion, to provide such portion
of the Incremental Facility.

(b) Conditions. The Incremental Facilities shall become effective, as of such
Increase Effective Date; provided that:

(i) each of the conditions set forth in Section 4.02 shall be satisfied;

(ii) no Event of Default shall have occurred and be continuing or would result
from the Revolving Borrowings to be made on the Increase Effective Date; and

(iii) MKS shall deliver or cause to be delivered a certificate of a Responsible
Officer certifying as to compliance with the foregoing conditions.

(c) Increase Joinder. The Incremental Commitments shall be effected by a joinder
agreement (the “Increase Joinder”) executed by the Borrowers, the Administrative
Agent and each Lender making such Incremental Commitment, in form attached
hereto or otherwise in form and substance satisfactory to each of them. The
Increase Joinder may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.15. On any Increase Effective Date on which the
Commitments are increased by Incremental Facility, the participations held by
the Lenders in the Protective Advance Exposure and the L/C Obligations
immediately prior to such increase will be reallocated so as to be held by the
Lenders ratably in accordance with their respective Applicable Percentages after
giving effect to such increase. If, on any Increase Effective Date, there are
any Loans outstanding, the Borrowers shall prepay such Loans in accordance with
this Agreement on such date to the extent necessary to effect such reallocation
(but the Borrowers may finance such prepayment with a concurrent borrowing of
Loans from the Lenders in accordance with their Applicable Percentages after
giving effect to the Incremental Facility effected on such date).

(d) Equal and Ratable Benefit. The Loans and Commitments established pursuant to
this paragraph shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guaranty Agreement and security interests created by the
Collateral

 

80



--------------------------------------------------------------------------------

Documents. The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Collateral Documents continue to be perfected under the
UCC or otherwise after giving effect to the establishment of any such new
Commitments, including, without limitation, delivery to the Administrative Agent
of (i) customary legal opinions, board resolutions and officer’s certificates
substantially consistent with those delivered on the Closing Date (conformed as
appropriate) and in any event, reasonably satisfactory to the Administrative
Agent and (ii) reaffirmation agreements and/or such amendments to the Collateral
Documents as may be reasonably requested by the Administrative Agent in order to
ensure that the Lenders under the Incremental Facilities are provided the
benefits of the applicable Loan Documents.

(e) MIRE Event. Each of the parties hereto acknowledges and agrees that, if
there are any Mortgaged Properties, any increase, extension or renewal of any of
the Commitments or Loans (including the provision of Incremental Commitments) or
any other incremental or additional credit facilities hereunder, but excluding
(a) any continuation or conversion of borrowings, (b) the making of any
Revolving Loans, or (c) the issuance, renewal or extension of Letters of Credit
shall be subject to and conditioned upon: (i) the prior delivery of all flood
hazard determination certifications, acknowledgements and evidence of flood
insurance and other flood-related documentation with respect to such Mortgaged
Properties as required by the Flood Insurance Laws and as otherwise reasonably
required by the Administrative Agent and (ii) the Administrative Agent shall
have received written confirmation from the Lenders that flood insurance due
diligence and flood insurance compliance have been completed by the Lenders
(such written confirmation not to be unreasonably conditioned, withheld or
delayed).

Section 2.16 Cash Collateral.

(a) Obligation to Cash Collateralize. Upon the request of the Administrative
Agent or the applicable L/C Issuer if, as of the date that is ten (10) Business
Days prior to the Revolver Termination Date, any L/C Obligation for any reason
remains outstanding or there are any L/C Borrowings outstanding or there are any
outstanding Letters of Credit, or as otherwise required pursuant to
Section 2.05, Section 2.09(b), Section 2.17 or Section 8.02, the Borrowers
shall, in each case, immediately Cash Collateralize the then Outstanding Amount
of all L/C Obligations in an amount not less than the Minimum Collateral Amount.
At any time that there shall exist a Defaulting Lender, immediately upon the
written request of the Administrative Agent or any applicable L/C Issuer (with a
copy to the Administrative Agent), the Borrowers shall Cash Collateralize all
Fronting Exposure of such L/C Issuer with respect to such Defaulting Lender
(determined after giving effect to Section 2.17(a)(iv) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the Minimum
Collateral Amount with respect thereto.

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at the Collateral Agent. Each Borrower,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Collateral Agent, for the benefit of the
Collateral Agent, the applicable L/C Issuers and the applicable Lenders, and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c). If at any time the Collateral Agent determines that
Cash Collateral is subject to any right or claim of any Person other than the
Collateral Agent as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount and other obligations
secured thereby, the Borrowers or the relevant Defaulting Lender will, promptly
upon demand by the Collateral Agent, pay or provide to the Collateral Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.

 

81



--------------------------------------------------------------------------------

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.05, 2.09(b), 2.17, 8.02 or otherwise in respect of Letters of Credit
shall be held and applied to the satisfaction of the specific L/C Obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b))) or (ii) the determination by the
Collateral Agent that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.16 may be otherwise applied in
accordance with Section 8.03) and (y) the Person providing Cash Collateral, the
Administrative Agent and the applicable L/C Issuer may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

Section 2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise or received by the Administrative Agent from such Defaulting Lender
pursuant to Section 10.08) shall be applied at such time or times as may be
determined by the Administrative Agent as follows:

FIRST, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder;

SECOND, to prepay any Protective Advance Exposure with respect to such
Defaulting Lender;

THIRD, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to each applicable L/C Issuer hereunder;

FOURTH, to Cash Collateralize the L/C Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16;

FIFTH, as MKS may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent;

 

82



--------------------------------------------------------------------------------

SIXTH, if so determined by the Administrative Agent and MKS, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans and
Protective Advance Exposure under this Agreement and (y) Cash Collateralize the
L/C Issuers’ future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.16;

SEVENTH, to the payment of any amounts owing to the Lenders or each applicable
L/C Issuer as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or any applicable L/C Issuer against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement;

EIGHTH, so long as no Default or Event of Default exists, to the payment of any
amounts owing to any Borrower as a result of any judgment of a court of
competent jurisdiction obtained by such Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and

NINTH, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction;

provided that if (x) such payment is a payment of the principal amount of any
Loans or L/C Borrowings in respect of which such Defaulting Lender has not fully
funded its appropriate share and (y) such Loans or L/C Borrowings were made at a
time when the conditions set forth in Section 4.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and L/C Borrowings
owed to, all non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or L/C Borrowings owed to, such Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.17(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(iii) Certain Fees. (x) No Defaulting Lender shall be entitled to receive any
Commitment Fee payable pursuant to Section 2.11(a) for any period during which
such Lender is a Defaulting Lender (and the Borrowers shall not be required to
pay any such fee that otherwise would have been required to have been paid to
such Defaulting Lender) and (y) each Defaulting Lender shall be limited in its
right to receive Letter of Credit Fees as provided in Section 2.11(b).

(iv) Reallocation of Participations to Reduce Protective Advance Exposure and
Fronting Exposure. All or any part of such Defaulting Lender’s participation in
Protective Advance Exposure and L/C Obligations shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Revolving Commitment
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that (x) the conditions set forth in Section 4.02 are
satisfied at the time of such reallocation (and, unless the Borrowers shall have
otherwise notified the Administrative Agent at such time, the Borrowers shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the sum of, without
duplication, the aggregate Outstanding Amount of the Revolving Loans of any
non-Defaulting Lender plus such Lender’s Revolving Commitment Percentage of the
Protective Advance Exposure plus such Lender’s Revolving Commitment Percentage
of the Outstanding Amount of all L/C Obligations at such time at such time to
exceed such Lender’s Revolving Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from such Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation.

 

83



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrowers, the Administrative Agent and each
L/C Issuer agree in writing that a Defaulting Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), such Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Protective Advances and Letters of Credit
to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.17), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of any Borrower while such Lender was a Defaulting Lender; provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.

(c) New Letters of Credit. So long as any Revolving Lender is a Defaulting
Lender, no L/C Issuer shall be required to issue, extend or amend any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

Section 2.18 Protective Advances.

(a) Subject to the limitations set forth below, the Administrative Agent is
authorized by the Borrower and the Lenders, from time to time in the
Administrative Agent’s Permitted Discretion (but shall have absolutely no
obligation to), after the occurrence and during the continuance of a Default or
an Event of Default, to make Loans to the Borrowers, on behalf of all Lenders,
which the Administrative Agent, in its Permitted Discretion, deems necessary or
desirable (i) to preserve or protect the Collateral, or any portion thereof,
(ii) to enhance the likelihood of, or maximize the amount of, repayment of the
Loans and other Finance Obligations, or (iii) to pay any other amount chargeable
to or required to be paid by the Borrower pursuant to the terms of this
Agreement, including payments of reimbursable expenses (including costs, fees,
and expenses as described in Section 10.04) and other sums payable under the
Loan Documents (any of such Loans are herein referred to as “Protective
Advances”); provided that, as of the date of the making of any Protective
Advance, the aggregate amount of outstanding Protective Advances shall not
exceed 5% of the Commitments outstanding as of such date; provided further that
the Revolving Outstandings at any time shall not exceed the Revolving Committed
Amount. Protective Advances may be made even if the conditions precedent set
forth in Section 4.02 have not been satisfied. The Protective Advances shall be
secured by the Liens in favor of the Collateral Agent in and to the Collateral
and shall constitute Finance Obligations hereunder. All Protective Advances
shall be Base Rate Loans. The Administrative Agent’s authorization to make
Protective Advances may be revoked at any time by the Required Lenders. Any such
revocation must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof. At any time (i) the amount equal to
(A) the Line Cap minus (B) the Revolving Outstandings (calculated, with respect
to any Defaulting Lender, as if such Defaulting Lender had funded its Revolving
Commitment Percentage of all outstanding Revolving Loans) exceeds the amount of
any Protective Advance and (ii) the conditions precedent set forth in
Section 4.02 have been satisfied, the Administrative Agent may request the
Revolving Lenders to make a Revolving Loan to repay a Protective Advance. At any
other time the Administrative Agent may require the Lenders to fund their risk
participations described in Section 2.18(b).

 

84



--------------------------------------------------------------------------------

(b) Upon the making of a Protective Advance by the Administrative Agent (whether
before or after the occurrence of a Default or Event of Default), each Lender
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Administrative Agent, without
recourse or warranty, an undivided interest and participation in such Protective
Advance in proportion to its Revolving Commitment Percentage. From and after the
date, if any, on which any Lender is required to fund its participation in any
Protective Advance purchased hereunder, the Administrative Agent shall promptly
distribute to such Lender such Lender’s Revolving Commitment Percentage of all
payments of principal and interest and all proceeds of Collateral received by
the Administrative Agent in respect of such Protective Advance (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Protective Advances then due).

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any Loan
Party under any Loan Document shall be made free and clear of, and without
deduction or withholding for or on account of, any Taxes, unless otherwise
required by law. If any applicable withholding agent shall be required by law
(as determined in the good faith discretion of the applicable withholding agent)
to deduct or withhold any Taxes from or in respect of any sum payable under any
Loan Document to any Lender Party or any Agent, (i) the applicable withholding
agent shall be entitled to make all such deductions or withholdings, (ii) the
applicable withholding agent shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law, and (iii) to the extent the deduction or withholding is on account of
Indemnified Taxes or Other Taxes, the amounts so payable by the applicable Loan
Party to the Agent or such Lender Party shall be increased as may be necessary
so that, after such withholding agent has made all required deductions or
withholdings of Indemnified Taxes and Other Taxes (including deductions or
withholdings applicable to additional sums payable under this Section 3.01),
such Lender Party or such Agent, as the case may be, shall have received an
amount equal to the sum it would have received had no such deductions or
withholdings been made.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
clause (a) above, the Borrowers shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law or, at the option of
the Administrative Agent, timely reimburse it for the payment of any Other
Taxes.

(c) Evidence of Payments. Within thirty (30) days after the date of any payment
of Indemnified Taxes or Other Taxes by a Loan Party to a Governmental Authority
pursuant to this Section 3.01, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(d) Indemnification by the Borrowers. The Borrowers shall indemnify each Agent
and each Lender Party for and hold them harmless against the full amount of
Indemnified Taxes payable in connection with any payments made by or on account
of any Loan Party under any Loan Document and (without any duplication) Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01), and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. This indemnification

 

85



--------------------------------------------------------------------------------

shall be made within ten (10) days after written demand therefor. A reasonably
detailed certificate as to the amount of such payment or liability delivered to
MKS by a Lender Party (with a copy to the Administrative Agent), or by an Agent
on its own behalf, shall be conclusive absent manifest error.

(e) Treatment of Refunds. If any Agent or any Lender Party determines, in its
reasonable discretion, that it has received a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by any Loan Party or with
respect to which any Loan Party has paid additional amounts pursuant to this
Section 3.01, it shall pay to a Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amount paid, by the
Loan Party under this Section 3.01 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses (including Taxes) of the Administrative Agent or such Lender Party,
attributable to such refund and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that the Loan Party, upon the request of the Administrative Agent or such Lender
Party, agrees to repay the amount paid over to any Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender Party in the event the Administrative Agent
or such Lender Party is required to repay such amount to such Governmental
Authority. This paragraph shall not be construed to require the Administrative
Agent or any Lender Party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to any Loan Party
or any other Person. Notwithstanding anything to the contrary in this
clause (e), in no event will the indemnified party be required to pay any amount
to an indemnifying party pursuant to this clause (e) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.

(f) Status of Lenders.

(i) Each Lender Party that is entitled to an exemption from or reduction of any
applicable withholding Tax with respect to payments made under any Loan Document
shall deliver to MKS and the Administrative Agent, at the time or times
prescribed by law or reasonably requested by MKS or the Administrative Agent,
such properly completed and executed documentation prescribed by law or
reasonably requested by MKS or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender Party, if reasonably requested by MKS or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by MKS or the Administrative Agent as will enable MKS or
the Administrative Agent to determine whether or not such Lender Party is
subject to backup withholding or information reporting requirements. Each Lender
Party shall, whenever a lapse in time or change in circumstances renders such
documentation (including any specific documents required below in this
Section 3.01(f)) obsolete, expired or inaccurate in any respect, deliver
promptly to MKS and the Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by MKS or
the Administrative Agent) or promptly notify MKS and the Administrative Agent in
writing of its inability to do so. Notwithstanding anything to the contrary in
the preceding three sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.01(f)(ii)(A)
through (ii)(E) and (iii) below) shall not be required if in the Lender Party’s
reasonable judgment such completion, execution or submission would subject such
Lender Party to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender Party.

 

86



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing any Lender Party shall, if
it is legally eligible to do so, deliver to MKS and the Administrative Agent on
or prior to the date on which such Lender Party becomes a party hereto (and from
time to time thereafter upon the reasonable request of MKS or the Administrative
Agent), two duly completed and executed copies of whichever of the following is
applicable:

(A) in the case of a Lender Party that is a United States person (as such term
is defined in Section 7701(a)(30) of the Code), IRS Form W-9 certifying that
such Lender Party is exempt from U.S. federal backup withholding;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party, IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to such tax treaty;

(C) in the case of a Non-U.S. Lender claiming an exemption from U.S. federal
income Taxes for income that is effectively connected with a U.S. trade or
business, executed originals of IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 (any such certificate, a “U.S. Tax
Compliance Certificate”) and (y) IRS Form W-8BEN or W-8BEN-E;

(E) to the extent that a Non-U.S. Lender is not the beneficial owner (for
example, where the Non-U.S. Lender is a partnership or participating Lender),
IRS Form W-8IMY of the Non-U.S. Lender, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner that would be required under this
Section 3.01(f) if such beneficial owner were a Lender, as applicable; provided
that if the Non-U.S. Lender is a partnership (and not a participating Lender)
and one or more direct or indirect partners of such Non-U.S. Lender are claiming
the portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-4 on behalf of
such direct and indirect partners; or

(F) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Taxes, together with
such supplementary documentation as may be prescribed by applicable law to
permit MKS or the Administrative Agent to reasonably determine the withholding
or deduction required to be made.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed under FATCA if the Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Agent and MKS at the time or times
prescribed by law, and at such other time or times reasonably requested by the
Administrative Agent or MKS, the documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Administrative Agent or MKS
as may be necessary for the Administrative Agent or any Borrower to comply with
its obligations under FATCA and to determine whether the Lender has complied
with the Lender obligations under FATCA, or to determine the amount to deduct
and withhold from the payment. Solely for purposes of this clause (iii), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

87



--------------------------------------------------------------------------------

(iv) Notwithstanding any other provision of this Section 3.01(f), a Lender Party
shall not be required to deliver any form or other documentation that such
Lender Party is not legally eligible to deliver.

Section 3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Adjusted Eurodollar Rate, or to
determine or charge interest rates based upon the Adjusted Eurodollar Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, upon notice thereof by such Lender to MKS (through the
Administrative Agent), (i) any obligation of such Lender to make or continue
Eurodollar Loans or to convert Base Rate Loans to Eurodollar Loans shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Adjusted Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Adjusted Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and MKS that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrowers shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or convert all Eurodollar Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the Adjusted Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Adjusted Eurodollar
Rate component thereof until the Administrative Agent is advised in writing by
such Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Adjusted Eurodollar Rate. Upon any such prepayment
or conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted, together with any additional amounts required pursuant to
Section 3.05.

Section 3.03 Inability To Determine Rates. If on or prior to the first day of
any Interest Period for any Eurodollar Loan denominated in any Applicable
Currency:

(i) the Administrative Agent determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the applicable
Eurodollar Rate (including because the LIBO Rate is not available or published
on a current basis) for such Interest Period; or

(ii) Lenders having 50% or more of the aggregate amount of the Commitments
advise the Administrative Agent that the Eurodollar Rate as determined by the
Administrative Agent will not adequately and fairly reflect the cost to such
Lenders of funding their Eurodollar Loans denominated in such currency for such
Interest Period;

the Administrative Agent shall forthwith give notice thereof to MKS and the
Lenders, whereupon, until the Administrative Agent notifies MKS that the
circumstances giving rise to such suspension no longer exist, (x) the
obligations of the Lenders to make Eurodollar Loans denominated in such
Applicable

 

88



--------------------------------------------------------------------------------

Currency, or to continue or convert outstanding Loans as or into Eurodollar
Loans denominated in such Applicable Currency, shall be suspended and (y) each
outstanding Eurodollar Loan denominated in such Applicable Currency, if Dollars,
shall be converted into a Base Rate Loan, or if in an Alternative Currency,
shall be prepaid, in each case on the last day of the then current Interest
Period applicable thereto. If clause (i) or (ii) of this Section 3.03 applies,
unless MKS notifies the Administrative Agent prior to 12:00 p.m. on the Business
Day of the date of any Eurodollar Loan denominated in Dollars for which a Notice
of Borrowing has previously been given that it elects not to borrow on such
date, such Revolving Borrowing shall instead be made as a Base Rate Borrowing in
the same aggregate amount as the requested Revolving Borrowing and shall bear
interest for each day from and including the first day to but excluding the last
day of the Interest Period applicable thereto at the rate applicable to Base
Rate Loans for such day. Notwithstanding the foregoing, in the case of a pending
Notice of Borrowing or conversion or continuation in Eurodollar Loans
denominated in an Alternative Currency as to which clause (i) or (ii) above of
this Section applies, the Administrative Agent, in consultation with the
Borrowers and the relevant Lenders, may establish an alternative interest rate
that reflects the all-in-cost of funds to the Administrative Agent for funding
Loans in the applicable currency and amount, and with the same Interest Period
as the Eurodollar Loan requested to be made, converted or continued, as the case
may be (the “Impacted Loans”), in which case, such alternative rate of interest
shall apply with respect to the Impacted Loans until (x) the Administrative
Agent revokes the notice delivered with respect to the Impacted Loans, (y) the
Required Lenders notify the Administrative Agent and the Borrowers that such
alternative interest rate does not adequately and fairly reflect the cost to
such Lenders of funding the Impacted Loans, or (z) any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable lending office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and as to which the
Administrative Agent and the Borrowers have been provided with written notice
thereof.

If at any time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in
Section 3.03(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in Section 3.03(i) have not arisen but the
administrator or a supervisor for the administrator of the Eurodollar Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the
administrator has ceased or will cease to provide such benchmark or stating that
Eurodollar Rate is no longer representative or shall no longer be used for
determining interest rates for loans, or that the administrator has invoked or
will invoke its insufficient submissions policy, then the Administrative Agent
and MKS shall endeavor to establish an alternate rate of interest to the
Eurodollar Rate that gives due consideration to the then prevailing or evolving
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable. Notwithstanding anything to the contrary in
Section 10.01, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five (5) Business Days of the date notice
of such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders stating that such Required Lenders object to such
amendment; provided that, if such alternate rate of interest shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.

Section 3.04 Increased Costs and Reduced Return; Capital Adequacy.

(a) Increased Costs Generally. If any Change in Law shall:

 

89



--------------------------------------------------------------------------------

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets held by, deposits
with or for the account of, or credit extended or participated in by, any Lender
(or its Lending Office) (except any reserve requirement which is reflected in
the determination of the Adjusted Eurodollar Rate hereunder) or any L/C Issuer;

(ii) subject any Lender Party to any Taxes with respect to any Loan Document or
any Loan made pursuant to this Agreement (other than Indemnified Taxes and Other
Taxes indemnified under Section 3.01, and Excluded Taxes); or

(iii) impose on any Lender (or its Lending Office) or L/C Issuer or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Eurodollar Loans made by such Lender or
participation interest therein, or any Protective Advance or any participation
interest therein, or any Letter of Credit or Participation Interest therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurodollar Loan
or of maintaining its obligation to make any such Loan, or to increase the cost
to such Lender of participating in any Protective Advance, or to increase to
cost to such L/C Issuer of participating in, issuing or maintaining any Letter
of Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or such L/C Issuer, as the case may be, hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
such L/C Issuer, the Borrowers will pay to such Lender or such L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or such L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered.

(b) Capital Requirements. If any Lender or L/C Issuer determines that any Change
in Law affecting such Lender, any of its applicable Lending Offices or its
holding company or such L/C Issuer or its holding company, as the case may be,
regarding capital and liquidity requirements has or would have the effect of
reducing the rate of return on capital for such Lender or its holding company or
such L/C Issuer or its holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Protective Advance Exposure held by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by any
L/C Issuer, to a level below that which such Lender or its holding company or
such L/C Issuer or its holding company, as the case may be, could have achieved
but for such Change in Law (taking into consideration such Lender’s or its
holding company’s policies or such L/C Issuer’s or its holding company’s
policies, as applicable, with respect to capital and liquidity adequacy), then
from time to time the Borrowers will pay to such Lender or such L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or its holding company or such L/C Issuer or its holding company for any
such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth in reasonable detail the amount or amounts necessary to compensate
such Lender or such L/C Issuer or its holding company, as the case may be, as
specified in clause (a) or (b) above and delivered to MKS, shall be conclusive
absent manifest error. The Borrowers shall pay such Lender or such L/C Issuer,
as the case may be, the amount shown as due on any such certificate promptly
(but in any event within ten (10) Business Days) after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such L/C Issuer’s right to demand such compensation;
provided that the Borrowers shall not be required to

 

90



--------------------------------------------------------------------------------

compensate a Lender or L/C Issuer pursuant to this Section for any increased
costs incurred or reductions suffered more than 180 days prior to the date that
such Lender or such L/C Issuer, as the case may be, notifies MKS of the Change
in Law giving rise to such increased costs or reductions, and of such Lender’s
or such L/C Issuer’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof).

Section 3.05 Compensation for Losses. Upon written demand of any Lender (with a
copy to the Administrative Agent) from time to time, setting forth in reasonable
detail the basis for calculating such compensation, the Borrowers shall promptly
(but in any event within ten (10) days) after such demand compensate such Lender
for and hold such Lender harmless from any loss, cost or expense incurred by it
as a result of (a) any continuation, conversion, payment or prepayment of any
Eurodollar Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); (b) any failure by any Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurodollar Loan on the date or in the amount notified by any Borrower; (c) any
assignment of such Lender’s Eurodollar Loans pursuant to Section 3.07(b) on a
day other than the last day of the Interest Period therefor; or (d) any failure
by any Borrower to make payment of any Loan or reimburse any drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency, including, in each case, any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained;
provided that, for the avoidance of doubt, the Borrowers shall not be obligated
to compensate any Lender under this Section for any loss of anticipated profits
in respect of any of the foregoing. For purposes of calculating amounts payable
by the Borrowers to the Lenders under this Section, each Lender shall be deemed
to have funded each Eurodollar Loan made by it at the Adjusted Eurodollar Rate
(excluding the impact of the proviso set forth in the “Adjusted Eurodollar Rate”
definition) for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Loan was in fact so funded.

Section 3.06 Base Rate Loans Substituted for Affected Eurodollar Loans. If
(i) the obligation of any Lender to make, or to continue or convert outstanding
Loans as or to, Eurodollar Loans has been suspended pursuant to Section 3.02 or
(ii) any Lender or L/C Issuer has demanded compensation under Section 3.04 with
respect to its Eurodollar Loans, and in any such case the Borrowers shall, by at
least five (5) Business Days’ prior notice to such Lender through the
Administrative Agent, have elected that the provisions of this Section 3.06
shall apply to such Lender, then, unless and until such Lender notifies MKS that
the circumstances giving rise to such suspension or demand for compensation no
longer exist, all Loans which would otherwise be made by such Lender as (or
continued as or converted to) Eurodollar Loans shall instead be Base Rate Loans
(on which interest and principal shall be payable contemporaneously with the
related Eurodollar Loans of the other Lenders). If such Lender notifies MKS that
the circumstances giving rise to such suspension or demand for compensation no
longer exist, the principal amount of each such Base Rate Loan shall be
converted into a Eurodollar Loan on the first day of the next succeeding
Interest Period applicable to the related Eurodollar Loans of the other Lenders.

Section 3.07 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If at any time (i) any Lender
requires a Borrower to pay additional amounts to any Lender or any Governmental
Authority for the account of any Lender or any L/C Issuer pursuant to
Section 3.01, (ii) any Lender requests compensation under Section 3.04 or
(iii) any Lender gives a notice pursuant to Section 3.02, then such Lender or
L/C Issuer

 

91



--------------------------------------------------------------------------------

shall, as applicable, at the request of such Borrower, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or L/C Issuer, such
designation or assignment (A) would eliminate or reduce amounts payable pursuant
to Section 3.01 or Section 3.04, as the case may be, in the future, or eliminate
the need for the notice pursuant to Section 3.02, and (B) in each case, would
not subject such Lender or L/C Issuer, as the case may be, to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender or L/C
Issuer, as the case may be. Each Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or L/C Issuer in connection with any
such designation or assignment.

(b) Replacement of Lenders or L/C Issuers. If at any time (i) any Borrower is
required to pay additional amounts to any Lender, L/C Issuer or any Governmental
Authority for the account of any Lender or L/C Issuer pursuant to Section 3.01,
(ii) any Lender or L/C Issuer requests compensation under Section 3.04,
(iii) any Lender or L/C Issuer gives a notice pursuant to Section 3.02, (iv) any
Lender or L/C Issuer is a Defaulting Lender or (v) any Lender or L/C Issuer is a
Non-Consenting Lender, then such Borrower may, at its sole expense and effort,
upon notice to the Administrative Agent and such Lender or L/C Issuer, replace
such Lender or L/C Issuer by causing such Lender or L/C Issuer (and such Lender
or L/C Issuer shall be obligated) to assign pursuant to Section 10.06(b) (with
the processing and recording fee under Section 10.06(b)(iii) to be paid by the
Borrowers in such instance) all of its rights and obligations under this
Agreement and the other Loan Documents to one or more Eligible Assignees;
provided that:

(A) (i) neither the Administrative Agent nor any Lender shall have any
obligation to find a replacement assignee and (ii) the Borrowers shall have paid
to the Administrative Agent the assignment fee specified in Section 10.06(b)
(unless waived by the Administrative Agent);

(B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, funded participations in outstanding
Protective Advances and funded participations in outstanding L/C Borrowings,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the applicable assignee (to the extent of such outstanding
principal, funded participations and accrued interest and fees) or the Borrowers
(in the case of all other amounts);

(C) in the case of any such assignment resulting from payments required to be
made pursuant to Section 3.01 or a claim for compensation under Section 3.02 or
Section 3.04, such assignment will result in a reduction in such payments or
compensation thereafter or, in the case of any such assignment resulting from a
notice pursuant to Section 3.02, such assignment will eliminate the need for
such notice;

(D) such assignment does not conflict with applicable Law; and

(E) in the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall be deemed to have consented
to the applicable amendment, waiver or consent.

In connection with any such assignment contemplated by this Section, if any such
Lender does not execute and deliver to the Administrative Agent a duly executed
Assignment and Assumption pursuant to Section 10.06(b) reflecting such
assignment within two (2) Business Days of the date on which the applicable
assignee executes and delivers such Assignment and Assumption to such Lender,

 

92



--------------------------------------------------------------------------------

then such Lender shall be deemed to have executed and delivered such Assignment
and Assumption without any action on the part of such Lender, whereupon such
assignment shall become effective upon payment to such Lender of all amounts
owing to such Lender under clause (B) or (C) above (which amounts shall be
calculated by the Administrative Agent and shall be conclusive absent manifest
error) and compliance with the other applicable requirements pursuant to
Section 10.06(b).

Notwithstanding anything in this Section to the contrary, any Revolving Lender
that acts as an L/C Issuer may not be replaced hereunder at any time it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such Lender (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer, reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to such outstanding
Letter of Credit.

(c) A Lender Party shall not be required to make any such assignment if, prior
to the Borrowers contacting any potential replacement Lender Parties, the
circumstances entitling any Borrower to replace such Lender cease to apply.

Section 3.08 Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Commitments and repayment of all other Senior
Credit Obligations hereunder.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01 Conditions to Effectiveness and Initial Credit Extension. The
effectiveness of this Agreement and the obligation of each L/C Issuer and each
Lender to make the initial Credit Extension hereunder are subject to the
satisfaction or waiver of the following conditions precedent, in each case on or
prior to the Closing Date:

(a) Executed Loan Documents. Receipt by the Administrative Agent (or its
counsel) of duly executed counterparts from each party thereto of: (i) the
Credit Agreement, (ii) the Revolving Notes (to the extent requested), (iii) the
Guaranty Agreement, (iv) the Security Agreement, (v) the Intellectual Property
Security Agreements, (vi) the Lien Sharing and Priority Confirmation Joinder,
(vii) the Grantor Intercreditor Agreement Joinder, (viii) an appropriate Notice
of Borrowing, duly executed and completed by the time specified in, and
otherwise as permitted by, Section 2.02 in respect of the initial Loans to be
made hereunder (or in the case of the issuance of any Letter of Credit on the
Closing Date, an appropriate Letter of Credit Request duly executed and
completed in accordance with the provisions of Section 2.05, which shall also
have been delivered to the applicable L/C Issuer).

(b) Organization Documents. The Administrative Agent shall have received: (i) a
copy of the Organization Documents, including all amendments thereto, of each
Loan Party, certified as of a recent date by the Secretary of State or other
applicable Governmental Authority of its respective jurisdiction of organization
to the extent applicable; (ii) a certificate as to the good standing (or
comparable status) of each Loan Party from such Secretary of State or other
applicable Governmental Authority of its respective jurisdiction of
organization, as of a recent date; (iii) a certificate of the Secretary or
Assistant Secretary or other applicable Responsible Officer of each Loan Party
dated the Closing Date and certifying (A) that, in the case of any Borrower and
any Guarantor, the Organization Documents of such Loan Party have not been
amended since the date of the last amendment thereto shown on the certificate of
good standing or comparable status from its jurisdiction of organization
furnished pursuant to clause (ii) above and remains in full force and effect;
(B) that attached thereto is a

 

93



--------------------------------------------------------------------------------

true and complete copy of the Organization Documents as in effect on the Closing
Date, (C) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party authorizing the execution, delivery and performance of the Loan Documents
to which it is to be a party and, in the case of any Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect and are the only resolutions
authorizing the execution, delivery and performance of the Loan Documents; and
(D) as to the incumbency and specimen signature of each Responsible Officer
executing any Loan Document; and (iv) a certificate of another officer as to the
incumbency and specimen signature of the Secretary or Assistant Secretary or
other applicable Responsible Officer executing the certificate pursuant to
clause (iii) above.

(c) Officer’s Certificate. The Administrative Agent shall have received a
certificate, signed by a Responsible Officer of MKS on behalf of each Loan
Party, confirming compliance with the conditions precedent set forth in
Sections 4.01 (f), (g), (m) and (o).

(d) Opinion of Counsel. The Administrative Agent shall have received a written
opinion of (i) WilmerHale LLP, counsel to the Loan Parties and (ii) to the
extent any Loan Party is not organized under the laws of the State of New York,
the Commonwealth of Massachusetts or the State of Delaware, counsel to such Loan
Party, in each case addressed to the Administrative Agent, Collateral Agent and
each Lender, dated the Closing Date, in a form reasonably satisfactory to the
Administrative Agent.

(e) Indebtedness; Outstanding Equity. After giving effect to the Closing Date
Refinancing and the other Transactions, (i) MKS and its Subsidiaries shall have
outstanding no indebtedness (other than the loans and other extensions of credit
under the Facilities, the Indebtedness set forth on Schedule 7.01 and (x) as to
the Acquired Business, indebtedness permitted to remain outstanding on and after
the Closing Date under the Acquisition Agreement and (y) as to MKS and its
Subsidiaries (other than the Acquired Business), deferred purchase price
obligations, ordinary course working capital facilities for Foreign Subsidiaries
and ordinary course capital lease, purchase money and equipment financings) and
(ii) MKS shall not have any outstanding equity that is mandatorily redeemable at
the option of the holder earlier than the date that is ninety (90) days after
the Maturity Date.

(f) Consummation of the Closing Date Refinancing. The Closing Date Refinancing
shall have been (or substantially simultaneously with the closing under the
Acquisition, shall be) consummated.

(g) Consummation of the Acquisition; Acquisition Agreement. The Acquisition
shall have been, or substantially concurrently with the initial borrowing under
the Facilities shall be, consummated in all material respects in accordance with
the Acquisition Agreement. No material provision of the Acquisition Agreement
shall have been waived, amended or otherwise modified in a manner material and
adverse to the Lenders (in their capacity as such) or the Arrangers without the
consent of the Arrangers; provided that (a) any reduction in the purchase price
for the Acquisition set forth in the Acquisition Agreement shall not be deemed
to be material and adverse to the interests of the Lenders or the Arrangers so
long as any such reduction is applied to reduce the amount of commitments in
respect of the Term Facility on a dollar-for-dollar basis and (b) any increase
in the purchase price set forth in the Acquisition Agreement shall be deemed to
be not material and adverse to the interests of the Lenders or the Arrangers so
long as such purchase price increase is not funded with additional indebtedness
(it being understood and agreed that no purchase price, working capital or
similar adjustment provisions set forth in the Acquisition Agreement shall
constitute a reduction or increase in the purchase price).

 

94



--------------------------------------------------------------------------------

(h) Perfection of Personal Property Security Interests and Pledges; Search
Reports. The Collateral Agent shall have received:

(i) a Perfection Certificate executed by each Loan Party;

(ii) appropriate financing statements (Form UCC-1 or such other financing
statements or similar notices as shall be required by local Law) authenticated
and authorized for filing under the UCC of each jurisdiction in which the filing
of a financing statement may be required, or reasonably requested by the
Collateral Agent, to perfect by filing under the UCC the security interests
created by the Collateral Documents;

(iii) evidence reasonably satisfactory to it that the “Collateral Agent” under
the Term Facility has received (and held as bailee for the Collateral Agent
pursuant to the Intercreditor Agreement) the following: all of the Pledged
Securities consisting of certificated securities, which Pledged Securities shall
be in suitable form for transfer by delivery, or shall be accompanied by duly
executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to the Collateral Agent; and

(iv) all other filings and recordings of or with respect to the Collateral
Documents and of all other actions in each case to the extent required by such
Collateral Documents on or prior to the Closing Date.

(i) Solvency Certificate. MKS shall have delivered or caused to be delivered to
the Administrative Agent a solvency certificate from a Financial Officer of MKS,
substantially in the form of Exhibit K hereto, setting forth the conclusions
that, after giving effect to the consummation of the Transactions contemplated
herein, MKS and its Subsidiaries (on a consolidated basis) are Solvent.

(j) Term Credit Agreement. The Loan Documents (as defined in the Term Credit
Agreement) required by the terms of the Term Credit Agreement to be executed on
the Closing Date shall have been, or substantially concurrently with the making
of the initial Loans hereunder on the Closing Date shall be, duly executed and
delivered by each Loan Party that is party thereto.

(k) Financial Statements. The Arrangers shall have received (i) (A) audited
consolidated balance sheets and related statements of income, changes in equity
and cash flows of each of MKS and of the Company for the three (3) fiscal years
ended at least sixty (60) days prior to the Closing Date and (B) unaudited
consolidated balance sheets and related statements of income, changes in equity
and cash flows of each of MKS and of the Company for each subsequent fiscal
quarter following the last fiscal year for which financial statements have been
delivered pursuant to clause (A) above ended at least forty (40) days before the
Closing Date and (ii) a pro forma consolidated balance sheet and the related
consolidated statement of income of MKS as of and for the twelve (12) month
period ending on the date of the most recent consolidated balance sheet
delivered pursuant to foregoing clause (i), in each case, prepared after giving
effect to the Transactions as if the Transactions had occurred on such date (in
the case of such pro forma balance sheet) or on the first day of such period (in
the case of such pro forma statement of income) which need not be prepared in
compliance with Regulation S-X of the Securities Act, or include adjustments for
purchase accounting (including adjustments of the type contemplated by Financial
Accounting Standards Board Accounting Standards Codification 805, Business
Combinations (formerly SFAS 141R)).

(l) Payment of Fees. All accrued costs, fees and expenses (including legal fees
and expenses and the fees and expenses of any other advisors) and other
compensation due and payable to the Agents, the Arrangers and the Lenders shall
have been paid, to the extent an invoice therefor was presented at least two
(2) Business Days prior to the Closing Date (or such later date as MKS may
agree).

 

95



--------------------------------------------------------------------------------

(m) Representations and Warranties. The Specified Representations and the
Specified Acquisition Agreement Representations shall be true and correct in all
material respects (except for representations and warranties that are already
qualified by materiality, which representations and warranties shall be true and
correct in all respects after giving effect to such materiality qualification)
on the Closing Date.

(n) Patriot Act. The Loan Parties shall have provided the documentation and
other information to the Lenders required by regulatory authorities under the
applicable “know-your-customer” rules and regulations, including the Patriot
Act, in each case at least three (3) Business Days prior to the Closing Date, as
has been requested to MKS in writing at least ten (10) Business Days prior to
the Closing Date.

(o) Closing Date Material Adverse Effect. Since the date of the Acquisition
Agreement, there shall not have occurred any event, change, occurrence or effect
that, individually or in the aggregate, has had or would reasonably be expected
to have a Closing Date Material Adverse Effect.

(p) Borrowing Base Certificate. MKS shall have delivered or caused to be
delivered to the Administrative Agent a Borrowing Base Certificate from a
Financial Officer of MKS for the most recent calendar month ended at least
twenty (20) days prior to the Closing Date, substantially in the form of
Exhibit M hereto, setting forth the Borrowing Base immediately after giving
effect to the consummation of the Transactions contemplated herein.

(q) Beneficial Ownership Certification. With respect to any Borrower that
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, the Administrative Agent and the Arrangers shall have received at
least three (3) Business Days prior to the Closing Date a Beneficial Ownership
Certification in relation to such Borrower.

(r) Lien Sharing and Priority Confirmation Joinder Officer’s Certificate. The
Administrative Agent shall have received a certificate, signed by a Responsible
Officer of MKS on behalf of each Loan Party, confirming compliance with the
conditions precedent set forth in Section 2.10(a)(i) of the Intercreditor
Agreement.

The documents referred to in this Section 4.01 shall be delivered to the
Administrative Agent no later than the Closing Date. The certificates and
opinions referred to in this Section 4.01 shall each be dated the Closing Date.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, or waived each document or other
matter required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Notwithstanding the foregoing, to the extent any Collateral or any security
interests therein (including the creation or perfection of any security
interest) is not or cannot be provided or perfected on the Closing Date (other
than (i) to the extent that a lien on such Collateral may be perfected by the
filing of a financing statement under the UCC or (ii) by the delivery of stock
or other certificates of “Merger Sub” (as defined in the Acquisition Agreement)
to the “Collateral Agent” under the Term

 

96



--------------------------------------------------------------------------------

Facility (acting as bailee for the Collateral Agent pursuant to the
Intercreditor Agreement)) after MKS’s use of commercially reasonable efforts to
do so, or without undue burden or expense, the delivery of such Collateral (and
creation or perfection of security interests therein), as applicable, shall not
constitute a condition precedent to the availability or effectiveness of the
Facilities on the Closing Date but shall instead be required to be delivered or
provided within ninety (90) days after the Closing Date (or such later date as
may be reasonably agreed by MKS and the applicable Administrative Agent).

Section 4.02 Conditions to All Credit Extensions after the Closing Date.

The obligation of any Lender to make a Loan on the occasion of any Revolving
Borrowing to be made after the Closing Date and the obligation of any L/C Issuer
to issue (or renew or extend the term of) any Letter of Credit after the Closing
Date, is subject to the satisfaction or waiver of the following conditions
(provided that, for the avoidance of doubt, the conditions in this Section 4.02
are not applicable to a conversion or continuation of interest rate Types or
periods):

(a) Notice. A Borrower shall have delivered (i) in the case of any Revolving
Loan, to the Administrative Agent, an appropriate Notice of Borrowing, duly
executed and completed, by the time specified in, and otherwise as permitted by,
Section 2.02 and (ii) in the case of any Letter of Credit, to the applicable L/C
Issuer, an appropriate Letter of Credit Request duly executed and completed in
accordance with the provisions of Section 2.05. The delivery of each Notice of
Borrowing and each request for a Letter of Credit shall constitute a
representation and warranty by the Loan Parties of the correctness of the
matters specified in clauses (b) through (d) below.

(b) Representations and Warranties. The representations and warranties of the
Borrowers and the other Loan Parties contained in Article V of this Agreement
and in any other Loan Document shall be (i) in the case of representations and
warranties qualified by “materiality,” “Material Adverse Effect” or similar
language, true and correct in all respects on the date of such Borrowing and
(ii) in the case of all other representations and warranties, true and correct
in all material respects, in each case, on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct on the basis set forth above as of such earlier date.

(c) No Default. No Default or Event of Default shall exist or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

(d) Excess Availability. Excess Availability on the date of such Credit
Extension (immediately prior to giving effect to the proposed Credit Extension)
shall be equal to or greater than the amount of the requested Credit Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that on and as of the Closing Date after giving effect to the making of
the Loans and the other financial accommodations on the Closing Date, and on and
as of each date as required by Section 4.02:

Section 5.01 Existence, Qualification and Power. Each Loan Party (i) is duly
organized or formed, validly existing and in good standing (to the extent such
concept exists in the relevant jurisdiction) under the Laws of the jurisdiction
of its incorporation or organization, (ii) has all requisite corporate or other
organizational power and authority and all requisite governmental licenses,

 

97



--------------------------------------------------------------------------------

authorizations, consents and approvals to (A) own its assets and carry on its
business as presently conducted except to the extent that failure to possess
such governmental licenses, authorizations, consents and approvals would not
reasonably be expected to have a Material Adverse Effect and (B) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party and (iii) is duly qualified and is licensed and in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license except to
the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect.

Section 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party (x) have been duly authorized by all necessary corporate, partnership,
limited liability company or other organizational action, and (y) do not and
will not (i) contravene the terms of any of such Person’s Organization
Documents, (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien (other than Permitted Liens) under, any Contractual
Obligation to which such Person is a party or any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject except in the case of this clause (ii) any such
conflict, breach or contravention that would not reasonably be expected
individually or in the aggregate to have a Material Adverse Effect or
(iii) violate any Law, except in any case for such violations that would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

Section 5.03 Governmental Authorization; Other Consents. Except for (i) filings
necessary to perfect the Liens in favor of the Collateral Agent in the
Collateral, (ii) consents, authorizations, notices, approvals and exemptions
that have been obtained prior to or as of the Closing Date and (iii) consents,
authorizations, notices, approvals and exemptions, the failure of which to
obtain or make would not reasonably be expected to have a Material Adverse
Effect, no approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
in connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document to which it
is a party.

Section 5.04 Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except (i) as such enforceability
may be limited by applicable bankruptcy, insolvency, examinership,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and (ii) that rights of acceleration and the
availability of equitable remedies may be limited by equitable principles of
general applicability (regardless of whether enforcement is sought by
proceedings in equity or at law) (clauses (i) and (ii) being the “Enforceability
Limitations”).

Section 5.05 Financial Condition; No Material Adverse Effect.

(a) Financial Statements. The financial statements most recently provided
pursuant to Section 6.01(a) or (b), as applicable, present fairly, in all
material respects, the financial position and results of operations and cash
flows of MKS and its Consolidated Subsidiaries, as of such dates and for such
periods in accordance with GAAP, subject, in the case of financial statements
provided pursuant to Section 6.01(a), to the absence of footnotes and normal
year-end adjustments.

(b) Material Adverse Change. Since the Closing Date, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

98



--------------------------------------------------------------------------------

Section 5.06 Litigation. There are no actions, suits or legal, equitable,
arbitration or administrative proceedings pending or, to the knowledge of any
Borrower, investigations against or actions, suits or legal, equitable,
arbitration or administrative proceedings threatened in writing against, or
affecting any Borrower or any of its Restricted Subsidiaries, in any case, that
could reasonably be expected to result in a Material Adverse Effect.

Section 5.07 Ownership of Property, Liens.

(a) Generally. Each Loan Party has good title to, valid leasehold interests in,
or licenses in, all its property material to its business and Mortgaged
Property, free and clear of all Liens, except for Permitted Liens and minor
irregularities or deficiencies in title that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect. The
property of the Loan Parties, taken as a whole, (i) is in good operating order,
condition and repair (ordinary wear and tear and damage by casualty excepted)
and (ii) constitutes all the property which is required for the business and
operations of the Loan Parties as presently conducted, in each case, to the
extent that it would not be reasonably likely to have a Material Adverse Effect.

(b) Real Property. Schedule 5 to the Perfection Certificate dated the Closing
Date contains a true and complete list as of the Closing Date (after giving
effect to the consummation of the Acquisition) of all real property owned by any
Loan Party with a book value over $5,000,000.

Section 5.08 Environmental Matters. Except for any matters which, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect:

(a) Each of the Borrowers and its Restricted Subsidiaries are in compliance with
applicable Environmental Law;

(b) Each of the Borrowers and its Restricted Subsidiaries has obtained, or has
applied in a timely manner for, all Environmental Permits required for the
conduct of their businesses and operations, and the ownership, operation and use
of their property, under Environmental Law;

(c) There has been no Release or, to the knowledge of any of the Borrowers or
any of its Restricted Subsidiaries, threatened Release of Hazardous Material on,
at, under or from any real property or facility presently or, to the knowledge
of any of the Borrowers and any of its Restricted Subsidiaries, formerly owned,
leased or operated by any Borrower or any of its Restricted Subsidiaries or
their predecessors in interest that could reasonably be expected to result in
Environmental Liability; and

(d) There is no Environmental Liability pending or, to the knowledge of any of
the Borrowers or any of its Restricted Subsidiaries, threatened against any of
the Borrowers or any of its Restricted Subsidiaries.

Section 5.09 Insurance. The properties of each Borrower and each of its
Restricted Subsidiaries are insured with insurance companies that such Borrower
believes are financially sound and reputable that are not Affiliates of such
Borrower, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are prudent in the reasonable business judgment of such Borrower’s officers.

Section 5.10 Taxes. Each Borrower and each of its Restricted Subsidiaries have
each timely filed, or caused to be filed, all federal, state, provincial, local
and foreign Tax returns required to be filed, and paid all Taxes owing by it
(including in their capacity as a withholding agent), whether or not shown on
any such Tax returns, except (a) Taxes the validity or the amount of which are
being

 

99



--------------------------------------------------------------------------------

contested in good faith by appropriate proceedings and for which such Borrower
or such Restricted Subsidiary, as applicable, has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, and (b) to the
extent that the failure to so file or so pay could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
Neither any Borrower nor any of its Restricted Subsidiaries knows of any pending
investigation, Tax audit or deficiencies of any of the Borrowers or any of its
Restricted Subsidiaries by any taxing authority that are reasonably likely to
result in a Material Adverse Effect or proposed Tax assessments against any of
the Borrowers or any of its Restricted Subsidiaries that would, individually or
in the aggregate, if made, result in a Material Adverse Effect.

Section 5.11 ERISA; Foreign Pension Plans; Employee Benefit Arrangements.

(a) ERISA.

(i) Except as would not reasonably be expected to have a Material Adverse
Effect, there are no Unfunded Liabilities (A) with respect to any Borrower or
any of its Restricted Subsidiaries and (B) with respect to any ERISA Affiliate;
provided that for purposes of this Section 5.11(a)(i)(B) only, Unfunded
Liabilities means the amount (if any) by which the projected benefit obligation
exceeds the value of the plan’s assets as of its last valuation date using the
actuarial assumptions and methods being used by the plan’s actuaries for making
such determination.

(ii) Each Plan and Employee Benefit Arrangement, other than a Multiemployer
Plan, complies in all respects with the applicable requirements of ERISA and the
Code (including pursuant to any applicable correction procedures under
applicable Law, as appropriate), and each of the Borrowers and each of its
Restricted Subsidiaries complies in all respects with the applicable
requirements of ERISA and the Code with respect to all Multiemployer Plans to
which it contributes, except, in each case, to the extent that the failure to
comply therewith would not reasonably be expected to have a Material Adverse
Effect.

(iii) Except as would not reasonably be expected to have a Material Adverse
Effect, no ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan.

(iv) Neither any Borrower nor any of its Restricted Subsidiaries: (A) is or has
been within the last six years a party to any Multiemployer Plan; or (B) has
completely or partially withdrawn from any Multiemployer Plan except, in each
case, that would not reasonably be expected to have a Material Adverse Effect.

(v) Neither any Borrower nor any of its Restricted Subsidiaries has any
contingent liability with respect to any postretirement benefit under a Welfare
Plan that could reasonably be expected to have a Material Adverse Effect.

(b) Foreign Pension Plans. Each Foreign Pension Plan has been maintained in
compliance with its terms and with the requirements of any and all applicable
Laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities except to the
extent that the failure to comply therewith would not reasonably be expected to
have a Material Adverse Effect. Neither any Borrower nor any of its Restricted
Subsidiaries has incurred any obligation in an amount that would reasonably be
expected to have a Material Adverse Effect in connection with the termination of
or withdrawal from any Foreign Pension Plan.

 

100



--------------------------------------------------------------------------------

(c) Employee Benefit Arrangements.

(i) All liabilities under the Employee Benefit Arrangements are (A) funded to at
least the minimum level required by Law or, if higher, to the level required by
the terms governing the Employee Benefit Arrangements, (B) insured with a
reputable insurance company, (C) provided for or recognized in the financial
statements most recently delivered to the Administrative Agent pursuant to
Section 6.01 hereof or (D) estimated in the formal notes to the financial
statements most recently delivered to the Administrative Agent pursuant to
Section 6.01 hereof, where any such failure to fund, insure, provide for,
recognize or estimate the liabilities arising under such arrangements could
reasonably be expected to have a Material Adverse Effect.

(ii) There are no circumstances which may give rise to a liability in relation
to the Employee Benefit Arrangements which are not funded, insured, provided
for, recognized or estimated in the manner described in clause (i) above and
which could reasonably be expected to have a Material Adverse Effect.

(iii) Each Borrower and each of its Restricted Subsidiaries is in compliance
with all applicable Laws, trust documentation and contracts relating to the
Employee Benefit Arrangements (including pursuant to any applicable procedures
under applicable Law, as appropriate), except as would not reasonably be
expected to have a Material Adverse Effect.

Section 5.12 Subsidiaries; Equity Interests. Schedule 5.12 sets forth a complete
and accurate list as of the Closing Date (after giving effect to the
consummation of the Acquisition) of all Subsidiaries of each Borrower, the
jurisdiction of formation of each such Subsidiary and whether each such
Subsidiary is a Guarantor. The Perfection Certificate sets forth as of the
Closing Date (after giving effect to the consummation of the Acquisition) the
number and percentage of outstanding shares of each class of Equity Interests of
each such Subsidiary owned directly by each Loan Party. All the outstanding
Equity Interests of each Restricted Subsidiary of each Borrower are validly
issued, fully paid and non-assessable (to the extent applicable and except as
may arise under mandatory, nonwaivable provisions of applicable law) and were
not issued in violation of the preemptive rights of any shareholder and, as of
the Closing Date (after giving effect to the consummation of the Acquisition),
those owned by the Loan Parties directly are free and clear of all Liens (other
than those arising under the Collateral Documents and the Term Credit Agreement
and Loan Documents (as defined in the Term Credit Agreement)). Other than as set
forth in the Perfection Certificate, as of the Closing Date (after giving effect
to the consummation of the Acquisition), no Restricted Subsidiary has
outstanding any Equity Equivalents nor does any such Person have outstanding any
rights to subscribe for or to purchase or any options for the purchase of, or
any agreements providing for the issuance (contingent or otherwise) of, or any
calls, commitments or claims of any character relating to, its Equity Interests.

Section 5.13 Margin Regulations; Investment Company Act.

(a) Neither any Borrower nor any of its Restricted Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock. No part of the
Letters of Credit or proceeds of the Loans will be used, directly or indirectly,
for the purpose of purchasing or carrying any Margin Stock in violation of
Regulation T, U or X. None of the transactions contemplated by this Agreement
(including the direct or indirect use of the proceeds of the Loans) will violate
or result in a violation of the Securities Act, the Exchange Act or
Regulation T, U or X.

(b) None of the Loan Parties is an “investment company” registered or required
to be registered under the Investment Company Act of 1940, as amended.

 

101



--------------------------------------------------------------------------------

Section 5.14 Disclosure. No written financial statement, certificate or other
information (other than projections, budgets, estimates and other forward
looking information or information of a general or industry specific nature),
furnished in writing concerning any Borrower, the Company or any of their
respective Restricted Subsidiaries by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby or delivered hereunder or under any other Loan Document (in
each case, as modified or supplemented by other information so furnished), when
taken as a whole, contains any material misstatement of a material fact or omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not materially
misleading. With respect to projections, budgets, estimates and other
forward-looking information, each Borrower represents that such information was
prepared in good faith based upon assumptions believed to be reasonable by the
preparer thereof at the time made (it being understood and agreed that
projections as to future events are not to be viewed as facts or guaranties of
future performance, that actual results during the period or periods covered by
such projections may differ from the projected results and that such differences
may be material and that the Loan Parties make no representation and warranty
that such projections will in fact be realized).

Section 5.15 Compliance with Law. Each of the Borrowers and its Restricted
Subsidiaries is in compliance with all requirements of Law applicable to it or
to its properties, except for any such failure to comply which could not
reasonably be expected to cause a Material Adverse Effect. To the knowledge of
the Loan Parties, neither any Borrower nor any of its Restricted Subsidiaries
nor any of their respective material properties or assets is in default with
respect to any judgment, writ, injunction, decree or order of any court or other
Governmental Authority which, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect. As of the Closing Date,
neither any Borrower nor any of its Restricted Subsidiaries has received any
written communication from any Governmental Authority that alleges that any of
the Borrowers or any of its Restricted Subsidiaries is not in compliance in any
material respect with any Law, except for allegations that have been
satisfactorily resolved and are no longer outstanding or which, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

Section 5.16 Intellectual Property. Each of the Borrowers and each of its
Restricted Subsidiaries owns, or possesses the right to use, all of the
Intellectual Property that is reasonably necessary for the operation of its
respective business, without conflict (to the knowledge of the Loan Parties)
with the rights of any other Person except for those conflicts which could not
reasonably be expected to have a Material Adverse Effect.

Section 5.17 Use of Proceeds. The proceeds of (a) the Loans funded on the
Closing Date shall only be used to pay for the Closing Date Refinancing, to
provide ongoing working requirements of MKS and its Subsidiaries and to pay
Transaction Costs, (b) the Loans funded after the Closing Date will be used to
provide for ongoing working capital requirements of MKS and its Subsidiaries and
for general corporate purposes, including Permitted Acquisitions, Investments
and Restricted Payments hereunder and (c) the Letters of Credit will be used by
the Borrowers and their Subsidiaries for general corporate purposes.

Section 5.18 Solvency. On the Closing Date, MKS and its Subsidiaries (on a
consolidated basis) are Solvent.

Section 5.19 Collateral Documents.

(a) Article 9 Collateral. The Security Agreement, when executed and delivered,
is effective to create in favor of the Collateral Agent, for the benefit of the
Finance Parties, a legal, valid and enforceable security interest in the
Collateral described therein and, when financing statements in appropriate form
are filed in the offices specified on Schedule 7 to the Perfection Certificate
and the Pledged Securities are delivered to the Collateral Agent, the Security
Agreement shall constitute a fully perfected Lien on all right, title and
interest of the grantors thereunder in such of the Collateral in which a
security interest can be created under Article 9 of the UCC and can be perfected
under Article 9 of the UCC by filing or by possession thereof, in each case
prior and superior in right to any other Person, other than with respect to
Permitted Liens, and except for (i) certain items of Collateral with respect to
which such Lien may be perfected only by possession thereof where the failure of
the Collateral Agent to have possession thereof is expressly permitted pursuant
to the Security Agreement and (ii) certain items of Collateral located in or
otherwise subject to foreign law where the grant of a Lien or priority and
perfection thereof in accordance with the UCC may not be recognized or
enforceable.

 

102



--------------------------------------------------------------------------------

(b) Intellectual Property. When (i) financing statements in the appropriate form
are filed in the offices specified on Schedule 7 to the Perfection Certificate,
(ii) the Patent Security Agreement, substantially in the form of Exhibit II to
the Security Agreement and the Trademark Security Agreement, substantially in
the form of Exhibit III to the Security Agreement, are each filed in the United
States Patent and Trademark Office and (iii) the Copyright Security Agreement,
substantially in the form of Exhibit IV to the Security Agreement, is filed in
the United States Copyright Office, then, to the extent that Liens may be
perfected by such filings, the Security Agreement shall constitute a fully
perfected first priority Lien on all right, title and interest of the grantors
thereunder in the United States patents, trademarks, copyrights, licenses and
other intellectual property rights covered in such agreements (it being
understood that subsequent recordings in the United States Patent and Trademark
Office and the United States Copyright Office may be necessary to perfect a lien
on U.S. issued patents, patent applications, registered trademarks, trademark
applications and copyrights acquired by the Loan Parties after the Closing
Date).

(c) Status of Liens. The Collateral Agent, for the benefit of the Finance
Parties, has the Liens provided for in the Collateral Documents and, subject to
the filing by the Collateral Agent of continuation statements to the extent
required by the UCC and to the qualifications and limitations set forth in
clauses (a) and (b) above, the Collateral Documents are sufficient to constitute
valid and continuing liens of record and first priority perfected security
interests in all the Collateral (other than Permitted Liens and subject to the
Intercreditor Agreement) referred to therein, except (i) as priority may be
affected by Permitted Liens as a result of the Collateral Agent’s failure to
maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Collateral Documents, (ii) for certain
items of Collateral located in or otherwise subject to foreign law where the
grant of a Lien or priority and perfection thereof in accordance with the UCC
may not be recognized or enforceable and (iii) exceptions to perfection set
forth in the Collateral Documents.

(d) Mortgages. Each Mortgage, when executed and delivered, is effective to
create, in favor of the Collateral Agent, for its benefit and the benefit of the
Finance Parties, legal, valid and enforceable first priority Liens on all of the
Loan Parties’ right, title and interest in and to the Mortgaged Properties
thereunder and the proceeds thereof, subject only to Permitted Liens, and when
the Mortgages are filed in the offices specified in the local counsel opinion
delivered with respect thereto in accordance with the provisions of
Section 6.09, the Mortgages shall constitute fully perfected Liens on all right,
title and interest of the Loan Parties in the Mortgaged Properties and the
proceeds thereof, in each case prior and superior in right to any other Person,
other than Permitted Liens.

Section 5.20 Senior Indebtedness. The Senior Credit Obligations constitute
“Senior Indebtedness” (or any comparable term) under and as defined in the
documentation governing any Subordinated Indebtedness.

 

103



--------------------------------------------------------------------------------

Section 5.21 International Trade Laws; Sanctions.

(a) Each Borrower, its Subsidiaries and their respective officers and directors,
and to the knowledge of each Borrower and its Subsidiaries, its Affiliates,
employees and agents, are in compliance with International Trade Laws in all
material respects and are not engaged in any activity that would reasonably be
expected to result in such Borrower being designated as a Sanctioned Person.

(b) None of the Borrowers, any Subsidiary, any Affiliate or any of their
respective directors, officers or employees, or, to the knowledge of the
Borrowers, any agent of any Borrower or any Subsidiary is or is owned or
controlled by Persons that are a Sanctioned Person.

(c) None of the Borrowers, any Subsidiary or any Affiliate (a) is subject to or
has received notice of any proceeding or investigation (but for the avoidance of
doubt, excluding any routine request for information) by any governmental
authority in connection with any violation by any of them of any International
Trade Laws, except for Routine Regulatory Deviations; or (b) has been convicted
by any governmental authority due to a violation of any International Trade
Laws.

(d) Each Borrower, its Subsidiaries and any Affiliate have obtained all export
licenses or other authorizations and invoked all license exceptions related to
any activity governed by International Trade Laws, including authorizations
(whether licenses, approvals, license exceptions or license exemptions) required
for (i) the export and re-export of products, services, software and
technologies and (ii) releases of technologies and software to
non-U.S. nationals whether located in the United States and abroad (“Export
Approvals”), except where the failure to obtain such Export Approvals
constitutes a Routine Regulatory Deviation.

(e) Each Borrower, its Subsidiaries and any Affiliate are in compliance with the
terms of all applicable Export Approvals, except when the failure to so comply
constitutes a Routine Regulatory Deviation.

(f) There are no pending or threatened claims against (i) any Borrower or any
Subsidiary or (ii) to the knowledge of any Borrower, the Company or any agent of
any Borrower with respect to such Export Approvals, in each case, except for
Routine Regulatory Deviations.

(g) Each Borrower and each of its Subsidiaries and Affiliates is in compliance
in all material respects with (i) the Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto and (ii) the Patriot Act. Each
Borrower will not, directly or indirectly, use the proceeds of the Loans, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person, for the purpose of funding (x) any
activities of or business with any Person, or in any country or territory, that,
at the time of such funding, is the subject of Sanctions or (y) any other
transaction that will result in a violation by any Person (including any Person
participating in the transaction, whether as underwriter, advisor, investor or
otherwise) of Sanctions.

(h) As of the Closing Date, the information included in the Beneficial Ownership
Certification is true and correct in all respects.

Section 5.22 Anti-Corruption Laws. Each Borrower and its Subsidiaries and their
respective officers and directors, and to the knowledge of each Borrower and its
Subsidiaries, its Affiliates, employees and agents, have conducted their
businesses in compliance, in all material respects, with any applicable Laws
relating to anti-bribery or anti-corruption, including but not limited to the
United States Foreign Corrupt Practices Act of 1977, as amended
(“Anti-Corruption Laws”), and will maintain policies and procedures designed to
promote and achieve compliance, in all material respects, with such laws and
with the representation and warranty contained herein. No Borrower will use,
directly or indirectly, any proceeds of the Loans or lend, contribute or
otherwise make available such proceeds to any Person, in violation of
Anti-Corruption Laws.

 

104



--------------------------------------------------------------------------------

Section 5.23    No Default. Neither any Borrower nor any Restricted Subsidiary
thereof is in default under or with respect to any Material Indebtedness that,
either individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

Section 5.24    Labor Relations. There are no grievances, disputes or
controversies with any union or other organization of any Borrower’s or any
Restricted Subsidiary’s employees, or, to any Borrower’s knowledge, any
threatened strikes, work stoppages or demands for collective bargaining, except,
in each case, as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

ARTICLE VI.

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired, terminated or been Cash
Collateralized and all LC Disbursements shall have been reimbursed, each
Borrower covenants and agrees with the Lenders that:

Section 6.01 Financial Statements and Other Information. The Borrowers will
furnish to the Administrative Agent, on behalf of each Lender (except that the
items described in Sections 6.01(f) and (h) below shall not be disseminated to
Public Lenders unless otherwise disseminated publicly by a Loan Party or
identified as “Public” information in accordance with Section 10.02 by a Loan
Party):

(a) within ninety (90) days after the end of each fiscal year of MKS, an audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows for MKS and its Consolidated Subsidiaries as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, with such audited balance sheet and related
consolidated financial statements reported on by independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
MKS and its Consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied;

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of MKS, a condensed consolidated balance sheet and
related statements of income or operations and cash flows for MKS and its
Consolidated Subsidiaries as of the end of and for such fiscal quarter and the
then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year,
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of MKS and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

 

105



--------------------------------------------------------------------------------

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, commencing with the fiscal quarter ending March 31, 2019, a
Compliance Certificate of a Financial Officer of MKS with respect to clauses (a)
and (b) (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto and (ii) demonstrating calculation of the Fixed
Charge Coverage Ratio and compliance or non-compliance with the financial
covenant set forth in Section 7.10 whether or not a Compliance Period is then in
effect;

(d) concurrently with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, calculations
reflecting the adjustments necessary to eliminate the financial results of
Unrestricted Subsidiaries (if any) from such consolidated financial statements;

(e) (i) Any change in the information provided in the Beneficial Ownership
Certification that would result in any Borrower no longer being excluded from
the definition of “legal entity customer” under the Beneficial Ownership
Regulation and (ii) upon the request therefor, such other information and
documentation required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations (including,
without limitation, the Patriot Act), as from time to time reasonably requested
by Agent or any Lender;

(f) as soon as available, but in any event not more than sixty-five (65) days
after the end of each fiscal year of MKS, a copy of the annual budget and
projected consolidated balance sheet, income statement (or statement of
operations) and cash flow statement of MKS for the fiscal year then in progress
as customarily prepared by management of MKS for its internal use;

(g) (i) on or prior to the consummation of any Asset Disposition (and within ten
(10) Business Days of the occurrence of any Casualty or Condemnation) of any
Current Asset Collateral of any Loan Party, in each case if the fair market
value (determined as described in clause (i) in the proviso to
Section 7.03(a)(xi)) of such Current Asset Collateral is in excess of
$5,000,000, a Borrowing Base Certificate as of the date of its delivery after
giving pro forma effect to each such applicable event and (ii) as soon as
available but in any event on or prior to the 20th calendar day following the
end of each calendar month beginning with the calendar month ending on or after
the Closing Date, a Borrowing Base Certificate as of the close of business on
the last day of the immediately preceding calendar month, substantially in the
form of Exhibit M hereto; provided that MKS may elect to deliver the Borrowing
Base Certificate on a more frequent basis but if such election is exercised, it
must be continued until the date that is 60 days after the date of such election
(with a frequency equal to that of the initial additional Borrowing Base
Certificate delivered by MKS for such period); provided further that upon the
commencement and during the continuance of a Weekly Reporting Period, MKS shall
deliver a Borrowing Base Certificate on Wednesday of each week (or if Wednesday
is not a Business Day, on the next succeeding Business Day), as of the close of
business on the immediately preceding Friday;

(h) promptly after any request therefor, such other information regarding the
operations, business affairs and financial condition of any Borrower or any
Restricted Subsidiary, or compliance with the terms of any Loan Document,
including, without limitation, back-up information for the Borrowing Base
Certificate, as may be reasonably requested by the Administrative Agent,
subject, in all respects to any confidentiality and/or legal privilege; and

(i) promptly upon an ERISA Event that is reasonably likely to result in material
liability for any Borrower or upon request by the Administrative Agent, the most
recently prepared actuarial reports in relation to the Employee Benefit
Arrangements for the time being operated by any Borrower or any of its
Restricted Subsidiaries which are prepared in order to comply with the then
current statutory or auditing requirements within the relevant jurisdiction.
Promptly upon request by the Administrative Agent, the Borrowers shall also
furnish the Administrative Agent and the Lenders with

 

106



--------------------------------------------------------------------------------

such additional information concerning any Plan, Foreign Pension Plan or
Employee Benefit Arrangement as may be reasonably requested, including, but not
limited to, with respect to any Plans, copies of each annual report/return
(Form 5500 series), as well as all schedules and attachments thereto required to
be filed with the Department of Labor and/or the Internal Revenue Service
pursuant to ERISA and the Code, respectively, for each “plan year” (within the
meaning of Section 3(39) of ERISA).

Section 6.02 Notices of Material Events. The Borrowers will, upon knowledge
thereof by a Responsible Officer, furnish to the Administrative Agent prompt
written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against any Borrower or any of its
Subsidiaries that would reasonably be expected to result in a Material Adverse
Effect;

(c) the occurrence of any ERISA Event or Foreign Benefit Event that, alone or
together with any other ERISA Events or Foreign Benefit Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
and

(d) any other development that results in, or would reasonably be expected to
have a Material Adverse Effect.

Section 6.03 Existence; Conduct of Business. The Borrowers will, and will cause
each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, qualifications, licenses, permits, privileges,
franchises, governmental authorizations and intellectual property rights
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted;
except in each case (x) to the extent (other than with respect to the
preservation of the existence of MKS) that failure to do so would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
or (y) pursuant to any merger, consolidation, liquidation, dissolution or
Disposition permitted by Article VII.

Section 6.04 Payment of Tax Obligations. Each Borrower will, and will cause each
of its Restricted Subsidiaries to, pay its Tax liabilities, that, if not paid,
would reasonably be expected to result in a Material Adverse Effect before the
same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) such Borrower or such Restricted Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

Section 6.05 Maintenance of Properties; Insurance. (a) MKS will, and will cause
each of its Restricted Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business, including the Mortgaged Property, in
good working order and condition, ordinary wear and tear excepted, except if the
failure to so keep and maintain would not reasonably be expected to have a
Material Adverse Effect and (b) maintain with carriers that MKS believes are
financially sound and reputable (i) insurance in such amounts (after giving
effect to any self-insurance compatible with the following standards), with such
deductibles and covering such risks as are prudent in the reasonable business
judgment of MKS’s officers and (ii) all insurance required pursuant to the
Mortgages; provided that, notwithstanding the foregoing, in no event shall MKS
or any Restricted Subsidiary be required to obtain or maintain insurance that is
more restrictive than its normal course of practice. Each such policy

 

107



--------------------------------------------------------------------------------

of insurance shall as appropriate, (i) name the Collateral Agent as an
additional insured thereunder as its interests may appear and/or (ii) in the
case of each casualty insurance policy, contain a mortgagee/loss payable clause
or endorsement that names the Collateral Agent as the mortgagee/loss payee
thereunder.

(b) With respect to each Mortgaged Property that is located in an area
identified by the Federal Emergency Management Agency (or any successor agency
thereto) as a “special flood hazard area” with respect to which flood insurance
has been made available under the Flood Insurance Laws, MKS or the applicable
Restricted Subsidiary (i) shall obtain and maintain with financially sound and
reputable insurance companies, such flood insurance in such reasonable total
amount as the Administrative Agent and the Lenders may from time to time
reasonably require and otherwise sufficient to comply with all applicable rules
and regulations promulgated under the Flood Insurance Laws and (ii) promptly
upon request of the Administrative Agent or any Lender, shall deliver to the
Administrative Agent or such Lender as applicable, evidence of such compliance
in form and substance reasonably acceptable to the Administrative Agent or such
Lender, including, without limitation, evidence of annual renewals of such flood
insurance.

Section 6.06 Books and Records; Inspection Rights; Appraisals; Field
Examinations. (a) Each Borrower will, and will cause each of its Restricted
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries in conformity with GAAP and applicable law are made of all
material financial dealings and transactions in relation to its business and
activities. Each Borrower will, and will cause each of its Restricted
Subsidiaries to, permit any representatives designated by the Administrative
Agent (pursuant to a request made through the Administrative Agent), at
reasonable times upon reasonable prior notice (but not more than once annually
if no Event of Default shall exist), to visit and inspect its properties, to
examine and make extracts from its books and records, including examination of
its environmental assessment reports and Phase I or Phase II studies, if any,
and to discuss its affairs, finances and condition with its officers, all at
such reasonable times, as often as reasonably requested and at the expense of
the Borrowers. Each Borrower acknowledges that the Administrative Agent, after
exercising its rights of inspection, may prepare and distribute to the Lenders
certain reports pertaining to any Borrower and its Restricted Subsidiaries’
assets for internal use by the Administrative Agent and the Lenders.

(b) At reasonable times during normal business hours and upon reasonable prior
notice that the Administrative Agent requests, independently of or in connection
with the visits and inspections provided for in clause (a) above, (x) the
Administrative Agent may conduct (or engage third parties to conduct) such field
examinations, verifications and evaluations as the Administrative Agent may deem
necessary or appropriate and (y) so long as any amount of Eligible Inventory is
included in the Borrowing Base, each Loan Party and each Restricted Subsidiary
shall grant access to the Administrative Agent (including employees of the
Administrative Agent or any consultants, accountants, lawyers and appraisers
retained by the Administrative Agent) to such Person’s books, records, accounts
and Inventory so that the Administrative Agent or an appraiser retained by the
Administrative Agent may conduct an inventory appraisal; provided that the
Borrowers shall only be required to cover the costs of such periodic field
examinations and inventory appraisals as follows:

(i) in any calendar year, no more than one such field examination and (so long
as any amount of Eligible Inventory is included in the Borrowing Base) one such
appraisal shall be at the Borrowers’ expense; provided that if at the time of
the commencement of any field examination or appraisal the Excess Availability
has been less than the greater of (x) 20% of the Line Cap and (y) $17,500,000
for a period of at least three (3) consecutive Business Days, up to one
additional field examination and (so long as any amount of Eligible Inventory is
included in the Borrowing Base) up to one additional appraisal during the twelve
month period after such time shall be at the Borrowers’ expense; and

 

108



--------------------------------------------------------------------------------

(ii) at any time after the occurrence and during the continuation of an Event of
Default, as many appraisals and field examinations as the Administrative Agent
may reasonably request shall be at the Borrowers’ expense.

Section 6.07 Compliance with Laws. Each Borrower will, and will cause the
Acquired Business and each Restricted Subsidiary of the foregoing, to comply
with all laws, rules, regulations and orders of any Governmental Authority
applicable to it or its property, in each case except where the failure to do
so, individually or in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect.

Section 6.08 Use of Proceeds. Each Borrower has or will use the proceeds of the
Loans and will use the Letters of Credit solely for the purposes set forth in
Section 5.17. No part of the proceeds of any Loan have or will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board of Governors of the Federal Reserve System, including
Regulations T, U and X.

Section 6.09 Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances.

(a) Within the time periods specified in the last paragraph of this
Section 6.09, after (i) any Person becomes a Restricted Subsidiary that is not
an Excluded Subsidiary or an Excluded Tax Subsidiary, (ii) any Excluded
Subsidiary (other than an Excluded Tax Subsidiary) that is not an Unrestricted
Subsidiary or an Excluded Tax Subsidiary ceases to be an Excluded Subsidiary or
(iii) an Excluded Tax Subsidiary that is not an Unrestricted Subsidiary or an
Excluded Subsidiary ceases to be an Excluded Tax Subsidiary (each, a “New Loan
Party”) (including, in each case, for the avoidance of doubt, a Restricted
Subsidiary that is no longer an Excluded Subsidiary), in each case, the Borrower
shall promptly provide the Administrative Agent with written notice thereof and
shall cause each such New Loan Party to deliver to the Administrative Agent
(x) a guaranty or a joinder to the Guaranty Agreement in form and substance
reasonably satisfactory to the Administrative Agent, guaranteeing the Loan
Parties’ obligations under the Finance Documents and (y) a joinder to all
applicable Collateral Documents then in existence, in each case as specified by,
and in form and substance reasonably satisfactory to, the Administrative Agent,
securing payment of all the Finance Obligations of such New Loan Party under the
Finance Documents, accompanied by appropriate corporate resolutions, other
corporate documentation and customary legal opinions as may be reasonably
requested by, and in form and substance reasonably satisfactory to, the
Administrative Agent and its counsel.

(b) Each Borrower will, and will cause each other Loan Party to, execute and
deliver, or cause to be executed and delivered, to the Administrative Agent such
documents, agreements and instruments, and will take or cause to be taken such
further actions (including the filing and recording of financing statements,
fixture filings, Mortgages and other documents), which may be required by law or
which the Administrative Agent may, from time to time, reasonably request to
carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure perfection and priority of the Liens created by the
Collateral Documents, all at the expense of the Borrower.

(c) If any asset constituting Collateral is acquired by a Loan Party after the
Closing Date (other than Excluded Property and assets constituting Collateral
under the Collateral Documents that become subject to the Lien in favor of the
Collateral Agent upon acquisition thereof), the Borrowers will notify the
Administrative Agent thereof, and, if requested by the Administrative Agent, the
Borrowers will cause such Collateral to be subject to a Lien securing the
Finance Obligations and will take, and cause the other Loan Parties to take,
such actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in clause (c)
above, all at the expense of the Borrowers; provided that, with respect to
Equity Interests, such actions will be limited to those specified in clause (b)
above.

 

109



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, with respect to (x) any property (other than
Excluded Property), owned on or acquired after the Closing Date, the Loan
Parties shall have one hundred twenty (120) days after the date hereof or date
of acquisition thereof as applicable, or (y) any New Loan Party, the Loan
Parties shall have ninety (90) days after the date such Person becomes a New
Loan Party (or in each case, such later date as may be agreed upon by the
Administrative Agent in the exercise of its reasonable discretion with respect
thereto), in each case of the foregoing, to take the actions required by this
Section.

(e) Notwithstanding the foregoing, the Administrative Agent shall not enter into
any Mortgage in respect of any real property acquired by any Loan Party after
the Closing Date until (x) the date that occurs 45 days after the Administrative
Agent has delivered to the Lenders (which may be delivered electronically) the
following documents in respect of such real property: (i) a completed flood
hazard determination from a third party vendor, (ii) if such real property is
located in a “special flood hazard area,” (A) a notification to the applicable
Loan Party of that fact and (if applicable) notification to the applicable Loan
Party that flood insurance is not available and (B) evidence of receipt by the
applicable Loan Party of such notice, and (iii) if such notice is required to be
provided to the applicable Loan Party and flood insurance is available in the
community in which such real property is located, evidence of flood insurance,
and (y) the Administrative Agent shall have received written confirmation from
the Lenders that flood insurance due diligence and flood insurance compliance
has been completed by the Lenders (such written confirmation not to be
unreasonably conditioned, withheld or delayed).

Section 6.10 Designation of Subsidiaries. MKS may, at any time from and after
the Closing Date, designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing, (ii) with respect to any such
designation of any Subsidiary or Subsidiaries as Unrestricted Subsidiary whose
assets included immediately before such designation in the Borrowing Base
represent at least 5% of the Borrowing Base immediately before such designation,
the Payment Conditions are met (and as a condition precedent to the
effectiveness of any such designation, MKS shall deliver to the Administrative
Agent a certificate setting forth in reasonable detail the calculations
demonstrating such compliance), (iii) if a Restricted Subsidiary is being
designated as an Unrestricted Subsidiary hereunder, such Restricted Subsidiary,
together with all other Unrestricted Subsidiaries as of such date of
designation, must not have contributed greater than 10% of MKS’s Consolidated
EBITDA (calculated inclusive of all Unrestricted Subsidiaries), as of the most
recently ended fiscal quarter of MKS, for the period of four (4) consecutive
fiscal quarters then ended, for which financial statements have been delivered
pursuant to Section 6.01 and (iv) each Subsidiary designated as a “Restricted
Subsidiary” under the Term Facility shall be designated as a Restricted
Subsidiary hereunder. The designation of any Restricted Subsidiary as an
Unrestricted Subsidiary after the Closing Date shall constitute an Investment by
the applicable Loan Party therein at the date of designation in an amount equal
to the fair market value of the applicable Loan Party’s investment therein (as
determined in good faith by MKS). The designation of any Unrestricted Subsidiary
as a Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Indebtedness or Liens of such Subsidiary existing at such
time and (ii) a return on any Investment by the applicable Loan Party in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the fair market value at the date of such designation of such Loan Party’s
Investment in such Subsidiary. Notwithstanding the foregoing, MKS shall not be
permitted to be an Unrestricted Subsidiary.

 

110



--------------------------------------------------------------------------------

Section 6.11 Cash Management.

(a) (i) Each Borrower shall enter into, and shall cause each other Loan Party to
enter into, control agreements (each, a “Blocked Account Agreement”) as soon as
possible after the Closing Date and, in any event, shall have caused such
Blocked Account Agreements to be entered into within 90 days after the Closing
Date (or such later date approved by the Administrative Agent in its reasonable
discretion), in form and substance reasonably satisfactory to the Administrative
Agent, with the Administrative Agent and each other bank with which such Loan
Party maintains any deposit account, securities account, commodities account or
lockbox (other than any Excluded Account) (collectively, the “Blocked
Accounts”); and (ii) within 90 days after the Closing Date (or such later date
approved by the Administrative Agent in its reasonable discretion), MKS shall
provide the Administrative Agent with a schedule of Blocked Accounts and a
schedule of Excluded Accounts in each case certified by a Financial Officer of
MKS.

(b) Each of the Borrowers agrees that it will cause all proceeds of the Current
Asset Collateral to be deposited into a Blocked Account.

(c) Each Blocked Account Agreement (other than the Blocked Account Agreement
with respect to the Investment Account) shall require (only during the
continuance of a Cash Dominion Period and following delivery of notice of the
commencement thereof from the Administrative Agent to MKS and the account bank
party to such instrument or agreement) ACH or wire transfer no less frequently
than once per Business Day (but without limit on frequency if the Maturity Date
shall have actually occurred) of all available cash balances and cash receipts,
including the then contents or then entire ledger balance of each Blocked
Account (other than the Investment Account) (net of (i) such minimum balance as
may be required to be maintained in the subject Blocked Account by the bank at
which such Blocked Account is maintained and (ii) with respect to any such
Blocked Account in which any proceeds of a Revolving Borrowing or borrowing of
“Incremental Term Loans” (under and as defined in the Term Credit Agreement)
were deposited, solely during the two (2) Business Days immediately following
the date on which such Revolving Borrowing or borrowing was made, the amount of
such proceeds remaining on deposit in such Blocked Account at the time of such
ACH or wire transfer), to one or more accounts designated by and under the sole
control and dominion of the Administrative Agent (the “Payment Accounts”).
Subject to the terms of the Intercreditor Agreement, (x) if an Event of Default
has occurred and is continuing and after the exercise of remedies provided for
in Section 8.02 (or the Loans have automatically become immediately due and
payable under Section 8.01 and the L/C Obligations have been required to be Cash
Collateralized), all amounts received in a Payment Account or such other account
shall be applied (and allocated) by the Administrative Agent in accordance with
Section 8.03 or (y) otherwise, all amounts received in a Payment Account or such
other account shall be applied (and allocated) by the Administrative Agent in
accordance with Section 2.09(b)(iv).

(d) If, at any time after the occurrence and during the continuance of a Cash
Dominion Event, any cash or Cash Equivalents owned by any Loan Party (excluding
amounts in payroll, trust, employee benefits and tax withholding accounts funded
in the ordinary course of business and required by applicable Law and excluding
accounts the aggregate amount of deposit therein or credited thereto do not
exceed $2,000,000 at any time (each such account, an “Excluded Account”)) are
deposited to any account or lockbox or held pursuant to any other arrangement,
otherwise than in a Blocked Account subject to a Blocked Account Agreement, the
Administrative Agent shall be entitled to require the applicable Loan Party to
terminate such account or other arrangement and have all funds therein or
subject thereto transferred to a Blocked Account, and to cause all future
deposits to be made to a Blocked Account.

(e) The Loan Parties may close Blocked Accounts and/or open new Blocked Accounts
without the Administrative Agent’s consent, subject to the prompt execution and
delivery to the Administrative Agent of a Blocked Account Agreement with respect
to each new Blocked Account to the extent required by the provisions of this
Section 6.11. The Loan Parties may open or close Excluded Accounts at any time,
without requirement of delivery of a Blocked Account Agreement without consent
of the Administrative Agent.

 

111



--------------------------------------------------------------------------------

(f) So long as no Cash Dominion Period is in effect, the Loan Parties may
direct, and shall have sole control over, the manner of disposition of funds in
their respective Blocked Accounts.

(g) (i) Any amounts received in the Payment Accounts (including all interest and
other earnings with respect thereto, if any) at any time after Discharge of
Senior Credit Obligations (other than contingent indemnification obligations as
to which no claim has been asserted) and (ii) any amounts that continue to be
swept to the Payment Accounts after no Cash Dominion Event exists, shall, in
each case, be remitted to the operating account of the Borrowers as specified by
MKS.

Section 6.12 Compliance with Environmental Laws. Each of the Loan Parties and
Restricted Subsidiaries will comply, and use commercially reasonable efforts to
cause all lessees and other Persons occupying real property of any Loan Party to
comply, with all Environmental Laws and Environmental Permits applicable to its
operations, real property and facilities; obtain and renew all material
Environmental Permits applicable to its operations, real property and
facilities; and conduct all investigations, response and other corrective
actions to address the Release or threat of Release of Hazardous Materials to
the extent required by, and in accordance with, Environmental Laws, except in
each case for any such failure which would not be reasonably expected to have a
Material Adverse Effect; provided that no Loan Party or Restricted Subsidiary
shall be required to undertake any such action to the extent that its obligation
to do so is being contested in good faith and by proper proceedings and
appropriate reserves are being maintained with respect to such circumstances in
accordance with GAAP.

Section 6.13 Sanctions; International Trade Laws. Each Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by such
Borrower, its Subsidiaries, and their respective officers, directors, employees
and agents with International Trade Laws and will conduct its business in
compliance with International Trade Laws, in all material respects.

Section 6.14 Post-Closing Obligations. Each of the Loan Parties shall deliver to
the Administrative Agent the documents set forth on Schedule 6.14, within the
time limits specified on such Schedule or such later date agreed by the
Administrative Agent in its sole discretion.

ARTICLE VII.

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit shall have expired, terminated or been Cash Collateralized
and all LC Disbursements shall have been reimbursed, each Borrower covenants and
agrees with the Lenders that:

Section 7.01 Indebtedness. Each Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

(a) the Finance Obligations;

(b) Indebtedness existing on the Closing Date and set forth in Schedule 7.01 and
any Permitted Refinancing Indebtedness in respect thereof;

 

112



--------------------------------------------------------------------------------

(c) Indebtedness of MKS to any Subsidiary and of any Restricted Subsidiary to
MKS or any other Subsidiary; provided that Indebtedness of any Restricted
Subsidiary that is not a Loan Party to any Loan Party shall be subject to, and
shall comply with, clause (i) of the proviso set forth in Section 7.04(d);

(d) Guarantees by MKS or any Restricted Subsidiary of Indebtedness or other
obligations of (i) MKS or (ii) any Subsidiary; provided that, in the case of
clause (ii), the aggregate amount of Indebtedness and other payment obligations
(other than in respect of any overdrafts and related liabilities arising in the
ordinary course of business from treasury, depository and cash management
services or in connection with any automated clearing-house transfer of funds)
of Subsidiaries that are not Loan Parties that is Guaranteed by any Loan Party
shall be permitted under clause (i) of the proviso set forth in Section 7.04(d);

(e) Indebtedness of MKS or any Restricted Subsidiary incurred to finance the
acquisition, construction, repair or improvement of any fixed or capital assets,
including Capital Lease Obligations, Synthetic Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and any
Permitted Refinancing Indebtedness in respect thereof; provided that (i) such
Indebtedness (but not any Permitted Refinancing Indebtedness in respect thereof)
is incurred prior to or within two hundred seventy (270) days after such
acquisition or the completion of such construction, repair or improvement and
(ii) the aggregate principal amount of Indebtedness permitted by this clause (e)
shall not exceed $75,000,000 at any time outstanding;

(f) Indebtedness of MKS or any Restricted Subsidiary as an account party in
respect of trade letters of credit in the ordinary course of business;

(g) Indebtedness owed in respect of any services covered by Secured Cash
Management Agreements and any other Indebtedness in respect of netting services,
business credit card programs, overdraft protection and other treasury,
depository and cash management services or incurred in connection with any
automated clearing-house transfers of funds or any cash pooling arrangement, and
to the extent constituting Indebtedness, obligations arising from the honoring
by a bank or other financial institution of a check, draft or similar instrument
inadvertently drawn against insufficient funds in the ordinary course of
business;

(h) Indebtedness under bid bonds, performance bonds, surety bonds and similar
obligations, in each case, incurred by MKS or any of its Restricted Subsidiaries
in the ordinary course of business, including guarantees or obligations with
respect to letters of credit supporting such bid bonds, performance bonds,
surety bonds and similar obligations, and other Indebtedness in respect of
surety bonds and similar instruments incurred to the extent necessary to stay
judgments that do not constitute an Event of Default under Section 8.01(j);

(i) Indebtedness of MKS or any Restricted Subsidiary in respect of Swap
Agreements entered into not for speculative purposes (i) to hedge or mitigate
risks to which MKS or any Restricted Subsidiary has actual exposure (other than
those in respect of Equity Interests of MKS or any of its Restricted
Subsidiaries) or (ii) in order to cap, collar or exchange interest rates (from
fixed to floating rates, from one floating rate to another floating rate or
otherwise) with respect to any interest-bearing liability or investment or any
currency exposure of MKS or any Restricted Subsidiary;

(j) Indebtedness of Foreign Subsidiaries, and guarantees thereof by Foreign
Subsidiaries, in an aggregate principal amount not to exceed $75,000,000 at any
time outstanding;

 

113



--------------------------------------------------------------------------------

(k) Guarantees of Indebtedness of directors, officers, employees, consultants,
agents and advisors of MKS or any of its Restricted Subsidiaries in respect of
expenses of such Persons in connection with relocations and other ordinary
course of business purposes, if the aggregate amount of Indebtedness so
Guaranteed, when added to the aggregate amount of unreimbursed payments
theretofore made in respect of such Guarantees and the amount of loans and
advances then outstanding under Section 7.04(o), shall not at any time exceed
$15,000,000;

(l) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, or from guaranties, surety
bonds or performance bonds securing the performance of MKS or any of its
Restricted Subsidiaries pursuant to such agreements, in connection with
Permitted Acquisitions, the Acquisition or permitted Dispositions;

(m) Indebtedness representing installment insurance premiums owing in the
ordinary course of business or representing financing of insurance premiums in
the ordinary course of business;

(n) Indebtedness representing deferred compensation, severance, pension, and
health and welfare retirement benefits or the equivalent to current and former
employees of MKS and its Restricted Subsidiaries established in the exercise of
MKS’s reasonable business judgment or existing on the Closing Date;

(o) unsecured Indebtedness arising out of judgments not constituting an Event of
Default;

(p) Indebtedness of any Person that becomes a Restricted Subsidiary (or of any
Person not previously a Subsidiary that is merged or consolidated with or into a
Restricted Subsidiary in a transaction permitted hereunder) after the Closing
Date, or Indebtedness of any Person that is assumed by any Restricted Subsidiary
in connection with an acquisition of assets by such Restricted Subsidiary in a
Permitted Acquisition or other Investment permitted hereunder, and any
refinancing, renewal, extension or replacement in respect thereof; provided that
(A) such Indebtedness exists at the time such Person becomes a Restricted
Subsidiary (or is so merged or consolidated) or such assets are acquired and is
not created in contemplation of or in connection with such Person becoming a
Restricted Subsidiary (or such merger or consolidation) or such assets being
acquired and (B) neither MKS nor any Restricted Subsidiary (other than such
Person or the Restricted Subsidiary with which such Person is merged or
consolidated or that so assumes such Person’s Indebtedness) shall Guarantee or
otherwise become liable for the payment of such Indebtedness;

(q) Permitted Indebtedness;

(r) other Indebtedness of MKS and its Restricted Subsidiaries in an aggregate
outstanding principal amount not in excess of the greater of (x) $125,000,000
and (y) 5% of Consolidated Total Assets for the most recently completed Test
Period;

(s) (i) Indebtedness incurred under the terms of Section 7.01(s) of the Term
Credit Agreement that are in effect as of the date hereof and (ii) any Permitted
Refinancing Indebtedness in respect thereof;

(t) (i) Indebtedness under the Term Facility and any Incremental Facility (under
and as defined in the Term Credit Agreement in effect as of the date hereof),
and any Permitted Refinancing Indebtedness in respect thereof; provided that the
aggregate principal amount incurred under this Section 7.01(t)(i) at any time
outstanding shall not exceed $1,245,000,000 plus an additional amount so long as
at the time of incurrence thereof and after giving effect thereto the Secured
Leverage Ratio on a

 

114



--------------------------------------------------------------------------------

Pro Forma Basis does not exceed 2.75:1.00; and (ii) the amount of obligations in
respect of any Secured Cash Management Agreement, any Swap Agreement with any
Swap Creditor (each, as defined in the Term Credit Agreement) and any Permitted
Refinancing Indebtedness in respect thereof; and

(u) Indebtedness incurred outside of this Agreement consisting of letters of
credit, bank guarantees and foreign lines of credit in an aggregate principal
amount at any time outstanding not to exceed $75,000,000.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.01. The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of MKS dated such date prepared in accordance
with GAAP.

Notwithstanding anything to the contrary contained in this Agreement,
Indebtedness incurred pursuant to the Term Facility (and any Permitted
Refinancing Indebtedness in respect thereof) may only be incurred pursuant to
Section 7.01(t)(i).

Section 7.02 Liens. Each Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except the following
(collectively, “Permitted Liens”):

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of MKS or any Restricted Subsidiary
existing on the Closing Date and set forth in Schedule 7.02 and any
modifications, renewals and extensions thereof and any Lien granted as a
replacement or substitute therefor; provided that (i) such replacement or
substitute Lien shall not apply to any other property or asset of MKS or any
Restricted Subsidiary other than improvements thereon or proceeds from the
disposition of such property or asset and (ii) such replacement or substitute
Lien shall secure only those obligations which it secures on the Closing Date
and any Permitted Refinancing Indebtedness in respect thereof;

(d) any Lien existing on any property or asset prior to the acquisition thereof
by MKS or any Restricted Subsidiary or existing on any property or asset of any
Person that becomes a Restricted Subsidiary (or of any Person not previously a
Subsidiary that is merged or consolidated with or into a Subsidiary in a
transaction permitted hereunder) after the Closing Date prior to the time such
Person becomes a Restricted Subsidiary (or such merger or consolidation occurs)
and any modifications, replacements, renewals or extensions thereof, in each
case, other than Liens on the Equity Interests of a Person that becomes a
Restricted Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary (or such merger or consolidation), as the case may be,
(ii) such Lien shall not apply to any other property or assets of MKS or any
Restricted Subsidiary (other than, in the case of any such merger or
consolidation, the assets of any Subsidiary without significant assets that was
formed solely for the purpose of effecting such acquisition) and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Restricted Subsidiary (or is so
merged or consolidated), as the case may be, and any refinancing, extensions,
renewals or replacements thereof that do not increase the outstanding principal
amount thereof;

 

115



--------------------------------------------------------------------------------

(e) Liens on fixed or capital assets acquired, constructed or improved by MKS or
any Restricted Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by Section 7.01(e) and obligations relating thereto not constituting
Indebtedness in respect thereof and (ii) such Liens shall not apply to any other
property or assets of MKS or any Restricted Subsidiary other than improvements
thereon or proceeds from the disposition of such property or assets; provided
further that in the event Indebtedness under Section 7.01(e) is owed to any
Person with respect to financing under a single credit facility of more than one
purchase of any fixed or capital assets, such Liens may secure all such purchase
money obligations and may apply to all such fixed or capital assets financed by
such Person under such credit facility;

(f) (i) Dispositions of assets not prohibited by Section 7.03 and in connection
therewith, customary rights and restrictions contained in agreements relating to
such Dispositions pending the completion thereof, or in the case of a license,
during the term thereof and (ii) any option or other agreement to Dispose any
asset not prohibited by Section 7.03;

(g) in the case of (A) any Subsidiary that is not a wholly-owned Subsidiary or
(B) the Equity Interests in any Person that is not a Subsidiary, any encumbrance
or restriction, including any put and call arrangements, related to Equity
Interests in such Subsidiary or such other Person set forth in the
Organizational Documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreement;

(h) any interest or title of a lessor under any lease or sublease entered into
by MKS or any Restricted Subsidiary in the ordinary course of business and other
statutory and common law landlords’ liens under leases;

(i) any interest or title of a licensor under any license or sublicense entered
into by MKS or any Restricted Subsidiary as a licensee or sublicensee
(A) existing on the Closing Date or (B) in the ordinary course of its business;

(j) licenses, sublicenses, leases or subleases granted to other Persons
permitted under Section 7.03;

(k) Liens on earnest money deposits of cash or Cash Equivalents made, or escrow
or similar arrangements entered into, in connection with any Permitted
Acquisition or other Investment permitted pursuant to Section 7.04 or other
acquisitions, Dispositions or transactions not prohibited hereunder;

(l) Liens in the nature of the right of setoff in favor of counterparties to
purchase orders or other contractual agreements with the Loan Parties in the
ordinary course of business;

(m) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods by or to any Borrower or any
Restricted Subsidiary entered into by MKS or any Restricted Subsidiary in the
ordinary course of business;

(n) Liens (i) in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business and (ii) on specific items of inventory
or other goods and proceeds thereof of any Person securing such Person’s
obligations in respect of banker’s acceptances or letters of credit issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or such other goods in the ordinary course of
business;

 

116



--------------------------------------------------------------------------------

(o) Liens on the assets and equity interests of non-Guarantor Foreign
Subsidiaries that secure only Indebtedness or other obligations of such
non-Guarantor Foreign Subsidiaries permitted hereunder;

(p) Liens on insurance policies and the proceeds thereof securing Indebtedness
permitted by Section 7.01(m);

(q) Liens (i) of a collection bank arising under Section 4-208 of the UCC (or
other applicable Law) on the items in the course of collection, (ii) in
connection with any cash pooling arrangement and (iii) attaching to commodity
trading accounts or other commodities brokerage accounts incurred in the
ordinary course of business and not for speculative purposes;

(r) Liens arising from UCC financing statements or similar filings (i) made as a
precautionary measure in respect of operating leases entered into by MKS or any
of its Subsidiaries, or (ii) made to evidence or perfect the sale or assignment
of accounts receivable pursuant to a Disposition permitted under this Agreement;

(s) Liens in favor of any Borrower or any Guarantor securing Indebtedness
permitted under Section 7.01(c);

(t) Liens on the Collateral securing Indebtedness permitted pursuant to
Section 7.01(s); provided that such Liens on Current Asset Collateral are junior
to the Liens securing the Finance Obligations, and the agent or other
representative for the lenders or holders of such Indebtedness has become a
party to the Intercreditor Agreement or another intercreditor agreement
reasonably acceptable to the Administrative Agent (an “Other Intercreditor
Agreement”);

(u) Liens on assets of MKS and its Restricted Subsidiaries not otherwise
permitted above so long as the aggregate amount of obligations subject to such
Liens does not immediately after giving effect to the incurrence of such
obligations exceed the greater of (x) $125,000,000 and (y) 5% of Consolidated
Total Assets for the most recently completed Test Period; provided that such
Liens on Current Asset Collateral are junior to the Liens securing the Finance
Obligations, and the agent or other representative for the lenders or holders of
such Indebtedness has become a party to the Intercreditor Agreement or an Other
Intercreditor Agreement;

(v) Liens securing (i) obligations in respect of Indebtedness permitted under
Section 7.01(t)(i), (ii) obligations in respect of any Secured Cash Management
Agreement, (iii) obligations in respect of any Secured Swap Agreement, and
(iv) obligations in respect of any Secured Cash Management Agreement (as defined
in the Term Credit Agreement) or any Swap Agreement with any Swap Creditor
(each, as defined in the Term Credit Agreement) permitted under
Section 7.01(t)(ii) (or, in each case, any Permitted Refinancing Indebtedness in
respect thereof); provided that such Liens under clauses (i) and (iv) hereunder
on Current Asset Collateral are junior to the Liens securing the Finance
Obligations, and the agent or other representative for the lenders or holders of
such Indebtedness has become a party to the Intercreditor Agreement or an Other
Intercreditor Agreement;

(w) Liens securing Indebtedness permitted under Section 7.01(u);

(x) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.04;

(y) Liens (i) on cash and Cash Equivalents arising in connection with the
defeasance, discharge or redemption of Indebtedness and (ii) in favor of a
trustee in an indenture relating to any Indebtedness to the extent such Liens
secure only customary compensation and reimbursement obligations of such
trustee; and

 

117



--------------------------------------------------------------------------------

(z) Assignments of insurance or condemnation proceeds relating to any property
provided to landlords (or their mortgagees) pursuant to the terms of any lease
of such property.

Section 7.03 Fundamental Changes and Asset Sales.

(a) Each Borrower will not, and will not permit any Restricted Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or Dispose of (in one transaction or in a
series of transactions) its assets (including pursuant to a Sale/Leaseback
Transaction and including by an allocation of assets among newly divided limited
liability companies pursuant to a “plan of division”), or any of the Equity
Interests of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except that:

(i) (x) any Person may merge into or consolidate with MKS in a transaction in
which MKS is the surviving corporation and (y) any Subsidiary may liquidate,
dissolve or wind up its affairs so long as the Borrower determines in good faith
that such liquidation, dissolution or winding up is in the best interest of the
Borrower and its Subsidiaries and is not materially disadvantageous to the
Lenders;

(ii) any (x) Person (other than the Borrower) may merge into or consolidate with
any Restricted Subsidiary in a transaction in which the surviving entity is such
Restricted Subsidiary (provided that any such merger or consolidation involving
a Subsidiary Guarantor must result in the surviving entity remaining or becoming
a Subsidiary Guarantor) and any (y) non-Loan Party may merge into or consolidate
with a Borrower or any Subsidiary of a Borrower (provided that any such merger
or consolidation involving a Subsidiary Guarantor must result in the surviving
entity remaining or becoming a Subsidiary Guarantor);

(iii) any Restricted Subsidiary (other than MKS) may merge into or consolidate
with any Person in a transaction permitted under clauses (xi) and
(xiii) hereunder in which the surviving entity is not a Subsidiary;

(iv) any Restricted Subsidiary (other than MKS) may Dispose of any or all of its
assets (upon voluntary liquidation, dissolution or otherwise) to MKS or any
Restricted Subsidiary (except that a Loan Party may only Dispose of its assets
under this clause (a)(iv) to the Borrower or another Loan Party);

(v) sales, transfers and other Dispositions of inventory in the ordinary course
of business, used, worn out, obsolete or surplus property and cash and Cash
Equivalents in the ordinary course of business, and the assignment,
cancellation, abandonment or other Disposition of Intellectual Property that is,
in the reasonable judgment of MKS, no longer economically practicable to
maintain or necessary in the conduct of the business of MKS and the Restricted
Subsidiaries, taken as a whole;

(vi) (x) Dispositions (including Equity Interests of Subsidiaries) or exclusive
licenses to MKS or any Restricted Subsidiary; provided that (i) any such
Disposition or exclusive license made by a Loan Party to a Restricted Subsidiary
that is not a Loan Party shall be made in compliance with Section 7.04 and
(ii) Equity Interests of a Loan Party may not be transferred to a Subsidiary
that is not a Loan Party or (y) Dispositions by MKS or any Restricted Subsidiary
to any Subsidiary that is not a Restricted Subsidiary in an amount not to exceed
$25,000,000 per fiscal year; provided, however, if any

 

118



--------------------------------------------------------------------------------

Current Asset Collateral is disposed of to a Person that is not a Loan Party
pursuant to this Section 7.03(a)(vi) in any Disposition or series of related
Dispositions and the fair market value of such Current Asset Collateral is in
excess of $10,000,000, MKS shall have delivered to the Administrative Agent a
pro forma Borrowing Base Certificate, modified to give effect to such
Disposition;

(vii) (x) Dispositions or the discount or sale, in each case without recourse,
of receivables arising in the ordinary course of business, and (y) Dispositions
of accounts receivable in connection with the collection or compromise thereof;

(viii) leases, subleases, licenses or sublicenses of property to other Persons
in the ordinary course of business not materially interfering with the business
of MKS and the Restricted Subsidiaries taken as a whole;

(ix) dispositions of property as a result of a Casualty Event involving such
property or any disposition of real property to a Governmental Authority as a
result of a Condemnation of such real property;

(x) Dispositions of investments in joint ventures, to the extent required by, or
made pursuant to buy/sell arrangements between the joint venture parties set
forth in joint venture arrangements and similar binding arrangements;

(xi) Dispositions of assets or Equity Interests; provided that (i) the
consideration received for such assets or Equity Interests shall be in an amount
at least equal to the fair market value thereof (determined by a Responsible
Officer or, for any Disposition in reliance on this Section 7.03(a)(xi) of
assets in one transaction or a series of related transactions with Net Cash
Proceeds in excess of $10,000,000, in good faith by the Board of Directors of
MKS) and no less than 75% thereof shall be paid in cash or Cash Equivalents,
(ii) the Net Cash Proceeds of such Dispositions do not exceed an aggregate
amount of $200,000,000, (iii) such Dispositions are consummated within
twenty-four (24) months following the Closing Date, (iv) no Event of Default
shall have occurred or be continuing or result therefrom and (v) if any Current
Asset Collateral is sold pursuant to this Section 7.03(a)(xi) in any Disposition
or series of related Dispositions and the fair market value (determined as
described in clause (i) in this proviso) of such Current Asset Collateral is in
excess of $10,000,000, MKS shall have delivered to the Administrative Agent a
pro forma Borrowing Base Certificate, modified to give effect to such
Disposition;

(xii) the surrender, waiver or settlement of contractual rights or claims and
litigation claims in the ordinary course of business;

(xiii) Dispositions of Equity Interests in any Subsidiary acquired in connection
with a Permitted Acquisition, in each case pursuant to any stock appreciation
rights, plans, equity incentive or achievement plans or any similar plans or the
exercise of warrants, options or other securities convertible into or
exchangeable for the Equity Interests of such Subsidiary, so long as such
rights, plans, warrants, options or other securities were not entered into or
issued in connection with or in contemplation of such Person becoming a
Subsidiary;

(xiv) Transactions permitted under Section 7.02, 7.04 and 7.06, in each case,
solely to the extent constituting Dispositions hereunder;

(xv) Permitted Restructuring Transactions;

 

119



--------------------------------------------------------------------------------

(xvi) other Dispositions of assets or Equity Interests; provided that (i) the
consideration received for such assets or Equity Interests shall be in an amount
at least equal to the fair market value thereof (determined by a Responsible
Officer or, for any Disposition in reliance on this Section 7.03(a)(xvi) of
assets in one transaction or a series of related transactions with Net Cash
Proceeds in excess of $10,000,000, in good faith by the Board of Directors of
MKS) and no less than 75% thereof shall be paid in cash or Cash Equivalents,
(ii) the Net Cash Proceeds of such Dispositions do not exceed an aggregate
amount of $20,000,000 in any calendar year, (iii) the Net Cash Proceeds thereof
are applied to a prepayment of the Term Loans to the extent required under the
Term Credit Agreement, (iv) no Event of Default shall have occurred or be
continuing or result therefrom, and (v) if any Current Asset Collateral is sold
pursuant to this Section 7.03(a)(xvi) in any Disposition or series of related
Dispositions and the fair market value (determined as described in clause (i) in
this proviso) of such Current Asset Collateral is in excess of $10,000,000, MKS
shall have delivered to the Administrative Agent a pro forma Borrowing Base
Certificate; and

(xvii) Dispositions of fixed or capital assets and related property in
connection with Indebtedness permitted under Section 7.01 for the purpose of
financing such fixed or capital assets and related property or a lease of such
assets by MKS or any Subsidiary as a lessee or debtor.

(b) MKS will not, and will not permit any of its Restricted Subsidiaries to
engage to any material extent in any business other than businesses of the type
conducted by MKS and its Restricted Subsidiaries (including the Acquired
Business and its Subsidiaries, after giving effect to the consummation of the
Acquisition) on the Closing Date and businesses reasonably related,
complementary, incidental or ancillary thereto or similar or complementary
thereto or reasonable extensions thereof.

(c) MKS will not, nor will it permit any of its Restricted Subsidiaries to,
change its fiscal year from the basis in effect on the Closing Date; provided,
however, that MKS may permit the Acquired Business to change its fiscal year to
align with the fiscal year of MKS as in effect on the Closing Date; provided,
further, the Loan Parties and Restricted Subsidiaries may, upon written notice
to the Administrative Agent, change their respective fiscal years to any other
fiscal year reasonably acceptable to the Administrative Agent, in which case, at
the request of the Administrative Agent, MKS and the Administrative Agent will,
and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.

Section 7.04 Investments, Loans, Advances, Guarantees and Acquisitions. Each
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
make any Investment except:

(a) cash (including deposit accounts) and Cash Equivalents;

(b) Permitted Acquisitions;

(c) Investments by MKS and its Restricted Subsidiaries existing on the Closing
Date (including, for purposes of financing the Acquisition) or made by MKS and
its Restricted Subsidiaries pursuant to legally binding written contracts in
existence on the Closing Date, and in each case set forth on Schedule 7.04, and
any modification, conversion, replacement, reinvestment, renewal or extension
thereof to the extent not involving any additional net Investment; provided that
the amount of the original Investment is not increased except as otherwise
permitted by this Section 7.04;

(d) Investments made by the Borrower in or to any Restricted Subsidiary or
Unrestricted Subsidiary and made by any Restricted Subsidiary in or to the
Borrower or any Unrestricted Subsidiary or another Restricted Subsidiary and
Guarantees by the Borrower or any Restricted Subsidiary

 

120



--------------------------------------------------------------------------------

of obligations of any Unrestricted Subsidiary or Restricted Subsidiary; provided
that (i) in the case of any Investment under this clause (d) by a Loan Party in
a Restricted Subsidiary which is not a Loan Party or in any Unrestricted
Subsidiary made after the Closing Date or constituting a Guarantee of
obligations of any Restricted Subsidiary that is not a Loan Party or a Guarantee
of obligations of any Unrestricted Subsidiary made after the Closing Date,
either (x) the Payment Conditions with respect thereto shall be satisfied or
(y) the aggregate amount of such Investment together with other Investments made
under this clause (d)(y) shall not exceed $125,000,000, and (ii) in the case of
any intercompany Indebtedness (other than any such (x) Indebtedness among
Subsidiaries that are not Loan Parties and, for the avoidance of doubt, any
intercompany accounts payable and receivable, guarantee fees and transfer
pricing arrangements and (y) Indebtedness with an aggregate principal amount of
$5,000,000 or less as determined at the time of such Investment), (A) no later
than thirty (30) days after such Investment, (I) such item of intercompany
Indebtedness shall be evidenced by a promissory note (which shall be
substantially in the form of Exhibit H hereto or as otherwise agreed to by the
Administrative Agent in its sole discretion) and (II) such promissory note
evidencing intercompany Indebtedness made by a Subsidiary that is not a Loan
Party to a Loan Party shall contain the subordination provisions set forth in
Exhibit I or as otherwise agreed to by the Administrative Agent in its sole
discretion and (B) each promissory note evidencing intercompany Indebtedness
held by a Loan Party shall be pledged to the Collateral Agent pursuant to the
applicable Collateral Documents to the extent required thereby;

(e) (i) Guarantees permitted by Section 7.01 (ii) Guarantees by (A) any Loan
Party of operating leases (other than Capital Lease Obligations) or of other
obligations that do not constitute Indebtedness, in each case, entered into by
any Restricted Subsidiary in the ordinary course of business and (B) any
Restricted Subsidiary that is not a Loan Party of operating leases (other than
Capital Lease Obligations) or of obligations that do not constitute
Indebtedness, in each case, entered into by any Subsidiary that is not a Loan
Party in the ordinary course of business; and (iii) Guarantees incurred in
respect of customary indemnification and purchase price adjustment obligations
of any Loan Party or Subsidiary incurred in connection with Dispositions or
Acquisitions permitted by this Agreement;

(f) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and other Investments received in connection with
the bankruptcy or reorganization of, or settlement, satisfaction or partial
satisfaction of delinquent accounts or disputes with, customers and suppliers;

(g) Investments made as a result of the receipt of non-cash consideration from a
Disposition, of any asset in compliance with Section 7.03;

(h) Investments in the form of Swap Agreements entered into (i) to hedge or
mitigate risks to which MKS or any Restricted Subsidiary has actual exposure
(other than those in respect of Equity Interests of MKS or any of its Restricted
Subsidiaries) or (ii) in order to cap, collar or exchange interest rates (from
fixed to floating rates, from one floating rate to another floating rate or
otherwise) with respect to any interest-bearing liability or investment or any
currency exposure of MKS or any Restricted Subsidiary;

(i) payroll, travel, relocation, entertainment and similar advances or loans to
directors, officers, consultants and employees of MKS or any Restricted
Subsidiary that are made in the ordinary course of business;

(j) extensions of trade credit in the ordinary course of business and other
Investments in respect of advances to customers or suppliers, prepaid expenses,
negotiable instruments held for collection or lease, utility, workers’
compensation, performance and other similar deposits provided to third parties
in the ordinary course of business;

 

121



--------------------------------------------------------------------------------

(k) Investments (including acquisitions) to the extent the consideration paid
therefor consists of Equity Interests or Equity Equivalents (other than
Disqualified Capital Stock) of MKS or the proceeds of the issuance thereof;

(l) Investments of any Person in existence at the time such Person becomes a
Restricted Subsidiary; provided such Investment was not made in connection with
or anticipation of such Person becoming a Restricted Subsidiary and any
modification, replacement, renewal or extension thereof;

(m) Investments in joint ventures and acquisitions of Equity Interests in a
Person that does not become a Subsidiary of a Loan Party; provided that the sum
of the aggregate amount of such Investments, plus the aggregate consideration
paid in all such acquisitions, made under this clause (m) after the Closing Date
shall not exceed $100,000,000 at any time outstanding;

(n) Investments consisting of Permitted Liens, Investments in the ordinary
course of business consisting of UCC Article 3 endorsements for collection or
deposit and Article 4 customary trade arrangements with customers consistent
with past practices;

(o) loans, notes or advances to directors and employees of MKS or any Restricted
Subsidiary made in the ordinary course of business; provided that the aggregate
amount of such loans and advances outstanding, when aggregated with the
Guarantees then outstanding under Section 7.01(k), at any time shall not exceed
$15,000,000;

(p) MKS and its Restricted Subsidiaries may make additional Investments
(including Post-Closing Acquisitions) so long as the aggregate amount of such
Investment together with other Investments made under this clause (p) shall not
exceed the greater of (x) $125,000,000 and (y) 5% of Consolidated Total Assets
for the most recently completed Test Period;

(q) MKS and its Restricted Subsidiaries may make additional Investments
(including Post-Closing Acquisitions) so long as the Payment Conditions with
respect thereto are satisfied;

(r) Investments constituting non-cash consideration received by the Borrower or
any Subsidiary in connection with Dispositions (to the extent not prohibited
hereby) and Casualty Events;

(s) Investments arising from the consummation of customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;

(t) Investments consisting of Restricted Payments permitted under Section 7.06;
and

(u) Investments in connection with Permitted Restructuring Transactions.

For purposes of covenant compliance with this Section 7.04, the amount of any
Investment shall be the aggregate cash investment at the time such Investment is
made, without adjustment for subsequent increases or decreases in the value of
such Investment or accrued and unpaid interest or dividends thereon, less all
dividends or other distributions or any other amount paid, repaid, returned,
distributed or otherwise received in cash in respect of such Investment. For the
avoidance of doubt, if an Investment would be permitted under any provision of
this Section 7.04 (other than Section 7.04(b)) and as a Permitted Acquisition,
such Investment need not satisfy the requirements otherwise applicable to
Permitted Acquisitions unless such Investment is consummated in reliance on
Section 7.04(b).

 

122



--------------------------------------------------------------------------------

Section 7.05 Transactions with Affiliates. Each Borrower will not, and will not
permit any of its Restricted Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates (other than such Borrower or any Restricted Subsidiary), except
(a) transactions that are on terms and conditions not materially less favorable
to such Borrower or such Restricted Subsidiary than it would obtain on an
arm’s-length basis from a Person that is not an Affiliate, (b) any Restricted
Payment permitted by Section 7.06, (c) customary fees paid and indemnifications
provided to directors of MKS and its Restricted Subsidiaries, (d) compensation
(including bonus and severance arrangements) and indemnification of, and other
employment agreements and arrangements, employee benefit plans, and stock
incentive plans with, directors, officers, consultants and employees of MKS or
any Restricted Subsidiary entered in the ordinary course of business (including
management and employee benefit plans or agreements, subscription agreements or
similar agreements pertaining to the repurchase of Equity Interests pursuant to
put/call rights or similar rights with present or former employees, officers or
directors and stock option or incentive plans and other compensation
arrangements), (e) Investments permitted by Section 7.04, (f) leases or
subleases of property in the ordinary course of business not materially
interfering with the business of MKS and the Restricted Subsidiaries taken as a
whole, (g) transactions between or among MKS and its Subsidiaries not otherwise
prohibited hereunder, (h) the payment of fees, expenses and indemnities and
other payments pursuant to, and the transactions pursuant to, the agreements set
forth on Schedule 7.05 (as such agreements are in effect on the Closing Date,
together with any amendment thereto to the extent such an amendment is not
adverse to the Lenders in any material respect), (i) the granting of
registration and other customary rights in connection with the issuance of
Equity Interests by MKS not otherwise prohibited by the Loan Documents and the
payment of reasonable out-of-pocket costs and expenses relating to registration
rights and indemnities provided in connection therewith, (j) consummation of the
transactions contemplated by the Transaction Documents, and payment of related
fees and expenses, (k) transactions pursuant to agreements in existence or
contemplated on the Closing Date and set forth on Schedule 7.05 or any amendment
thereto to the extent such an amendment is not adverse to the Lenders in any
material respect, (l) customary payments by MKS and any of the Restricted
Subsidiaries made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures), which payments are
approved by the majority of the members of the board of directors or a majority
of the disinterested members of the board of directors of MKS or a Restricted
Subsidiary in good faith, (m) the formation and maintenance of any consolidated
group or subgroup for tax, accounting or cash pooling or management purposes in
the ordinary course of business, (n) transactions undertaken in good faith (as
certified by a Responsible Officer of MKS) for the purpose of improving the
consolidated tax efficiency of MKS and its Subsidiaries and not for the purpose
of circumventing any covenant set forth in this Agreement and (o) Permitted
Restructuring Transactions.

Section 7.06 Restricted Payments. MKS will not, and will not permit any of its
Restricted Subsidiaries to, declare or make, directly or indirectly, any
Restricted Payment, except:

(a) MKS may (i) declare and pay dividends and (ii) make other Restricted
Payments with respect to its Equity Interests payable solely in additional
Equity Interests of MKS (other than Disqualified Capital Stock);

(b) MKS and any Restricted Subsidiaries may repurchase (i) Equity Interests upon
the exercise of any purchase or conversion option in respect of Equity
Equivalents if such Equity Interests represent a portion of the exercise price
thereof and (ii) Equity Interests from any current or former officer, director,
employee or consultant (or their current or former spouses, estates, estate
planning vehicles and family members) or other holder of Equity Interests to
comply with Tax withholding obligations relating to Taxes payable by such Person
upon the grant or award of such Equity Interests (or upon vesting thereof);

 

123



--------------------------------------------------------------------------------

(c) MKS and any Restricted Subsidiaries may make cash payments in lieu of the
issuance of fractional shares in connection with the exercise or conversion of
Equity Equivalents or convertible Indebtedness;

(d) Restricted Subsidiaries may declare and pay dividends or make other
distributions to Persons that own Equity interests in such Subsidiaries;
provided that in the case of a dividend or other distribution by a non-Wholly
Owned Restricted Subsidiary, such dividends or distributions shall be made
ratably with respect to their Equity Interests;

(e) MKS and any Restricted Subsidiaries may make Restricted Payments pursuant to
and in accordance with stock incentive plans or other employee benefit plans for
directors, officers or employees of MKS and its Subsidiaries;

(f) so long as no Default or Event of Default has occurred and is continuing or
would arise after giving effect thereto, MKS and any Restricted Subsidiaries may
purchase Equity Interests from present or former officers, directors,
consultants or employees (or their current or former spouses, estates, estate
planning vehicles and family members) of MKS or any Subsidiary upon the death,
disability, retirement or termination of employment or service of such officer,
director, consultant or employee, in an aggregate amount not exceeding
$5,000,000 in any fiscal year of MKS, with any unused amount in any fiscal year
being carried over to the subsequent fiscal year to increase the basket in such
fiscal year, plus, the proceeds received by MKS or any Restricted Subsidiary of
any key man life insurance;

(g) redemptions or purchases of stock appreciation rights, restricted stock
units and performance share units of the Company, in each case in connection
with the Acquisition and in an amount not to exceed $20,000,000;

(h) redemptions, repurchases, retirements or other acquisitions of Equity
Interests in MKS or any of the Restricted Subsidiaries deemed to occur upon
exercise of stock options or warrants or similar rights if such Equity Interests
represent a portion of the exercise price of, or tax withholdings with respect
to, such options or warrants or similar rights;

(i) so long as no Event of Default has occurred and is continuing or would
result therefrom, Restricted Payments in an aggregate amount per fiscal year not
to exceed 6.0% of Market Capitalization, as determined as of the date of
declaration of such Restricted Payment; it being understood and agreed that no
Restricted Payment made pursuant to this clause (i) shall be permitted unless,
as of any date of declaration thereof during any fiscal year, no Event of
Default has occurred and is continuing and the aggregate amount of Restricted
Payments made pursuant to this clause (i) during such fiscal year would not
exceed 6.0% of Market Capitalization on such date;

(j) other Restricted Payments of MKS and its Restricted Subsidiaries in an
aggregate amount not to exceed $75,000,000, provided that, at the time of the
declaration of such Restricted Payment, no Event of Default exists or would
result from such Restricted Payment;

(k) additional Restricted Payments so long as the Payment Conditions with
respect thereto are satisfied; and

(l) Permitted Restructuring Transactions.

 

124



--------------------------------------------------------------------------------

Section 7.07 Restrictive Agreements. Each Borrower will not, and will not permit
any of its Restricted Subsidiaries to enter into, incur or permit to exist any
agreement that prohibits, restricts or imposes any condition upon (x) the
ability of any Borrower or any Restricted Subsidiary to create, incur or permit
to exist any Lien upon any of its property or assets to secure the Finance
Obligations or (y) the ability of any Restricted Subsidiary to pay dividends or
other distributions with respect to holders of its Equity Interests or to make
or repay loans or advances to any Borrower or any other Restricted Subsidiary or
to Guarantee the Finance Obligations; provided that (i) the foregoing shall not
apply to:

(a) customary restrictions and conditions imposed by any Loan Document or by any
instrument governing Indebtedness permitted hereunder, including, without
limitation, the Term Credit Agreement and Permitted Refinancing Indebtedness in
respect thereof or any Loan Document (or similar term) (as defined in the Term
Credit Agreement and Permitted Refinancing Indebtedness in respect thereof);

(b) restrictions and conditions existing on the Closing Date and identified on
Schedule 7.07 and any amendments, modifications, extensions, renewals or
refinancing thereof that do not materially expand the scope of any such
restriction or condition taken as a whole;

(c) restrictions and conditions imposed by agreements of any Restricted
Subsidiary in existence at the time such Restricted Subsidiary became a
Restricted Subsidiary and any amendments, modifications, extensions, renewals or
refinancing thereof that do not materially expand the scope of any such
restriction or condition taken as a whole; provided that such restrictions and
conditions apply only to such Restricted Subsidiary;

(d) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary or assets or Equity Interests of MKS or any Restricted
Subsidiary pending such sale; provided such restrictions and conditions apply
only to the Subsidiary (or the Equity Interests thereof) that is to be sold and
such sale is permitted hereunder;

(e) restrictions imposed by any amendment or refinancings that are otherwise
permitted by the Loan Documents or the contracts, instruments or obligations
referred to in clauses (a), (b) or (c) of this Section 7.07; provided that such
amendments or refinancings do not materially expand the scope of any such
restriction or condition;

(f) customary restrictions arising under or in connection with any agreement or
instrument governing Equity Interests of any joint venture that is formed or
acquired after the Closing Date and applicable only to such joint venture;

(g) customary restrictions and conditions contained in any agreement relating to
the Disposition of any property permitted by Section 7.03 pending the
consummation of such Disposition;

(h) customary provisions restricting the transfer or encumbrance of the specific
property subject to a Permitted Lien;

(i) restrictions or conditions set forth in any agreement governing Indebtedness
permitted by Section 7.01; provided that with respect to any Material
Indebtedness (I) such restrictions and conditions are customary for such
Indebtedness and (other than restrictions with respect to Indebtedness permitted
by Section 7.01(e), (j), or (u)) are no more restrictive, taken as a whole, than
the comparable restrictions and conditions (if any) set forth in this Agreement
as determined in the good faith judgment of the Board of Directors of MKS; or
(II) the board of directors of MKS in its reasonable and good faith judgment
determines at the time such Indebtedness is incurred that any such encumbrance
or restriction will not affect the ability of the Loan Parties to service the
Loans or any other Finance Obligation;

 

125



--------------------------------------------------------------------------------

(j) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business; and

(k) restrictions on cash or other deposits (including escrowed funds) or net
worth imposed under contracts (including letters of credit and bank guarantees)
entered into in the ordinary course of business;

and (ii) clause (x) of the foregoing shall not apply to (1) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement secured by specific assets if such restrictions or conditions
apply only to the specific assets securing such Indebtedness and (2) customary
provisions in leases, subleases, licenses, sublicenses and other agreements
entered into in the ordinary course of business.

Section 7.08 Amendments to Subordinated Indebtedness Documents or Organization
Documents; Junior Debt Payments.

(a) (i) No Borrower nor any Restricted Subsidiary will amend, modify or waive
any of its rights under any agreement or instrument governing or evidencing any
Subordinated Indebtedness to the extent such amendment, modification or waiver,
taken as a whole, would reasonably be expected in the good faith judgment of MKS
to be adverse in any material respect to the Lenders; provided, however, that no
amendment, modification or waiver in respect of Subordinated Indebtedness in
connection with the incurrence of Permitted Refinancing Indebtedness in respect
of the relevant Subordinated Indebtedness or unsecured Indebtedness shall be
prohibited under this Section 7.08(a) if the terms of such amendment,
modification or waiver would be permitted either (x) pursuant to the definition
of “Permitted Refinancing Indebtedness” or (y) such Indebtedness as modified
would be permitted to be incurred at the time of such modification pursuant to
Section 7.01 and (ii) neither any Borrower nor any Restricted Subsidiary will
amend or otherwise modify any of their Organization Documents to the extent such
amendment or modification, taken as a whole, would reasonably be expected to be
adverse in any material respect to the Lenders, except for any amendment or
modification of the Organization Documents of any Foreign Subsidiary as a part
of the Permitted Restructuring Transactions.

(b) No Borrower nor any of its Restricted Subsidiaries will make any Junior Debt
Payment, except MKS and its Restricted Subsidiaries may make Junior Debt
Payments if the Payment Conditions with respect thereto are satisfied.

Section 7.09 Sale/Leaseback Transactions. None of the Borrowers or any
Restricted Subsidiary will enter into any Sale/Leaseback Transaction unless
(a) the sale or transfer of the property thereunder is permitted by
Section 7.03, (b) any Capital Lease Obligations and Synthetic Lease Obligations
arising in connection therewith are permitted by Section 7.01 and (c) any Liens
arising in connection therewith (including Liens deemed to arise in connection
with any such Capital Lease Obligations and Synthetic Lease Obligations) are
permitted by Section 7.02.

Section 7.10 Financial Covenant.

From and after the commencement of and during the continuance of a Compliance
Period, MKS will not permit its Fixed Charge Coverage Ratio for any Test Period
to be lower than 1.00 to 1.00 with such Fixed Charge Coverage Ratio to be tested
(a) on the date on which a Compliance Period begins, as of the last day of the
Test Period ending immediately prior to the date on which such Compliance Period
shall have commenced and (b) as of the last day of each Test Period thereafter
until such Compliance Period is no longer continuing.

 

126



--------------------------------------------------------------------------------

Section 7.11 Anti-Corruption Laws; Sanctions.

(a) No Loan or any other transaction contemplated by this Agreement will violate
International Trade Laws. No Borrower will request any Loan, and each of the
Borrowers and other Loan Parties shall not, directly or indirectly, use, and
shall procure that their Subsidiaries, Affiliates and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Loan (A) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person or
for any purpose in violation of any International Trade Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
a Lender, Arranger, Administrative Agent, Collateral Agent, or otherwise) of any
International Trade Laws.

(b) Each Borrower and its Subsidiaries will not directly or indirectly use the
proceeds of any Loans for any purpose which would breach the Foreign Corrupt
Practices Act of 1977, as amended, the UK Bribery Act 2010, or other similar
legislation in other jurisdictions. Each Borrower and its Subsidiaries will not
directly or indirectly, use the proceeds of any Loans, or lend, contribute or
otherwise make available such proceeds in any other manner that will result in a
violation by any individual or entity (including any individual or entity
participating in the transaction, whether as a Lender, Arranger, Administrative
Agent, Collateral Agent, L/C Issuer or otherwise) of Sanctions.

ARTICLE VIII.

EVENTS OF DEFAULT

Section 8.01 Events of Default. An Event of Default shall exist upon the
occurrence of any of the following specified events or conditions (each, an
“Event of Default”):

(a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any L/C Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this
Section 8.01) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Borrower or any other Loan Party in or in connection with this Agreement or any
other Loan Document, or in any certificate furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

(d) (i) any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 6.02(a), 6.03 (with respect to MKS’s
existence), 6.08, 6.09 or 6.11 or in Article VII or (ii) any Loan Party shall
fail to perform any covenant, condition or agreement contained in
Section 6.01(g) and such failure shall continue unremedied for a period of three
(3) Business Days;

 

127



--------------------------------------------------------------------------------

(e) any Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this
Section 8.01) or any other Loan Document, and such failure shall continue
unremedied for a period of thirty (30) days after notice thereof from the
Administrative Agent to MKS (which notice will be given at the request of the
Required Lender);

(f) any Loan Party or any Material Subsidiary thereof shall default (x) in the
payment of principal of or interest on any Material Indebtedness (after giving
effect to all applicable grace periods and delivery of all required notices) or
(y) default in the observance or performance of any agreement or condition
relating to any such Material Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto (after giving effect to all
applicable grace periods and delivery of all required notices), in each case of
foregoing clauses (x) and (y), that continues for the period of time that would
enable or permit the holder or holders of such Material Indebtedness or any
trustee or agent on its or their behalf to cause such Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (f) shall
not apply to (i) secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
if such sale or transfer is permitted hereunder and under the definitive
documents in respect of such Indebtedness and (ii) with respect to any Material
Indebtedness consisting of Swap Agreements, termination events or equivalent
events pursuant to the terms of such Swap Agreements and not as a result of any
default thereunder by any Borrower or any of its Restricted Subsidiaries;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, composition, assignment, arrangement,
moratorium of any indebtedness, reorganization, winding up, dissolution or other
relief in respect of any Borrower or any Material Restricted Subsidiary or its
debts, or of a substantial part of its assets, under any Bankruptcy Law now or
hereafter in effect or (ii) the appointment of a receiver, liquidator, trustee,
custodian, sequestrator, conservator or similar official for any Borrower or any
Material Restricted Subsidiary or for a substantial part of its assets, and, in
any such case, such proceeding or petition shall continue undismissed for sixty
(60) days or an order or decree approving or ordering any of the foregoing shall
be entered;

(h) any Borrower or any Material Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
compromise, composition, assignment, arrangement with any creditor or other
relief under any Bankruptcy Law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Section 8.01, (iii) apply
for or consent to the appointment of a receiver, liquidator, trustee, custodian,
sequestrator, conservator or similar official for any Borrower or any Material
Restricted Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(i) any Borrower or any Material Restricted Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

(j) one or more final judgments for the payment of money in an aggregate amount
in excess of $40,000,000 shall be rendered against any Borrower, any Restricted
Subsidiary or any combination thereof and the same shall remain unpaid, unstayed
and undischarged for a period of forty-five (45) consecutive days after such
judgment becomes final during which execution shall not be effectively stayed;
provided that any such amount shall be calculated after deducting from the sum
so payable any amount of such judgment or order that is covered by (x) a valid
and binding policy of insurance in favor of such Borrower or such Restricted
Subsidiary (but only if the applicable insurer shall have been advised of such
judgment and of the intent of such Borrower or such Restricted Subsidiary to
make a claim in respect of any amount payable by it in connection therewith and
such insurer shall not have disputed coverage) or (y) any third-party
indemnification obligation;

 

128



--------------------------------------------------------------------------------

(k) an ERISA Event or Foreign Benefit Event shall have occurred that, when taken
together with all other ERISA Events or Foreign Benefit Event that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

(l) a Change of Control shall occur;

(m) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms or any Borrower or
any Restricted Subsidiary shall contest in writing the enforceability of any
material provision of any Loan Document or shall deny in writing it has any or
further liability or obligation under any Loan Document; or

(n) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any material portion of the
Collateral purported to be covered thereby (and to the extent required thereby
and subject to any Permitted Liens).

Section 8.02 Acceleration; Remedies. Upon the occurrence of and during the
continuation of an Event of Default, the Administrative Agent (or the Collateral
Agent, as applicable) shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:

(a) Termination of Commitments. Declare the Commitments terminated whereupon the
Commitments shall be immediately terminated.

(b) Acceleration of Loans. Declare the unpaid principal of and any accrued
interest in respect of all Loans, any Reimbursement Obligations arising from
drawings under Letters of Credit and any and all other indebtedness or
obligations of any and every kind (other than contingent indemnification
obligations) owing by a Loan Party to any of the Lenders hereunder to be due
whereupon the same shall be immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Loan Parties.

(c) Cash Collateral. Direct the Borrowers to pay (and the Borrowers agree to,
upon receipt of such notice, or upon the occurrence of an Event of Default under
Section 8.01(g), (h) or (i), immediately pay) to the Collateral Agent additional
cash, to be held by the Collateral Agent, for the benefit of the Lenders, in a
cash collateral account as additional security for the L/C Obligations in
respect of subsequent drawings under all then outstanding Letters of Credit in
an amount equal to the maximum aggregate amount which may be drawn under all
Letters of Credit then outstanding plus all accrued interest and fees thereon.

(d) Enforcement of Rights. Enforce any and all rights and interests created and
existing under the Loan Documents, including, without limitation, all rights and
remedies existing under the Loan Documents, all rights and remedies against a
Guarantor and all rights of setoff.

 

129



--------------------------------------------------------------------------------

(e) Enforcement Rights Vested Solely in Administrative Agent and Collateral
Agent. The Lenders agree that this Agreement may be enforced only by the action
of the Administrative Agent, acting upon the instructions of the Required
Lenders, and, with respect to the Collateral, the Collateral Agent, and that no
other Finance Party shall have any right individually to seek to enforce any
Loan Document or to realize upon the security to be granted hereby.

Notwithstanding the foregoing, if an Event of Default specified in
Section 8.01(g), (h) or (i) shall occur, then the Commitments shall
automatically terminate, all Loans, all Reimbursement Obligations under Letters
of Credit, all accrued interest in respect thereof and all accrued and unpaid
fees and other indebtedness or obligations owing to the Lenders hereunder and
under the other Loan Documents shall immediately become due and payable and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations, as
aforesaid shall automatically become effective, in each case without the giving
of any notice or other action by the Administrative Agent or the Lenders, which
notice or other action is expressly waived by the Loan Parties.

Section 8.03 Allocation of Payments After Event of Default.

(a) Priority of Distributions. Each Borrower hereby irrevocably waives the right
to direct the application of any and all payments in respect of their Finance
Obligations and any proceeds of Collateral after the occurrence and during the
continuance of an Event of Default and agrees that, notwithstanding the
provisions of Sections 2.09(b) and 2.14, after the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have been required to be Cash
Collateralized), all amounts collected or received on account of any Finance
Obligation shall, subject to the provisions of Sections 2.16 and 2.17 and the
Intercreditor Agreement, be applied by the Administrative Agent in the following
order:

FIRST, ratably, to pay any fees, indemnities, or expense reimbursements then
owing to any Agent and any L/C Issuer (other than in connection with Cash
Management Obligations or Swap Obligations);

SECOND, ratably, to pay any fees or expense reimbursements then owing to the
Lender Parties (other than in connection with Cash Management Obligations or
Swap Obligations),

THIRD, ratably, to pay interest due in respect of the Protective Advances,

FOURTH, ratably, to pay the principal of the Protective Advances,

FIFTH, ratably, to pay interest then due and payable on the Loans (other than
the Protective Advances) and unreimbursed L/C Disbursements,

SIXTH, ratably, to pay principal on the Loans (other than the Protective
Advances), unreimbursed L/C Disbursements and any amounts owing with respect to
Reported Cash Management Obligations and Reported Swap Secured Obligations,

SEVENTH, ratably, to pay an amount to the Administrative Agent equal to 103% of
the aggregate undrawn face amount of all outstanding Letters of Credit, to be
held as Cash Collateral for such Letters of Credit,

 

130



--------------------------------------------------------------------------------

EIGHTH, ratably, to the payment of any amounts owing with respect to Cash
Management Obligations (other than Reported Cash Management Obligations) and
Swap Secured Obligations (other than Reported Swap Secured Obligations),

NINTH, ratably, to the payment of any other Finance Obligations owing to the
Administrative Agent or any Lender Party, and

TENTH, any balance remaining after the Finance Obligations shall have been paid
in full and no Letters of Credit shall be outstanding (other than Letters of
Credit which have been Cash Collateralized in accordance with the foregoing)
shall be paid over to the applicable Loan Party at its account designated for
such purpose by written notice by such Loan Party to the Administrative Agent or
to whomsoever else may be lawfully entitled to receive the same.

In carrying out the foregoing, amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category. Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Revolving Loans shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans then held by the Revolving Lenders, unless otherwise provided by this
Agreement. The application of any payment pursuant to this Section 8.03 shall be
made first, to Base Rate Loans and second, to Eurodollar Loans. Each of the
Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Finance Obligations to maximize realization of the Collateral
(it being understood that, notwithstanding the foregoing, in no event shall be
payments be made pursuant to clause EIGHT or NINTH above prior to the payment in
full of all obligations described in clauses FIRST through SEVENTH above).

(b) Reliance by Agent. For purposes of applying payments received in accordance
with this Section 8.03, each Agent shall be entitled to rely upon (i) the Swap
Creditors and their Affiliates for a determination of the outstanding Swap
Secured Obligations and (ii) the Cash Management Banks and their Affiliates for
a determination of the outstanding Cash Management Obligations. Unless it has
actual knowledge to the contrary, each Agent, in acting hereunder, shall be
entitled to assume that no Secured Cash Management Agreement and no Secured Swap
Agreement is in existence.

ARTICLE IX.

AGENCY PROVISIONS

Section 9.01 Appointment and Authority. Each of the Lenders and each L/C Issuer
hereby irrevocably appoints Barclays to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Each of the Lenders and each L/C Issuer hereby irrevocably appoints
Barclays to act on its behalf as the Collateral Agent hereunder and under the
other Loan Documents and authorizes the Collateral Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Collateral Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Collateral Agent, the Arrangers, the
Lenders and the L/C Issuers, and none of the Borrowers or any other Loan Party
shall have rights as a third party beneficiary of any of such provisions.

 

131



--------------------------------------------------------------------------------

Each L/C Issuer shall act on behalf of the Revolving Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (a) provided to the
Agents in this Article with respect to any acts taken or omissions suffered by
such L/C Issuer in connection with Letters of Credit issued by it or proposed to
be issued by it and L/C Documents pertaining to such Letters of Credit as fully
as if the term “Agent” as used in this Article and the definition of “Agent
Related Person” included such L/C Issuer with respect to such acts or omissions,
and (b) as additionally provided herein with respect to each L/C Issuer.

Section 9.02 Rights as a Lender. Each Person serving as an Agent or an Arranger
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent or an
Arranger, as applicable, and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as an Agent or an Arranger, as applicable, hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with any
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
an Agent or an Arranger, as applicable, hereunder and without any duty to
account therefor to the Lenders.

Section 9.03 Exculpatory Provisions. Each Agent and each Arranger, each in its
capacity as such, shall not have any obligations, duties or responsibilities
under this Agreement but shall be entitled to all benefits of this Article IX.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, none of the Agents or any Arranger:

(i) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
of percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable Law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Bankruptcy Law or that may affect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Bankruptcy Law; and

(iii) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Article VIII and Section 10.01) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non-appealable judgment. No Agent shall be deemed to
have knowledge or notice of the occurrence of any Default unless and until
notice describing such Default is given to such Agent by MKS, a Lender or an L/C
Issuer and stating that such notice is a “notice of default.”

 

132



--------------------------------------------------------------------------------

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term us used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.

Each party to this Agreement acknowledges and agrees that the Administrative
Agent will use an outside service provider for the tracking of all UCC financing
statements required to be filed pursuant to the Loan Documents and notification
to the Administrative Agent, of, among other things, the upcoming lapse or
expiration thereof. No Agent shall be liable for any action taken or not taken
by such service provider.

Section 9.04 Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. Each Agent may consult with legal counsel (who may be counsel
for any Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

Section 9.05 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

Section 9.06 Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, each Lender shall indemnify upon demand
each Agent Related Person and L/C Issuer (to the extent not reimbursed by or on
behalf of the Borrowers and without limiting the obligations of any Loan Party
to do so) on a pro rata basis (determined as of the time that the

 

133



--------------------------------------------------------------------------------

applicable payment is sought based on each Lender’s ratable share at such time)
and hold harmless each Agent Related Person and L/C Issuer against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for payment to any Agent Related Person or L/C Issuer of any portion of such
Indemnified Liabilities to the extent determined in a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from such Agent
Related Person’s own gross negligence or willful misconduct (and no action taken
in accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section).
In the case of any investigation, litigation or proceeding giving rise to any
Indemnified Liabilities, this Section applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including the fees, disbursements and other charges of counsel) incurred by the
Administrative Agent in connection with preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights and responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such costs or expenses by or on
behalf of the Borrowers.

Section 9.07 Resignation of Agents. Each Agent may at any time give notice of
its resignation to the Lenders, the L/C Issuers and any Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right,
with, so long as no Event of Default has occurred or is continuing, the consent
of the Borrowers (such consent not to be unreasonably withheld or delayed), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring Agent gives
notice of its resignation, then the retiring Agent may on behalf of the Lenders
and the L/C Issuers, with, so long as no Event of Default has occurred or is
continuing, the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed), appoint a successor Agent meeting the qualifications set
forth above; provided that if the Agent shall notify MKS and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Collateral Agent on behalf of the Lenders or the L/C Issuers under
any of the Loan Documents, the retiring Collateral Agent shall continue to hold
as nominee such collateral security until such time as a successor Collateral
Agent is appointed) and (b) all payments, communications and determinations
provided to be made by, to or through an Agent shall instead be made by or to
each Lender and L/C Issuer directly, until such time as the Required Lenders
appoint a successor Agent as provided for above in this Section 9.07. Upon the
acceptance of a successor’s appointment as Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) (and for the avoidance of doubt, any
successor Collateral Agent shall be deemed to have actual knowledge of any Swap
Agreements outstanding at such time), Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section 9.07). The fees payable by the Borrowers to a successor Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the retiring Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
as Agent.

 

134



--------------------------------------------------------------------------------

Any resignation by Barclays as Administrative Agent pursuant to this
Section 9.07 shall also constitute its resignation as an L/C Issuer. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of a retiring L/C Issuer, (ii) a retiring L/C
Issuer shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit issued
by the retiring L/C Issuer, if any, outstanding at the time of such succession
or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.

Section 9.08 Non-Reliance on Agents and Other Lenders. Each Lender and L/C
Issuer acknowledges that it has, independently and without reliance upon any
Agent Related Person or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender Party
further represents and warrants that it has reviewed each document made
available to it on the Platform in connection with this Agreement and has
acknowledged and accepted the terms and conditions applicable to the recipients
thereof and each Lender Party also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

Section 9.09 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Agents or any Arranger shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Collateral Agent, a Lender or L/C Issuer hereunder.

Section 9.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, examinership, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other Senior
Credit Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Section 2.09 and 10.04) allowed in such judicial proceeding;

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and

(iii) and any custodian, receiver, examiner, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and L/C Issuer to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the L/C
Issuers, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Section 2.09 and 10.04.

 

135



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Senior
Credit Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

Section 9.11 Collateral and Guaranty Matters. Each Lender agrees that any action
taken by the Administrative Agent, the Collateral Agent or the Required Lenders
(or, where required by the express terms of this Agreement, a greater or lesser
proportion of the Lenders) in accordance with the provisions of this Agreement
or of the other Loan Documents, and the exercise by the Administrative Agent,
the Collateral Agent or Required Lenders (or, where so required, such greater or
lesser proportion) of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. Without limiting the generality of the
foregoing, the Lenders irrevocably authorize the Administrative Agent and
Collateral Agent, at its option and in its discretion:

(i) to release any Lien on any property granted to or held by the Administrative
Agent and Collateral Agent under any Finance Document (A) upon Discharge of
Senior Credit Obligations, (B) that is sold, transferred, disposed or to be
sold, transferred, disposed as part of or in connection with any Disposition
(other than any sale to a Loan Party) permitted hereunder, (C) subject to
Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders or (D) to the extent such property is owned by a Guarantor upon the
release of such Guarantor from its obligations under its Guaranty pursuant to
clause (iii) below;

(ii) to subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by clause (c) or (d) of
the definition of Permitted Encumbrances or Section 7.02 (e), (j), (m), (p), and
(q)(iii);

(iii) to release any Guarantor from its obligations under the Guaranty Agreement
if such Person ceases to be a Restricted Subsidiary or becomes an Excluded
Subsidiary or an Excluded Tax Subsidiary as a result of a transaction or
occurrence permitted hereunder (or designation as an Unrestricted Subsidiary in
accordance with Section 6.10); provided that no such release shall occur if such
Guarantor continues to be a guarantor in respect of the Term Facility, any
Credit Agreement Refinancing Indebtedness (under and as defined in the Term
Credit Agreement), or any Refinanced Debt; and

(iv) to enter into non-disturbance and similar agreements in connection with the
licensing of intellectual property permitted pursuant to the terms of this
Agreement.

Upon request by the Administrative Agent at any time the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty Agreement pursuant to this
Section 9.11.

 

136



--------------------------------------------------------------------------------

In each case as specified in this Section 9.11, the applicable Agent shall (and
each Lender irrevocably authorizes the applicable Agent to), at the Borrowers’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request (i) to evidence the release or subordination
of such item of Collateral from the assignment and security interest granted
under the Collateral Documents, (ii) to enter into non-disturbance or similar
agreements in connection with the licensing of intellectual property or (iii) to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this
Section 9.11 and in form and substance reasonably acceptable to such Agent.

The Administrative Agent is authorized to enter into the Intercreditor Agreement
and any Other Intercreditor Agreement, intercreditor agreement, collateral trust
or similar agreement contemplated hereby with respect to any (a) Indebtedness
(i) that is (A) required or permitted to be subordinated hereunder and/or
(B) secured by Liens ranking senior, pari passu or junior to the Liens securing
the Finance Obligations and which contemplates an intercreditor, subordination
or collateral trust agreement and/or (b) obligations under any Secured Cash
Management Agreement or Secured Swap Agreement, whether or not constituting
Indebtedness (any such other intercreditor agreement, an “Additional Agreement”)
and the Finance Parties party hereto acknowledge that the Intercreditor
Agreement and any Additional Agreement is binding upon them. Each Finance Party
party hereto (a) agrees that it will be bound by, and will not take any action
contrary to, the provisions of the Intercreditor Agreement and/or any Additional
Agreement and (b) authorizes and instructs the Administrative Agent to enter
into the Intercreditor Agreement and/or any Additional Agreement and to subject
the Liens on the Collateral securing the Finance Obligations to the provisions
thereof. The foregoing provisions are intended as an inducement to the Finance
Parties to extend credit to the Borrowers, and the Finance Parties are intended
third-party beneficiaries of such provisions and the provisions of the
Intercreditor Agreement and/or any Additional Agreement.

Section 9.12 Related Obligations. The benefit of the Loan Documents and of the
provisions of this Agreement relating to the Collateral shall extend to and be
available in respect of any Swap Obligations and Cash Management Obligations
permitted hereunder from time to time owing to one or more Affiliates of one or
more Lenders or owing to one or more Swap Creditors or Cash Management Banks
(collectively, “Related Obligations”) solely on the condition and understanding,
as among the Collateral Agent and all Finance Parties, that (i) the Related
Obligations shall be entitled to the benefit of the Loan Documents and the
Collateral to the extent expressly set forth in this Agreement and the other
Loan Documents and to such extent the Administrative Agent and the Collateral
Agent shall hold, and have the right and power to act with respect to, the
Guaranty Agreement and the Collateral on behalf of and as agent for the holders
of the Related Obligations, but the Administrative Agent and the Collateral
Agent are otherwise acting solely as agent for the Lenders and the L/C Issuers
and shall have no fiduciary duty, duty of loyalty, duty of care, duty of
disclosure or other obligation whatsoever to any holder of Related Obligations,
(ii) all matters, acts and omissions relating in any manner to the Guaranty
Agreement, the Collateral, or the omission, creation, perfection, priority,
abandonment or release of any Lien, shall be governed solely by the provisions
of this Agreement and the other Loan Documents and no separate Lien, right,
power or remedy shall arise or exist in favor of any Finance Party under any
separate instrument or agreement or in respect of any Related Obligation,
(iii) each Finance Party shall be bound by all actions taken or omitted, in
accordance with the provisions of this Agreement and the other Loan Documents,
by the Administrative Agent, the Collateral Agent and the Required Lenders, as
applicable, each of whom shall be entitled to act at its sole discretion and
exclusively in its own interest given its own Commitments and its own interest
in the Loans, the L/C Obligations and other Senior Credit Obligations to it
arising under this Agreement or the other Loan Documents, without any duty or
liability to any Swap Creditor or Cash Management Bank or as to any Related
Obligation and without regard to whether any Related Obligation remains
outstanding or is deprived of the benefit of the Collateral or becomes unsecured
or is otherwise affected or put in jeopardy thereby and (iv) no holder of
Related Obligations and no other Finance Party (except the Lenders to the extent
set forth in this Agreement) shall have any right to be notified of, or to
direct, require or be heard with respect to, or to consent to, any action taken
or omitted in respect of the Collateral or under this Agreement or the Loan
Documents.

 

137



--------------------------------------------------------------------------------

Section 9.13 Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may deduct or withhold from any payment to any Lender Party
an amount equivalent to any applicable withholding Tax. Without limiting or
expanding the provisions of Section 3.01, each Lender Party shall indemnify and
hold harmless the Administrative Agent against, within ten (10) days after
written demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges, and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the Internal Revenue Service or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold Tax from amounts paid to or for the account of such Lender Party for
any reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender Party failed to
notify the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding Tax ineffective, whether or not
such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority). A certificate as to the amount of such payment or
liability delivered to any Lender Party by the Administrative Agent shall be
conclusive absent manifest error. Each Lender Party hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender Party under this Agreement or any other Loan Document against any
amount due to the Administrative Agent by such Lender under this Section 9.13.
The agreements in this Section 9.13 shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender Party, the termination of the Agreement or Commitments
and the repayment, satisfaction or discharge of all other obligations.

Section 9.14 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Revolving Loans, the Letters of Credit, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Revolving Loans, the Letters of Credit, the Revolving
Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Revolving Loans, the
Letters of Credit, the Revolving

 

138



--------------------------------------------------------------------------------

Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Revolving Loans, the Letters of Credit,
the Revolving Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of
PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Revolving Loans, the
Letters of Credit, the Revolving Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrowers or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the
Revolving Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto).

ARTICLE X.

MISCELLANEOUS

Section 10.01 Amendments, etc.

(a) Amendments Generally. Except as otherwise set forth in this Agreement, no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall in
any event be effective unless the same shall be in writing signed by the
Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders or such other number or percentage of the Lenders as may be
specified herein) and the Borrowers, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that the Administrative Agent and the Borrowers may, without the
consent of the other Lenders, amend, modify or supplement this Agreement and any
other Loan Document in order (i) to comply with local Law or advice of local
counsel, (ii) to cure ambiguities or defects or (iii) to cause any such Loan
Document to be consistent with this Agreement and the other Loan Documents; and
provided further that if the Administrative Agent and the Borrowers shall have
jointly identified an obvious error (including, but not limited to, an incorrect
cross-reference) or any ambiguity, omission, typographical error, defect or
inconsistency of a technical or immaterial nature, in each case, in any
provision of this Agreement or any other Loan Document (including, for the
avoidance of doubt, any exhibit, schedule or other attachment to any Loan
Document), then the Administrative Agent (acting in its sole discretion) and the
Borrowers or any other relevant Loan Party shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Document.

(b) Amendments and Waivers Pertinent to Affected Lenders. Notwithstanding
clause (a) above, no amendment, waiver or consent shall:

 

139



--------------------------------------------------------------------------------

(i) extend or increase the Commitment of any Lender without the written consent
of such Lender (it being understood that a waiver of any condition precedent set
forth in Section 4.02 or the waiver of any Default, mandatory prepayment or
mandatory reduction of any Commitments shall not constitute an extension or
increase of any Commitment of any Lender);

(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest (other than
Default interest), fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby;

(iii) reduce or forgive the principal of, or the rate of interest or any premium
specified herein on, any Loan or unreimbursed L/C Disbursement or any fees or
other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders will be required to amend the
definition of “Default Rate”;

(iv) other than to the extent required to make the Lenders share in pro rata
payments after giving effect to the implementation of an Incremental Facility,
change Section 2.12, Section 2.13 or Section 8.03 in a manner that would alter
the pro rata sharing of payments or the order of payment required thereby
without the written consent of each Lender directly affected thereby;

(v) except in connection with the implementation of any Incremental Facility,
change any provision of this Section 10.01 or the definition of “Applicable
Percentage”, “Required Lenders” or “Supermajority Lenders” or any other
provision hereof specifying the percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender;

(vi) permit the assignment or delegation by any Borrower of any of its rights or
obligations under any Loan Document, without the written consent of each Lender;

(vii) subordinate the Finance Obligations by contract to any other obligation
without the written consent of each Lender;

(viii) (a) release all or substantially all of the value of the Guaranty
Agreement without the written consent of each Lender (provided that the
Administrative Agent may, without the consent of any Lender, release any
Guarantor (or all or substantially all of the assets of a Guarantor) that is
sold or transferred (other than to any Loan Party) in compliance with
Section 7.03 or released in compliance with Section 9.11) or (b) release any
Borrower from the Guaranty Agreement without the written consent of each Lender;

(ix) release all or substantially all of the Collateral securing the Senior
Credit Obligations hereunder without the written consent of each Lender
(provided that the Collateral Agent may, without consent from any other Lender,
release any Collateral that is sold or transferred by a Loan Party (other than
to any other Loan Party) in compliance with Section 7.03, sold or transferred
pursuant to a Permitted Restructuring Transaction or released in compliance with
Section 9.11);

(x) modify the definition of Alternative Currency (except as set forth in
Section 1.08) without the consent of each Lender;

(xi) (x) adversely affect the rights or duties of any L/C Issuer under this
Agreement or any Letter of Credit Request relating to any Letter of Credit
issued or to be issued by it, without the prior written consent of such L/C
Issuer; and (y) adversely affect the rights or duties of the Administrative
Agent under this Agreement or any other Loan Document, without the prior written
consent of the Administrative Agent; and

 

140



--------------------------------------------------------------------------------

(xii) change the definition of Borrowing Base (provided that the foregoing shall
not impair the ability of the Administrative Agent to add, remove, reduce or
increase reserves included in the Borrowing Base in its Permitted Discretion),
or any of the component definitions thereof which result in increased Excess
Availability without the written consent of the Supermajority Lenders.

Notwithstanding anything to the contrary contained in this Section 10.01, this
Agreement and the other Loan Documents may be amended, modified or supplemented
with the consent of the Administrative Agent and/or the Collateral Agent at the
request of the Borrowers without the need to obtain the consent of any other
Lender if such amendment is delivered in order to effectuate any amendment,
modification or supplement pursuant to the proviso of Section 10.01(a).

Each Lender and each holder of a Revolving Note shall be bound by any waiver,
amendment or modification authorized by this Section 10.01 regardless of whether
its Revolving Note shall have been marked to make reference therein, and any
consent by any Lender or holder of a Revolving Note pursuant to this
Section 10.01 shall bind any Person subsequently acquiring a Revolving Note from
it, whether or not such Revolving Note shall have been so marked.

Notwithstanding the foregoing, no Lender consent is required to effect any
amendment or supplement to the Intercreditor Agreement or any Other
Intercreditor Agreement (i) that is for the purpose of adding the holders of
holders of Indebtedness secured by Liens on the Collateral that are pari passu
with or junior to the Liens on the Collateral securing the obligations under the
Term Facility or any Permitted Refinancing Indebtedness in respect thereof, in
each case, as parties thereto, as expressly contemplated by the terms of the
Intercreditor Agreement or such Other Intercreditor Agreement (it being
understood that any such amendment or supplement may make such other changes to
the applicable intercreditor agreement as, in the good faith determination of
the Administrative Agent, are required to effectuate the foregoing and provided,
that such other changes are not adverse, in any material respect, to the
interests of the Lenders) or (ii) that is expressly contemplated by the
Intercreditor Agreement (or the comparable provisions, if any of any Other
Intercreditor Agreement).

Section 10.02 Notices.

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in clause (b) below),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:

(i) if to any Borrower or any Loan Party, to MKS at:

MKS Instruments, Inc.

2 Tech Drive, Suite 201

Andover, MA 01810

 

141



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent or the Collateral Agent, or Barclays as an
L/C Issuer, at:

Legal Address:

Barclays Bank PLC

745 Seventh Avenue

New York, NY 10019

Attn: Komal Ramkirath

Phone: (212) 526-4454

Email: komal.ramkirath@barclays.com

Servicing Contact:

(for payments and requests for Borrowings):

Barclays Bank PLC

Attn: Kevin Leamy

Phone: (201) 499-0371

Email: 12145455230@tls.ldsprod.com

with a copy to:

Paul Hastings LLP

200 Park Avenue

New York, NY 10166

Attn: John Cobb

Phone: (212) 318-6959

Fax: (212) 230-5169

Email: johncobb@paulhastings.com

(iii) if to HSBC Bank USA, National Association as an L/C Issuer, at:

Legal Address:

HSBC Bank USA, National Association

452 Fifth Avenue

New York, NY 10018

Attn: Michelle Tawdeen

Phone: (212) 525-0723

Fax: (212) 525-2520

Email: Michelle.x.tawdeen@us.hsbc.com

Servicing Contact:

(for payments and requests for Borrowings):

HSBC Bank USA, National Association

452 5th Avenue,

New York, NY 10018

Attn: CTLA Loan Admin

Phone: (212) 525-1529

Fax: (847) 793-3415

Email: ctlanyloanadminqueries@us.hsbc.com

 

142



--------------------------------------------------------------------------------

with a copy to:

Paul Hastings LLP

200 Park Avenue

New York, NY 10166

Attn: John Cobb

Phone: (212) 318-6959

Fax: (212) 230-5169

Email: johncobb@paulhastings.com

(iv) if to a Lender, to it at its address (or its telecopier number, electronic
email address or telephone number) set forth in its Administrative
Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in clause (b) below shall be effective as provided in said clause (b).

(b) Electronic Communications. Notices and other communications to the Agents,
the Lenders and the L/C Issuers hereunder may (subject to Section 10.02(d)) be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or L/C Issuer pursuant to Article II if such Lender or L/C Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent, the Collateral Agent or any Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it (including as
set forth in Section 10.02(d)); provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

 

143



--------------------------------------------------------------------------------

(d) Posting. Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Revolving Borrowing or other extension of credit
(including any election of an interest rate or Interest Period relating
thereto), (ii) relates to the payment of any principal or other amount due under
this Agreement prior to the scheduled date therefor, (iii) provides notice of
any Default under this Agreement or (iv) is required to be delivered to satisfy
any condition precedent to the effectiveness of this Agreement and/or any
borrowing or other extension of credit hereunder (all such non-excluded
communications, collectively, the “Communications”; such excluded communications
the “Excluded Communications”), by transmitting the Communications in an
electronic/soft medium in a format reasonably acceptable to the Administrative
Agent at agency.transactions@db.com or at such other e-mail address(es) provided
to MKS from time to time or in such other form, including hard copy delivery
thereof, as the Administrative Agent shall require. In addition, each Loan Party
agrees to continue to provide the Communications to the Administrative Agent in
the manner specified in this Agreement or any other Loan Document or in such
other form, including hard copy delivery thereof, as the Administrative Agent
shall require. Nothing in this Section 10.02 shall prejudice the right of the
Agents, any Lender or any Loan Party to give any notice or other communication
pursuant to this Agreement or any other Loan Document in any other manner
specified in this Agreement or any other Loan Document or as any such Agent
shall require. Excluded Communications shall be delivered to the Administrative
Agent by facsimile communication or as the Administrative Agent shall direct.

The Communications required to be delivered pursuant to Section 6.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i), in the case of financial statements and
Communications referred to in Sections 6.01(a) and (b) and Section 6.02 on which
such financial statements and/or appropriate disclosures are publicly available
as posted on the Electronic Data Gathering, Analysis and Retrieval system
(EDGAR) or any successor filing system of the SEC, (ii) MKS posts such
documents, or provides a link thereto on MKS’s website on the Internet; or
(iii) on which such documents are posted on MKS’s behalf on an Internet or
Intranet website, if any, to which the Administrative Agent has access (whether
a commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) upon written request by the Administrative Agent, MKS
shall deliver copies (which may be electronic) of such documents to the
Administrative Agent until a written request to cease delivering copies is given
by the Administrative Agent and (ii) MKS shall notify (which may be by facsimile
or electronic mail) the Administrative Agent (and each Lender if there is at the
time no incumbent Administrative Agent) of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions (i.e.
soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by any Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents. Furthermore, if any financial statement, certificate
or other information required to be delivered pursuant to Section 6.01 shall be
required to be delivered on any date that is not a Business Day, such financial
statement, certificate or other information may be delivered to the
Administrative Agent on the next succeeding Business Day after such date.

To the extent consented to by the Administrative Agent in writing from time to
time, the Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents; provided that MKS shall also deliver to the
Administrative Agent an executed original of each Compliance Certificate
required to be delivered hereunder.

 

144



--------------------------------------------------------------------------------

Each Loan Party further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on a
Platform. The Platform is provided “as is” and “as available.” The Agents do not
warrant the accuracy or completeness of the Communications, or the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties have any liability to the Loan Parties, any Lender,
any L/C Issuer or any other Person for damages of any kind, including direct or
indirect, losses or expenses (whether in tort, contract or otherwise) arising
out of any Loan Party’s or the Administrative Agent’s transmission of
communications through the Internet, except to the extent the liability of such
Person is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from such Person’s gross negligence, bad faith or
willful misconduct. Additionally, in no event shall the Administrative Agent or
any of its Related Parties have any liability to the Loan Parties, any Lender,
any L/C Issuer or any other Person for any special, incidental or consequential
damages.

Each Borrower hereby acknowledges that (i) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of any Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and
(ii) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the
Borrowers or its Affiliates, or the respective securities of any of the
foregoing) (each, a “Public Lender”). So long as any Borrower is the issuer of
any outstanding debt or equity securities that are issued pursuant to a public
offering registered with the SEC or in a private placement for resale pursuant
to Rule 144A under the Securities Act, or is actively contemplating issuing any
such securities: (i) Borrower Materials shall not be made available to Public
Lenders unless clearly and conspicuously marked “Public – Does Not Contain
Non-Public Information” which, at a minimum, shall mean that the words “Public –
Does Not Contain Non-Public Information” shall appear prominently on the first
page thereof; (ii) by not marking Borrower Materials “Public – Does Not Contain
Non-Public Information,” such Borrower shall be deemed to have notified the
Administrative Agent, the Arrangers, the L/C Issuers and the Lenders to treat
such Borrower Materials as containing material non-public information with
respect to any Borrower or its or their securities for purposes of United States
Federal and state securities laws; (iii) all Borrower Materials that are marked
“Public – Does Not Contain Non-Public Information” are permitted to be made
available through a portion of the Platform designated “Public Investor,”
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); and (iv) the
Administrative Agent and the Arrangers shall treat only any Borrower Materials
that are marked “Public – Does Not Contain Non-Public Information” as being
suitable for posting on a portion of the Platform designated “Public Investor.”

Section 10.03 No Waiver; Cumulative Remedies. No failure by any Lender or any
L/C Issuer or by the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.

 

145



--------------------------------------------------------------------------------

Section 10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Loan Parties, jointly and severally, agree to pay
(i) all reasonable and documented out-of-pocket costs and expenses incurred by
the Administrative Agent, the Collateral Agent and the Arrangers and their
respective Affiliates (including the reasonable and documented out-of-pocket
fees, charges and disbursements of one counsel for the Administrative Agent
and/or the Collateral Agent and any local counsel reasonably necessary) in
connection with the syndication and closing of the Loans provided for herein,
the preparation, negotiation, execution, and delivery of this Agreement and the
other Loan Documents or, with respect to the Administrative Agent and Collateral
Agent, any administration, amendment, amendment and restatement, modification or
waiver of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), including in connection
with post-closing searches to confirm that security filings and recordations
have been properly made and including any costs and expenses of the service
provider referred to in Section 9.03 and in connection with its the protection
of its rights and remedies (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section 10.04, or (B) in
connection with the Loans made hereunder, including all such reasonable
out-of-pocket expenses incurred during any legal proceeding, including any
Insolvency or Liquidation Proceeding, and including in connection with any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit, (ii) all reasonable and documented out of pocket expenses incurred by
any L/C Issuer in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder, and (iii) all
reasonable and documented out of pocket expenses incurred by the Administrative
Agent, the Collateral Agent, any Lender or any L/C Issuer (including the
reasonable and documented fees, charges and disbursements of counsel for the
Administrative Agent, the Collateral Agent, any Lender or any L/C Issuer), in
connection with the enforcement or protection of its rights and remedies (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section 10.04, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such reasonable and documented
out-of-pocket expenses incurred during any legal proceeding, including any
proceeding under any Bankruptcy Law, and including in connection with any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit; provided, however, that the Borrowers will not be required to pay the
fees and expenses of more than one lead counsel to the Administrative Agent, the
Collateral Agent, any Lender or any L/C Issuer (plus one local counsel in each
applicable local jurisdiction and one specialty counsel in each applicable
specialty) and, in the case of an actual or potential conflict of interest, one
additional counsel per affected party in connection with the enforcement or
protection of its rights and remedies.

(b) Indemnification by Borrowers. The Loan Parties, jointly and severally, shall
indemnify the Administrative Agent (and any sub-agent thereof), the Collateral
Agent (and any sub-agent thereof), the Arrangers, each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits, costs (including settlement costs),
disbursements and out-of-pocket fees and expenses (including the fees, charges
and disbursements of counsel) incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by any Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document, or any amendment, amendment and
restatement, modification or waiver of the provisions hereof or thereof, or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby, thereby, or related
thereto or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by any L/C Issuer to honor a
demand for payment under a Letter of Credit if the

 

146



--------------------------------------------------------------------------------

documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release or threatened Release of Hazardous Materials on, at, under or from any
property owned, leased or operated by any Borrower or any of its Restricted
Subsidiaries at any time, or any Environmental Liability related in any way to
any Borrower or any of its Restricted Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by a Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from the gross negligence, bad faith, material breach or willful
misconduct of such Indemnitee or a Related Party thereof, or (y) disputes solely
among Indemnitees not involving any act or omission of any Loan Party or any of
their respective Related Parties (other than a dispute against the
Administrative Agent, Collateral Agent or any Arranger in their capacities as
such); provided, further, that the Loan Parties shall not be required to
reimburse the legal fees and expenses of more than one counsel (in addition to
one special counsel in each specialty area, up to one local counsel in each
applicable local jurisdiction and any additional counsel for an Indemnified
Party reasonably deemed appropriate by virtue of potential conflicts of
interests incurred in connection with investigating, defending or preparing to
defend any such action, suit, proceeding (including any inquiry or
investigation) or claim (whether or not any Agent, any Lender or any other such
Indemnified Party is a party to any action or proceeding out of which any such
expenses arise)). This Section 10.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, or liabilities
arising from any non-Tax claim.

(c) Waiver of Consequential Damages, Etc. To the full extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, and each of the Agents, each L/C Issuer and
each Lender agrees not to assert or permit any of their respective Subsidiaries
to assert any claim against any Borrower or any of its Subsidiaries or any of
their respective directors, officers, employees, attorneys, agents or advisors,
on any theory of liability, for special, indirect, consequential (including,
without limitation, any loss of profits, business or anticipated savings) or
punitive damages (in each case, as opposed to direct or actual damages) arising
out of, in connection with, or as a result of, this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof (for the avoidance of doubt, nothing in this Section 10.04(c)
shall limit any Indemnitee’s right to indemnification provisions for third party
claims as set forth in Section 10.04(b)). No Indemnitee referred to in
clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except to the extent the liability
of such Indemnitee is found in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnitee’s gross negligence,
bad faith or willful misconduct.

(d) Payments. All amounts due under this Section shall be payable not later than
thirty (30) days after receipt of invoice in reasonable detail of such amounts.

(e) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent or L/C Issuer, the replacement of any Lender Party, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Senior Credit Obligations.

 

147



--------------------------------------------------------------------------------

Section 10.05 Payments Set Aside. To the extent permitted by applicable law, to
the extent that any payment by or on behalf of a Borrower or any other Loan
Party is made to the Administrative Agent or any Lender, or the Administrative
Agent or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Insolvency or Liquidation
Proceeding or otherwise, then (i) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (ii) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Overnight Rate from time to time in effect. The obligations of the Lender
Parties under clause (ii) of the preceding sentence shall survive the payment in
full of the Senior Credit Obligations and the termination of this Agreement.

Section 10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender Party (provided that
a Borrower (other than MKS) may assign or otherwise transfer its rights or
obligations hereunder to MKS in connection with a transaction permitted under
Section 7.03(a)(i)) and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of clause (b) below, (ii) by way of participation in
accordance with the provisions of clause (d) below or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of clause (f)
below (and any other attempted assignment or transfer by any Borrower or any
Lender shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in clause (d) below and, to the extent expressly contemplated
hereby, the other Indemnitees) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees, all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitments and the Loans
(including for purposes of this clause (b), any participation interests in
Protective Advance Exposure and any Participation Interests in the Letters of
Credit) at the time owing to it; provided, however, that:

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the Commitments are not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no payment or bankruptcy Event of
Default has occurred and is continuing, MKS otherwise consents (each such
consent not to be unreasonably withheld or delayed; provided that, MKS shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after MKS has received notice thereof); provided, however, that concurrent
assignments to members of an Assignee

 

148



--------------------------------------------------------------------------------

Group and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lenders’ rights and obligations under this Agreement
with respect to the class of Loans or the class of Commitment assigned;

(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment; provided, further, that only
a single processing and recordation fee shall be payable in respect of multiple
contemporaneous assignments to Approved Funds with respect to any Lender. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire;

(iv) No such assignment shall be made to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (iv); and

(v) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans, participation interests in
Protective Advance Exposure and participations in Letters of Credit in
accordance with its Applicable Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) below, from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrowers (at their expense) shall execute and
deliver a Revolving Note to the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this clause (b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
clause (d) below.

 

149



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The Register shall record each transfer of
the Loans to a transferee upon written notification by the registered owner of
such transfer; provided, however, that failure to make any such recordation, or
any error in such recordation, shall not affect any Lender’s Commitments in
respect of any Loan. The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent, the L/C Issuers and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by MKS, the L/C Issuers,
the Collateral Agent and, with respect to its own interest only, any other
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower, the L/C Issuers or the Administrative Agent sell
participations to any Person (other than a natural Person, any Borrower or any
of its Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in the Protective Advances and the L/C Obligations) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent and the Lender Parties shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in
clauses (i), (ii) or (iii) of Section 10.01(b) that directly affects such
Participant. Subject to clause (e) below, each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01 or 3.04, and 3.05
(subject to the requirements and limitations of such Sections) to the same
extent as if it were a Lender (but, with respect to any particular Participant,
to no greater extent than the Lender that sold the participation to such
Participant) and had acquired its interest by assignment pursuant to clause (b)
above; provided that such Participant agrees to be subject to the provisions of
Section 3.07 as if it were an assignee under clause (b) above. To the extent
permitted by Law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender (but, with respect to any particular
Participant, to no greater extent than the Lender that sold the participation to
such Participant); provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and related
interest amounts) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Credit
Extensions or other obligations under any Loan Document) except to the extent
that such

 

150



--------------------------------------------------------------------------------

disclosure is necessary in connection with a Tax audit or other proceeding to
establish that any such Commitment, Credit Extension or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive, absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

No participation shall be or shall be deemed to be a discharge, rescission,
extinguishment or substitution of any outstanding Loan and any Loan subject to a
participation shall continue to be the same obligation and not a new obligation.

(e) Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with MKS’s prior written consent.

(f) Certain Pledges. Any Lender may at any time, without the consent of any
Borrower or the Administrative Agent, pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its
Revolving Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 10.07 Treatment of Certain Information; Confidentiality. Each of the
Agents and the Lender Parties agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors, managing members or managers, counsel,
accountants and other representatives (collectively, “Representatives”) solely
in connection with the transactions contemplated hereby (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any Governmental Authority or
regulatory authority (including any self-regulatory authority, such as the
National Association of Insurance Commissioners) (in which case, the
Administrative Agent or such Lender Party, as applicable, shall use reasonable
efforts to notify MKS prior to such disclosure to the extent practicable and
legally permitted to do so), (c) to the extent required by applicable Laws or by
any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) to any
state, federal or foreign authority or examiner regulating any Lender, (g)
(i) any rating agency, and (ii) subject to an agreement containing provisions
substantially the same as those of this Section 10.07, to (x) any assignee of or
Participant in (or their Representatives, it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information

 

151



--------------------------------------------------------------------------------

confidential), or any prospective assignee of or Participant in (or their
Representatives, it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential) any of its rights or
obligations under this Agreement or (y) any actual or prospective counterparty
(or its Representatives, it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential) to any swap or
derivative transaction relating to any Borrower and its obligations, (h) with
the consent of MKS, (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section and not in breach
of any agreement binding on any Person (to the knowledge of such Person) or
(y) becomes available to the Administrative Agent, any Lender Party or any of
their respective Affiliates on a non-confidential basis from a source other than
any Borrower or (j) to market data collectors, similar services providers to the
lending industry, loan syndication and pricing reporting services or in their
marketing or promotional materials, with such information to consist of deal
terms customarily found in such publications or marketing or promotional
materials and may otherwise use the name, logos, and other insignia of any
Borrower or the other Loan Parties and the Commitments provided hereunder in any
“tombstone”, on its website or in other marketing materials of the Agents. For
purposes of this Section, “Information” means all information received from or
on behalf of MKS or any of its Subsidiaries relating to MKS or any of its
Subsidiaries or any of their respective businesses or Affiliates, other than any
such information that is available to the Administrative Agent or any Lender
Party on a non-confidential basis prior to disclosure by MKS or any of its
Subsidiaries. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Section 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender Party and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the full extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender Party
or any such Affiliate to or for the credit or the account of any Borrower or any
other Loan Party against any and all of the then due and owing obligations of
such Borrower or such Loan Party, as applicable, now or hereafter existing under
this Agreement or any other Loan Document to such Lender Party, irrespective of
whether or not such Lender Party shall have made any demand under this Agreement
or any other Loan Document or (x) such obligations may be contingent or
unmatured or (y) are owed to a branch or office of such Lender Party different
from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lender Parties, and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Senior Credit Obligations owing to
such Defaulting Lender as to which it exercised such right of setoff. The rights
of each Lender Party and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender Party or their respective Affiliates may have. Each Lender Party
agrees to notify MKS and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.

Section 10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the

 

152



--------------------------------------------------------------------------------

Maximum Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the applicable Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (i) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (ii) exclude
voluntary prepayments and the effects thereof and (iii) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Senior Credit Obligations hereunder.

Section 10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof; provided that, notwithstanding anything contained herein, the Fee
Letters shall survive the Closing Date. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopier shall be effective as delivery of a
manually executed counterpart of this Agreement.

Section 10.11 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Agents, the L/C Issuers or any
Lender may have had notice or knowledge of any Default, Event of Default, or
incorrect representation or warranty at the time of any Credit Extension, and
shall continue in full force and effect until the Discharge of Senior Credit
Obligations. The provisions of Sections 2.14, 3.01, 3.04, 3.05, 10.04, and
Sections 10.10 through 10.15 shall survive and remain in full force and effect
regardless of the repayment of the Loans, the payment of the Reimbursement
Obligations, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

Section 10.12 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 10.12, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Bankruptcy Laws, as determined in good
faith by the Administrative Agent or the L/C Issuers, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.

Section 10.13 Governing Law; Jurisdiction; Service of Process; Waiver of Jury
Trial.

(a) Governing Law. This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein), and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the Law of the State of New York.

 

153



--------------------------------------------------------------------------------

(b) Submission to Jurisdiction. Each party hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the full extent permitted by
applicable Law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent or any Lender
Party may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Borrower or its properties in
the courts of any jurisdiction.

(c) Waiver of Venue. Each party hereby irrevocably and unconditionally waives,
to the full extent permitted by applicable Laws, any objection which it may now
or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in Section 10.13(b). Each of the parties hereto hereby
irrevocably waives, to the full extent permitted by applicable Law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than telecopier) in
Section 10.02. Nothing in this Agreement or any other Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
applicable Laws.

(e) Waiver of Jury Trial. Each party hereby waives, to the full extent permitted
by applicable Laws, any right it may have to a trial by jury in any legal
proceeding directly or indirectly arising out of or relating to this Agreement,
any other Loan Document or the transactions contemplated hereby (whether based
on contract, tort or any other theory). Each party hereto (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section 10.13.

Section 10.14 Patriot Act. Each Lender that is subject to the Patriot Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers and the other Loan Parties that pursuant to the
requirements of the PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001) (the “Patriot Act”)), it is required to obtain, verify and
record information that identifies the Borrowers and the other Loan Parties,
which information includes the name, address and tax identification number of
each Loan Party and other information regarding the Borrowers and the other Loan
Parties that will allow such Lender or the Administrative Agent, as applicable,
to identify each such Loan Party in accordance with the Patriot Act. This notice
is given in accordance with the requirements of the Patriot Act and is effective
as to the Lenders and the Administrative Agent.

 

154



--------------------------------------------------------------------------------

Section 10.15 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, each Borrower acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) the credit
facilities provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrowers and their Affiliates, on the one
hand, and the Administrative Agent, the Collateral Agent, the Arrangers and the
Lenders, on the other hand, and each Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, the Administrative Agent, the
Collateral Agent and the Arrangers are and have been acting solely as a
principal and are not the agent or fiduciary for any Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person;
(iii) neither the Administrative Agent, the Collateral Agent nor any Arranger
has assumed or will assume an advisory, agency or fiduciary responsibility in
favor of any Borrower with respect to any of the transactions contemplated
hereby or the process leading thereto, including with respect to any amendment,
waiver or other modification hereof or of any other Loan Document (irrespective
of whether the Administrative Agent, the Collateral Agent or any Arranger has
advised or is currently advising any Borrower or any of its Affiliates on other
matters) and neither the Administrative Agent, the Collateral Agent nor any
Arranger has any obligation to any Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, the Collateral Agent and the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and their Affiliates,
and neither the Administrative Agent, the Collateral Agent nor any Arranger has
any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (v) the Administrative Agent, the
Collateral Agent and the Arrangers have not provided and will not provide any
legal, accounting, regulatory or Tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each Borrower has
consulted its own legal, accounting, regulatory and Tax advisors to the extent
it has deemed appropriate. Each Borrower hereby waives and releases, to the full
extent permitted by law, any claims that it may have against the Administrative
Agent, the Collateral Agent and the Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty.

Section 10.16 Intercreditor Agreement. REFERENCE IS MADE TO THE INTERCREDITOR
AGREEMENT. EACH LENDER HEREUNDER AGREES THAT IT WILL BE BOUND BY AND WILL TAKE
NO ACTIONS CONTRARY TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT, CONSENTS
TO THE SUBORDINATION OF THE LIENS ON THE CURRENT ASSET COLLATERAL SECURING THE
FINANCE OBLIGATIONS ON THE TERMS SET FORTH IN THE INTERCREDITOR AGREEMENT AND
AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT TO ENTER INTO THE
INTERCREDITOR AGREEMENT AS “ORIGINAL ABL AGENT” AND ON BEHALF OF SUCH LENDER AND
TO SUBJECT THE LIENS ON THE COLLATERAL SECURING THE FINANCE OBLIGATIONS TO THE
PROVISIONS THEREOF. THE PROVISIONS OF THIS SECTION 10.16 ARE NOT INTENDED TO
SUMMARIZE ALL RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT, THE FORM OF
WHICH IS ATTACHED AS AN EXHIBIT TO THIS AGREEMENT. REFERENCE MUST BE MADE TO THE
INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS THEREOF.
EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF THE
INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES MAKES ANY REPRESENTATION TO ANY
LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE
INTERCREDITOR

 

155



--------------------------------------------------------------------------------

AGREEMENT. THE PROVISIONS OF THIS SECTION 10.16 ARE INTENDED AS AN INDUCEMENT TO
THE LENDERS UNDER THE TERM CREDIT AGREEMENT TO EXTEND CREDIT THEREUNDER AND SUCH
LENDERS ARE INTENDED THIRD PARTY BENEFICIARIES OF SUCH PROVISIONS AND THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT. NOTWITHSTANDING ANYTHING TO THE
CONTRARY HEREIN, THE LIENS AND SECURITY INTERESTS GRANTED TO THE ADMINISTRATIVE
AGENT OR THE COLLATERAL AGENT PURSUANT TO THE LOAN DOCUMENTS IN ANY COLLATERAL
AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE ADMINISTRATIVE AGENT OR THE
COLLATERAL AGENT WITH RESPECT TO ANY COLLATERAL ARE SUBJECT TO THE PROVISIONS OF
THE INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF
THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE TERMS OF THE INTERCREDITOR
AGREEMENT SHALL GOVERN AND CONTROL.

Section 10.17 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 10.18 Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrowers in respect of any such
sum due from them to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Loan Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative

 

156



--------------------------------------------------------------------------------

Agent from the Borrowers in the Agreement Currency, the Borrowers agree, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or the Person to whom such obligation was owing against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent in such currency, the
Administrative Agent agrees to return the amount of any excess to the Borrowers
(or to any other Person who may be entitled thereto under applicable law)

[Signature Pages Follow]

 

157



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MKS INSTRUMENTS, INC., as a Borrower

By:  

/s/ Seth H. Bagshaw

  Name: Seth H. Bagshaw  

Title:   Senior Vice President, Chief Financial

            Officer and Treasurer

[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Administrative Agent, Collateral Agent and L/C Issuer By:  

Craig Malloy

  Name: Craig Malloy   Title:   Director

[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender and L/C Issuer

By:  

/s/ Manuel Burgueno

  Name: Manuel Burgueno   Title:   Senior Vice President

[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender and L/C Issuer By:  

/s/ Aangi Kothari

  Name: Aangi Kothari   Title:   Assistant Vice President

[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------

Schedule 2.01

Lenders and Commitments

 

Lender

   Revolving
Commitment      Revolving
Commitment
Percentage     L/C
Commitment  

Barclays Bank PLC

   $ 40,000,000        40 %    $ 10,000,000  

HSBC Bank USA, N.A.

   $ 35,000,000        35 %    $ 8,750,000  

Bank of America

   $ 25,000,000        25 %    $ 6,250,000  

Total

   $ 100,000,000        100 %    $ 25,000,000  

 

1



--------------------------------------------------------------------------------

Schedule 5.12

Subsidiaries

 

Name

  

Jurisdiction of Formation

  

Guarantor

Beijing Newport Spectra-Physics Technologies Co., Ltd.

   China    No

High Q Laser GmbH

   Austria    No

Hilger Analytical Limited

   United Kingdom    No

Micro-Controle Spectra-Physics S.A.S.

   France    No

MKS Denmark ApS

   Denmark    No

MKS German Holding GmbH

   Germany    No

MKS Instruments (China) Company Limited

   China    No

MKS Instruments Deutschland GmbH

   Germany    No

MKS Instruments Holdings Ltd

   United Kingdom    No

MKS Instruments (Hong Kong) Limited

   Hong Kong    No

MKS Instruments Israel Ltd.

   Israel    No

MKS Instruments Italy S.r.l.

   Italy    No

MKS Instruments Mexico S. de R.L. de C.V.

   Mexico    No

MKS Instruments (Shanghai) Limited

   China    No

MKS Instruments (Singapore) Pte. Ltd.

   Singapore    No

MKS Instruments UK Limited

   United Kingdom    No

MKS International Holdings Limited

   United Kingdom    No

MKS Japan, Inc.

   Japan    No

MKS Korea Ltd.

   Korea    No

MKS Taiwan Technology Limited

   Taiwan    No

Newport Corporation

   Nevada, U.S.A.    Yes

Newport Corporation (Barbados) SRL

   Barbados    No

Newport European Distribution Company

   California, U.S.A.    No

Newport Instruments Canada Corporation

   Canada    No

Newport Laser Holding GmbH

   Austria    No

Newport Ophir Holdings Ltd.

   Israel    No

Newport Opto-Electronics Technologies (Korea), LLC

   Korea    No

Newport Opto-Electronics Technologies (Singapore) Pte. Ltd.

   Singapore    No

Newport Opto-Electronics Technologies (Wuxi) Company Limited

   China    No

Newport Spectra-Physics B.V.

   Netherlands    No

Newport Spectra-Physics GmbH

   Germany    No

Newport Spectra-Physics Limited

   United Kingdom    No

Ophir Japan Ltd.

   Japan    No

Ophir Optics Europe GmbH

   Switzerland    No

Ophir Optics S.R.L.

   Romania    No

Ophir Optronics GmbH

   Germany    No

 

2



--------------------------------------------------------------------------------

Ophir Optronics Ltd.

   Israel    No

Ophir Optronics Solutions Ltd.

   Israel    No

Ophir-Spiricon, LLC

   Utah, U.S.A.    No

Ophir Spiricon Europe GmbH

   Germany    No

Optical Metrology Ltd.

   Israel    No

Spectra-Physics, K.K.

   Japan    No

V-Gen Ltd.

   Israel    No

VGen Technology (Shenzhen) Ltd.

   China    No

Electro Scientific Industries, Inc.

   Oregon, U.S.A.    Yes

ESI Leasing, LLC

   Oregon, U.S.A.    Yes

ESI International Corporation

   Oregon, U.S.A.    Yes

ESI China, Inc.

   Oregon, U.S.A.    Yes

ESI- Pyrophotonics Lasers, Inc.

   Canada    No

Electro Scientific Industries Europe Ltd.

   United Kingdom    No

Electro Scientific Industries GmbH

   Germany    No

Eolite Systems SAS

   France    No

Electro Scientific Industries Singapore PTE Ltd.

   Singapore    No

Electro Scientific Industries, Inc. Taiwan Branch

   Taiwan    No

ESI Electronic Equipment (Shanghai) Co., Ltd.

   China    No

ESI Korea, Inc.

   Korea    No

ESI Japan, K.K.

   Japan    No

ESI Technology Development, Pte. Ltd.

   Singapore    No

ESI China R&D Investment, Pte. Ltd.

   Singapore    No

ESI (Beijing) Electro Optic Manufacturing Co. Ltd.

   China    No

Wuhan Topwin Optoelectronics Technology Co., Ltd.

   China    No

ESI Vietnam Company Limited

   Vietnam    No

 

3



--------------------------------------------------------------------------------

Schedule 6.14

Post-Closing Obligations

 

a.

No later than forty-five (45) days following the Closing Date (or such later
date as agreed in writing by the Administrative Agent in its sole discretion),
deliver to the Administrative Agent evidence reasonably satisfactory to the
Administrative Agent that the stock certificates and related stock powers
required to be delivered pursuant to the Security Agreement have been delivered
to the Term Agent.

 

b.

No later than thirty (30) days following the Closing Date (or such later date as
agreed in writing by the Administrative Agent in its sole discretion), deliver
to the Administrative Agent evidence reasonably satisfactory to the
Administrative Agent that the promissory notes and note powers required to be
delivered pursuant to the Security Agreement have been delivered to the Term
Agent.

 

c.

No later than ninety (90) days following the Closing Date (or such later date as
agreed in writing by the Administrative Agent in its sole discretion), enter
into amended and restated Blocked Account Agreements, in form and substance
reasonably satisfactory to the Administrative Agent, as required pursuant to
Section 6.11(a) of the Credit Agreement.

 

d.

No later than thirty (30) days following the Closing Date (or such later date as
agreed in writing by the Administrative Agent in its sole discretion), deliver
to the Administrative Agent the insurance certificates and endorsements required
to be delivered pursuant to the Section 6.05 of the Credit Agreement.

 

4



--------------------------------------------------------------------------------

Schedule 7.01

Existing Indebtedness

Part 1 – Letters of Credit

Financial institutions have issued letters of credit to third parties on behalf
of MKS Instruments, Inc. and Subsidiaries in an aggregate amount of
approximately $1,730,000. Additional detail regarding such letters of credit has
been provided to the Administrative Agent.

Part 2 – Credit Facilities    

 

Borrower

  

Bank

   Maximum Availability      Outstanding Amount  

MKS Japan, Inc.

   Mizuho Bank, Ltd.    ¥ 1,700,000,000      ¥ 0  

MKS Japan, Inc.

   Mizuho Bank, Ltd.    ¥ 300,000,000      ¥ 0  

MKS Japan, Inc.

   The Bank of Tokyo – Mitsubishi UFJ, Ltd.    ¥ 300,000,000      ¥ 0  

Spectra-Physics, K.K.

   JP Morgan    ¥ 800,000,000      ¥ 0  

Ophir Japan Ltd.

   JP Morgan    ¥ 200,000,000      ¥ 0  

Part 3 – Intercompany Debt

 

Borrower

  

Lender

   Outstanding Amount (w/Accumulated
Interest at 12/31/2018):  

Newport Corporation

   Ophir-Spiricon, LLC    $ 8,100,000  

Electro Scientific Industries Singapore PTE Ltd.

   Electro Scientific Industries, Inc.    $ 14,978,062  

Eolite Systems SAS (France)

   Electro Scientific Industries, Inc.    € 1,226,892  

Part 4 – Other Indebtedness

 

Borrower

  

Lenders

   Outstanding Amount     

Purpose

High Q Laser GmbH (Austria)

   FFG (Austrian govt. agency) and federal govt. of Vorarlberg    € 585,000     
R&D Funding

 

5



--------------------------------------------------------------------------------

Schedule 7.02

Existing Liens

MKS Instruments, Inc.

None.

Newport Corporation

 

  1.

Contingent repurchase obligations of Spectra-Physics, K.K. under the Bank of
Yokohama promissory note discount facility listed in Schedule 7.01.

 

6



--------------------------------------------------------------------------------

Schedule 7.04

Investments

MKS Instruments, Inc.

Part 1 – Intercompany Loans

Intercompany loans are currently outstanding among certain Restricted
Subsidiaries of MKS Instruments, Inc. described in Schedule 7.01.

Part 2 – Other Investments

Minority equity investment of approximately $9.3 million by MKS Instruments,
Inc. in Reno Sub-Systems, Inc., a Delaware corporation. The book value of this
investment current as of 1/1/2019 is $4.4 million.

Part 3 – Guarantees

 

Guarantor

  

Obligor

  

Type of Obligation

   Total Availability  

MKS Instruments, Inc.

   MKS Japan, Inc.    Credit Facility    ¥ 2,600,000,000  

MKS Instruments, Inc.

   Spectra-Physics, K.K.    JPM Overdraft Facility    ¥ 800,000,000  

MKS Instruments, Inc.

   Ophir Japan Ltd.    JPM Overdraft Facility    ¥ 200,000,000  

Newport Corporation holds minority equity interests in the following entities:

 

Entity Name

  

Jurisdiction

  

No. of Shares Owned

Lasergenics    Unknown    Unknown

 

  1.

Promissory Note payable by MRSI Systems LLC to Newport Corporation dated
January 24, 2014, as amended, with an outstanding principal balance of $650,000.

 

  2.

Secured Promissory Note payable by Lighthouse Photonics Incorporated to Newport
Corporation dated August 11, 2014, as amended, with an outstanding balance of
$309,000.

 

  3.

Loan to MONTFORT Technologies GmbH related to the sale of headquarters of High Q
Technologies GmbH in Rankweil, Austria, with an outstanding principal balance of
€2,218,042.59.

 

7



--------------------------------------------------------------------------------

Schedule 7.05

Affiliate Transactions

None.

 

8



--------------------------------------------------------------------------------

Schedule 7.07

Existing Restrictions

 

1.

See description of Liens set forth in Schedule 7.02.

 

9



--------------------------------------------------------------------------------

Schedule 10.02

Administrative Agent’s Office

Barclays Bank PLC

745 Seventh Avenue

New York, NY 10019

Attn: Kevin Leamy

Phone: (201) 499-0371

Email:

12145455230@tls.ldsprod.com

 komal.ramkirath@barclays.com

with a copy to:

Paul Hastings LLP

200 Park Avenue

New York, NY 10166

Attn: John Cobb

Phone: (212) 318-6959

Fax: (212) 230-5169

Email: johncobb@paulhastings.com

 

10



--------------------------------------------------------------------------------

EXHIBIT A-1

[Form of] Notice of Borrowing

[Date]

Barclays Bank PLC

745 Seventh Avenue

New York, NY 10019

Attn: Kevin Leamy

Phone: (201) 499-0371

Email:

12145455230@tls.ldsprod.com

komal.ramkirath@barclays.com

Ladies and Gentlemen:

Reference is made to the ABL Credit Agreement dated as of February 1, 2019 (as
may be amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”), among MKS Instruments, Inc., a Massachusetts
corporation (“MKS”), the other Borrowers from time to time party thereto, the
Lenders and L/C Issuers from time to time party thereto and Barclays Bank PLC,
as Administrative Agent, Collateral Agent and L/C Issuer. Capitalized terms
defined in the Credit Agreement and not otherwise defined herein have, as used
herein, the respective meanings provided for therein. This notice constitutes a
Notice of Borrowing pursuant to Section 2.02(a) of the Credit Agreement.

1. The date of the Borrowing will be [            ].1

2. The aggregate principal amount of the Borrowing will be $[            ].

3. The Borrowing will consist of [Type] Loans.

4. The Borrowing will consist of Loans denominated in [Dollars][Euro][Sterling]
[insert other Alternative Currency].

5. The initial Interest Period for the Loans comprising such Borrowing will be
[        ].2

6. The account to be credited with the proceeds of the Borrowing is
[                            ].

7. [The conditions set forth in Sections 4.02(b),(c) and (d) of the Credit
Agreement are satisfied.]3

[Signature Page Follows]

 

1 

Must be a Business Day.

2 

Applicable only in the case of a Eurodollar Borrowing. Insert “one month”, “two
months”, “three months”, “six months” or “twelve months” (subject to the
definition of Interest Period and to Section 2.02(a) of the Credit Agreement).

3 

For borrowings made after the Closing Date only.

 

Exhibit A-1-1



--------------------------------------------------------------------------------

The Borrowing requested herein complies with Section 2.02(a) of the Credit
Agreement.

 

MKS INSTRUMENTS, INC.,

as a Borrower

By:  

                                          

  Name:   Title: [_________], as a Borrower By:  

                                          

  Name:   Title:

 

Exhibit A-1-2



--------------------------------------------------------------------------------

EXHIBIT A-2

[Form of] Letter of Credit Request

[Date]

Barclays Bank PLC

745 Seventh Avenue

New York, NY 10019

Attn: Kevin Leamy

Phone: (201) 499-0371

Email:

12145455230@tls.ldsprod.com

komal.ramkirath@barclays.com

[____]1, as L/C Issuer

under the Credit Agreement

 

  

                                                 

                                                 ]

Attention: [                             ]

Ladies and Gentlemen:

Reference is made to the ABL Credit Agreement dated as of February 1, 2019 (as
may be amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”), among MKS Instruments, Inc., a Massachusetts
corporation (“MKS”), the other Borrowers from time to time party thereto, the
Lenders and L/C Issuers from time to time party thereto and Barclays Bank PLC,
as Administrative Agent, Collateral Agent and L/C Issuer. Capitalized terms
defined in the Credit Agreement and not otherwise defined herein have, as used
herein, the respective meanings provided for therein. This notice constitutes a
Notice of Borrowing pursuant to Section 2.05(c) of the Credit Agreement.

Pursuant to Section 2.05(c) of the Credit Agreement,                        2
hereby requests that the L/C Issuer referred to above issue a standby Letter of
Credit for the account of                         on                 
           ,                3 (the “Date of Issuance”) which Letter of Credit
shall be denominated in [Dollars] [Euros] [Sterling] [insert other Alternative
Currency] and shall be in the aggregate stated amount
of                        .

The beneficiary of the requested Letter of Credit will be
                             4, and such Letter of Credit will be in support
of                         and will have a stated expiration date
of                            ,                 .

 

1 

Insert name and address of Issuer.

2 

Insert name of applicable Borrower.

3 

Shall be a Business Day. Letter of Credit Request to be received not later than
2:00 p.m. Eastern time at least five Business Days prior to the Date of
Issuance.

4 

To include name and address of beneficiary.

 

Exhibit A-2-1



--------------------------------------------------------------------------------

We hereby certify that:

(A) all representations and warranties contained in Article V of the Credit
Agreement and in the other Loan Documents are (i) in the case of representations
and warranties qualified by “materiality,” “Material Adverse Effect” or similar
language, true and correct in all respects on the date hereof and (ii) in the
case of all other representations and warranties, true and correct in all
material respects, in each case, on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct on the basis set forth above as of
such earlier date.

(B) no Default or Event of Default exists nor would result from the L/C Credit
Extension requested hereby or from the application of the proceeds thereof; and

(C) Excess Availability on the date of such L/C Credit Extension (immediately
prior to giving effect to such L/C Credit Extension) is equal to or greater than
the amount of the requested L/C Credit Extension.

 

Exhibit A-2-2



--------------------------------------------------------------------------------

Copies of all material documentation reasonably requested by the L/C Issuer,
such as (i) the documents to be presented by the beneficiary in case of any
drawing and (ii) the full text of any certificate to be presented by such
beneficiary in case of any drawing with respect to the supported transaction are
attached hereto.

 

[MKS INSTRUMENTS, INC.] [    ]5, By:  

                                      

  Name:   Title:

 

 

5 

Insert name of applicable Borrower.

 

Exhibit A-2-3



--------------------------------------------------------------------------------

Annex 1 to Letter of Credit Request6

 

 

6 

To attach (i) any documents to be presented by the beneficiary in case of any
drawing and (ii) the full text of any certificate to be presented by such
beneficiary in case of any drawing.

 

Exhibit A-2-4



--------------------------------------------------------------------------------

EXHIBIT A-3

[Form of] Notice of Extension/Conversion

[Date]

Barclays Bank PLC

745 Seventh Avenue

New York, NY 10019

Attn: Komal Ramkirath

Phone: (212) 526-4454

Email: komal.ramkirath@barclays.com

Ladies and Gentlemen:

This notice shall constitute a “Notice of Extension/Conversion” pursuant to
Section 2.07(a) of the ABL Credit Agreement dated as of February 1, 2019 (as may
be amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), among MKS Instruments, Inc., a Massachusetts corporation
(“MKS”), the other Borrowers from time to time party thereto, the Lenders and
L/C Issuers from time to time party thereto and Barclays Bank PLC, as
Administrative Agent, Collateral Agent and L/C Issuer. Capitalized terms defined
in the Credit Agreement and not otherwise defined herein have, as used herein,
the respective meanings provided for therein.

1. The Group of Loans (or portion thereof) to which this notice applies is [all
or a portion of all Base Rate Loans currently outstanding] [all or a portion of
all Eurodollar Loans denominated in [Dollars][Euro][Sterling][insert other
Alternative Currency] currently outstanding having an Interest Period of [    ]
months and ending on the Election Date specified below].

2. The date on which the conversion/continuation selected hereby is to be
effective is                                         ,             , (the
“Election Date”).1

3. The principal amount of the Group of Loans (or portion thereof) to which this
notice applies is $                            .2

4. The Group of Loans (or portion thereof) which are to be converted/continued
will bear interest based upon the [Base Rate] [Eurodollar Rate].

5. [The Interest Period for such Loans will
be                                    .]3

[Signature Page Follows]

 

1 

Must be a Business Day.

2 

May apply to a portion of the aggregate principal amount of the relevant Group
of Loans; provided that (i) such portion is allocated ratably among the Loans
comprising such Group and (ii) the portion to which such notice applies, and the
remaining portion to which it does not apply, are each $1,000,000 or any larger
multiple of $1,000,000.

3 

Applicable only in the case of a conversion to, or a continuation of Eurodollar
Loans. For Eurodollar Loans, insert “one month”, “two months”, “three months”,
“six months” or “twelve months” (subject to the definition of Interest Period
and Section 2.07(a) of the Credit Agreement).

 

Exhibit A-3-1



--------------------------------------------------------------------------------

MKS INSTRUMENTS, INC.,

as a Borrower

By:  

                                              

  Name:   Title:

[_____],

as a Borrower

By:  

                                                  

  Name:   Title:

 

Exhibit A-3



--------------------------------------------------------------------------------

Exhibit B

[Form of] Revolving Note

 

    

 

 

Lender:

  

Principal Sum: $

     [Date ] 

For value received, MKS Instruments, Inc., a Massachusetts corporation (“MKS”),
hereby promises to pay to the order of the Lender set forth above (the “Lender”)
for the account of its Lending Office, at the office of Barclays Bank PLC (the
“Administrative Agent”) as set forth in the ABL Credit Agreement dated as of
February 1, 2019 (as may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among MKS, the other Borrowers from time to time party thereto, the Lenders and
L/C Issuers from time to time party thereto and Barclays Bank PLC, as
Administrative Agent, Collateral Agent and L/C Issuer, the Principal Sum set
forth above (or such lesser amount as shall equal the aggregate unpaid principal
amount of all Revolving Loans made by the Lender to the Borrowers under the
Credit Agreement), in lawful money of the United States of America and in
immediately available funds, on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount of
each such Revolving Loan, at such office, in like money and funds, for the
period commencing on the date of such Revolving Loan until such Revolving Loan
shall be paid in full, at the rates per annum and on the dates provided in the
Credit Agreement. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the rates per
annum and payable set forth in the Credit Agreement.

This note is one of the Revolving Notes referred to in the Credit Agreement and
evidences Revolving Loans made by the Lender thereunder. Capitalized terms used
in this Revolving Note and not otherwise defined shall have the respective
meanings assigned to them in the Credit Agreement and the terms and conditions
of the Credit Agreement are expressly incorporated herein and made a part
hereof.

The date, amount, Type and duration of Interest Period (if applicable) of each
Revolving Loan made by the Lender to the Borrowers, and each payment made on
account of the principal thereof shall be recorded by the Lender on its books
and, if the Lender so elects in connection with any transfer or enforcement
hereof, appropriate notations to evidence the foregoing information with respect
to each Revolving Loan then outstanding shall be endorsed by the Lender on the
schedule attached hereto and made a part hereof; provided that the failure of
the Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrowers to make a payment when due of any amount owing
under the Credit Agreement or under this Revolving Note in respect of the
Revolving Loan to be evidenced by this Revolving Note.

This Revolving Note is secured and guaranteed as provided in the Credit
Agreement and the other Loan Documents. Reference is hereby made to the Credit
Agreement and the other Loan Documents for a description of the properties and
assets in which a security interest has been granted, the nature and extent of
the security and guarantees, the terms and conditions upon which the security
interest and each guarantee was granted and the rights of the holder of this
Revolving Note in respect thereof.

The Credit Agreement provides for the acceleration of the maturity of the
Revolving Loan evidenced by this Revolving Note upon the occurrence of certain
events (and for payment of collection costs in connection therewith) and for
prepayments of Revolving Loan upon the terms and conditions specified therein.
In the event this Revolving Note is not paid when due at any stated or
accelerated maturity, the Borrowers agree to pay, in addition to the principal
and interest, such costs of collection, including reasonable attorney fees as
provided for and in accordance with the terms of the Credit Agreement.

 

Exhibit B-3



--------------------------------------------------------------------------------

The Borrowers, for themselves, their successors and assigns, hereby waive
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Revolving Note.

This Revolving Note and the Revolving Loan evidenced hereby may be transferred
in whole or in part only by registration of such transfer on the Register
maintained for such purpose by or on behalf of the Borrowers as provided in
Section 10.06(c) of the Credit Agreement.

THIS REVOLVING NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

[Signature Page Follows]

 

Exhibit B-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Borrowers have caused this Revolving Note to
be executed as of the date first above written.

 

MKS INSTRUMENTS, INC., as a Borrower By:  

                

  Name:   Title: [        ], as a Borrower By:  

                    

  Name:   Title:

 

Exhibit B-5



--------------------------------------------------------------------------------

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

   Amount of
Loan    Type    Interest Period
(If Applicable)    Amount of
Principal
Repaid    Notation Made
By

 

Exhibit B-6



--------------------------------------------------------------------------------

EXHIBIT C

[Form of] Assignment and Assumption

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [ASSIGNOR
NAME] (the “Assignor”) and [ASSIGNEE NAME] (the “Assignee”). Capitalized terms
used but not defined herein shall have the meanings given to them in the ABL
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full (the “Standard Terms and Conditions”).

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities (Groups
of Loans) identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:    [Assignor Name] 2.    Assignee:    [Assignee Name]       [and
is an Affiliate/Approved Fund of [Lender Name]] 3.    Borrowers:    MKS
Instruments, Inc., a Massachusetts corporation (“MKS”) and the other Borrowers
from time to time party to the Credit Agreement 4.    Administrative Agent:   
Barclays Bank PLC, as the administrative agent under the Credit Agreement 5.   
Credit Agreement:    ABL Credit Agreement, dated as of February 1, 2019, among
MKS, the other Borrowers from time to time party thereto, the Lenders and L/C
Issuers from time to time party thereto and Barclays Bank PLC, as Administrative
Agent, Collateral Agent and L/C Issuer

 

Exhibit C-1



--------------------------------------------------------------------------------

6.    Assigned Interest:   

 

Facility

   Aggregate Amount of
Commitment/Loans
for all Lenders*      Amount of Commitment
/Loans Assigned*      Percentage Assigned
of Commitment
Loans1  

Revolving Loans

   $                            $                     _                        
%    

 

 

    

 

 

    

 

 

 

 

7.

Trade Date: __________________, 20__

 

8.

Effective Date: __________________, 20__

[Signature Page Follows]

 

 

*

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

1 

Set forth, as a percentage of the aggregate amount of the Commitment/Loans of
all Lenders under the applicable Facility. The term “Facility” as used in this
Assignment and Assumption has the meaning specified in the Credit Agreement for
the term “Group”.

2 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

3 

To be inserted by Administrative Agent and which shall be the effective date of
recordation of transfer in the register therefor.

 

 

Exhibit C-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

                         

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

                

  Title:

 

Exhibit C-3



--------------------------------------------------------------------------------

Consented to and Accepted:

BARCLAYS BANK PLC,

as the Administrative Agent

By:  

                         

  Title: By:  

                         

  Title: [Consented to:

MKS INSTRUMENTS, INC.,

as a Borrower

By:  

                         

  Title:                                                  ]4

 

 

4 

To be included to the extent required under Section 10.06(b).

 

Exhibit C-4



--------------------------------------------------------------------------------

Annex 1 to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of MKS,
any of its Subsidiaries or Affiliates or any other Person obligated in respect
of any Loan Document or (iv) the performance or observance by MKS, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement and the other Loan Documents and the other instruments or
documents furnished pursuant thereto as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Sections 4.01 or 6.01 of the Credit Agreement, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, (vi) if it is not already a
Lender under the Credit Agreement, attached to the Assignment and Assumption is
a completed administrative questionnaire, (vii) the Administrative Agent has
received a processing and recordation fee of $3,500 as of the Effective Date and
(viii) if it is a Non-U.S. Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to Section 3.01 of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations that
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date referred to in this Assignment
and Assumption, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

Exhibit C-5



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York, without
regard to conflicts of laws principles.

 

Exhibit C-6



--------------------------------------------------------------------------------

EXHIBIT D

[Form of] Compliance Certificate

Financial Statement Date:                             , 20        

Barclays Bank PLC

745 Seventh Avenue

New York, NY 10019

Attn: Komal Ramkirath

Phone: (212) 526-4454

Email: komal.ramkirath@barclays.com

Ladies and Gentlemen:

Reference is made to that certain ABL Credit Agreement dated as February 1, 2019
(as may be amended, restated, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined) among MKS Instruments, Inc., a Massachusetts
corporation (“MKS”), the other Borrowers from time to time party thereto, the
Lenders and L/C Issuers from time to time party thereto and Barclays Bank PLC,
as Administrative Agent, Collateral Agent and L/C Issuer.

The undersigned Responsible Officer hereby certifies, on behalf of MKS and not
in such Responsible Officer’s individual capacity, as of the date hereof that
he/she is the [            ] of MKS, and that, as such, he/she is authorized to
execute and deliver this Compliance Certificate (this “Certificate”) to the
Administrative Agent on the behalf of MKS, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Credit Agreement for the fiscal year of MKS
and its Consolidated Subsidiaries ended as of the above date, together with the
report of independent public accountants required by Section 6.01(a) of the
Credit Agreement.

[Use following paragraph 1 for interim financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Credit Agreement for the fiscal quarter of MKS ended
as of the above date. Such financial statements fairly present in all material
respects the financial condition, results of operations and cash flows of MKS
and its Consolidated Subsidiaries in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the condition (financial or otherwise) of MKS and its
Consolidated Subsidiaries during the accounting period covered by the attached
financial statements; and

[select one.]

 

Exhibit D-1



--------------------------------------------------------------------------------

[To the knowledge of the undersigned during such fiscal period, no Default has
occurred and is continuing.]

—or—

[The following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status: [Include
Description]]

3. Attached hereto as Schedule 2 are reasonably detailed calculations
demonstrating calculation of the Fixed Charge Coverage Ratio and compliance by
MKS with Section 7.10 of the Credit Agreement as of the date hereof. The
financial covenant analyses and information set forth on Schedule 2 as of, and
for, the Test Period referred to therein attached hereto are true and accurate
on and as of the date of this Certificate.

[Signature Page Follows]

 

Exhibit D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, on behalf of the Borrowers, has executed
this Certificate as of                     , 20        .

 

MKS INSTRUMENTS, INC. By:  

 

  Name:   Title:

 

Exhibit D-3



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

[Audited] [Unaudited] Financial Statements

See attached.

 

Exhibit D-4



--------------------------------------------------------------------------------

Schedule 2 to Compliance Certificate

For the Test Period ended                         , 20            

Section 7.10 – Financial Covenant

 

 

I.   Consolidated EBITDA

  

A. Consolidated EBITDA for such period, minus

   $                        

B. The sum of:

  

(i) Taxes based on income, profits or capital, including federal, foreign,
state, franchise, excise and similar taxes (including in respect of repatriated
funds), net of cash refunds received, and

   $                        

(ii) Capital Expenditures paid in cash

   $                        

C. I.A. minus I.B.

   $                        

 

II.

Consolidated Interest Expense

A. Consolidated Interest Expense paid in cash

   $                        

B. Scheduled principal payments in respect of Consolidated Total Indebtedness

   $                        

C. amount of payments made pursuant to Section 7.06(k) paid in cash

   $                        

D. II.A. plus II.B. [plus C, solely for purposes of determining whether the
Payment Conditions are satisfied]

   $                        

 

III.

Fixed Charge Coverage Ratio1

A. Ratio of I.C. to II.D

 

=                       

 

 

1 

Pursuant to Section 7.10 of Credit Agreement, must maintain minimum Fixed Charge
Coverage Ratio of 1.00 to 1.00 from and after the commencement of and during the
continuance of a Compliance Period.

 

Exhibit D-5



--------------------------------------------------------------------------------

EXHIBIT E

Form of Guaranty Agreement

[Provided under separate cover]

 

Exhibit E-1



--------------------------------------------------------------------------------

EXHIBIT F-1

[Form of] U.S. Tax Compliance Certificate

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the ABL Credit Agreement dated as of February 1, 2019 (as
may be amended, restated, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”) among MKS Instruments, Inc., a
Massachusetts corporation (“MKS”), the other Borrowers from time to time party
thereto, the Lenders and L/C Issuers from time to time party thereto and
Barclays Bank PLC, as Administrative Agent, Collateral Agent and L/C Issuer.
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such terms in the Credit Agreement.

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of MKS or any other Borrower within the meaning of Code
Section 871(h)(3)(B) and (iv) it is not a “controlled foreign corporation”
related to MKS or any other Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished the Administrative Agent and MKS with a correct
and complete certificate of its non-U.S. person status on Internal Revenue
Service Form W-8BEN or W-8BEN-E. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform MKS and the Administrative Agent in writing
and (2) the undersigned shall have at all times furnished MKS and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

[Signature Page Follows]

 

Exhibit F-1-1



--------------------------------------------------------------------------------

[Lender] By:  

 

  Name:   Title: [Address]

Dated: ______________________, 20[  ]

 

Exhibit F-1-2



--------------------------------------------------------------------------------

EXHIBIT F-2

[Form of] U.S. Tax Compliance Certificate

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the ABL Credit Agreement dated as of February 1, 2019 (as
may be amended, restated, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”) among MKS Instruments, Inc., a
Massachusetts corporation (“MKS”), the other Borrowers from time to time party
thereto, the Lenders and L/C Issuers from time to time party thereto and
Barclays Bank PLC, as Administrative Agent, Collateral Agent and L/C Issuer.
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such terms in the Credit Agreement.

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of MKS or any other Borrower within
the meaning of Code Section 871(h)(3)(B) and (iv) it is not a “controlled
foreign corporation” related to MKS or any other Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a correct and
complete certificate of its non-U.S. person status on Internal Revenue Service
Form W-8BEN or W-8BEN-E. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

[Signature Page Follows]

 

Exhibit F-2-1



--------------------------------------------------------------------------------

[Participant] By:  

 

  Name:   Title: [Address]

Dated: ______________________, 20[  ]

 

Exhibit F-2-2



--------------------------------------------------------------------------------

EXHIBIT F-3

[Form of] U.S. Tax Compliance Certificate

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the ABL Credit Agreement dated as of February 1, 2019 (as
may be amended, restated, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”) among MKS Instruments, Inc., a
Massachusetts corporation (“MKS”), the other Borrowers from time to time party
thereto, the Lenders and L/C Issuers from time to time party thereto and
Barclays Bank PLC, as Administrative Agent, Collateral Agent and L/C Issuer.
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such terms in the Credit Agreement.

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its direct or indirect
partners/members is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of MKS or any other Borrower within the meaning of Code
Section 871(h)(3)(B) and (v) none of its direct or indirect partners/members is
a “controlled foreign corporation” related to MKS or any other Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a correct and
complete Internal Revenue Service Form W-8IMY accompanied by one of the
following forms from each of its partners/members that is claiming the portfolio
interest exemption: (i) a correct and complete Internal Revenue Service Form
W-8BEN or W-8BEN-E or (ii) a correct and complete Internal Revenue Service Form
W-8IMY accompanied by a correct and complete Internal Revenue Service Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

[Signature Page Follows]

 

Exhibit F-3-1



--------------------------------------------------------------------------------

[Participant] By:  

 

  Name:   Title: [Address]

Dated:______________________, 20[  ]

 

Exhibit F-3-2



--------------------------------------------------------------------------------

EXHIBIT F-4

[Form of] U.S. Tax Compliance Certificate

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the ABL Credit Agreement dated as of February 1, 2019 (as
may be amended, restated, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”) among MKS Instruments, Inc., a
Massachusetts corporation (“MKS”), the other Borrowers from time to time party
thereto, the Lenders and L/C Issuers from time to time party thereto and
Barclays Bank PLC as Administrative Agent, Collateral Agent and L/C Issuer.
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such terms in the Credit Agreement.

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
partners/members is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of MKS or any other Borrower within the meaning of Code
Section 871(h)(3)(B) and (v) none of its direct or indirect partners/members is
a “controlled foreign corporation” related to MKS or any other Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and MKS with a correct
and complete Internal Revenue Service Form W-8IMY accompanied by one of the
following forms from each of its partners/members that is claiming the portfolio
interest exemption: (i) a correct and complete Internal Revenue Service Form
W-8BEN or W-8BEN-E or (ii) a correct and complete Internal Revenue Service Form
W-8IMY accompanied by a correct and complete Internal Revenue Service Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform MKS and the Administrative
Agent and (2) the undersigned shall have at all times furnished MKS and the
Administrative Agent in writing with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

[Signature Page Follows]

 

Exhibit F-4-1



--------------------------------------------------------------------------------

[Lender] By:  

 

  Name:   Title: [Address]

Dated: ______________________, 20[  ]

 

Exhibit F-4-2



--------------------------------------------------------------------------------

EXHIBIT G

Form of Security Agreement

[Provided under separate cover]

 

Exhibit G-1



--------------------------------------------------------------------------------

EXHIBIT H

No. ___

[Form of] Intercompany Note

New York, NY

$____________________        [Date]

[                ]

For value received, each party named on Schedule A hereto, as such schedule may
be amended from time to time (together with each such Person’s respective
successors and permitted assigns, each a “Payor”, and collectively, the
“Payors”), hereby promises to pay on demand to the order of each party named on
Schedule A hereto, as such schedule may be amended from time to time (together
with each such Person’s successors and permitted assigns, the “Payee”), the
unpaid principal amount of all loans and advances made by the Payee to the
Payor. Each Payor promises to pay interest on the unpaid principal amount hereof
from the date hereof until paid at such rate per annum as shall be agreed upon
from time to time by such Payor and the applicable Payee. All such payments of
principal and interest shall be made without offset, counterclaim or deduction
of any kind in lawful money of the United States of America, or such other
currency as may be agreed by any Payor or Payee in immediately available funds
at such location in the United States of America, or such other location as the
applicable Payee shall designate from time to time.

Upon the commencement by or against any Payor of any case or other proceeding
seeking liquidation, examinership, reorganization or other relief with respect
to such Payor or its debts under any bankruptcy, insolvency or other similar law
now or hereafter in effect or seeking the appointment of a trustee, receiver,
examiner, liquidator, custodian or other similar official of it or any
substantial part of its property, the unpaid principal amount hereof shall
become immediately due and payable without presentment, demand, protest or
notice of any kind, all of which are hereby waived by such Payor.

Each Payee is hereby authorized (but not required) to record all loans and
advances made by it to the Payor (all of which shall be evidenced by this
Intercompany Note), and all repayments or prepayments thereof, in its books and
records, such books and records constituting prima facie evidence of the
accuracy of the information contained therein.

This Intercompany Note is the Intercompany Note referred to in (i) the Term Loan
Credit Agreement dated as of April 29, 2016 (as the same may be amended,
restated, modified or supplemented from time to time, the “Term Loan Credit
Agreement”), among MKS Instruments, Inc. (“MKS”), the Lenders from time to time
party thereto and Barclays Bank PLC, as Administrative Agent and Collateral
Agent (in such capacities, the “Term Loan Agent”) and (ii) the ABL Credit
Agreement dated as of February 1, 2019 (as the same may be amended, restated,
modified or supplemented from time to time, the “ABL Credit Agreement”), among
MKS, the other Borrowers from time to time party thereto, the Lenders and L/C
Issuers from time to time party thereto and Barclays Bank PLC, as Administrative
Agent, Collateral Agent and L/C Issuer (in such capacities, the “ABL Agent” and,
together with Term Loan Agent, the “Agents”). This Intercompany Note shall be
pledged by the Payee pursuant to the Security Agreement (as defined in the Term
Loan Credit Agreement or ABL Credit Agreement, as applicable). Each Payor hereby
acknowledges and agrees that the Agents pursuant to and as defined in the Term
Loan Security Agreement or ABL Security Agreement, as applicable, may exercise
all rights provided therein with respect to this Intercompany Note.

 

Exhibit H-1



--------------------------------------------------------------------------------

THIS INTERCOMPANY NOTE SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

[PAYOR NAME][PAYOR AND PAYEE NAMES] By:  

 

  Name:   Title:

 

[Pay to the order of [PAYEE NAME] By:  

 

  Name:   Title:     ]

 

Exhibit H-2



--------------------------------------------------------------------------------

EXHIBIT I

[Form of] Intercompany Note Subordination Provisions

Each promissory note evidencing an Intercompany Loan or advance incurred by MKS
Instruments, Inc. (“MKS”) or another Loan Party owing to any Subsidiary that is
not a Loan Party shall have included on its face the following subordination
provision (modified as appropriate in the event the promissory note is a global
promissory note):

(a) Capitalized terms defined in the Term Loan Credit Agreement or the ABL
Credit Agreement (each as defined in the promissory note to which this Exhibit I
is attached (the “Intercompany Note”)) (together, the “Credit Agreements”) and
not otherwise defined in this Intercompany Note have, as used in this Exhibit I,
the respective meanings provided for in the Credit Agreements, as applicable.

(b) Anything in this Intercompany Note to the contrary notwithstanding, the
indebtedness evidenced by this Intercompany Note owed by any Payor that is a
Loan Party to any Payee that is not a Loan Party shall be subordinate and junior
in right of payment, to the extent and in the manner hereinafter set forth, to
all Finance Obligations of such Payor under the Credit Agreements, including,
without limitation, where applicable, under such Payor’s guarantee of the
Finance Obligations under the Credit Agreements (such Finance Obligations and
other indebtedness and obligations in connection with any renewal, refunding,
restructuring or refinancing thereof, including interest thereon accruing after
the commencement of any proceedings referred to in clause (i) below, whether or
not such interest is an allowed claim in such proceeding, being hereinafter
collectively referred to as “Credit Agreement Indebtedness”). The Credit
Agreement Indebtedness is referred to herein as “Senior Indebtedness”.

 

  (i)

In the event of any insolvency or bankruptcy proceedings, and any receivership,
examinership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any such Payor or to its creditors, as such,
or to its property, and in the event of any proceedings for voluntary
liquidation, dissolution or other winding up of such Payor, whether or not
involving insolvency or bankruptcy, then (x) the holders of Senior Indebtedness
shall be paid in full in cash in respect of all amounts constituting Senior
Indebtedness before any such Payee is entitled to receive (whether directly or
indirectly), or make any demands for, any payment on account of this
Intercompany Note and (y) until the holders of Senior Indebtedness are paid in
full in cash in respect of all amounts constituting Senior Indebtedness, any
payment or distribution to which such Payee would otherwise be entitled (other
than debt securities of such Payor that are subordinated, to at least the same
extent as this Intercompany Note, to the payment of all Senior Indebtedness then
outstanding (such securities being hereinafter referred to as “Restructured Debt
Securities”)) shall be made to the holders of Senior Indebtedness.

 

  (ii)

If any Event of Default occurs and is continuing with respect to any Senior
Indebtedness (including any Event of Default under the Credit Agreements), then
no payment or distribution of any kind or character shall be made by or on
behalf of such Payor or any other Person on its behalf with respect to this
Intercompany Note unless the Payee is a Loan Party.

 

Exhibit I-1



--------------------------------------------------------------------------------

  (iii)

If any payment or distribution of any character by any such Payor that is a Loan
Party, whether in cash, securities or other property (other than Restructured
Debt Securities), in respect of this Intercompany Note shall (despite these
subordination provisions) be received by any such Payee that is not a Loan Party
in violation of clause (i) or (ii) before all Senior Indebtedness shall have
been paid in full in cash, such payment or distribution shall be held in trust
for the benefit of, and shall be paid over or delivered to the Administrative
Agent, as applicable, on behalf of the holders of Credit Agreement Indebtedness,
to the extent necessary to pay all Senior Indebtedness in full in cash.

 

  (iv)

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Intercompany Note by any act or failure to act on the part of any such
Payor or by any act or failure to act on the part of such holder or any trustee
or agent for such holder. Each such Payee and each such Payor hereby agree that
the subordination of this Intercompany Note is for the benefit of the
Administrative Agent and holders of Senior Indebtedness and the holders of
Senior Indebtedness are obligees under this Intercompany Note to the same extent
as if their names were written herein as such and the Administrative Agent may,
on behalf of Finance Parties under the Credit Agreements, proceed to enforce the
subordination provisions herein.

 

  (v)

The indebtedness evidenced by this Intercompany Note owed by any Payor to any
Loan Party shall not be subordinated to, and shall rank pari passu in right of
payment with, any other obligation of such Payor.

 

  (vi)

Nothing contained in this subordination provision is intended to or will impair,
as between each Payor and each Payee, the obligations of such Payor, which are
absolute and unconditional, to pay to such Payee the principal of and interest
on this Intercompany Note as and when due and payable in accordance with its
terms, or is intended to or will affect the relative rights of such Payee and
other creditors of such Payor other than the holders of Senior Indebtedness.

 

Exhibit I-2



--------------------------------------------------------------------------------

EXHIBIT J

Form of Perfection Certificate

[Provided under separate cover]

 

Exhibit J-1



--------------------------------------------------------------------------------

EXHIBIT K

[Form] of Solvency Certificate

[    ], 2019

To the Administrative Agent and each of the Lenders

party to the Credit Agreement referred to below:

This Solvency Certificate (this “Certificate”) is furnished pursuant to
Section 4.01(i) of the ABL Credit Agreement dated as of February 1, 2019 as in
effect on the date hereof (as amended, restated, supplement, or otherwise
modified from time to time, the “Credit Agreement”), among MKS Instruments,
Inc., a Massachusetts corporation (“MKS”), the other Borrowers from time to time
party thereto, the Lenders and L/C Issuers from time to time party thereto (the
“Lenders”) and Barclays Bank PLC, as Administrative Agent (the “Administrative
Agent”) and Collateral Agent. The undersigned, solely in the undersigned’s
capacity as chief financial officer of MKS, hereby certifies, on behalf of MKS
and not in the undersigned’s individual or personal capacity and without
personal liability, that, to his knowledge, as of the Closing Date, after giving
effect to the Transactions (including the making of the Loans under the Credit
Agreement on the Closing Date and the application of the proceeds thereof):

 

  a.

The fair value of the assets of MKS and its Subsidiaries, on a consolidated
basis, exceeds, on a consolidated basis, their debts and liabilities,
subordinated, contingent or otherwise;

 

  b.

The present fair saleable value of the property of MKS and its Subsidiaries, on
a consolidated basis, is greater than the amount that will be required to pay
the probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, on a consolidated basis, as
such debts and other liabilities become absolute and matured;

 

  c.

MKS and its Subsidiaries, on a consolidated basis, will be able to pay their
debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

 

  d.

MKS and its Subsidiaries, on a consolidated basis, are not engaged in, and are
not about to engage in, business for which they have unreasonably small capital.

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.
This Certificate is to be interpreted in accordance with the laws of the State
of New York.

The undersigned is familiar with the business and financial position of MKS and
its Subsidiaries. In reaching the conclusions set forth in this Certificate, the
undersigned has made such other investigations and inquiries as the undersigned
has deemed appropriate, having taken into account the nature of the business
proposed to be conducted by MKS and its Subsidiaries after consummation of the
Transactions.

[Signature Page Follows]

 

Exhibit K-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as Chief Financial Officer of MKS, on behalf of MKS and
its Subsidiaries, and not individually, as of the date first stated above.

 

MKS INSTRUMENTS , INC. By:  

 

  Name:   Title: Chief Financial Officer

 

Exhibit K-2



--------------------------------------------------------------------------------

EXHIBIT L

[FORM OF] BORROWER DESIGNATION AGREEMENT

____________, 20__

Barclays Bank PLC

745 Seventh Avenue

New York, NY 10019

Attn: Komal Ramkirath

Phone: (212) 526-4454

Email: komal.ramkirath@barclays.com

Re: Borrower Designation Agreement

Ladies and Gentlemen:

Reference is made to that certain ABL Credit Agreement, dated as of February 1,
2019 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among MKS Instruments,
Inc., a Massachusetts corporation (“MKS”), the other Borrowers from time to time
party thereto, the several banks and other financial institutions or Persons
from time to time parties thereto (collectively, the “Lenders”) and Barclays
Bank PLC, as administrative agent (in such capacity, the “Administrative Agent”)
and collateral agent, and the other parties from time to time party thereto.
Capitalized terms used herein but not defined herein shall have the respective
meanings assigned to such terms in the Credit Agreement.

MKS hereby designates ____________ (the “Designated Borrower”), a Wholly-Owned
Domestic Subsidiary (and a Restricted Subsidiary) of MKS and a
[corporation/limited liability company/partnership] duly organized under the
laws of [State] of ____________, as a Designated Borrower in accordance with
Section 1.11 of the Credit Agreement until such designation is terminated.

The Designated Borrower hereby accepts the above designation and hereby
expressly and unconditionally accepts the obligations of a Borrower under the
Credit Agreement, adheres to the Credit Agreement and agrees and confirms that,
upon your execution and return to MKS of the enclosed copy of this Borrower
Designation Agreement, it shall be a Designated Borrower for purposes of the
Credit Agreement and agrees to be bound by and perform and comply with the terms
and provisions of the Credit Agreement applicable to it as if it had originally
executed the Credit Agreement as a Borrower.

The Designated Borrower hereby represents and warrants:

1. Each of the representations and warranties contained in Article V of the
Credit Agreement and in any other Loan Document is (a) in the case of
representations and warranties qualified by “materiality,” “Material Adverse
Effect” or similar language, true and correct in all respects as of the date
hereof and (b) in the case of all other representations and warranties, true and
correct in all material respects, in each case, on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct on the basis set
forth above as of such earlier date, in each case as they relate to the
Designated Borrower and its Restricted Subsidiaries, as applicable;

 

Exhibit L-1



--------------------------------------------------------------------------------

2. The Designated Borrower’s addresses for notices, other communications and
service of process provided for in the Credit Agreement shall be given in the
manner, and with the effect, specified in Section 10.02 of the Credit Agreement
to it at the address of MKS set forth in such Section 10.02;

3. The organizational identification number and taxpayer identification number
issued to the Designated Borrower in its jurisdiction of organization is:
_______________; and

4. The Designated Borrower shall deliver to the Administrative Agent the
documents and certificates set forth in, or required by, Section 1.11 of the
Credit Agreement.

5. The designation of the Designated Borrower as a Designated Borrower under the
Credit Agreement shall become effective as of the date (the “Designation
Effective Date”) on which the Administrative Agent accepts this Borrower
Designation Agreement as provided on the signature pages below. As of the
Designation Effective Date, the Designated Borrower shall be entitled to the
rights, and subject to the obligations, of a Borrower. Except as expressly
herein provided, the Credit Agreement shall remain unchanged and in full force
and effect.

6. The Designated Borrower hereby acknowledges and agrees that it will be
jointly and severally liable for the Obligations with the other Borrowers
pursuant to, and agrees to be bound by, the terms of Section 1.10 of the Credit
Agreement.

7. The Designated Borrower hereby acknowledges and agrees that MKS shall act as
the agent, attorney-in-fact and legal representative of the Designated Borrower
for all purposes under the Credit Agreement pursuant to, and agrees to be bound
by the other terms of the Credit Agreement.

The Designated Borrower hereby agrees that this Borrower Designation Agreement
and the other Loan Documents and any claims, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement or any other Loan Document, and the transactions
contemplated hereby and thereby shall be governed by, and construed in
accordance with, the Law of the State of New York.

The Designated Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Borrower Designation Agreement, the Credit Agreement or any other Loan Document
or the transactions relating hereto or thereto, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the full extent permitted by
applicable Law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent or any Lender
Party may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Borrower or its properties in
the courts of any jurisdiction.

 

Exhibit L-2



--------------------------------------------------------------------------------

THE DESIGNATED BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE
FULL EXTENT PERMITTED BY APPLICABLE LAWS, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) AND FOR ANY
COUNTERCLAIM THEREIN.

This Borrower Designation Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
agreement. Delivery of an executed signature page of this Borrower Designation
Agreement by facsimile transmission or by electronic mail as a “.pdf” or “.tif”
attachment shall be effective as delivery of a manually executed counterpart
hereof.

[Signature Pages Follows]

 

Exhibit L-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, MKS, as a Borrower, and the Designated Borrower have caused
this Borrower Designation Agreement to be duly executed and delivered as of the
day and year first above written.

 

BORROWER:     MKS INSTRUMENTS, INC.     By:  

                         

    Name:  

                         

    Title:  

                         

DESIGNATED BORROWER:     [____________________]     By:  

                         

    Name:  

                         

    Title:  

                         

 

Exhibit L-4



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED:

BARCLAYS BANK PLC

as Administrative Agent

By:  

                         

Name:  

 

Title:  

 

By:  

                         

Name:  

 

Title:  

 

 

Exhibit L-5



--------------------------------------------------------------------------------

EXHIBIT M

[Form of] Borrowing Base Certificate

[Date]

Barclays Bank PLC

745 Seventh Avenue

New York, NY 10019

Attn: Komal Ramkirath

Phone: (212) 526-4454

Email: komal.ramkirath@barclays.com

Reference is made to the ABL Credit Agreement dated as of February 1, 2019 (as
may be amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”), among MKS Instruments, Inc., a Massachusetts
corporation (“MKS”), the other Borrowers from time to time party thereto, the
Lenders and L/C Issuers from time to time party thereto and Barclays Bank PLC,
as Administrative Agent, Collateral Agent and L/C Issuer. Capitalized terms
defined in the Credit Agreement and not otherwise defined herein have, as used
herein, the respective meanings provided for therein.

Pursuant to [Section 4.01(p)][Section 6.01(g)] of the Credit Agreement, the
undersigned Financial Officer of MKS, in such capacity and not in his or her
individual capacity (and without personal liability), hereby certifies that as
of the close of business on the date set forth above, the Borrowing Base is
computed as set forth on Schedule I attached hereto.

IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above.

 

MKS INSTRUMENTS, INC. By:  

                         

Name: Title:

 

Exhibit M-1



--------------------------------------------------------------------------------

Schedule I to Borrowing

Base Certificate

[See Attached]

 

Exhibit M-2



--------------------------------------------------------------------------------

LOGO [g699437page226.jpg]

 



--------------------------------------------------------------------------------

EXHIBIT N

[FORM OF] LANDLORD AGREEMENT AND WAIVER

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, __________________, a _________________ (the “Landlord”)
executes this agreement and waiver in favor of (1) BARCLAYS BANK PLC, as
administrative agent (in such capacity and together with any successor acting in
such capacity, the “Administrative Agent”) for its own benefit and the benefit
of certain other lenders and secured parties (collectively the “Credit Parties”)
which are making loans or furnishing other financial accommodations to the
Tenant (as defined below) and certain of its affiliates (collectively, the
“Borrowers”), and (2) [GRANTOR], a [                ][corporation][limited
liability company] (the “Tenant”).

WITNESSETH:

WHEREAS, the Landlord has an interest in the real property located at
______________________ (collectively, the “Leased Premises”), which real
property the Landlord leases, or will lease, to the Tenant, pursuant to a
certain lease dated ____________________, ____ between the Landlord and the
Tenant (as amended, the “Lease”).

WHEREAS, the Borrowers have entered into that certain ABL Credit Agreement dated
as of February 1, 2019 (as may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
with the Administrative Agent and the Credit Parties, pursuant to which the
Administrative Agent and the Credit Parties have agreed to make loans or furnish
other financial accommodations to the Borrowers.

WHEREAS, loans and financial accommodations under the Loan Agreement will be
secured by, among other things, certain of the Tenant’s present and after
acquired assets (the “Collateral”), including, without limitation, the Tenant’s
inventory, equipment and other personal property located, and to be located,
upon the Leased Premises.

WHEREAS, in order to induce the Administrative Agent and the Credit Parties to
make loans or furnish other financial accommodations to the Borrowers, the
Landlord hereby represents, warrants, covenants and agrees with the
Administrative Agent as follows:

 

1.

The Landlord acknowledges the Administrative Agent’s lien on the Collateral and
hereby subordinates any lien or interest or right that it may have in any of the
Collateral of Tenant. The Landlord agrees that if any of the Collateral may be
or may become affixed to the Leased Premises, such Collateral shall remain
personal property notwithstanding the manner in which the same is affixed to the
Leased Premises.

 

2.

If an Event of Default (as defined in the Loan Agreement) has occurred and is
continuing or if the Landlord takes possession of the Leased Premises for any
reason, including because of termination of the Company’s lease (each a
“Disposition Event”), the Landlord agrees, that at the Administrative Agent’s
option, the Collateral may remain upon the Premises for a period not to exceed
one-hundred twenty (120) days (or such shorter period as is reasonably
acceptable to the Administrative Agent) (the “Disposition Period”) after the
Administrative Agent receiving access to the Leased Premises; provided, however,
that to the extent the Tenant has not so already paid, the Administrative Agent
pays rent and other additional charges on a per diem basis for the period of
time the Administrative Agent remains on the Premises, based upon the amount set
forth in the Lease, it being understood, however, that the Administrative Agent
shall not, thereby, have

 

Exhibit N-1



--------------------------------------------------------------------------------

  assumed any of the obligations of the Tenant to the Landlord, including,
without limitation, any obligation to pay any past due rent owing by the Tenant.
If any injunction or stay is issued (in any bankruptcy, insolvency or similar
proceeding) that prohibits the Administrative Agent from removing the
Collateral, commencement of the Disposition Period shall be deferred until such
injunction or stay is lifter or removed. During the Disposition Period, the
Landlord will, upon reasonable prior written notice from the Administrative
Agent, cooperate with the Administrative Agent in gaining access to the Leased
Premises for the purpose of repossessing said Collateral. The Administrative
Agent shall promptly repair, at the Administrative Agent’s expense, any physical
damage to the Leased Premises actually caused by the inspection or removal of
the Collateral, but shall not be liable for any diminution in value of the
Leased Premises caused by the removal or absence of the Collateral.

 

3.

All notices, requests or demand under this agreement and waiver shall be made to
the following addresses by recognized overnight courier, by hand delivery or by
facsimile transmission:

If to the Administrative Agent:

Barclays Bank PLC

745 Seventh Avenue

New York, NY 10019

Attn: Komal Ramkirath

Phone: (212) 526-4454

Email: komal.ramkirath@barclays.com

If to the Landlord:    

___________________________________________

___________________________________________

___________________________________________

Attention: ___________________________________

Facsimile No: ________________________________

If to the Tenant:

[                ]

[                ]

Facsimile No: ________________________________

Any party may change its address for purposes of this paragraph by giving the
other party written notice of the new address in the manner set forth above.

 

4.

The Landlord further certifies that the Landlord has full power and authority to
execute this agreement and waiver and that it has legal title to the Leased
Premises.

 

5.

This agreement and waiver shall inure to the benefit of the Administrative
Agent, each of the Credit Parties and the Tenant, and their respective
successors and assigns, and shall be binding upon the Landlord, its heirs,
assigns, representatives, and successors. The Administrative Agent may, without
affecting the validity of this agreement and waiver, extend the maturity of, or
otherwise modify, any indebtedness secured by the Collateral, or the performance
of any of the terms and conditions of any loan agreement or other documents
evidencing the pledge to the Administrative Agent on behalf of the Credit
Parties of the Collateral, without the consent of the Landlord and without
giving notice thereof to Landlord.

 

Exhibit N-2



--------------------------------------------------------------------------------

6.

The terms of this agreement and waiver are severable. If any of the terms and
conditions hereof shall, for any reason, be deemed void, voidable, or
unenforceable, the remaining terms and conditions hereof shall remain in full
force and effect as though such void, voidable or unenforceable provisions were
not included. In the event any of the provisions, terms and conditions hereof
are ambiguous or inconsistent, or conflict with any of the terms and provisions
of the Lease, any amendments thereto, or any documents executed in connection
therewith, the provisions, terms and conditions of this agreement and waiver
shall control.

 

7.

This agreement and waiver may not be amended or waived except by an instrument
in writing signed by the Administrative Agent, the Landlord, and the Tenant.
This agreement and waiver shall be governed by, and construed in accordance
with, the laws of the State of New York. Delivery of an executed signature page
of this agreement and waiver by facsimile or electronic transmission shall be
binding on the Landlord as if the original of such transmission had been
delivered to the Administrative Agent.

[Signature Page Follows]

 

Exhibit N-3



--------------------------------------------------------------------------------

This agreement and waiver is executed and dated as of the date first above
written.

 

LANDLORD:

 

By:

 

                 

Name:

 

 

Title:

 

 

ADMINISTRATIVE AGENT:

BARCLAYS BANK PLC

By:

 

                 

Name:

 

 

Title:

 

 

By:

 

                 

Name:

 

 

Title:

 

 

ACKNOWLEDGED BY:

TENANT:

 

By:

 

                 

Name:

 

 

Title:

 

 

 

Exhibit N-4



--------------------------------------------------------------------------------

EXHIBIT O

[Form of] Prepayment Notice

Date: ______, 20__

Barclays Bank PLC

745 Seventh Avenue

New York, NY 10019

Attn: Kevin Leamy

Phone: (201) 499-0371

Email: 12145455230@tls.ldsprod.com

    komal.ramkirath@barclays.com

Ladies and Gentlemen:

Reference is made to that certain ABL Credit Agreement, dated as of February 1,
2019 (as may be amended, restated, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”) among MKS Instruments, Inc., a
Massachusetts corporation (“MKS”), the other Borrowers from time to time party
thereto, the Lenders and L/C Issuers from time to time party thereto and
Barclays Bank PLC, as Administrative Agent, Collateral Agent and L/C Issuer.
Capitalized terms defined in the Credit Agreement and not otherwise defined
herein have, as used herein, the respective meanings provided for therein

This Prepayment Notice is delivered to you pursuant to Section 2.09 of the
Credit Agreement. MKS and the other undersigned Borrowers hereby give notice of
a prepayment of Revolving Loans as follows:

1. (select Type(s) of Loans)

☐ Base Rate Loans in the aggregate principal amount of $________.

☐ Eurodollar Rate Loans denominated in [Dollars][Euro][Sterling][insert other
Alternative Currency] with an Interest Period ending ______, 20__ in the
aggregate principal amount of $________.

2. On __________, 20__ (a Business Day).1

[Signature Page Follows]

 

1 

Note: Prepayment date and notice may be conditional upon the occurrence of
specified events.

 

Exhibit O-1



--------------------------------------------------------------------------------

This Prepayment Notice and prepayment contemplated hereby comply with the Credit
Agreement, including Section 2.09 thereof.

 

MKS INSTRUMENTS, INC.,

as a Borrower

By:  

                    

  Name:   Title:

[___],

as a Borrower

By:  

                 

  Name:   Title:

 

Exhibit O-2